Exhibit 10.1

$500,000,000

CREDIT AND GUARANTY AGREEMENT

dated as of December 10, 2018

by and among

LUMENTUM HOLDINGS INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantor Subsidiaries,

The Lenders From Time to Time Party Hereto,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent

 

 

DEUTSCHE BANK SECURITIES INC.,

as Lead Arranger and Lead Book Running Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS AND INTERPRETATION

     2  

1.1

 

Definitions

     2  

1.2

 

Accounting Terms

     59  

1.3

 

Interpretation, etc.

     60  

1.4

 

Certifications

     60  

1.5

 

Limited Condition Acquisitions

     60   SECTION 2.  

LOANS

     61  

2.1

 

Term Loans

     61  

2.2

 

[Reserved]

     61  

2.3

 

[Reserved]

     61  

2.4

 

[Reserved]

     61  

2.5

 

Pro Rata Shares; Availability of Funds

     61  

2.6

 

Use of Proceeds

     62  

2.7

 

Evidence of Debt; Register; Disqualified Lender List; Term Loan Notes

     62  

2.8

 

Interest on Loans

     63  

2.9

 

Conversion/Continuation

     65  

2.10

 

Default Interest

     65  

2.11

 

Call Protection

     65  

2.12

 

Scheduled Payments

     66  

2.13

 

Voluntary Prepayments

     67  

2.14

 

Mandatory Prepayments/Commitment Reductions

     67  

2.15

 

Application of Prepayments/Reductions

     69  

2.16

 

General Provisions Regarding Payments

     72  

2.17

 

Ratable Sharing

     73  

2.18

 

Making or Maintaining Eurodollar Rate Loans

     73  

2.19

 

Increased Costs; Capital Adequacy

     75  

2.20

 

Taxes; Withholding, etc.

     77  

2.21

 

Obligation to Mitigate

     81  

2.22

 

[Reserved]

     81  

2.23

 

Removal or Replacement of a Lender

     81  

2.24

 

Incremental Term Facilities

     82  

2.25

 

Discounted Prepayments

     85  

2.26

 

Credit Agreement Refinancing Indebtedness; Refinancing Amendments

     87   SECTION 3.  

CONDITIONS PRECEDENT

     88  

3.1

 

Closing Date

     88  

3.2

 

Conditions to Each Credit Extension After the Closing Date

     91   SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     92  

4.1

 

Organization; Requisite Power and Authority; Qualification

     92  

4.2

 

Due Authorization

     92  

4.3

 

No Conflict; Government Consents

     92  

 

i



--------------------------------------------------------------------------------

4.4

 

Binding Obligation

     92  

4.5

 

Historical Financial Statements

     93  

4.6

 

Projections

     93  

4.7

 

No Material Adverse Effect

     93  

4.8

 

Adverse Proceedings

     93  

4.9

 

Payment of Taxes

     93  

4.10

 

Ownership of Material Property

     94  

4.11

 

Environmental Matters

     94  

4.12

 

Governmental Regulation

     95  

4.13

 

Margin Stock

     95  

4.14

 

Employee Matters

     95  

4.15

 

Employee Benefit Plans

     95  

4.16

 

Solvency

     96  

4.17

 

Compliance with Laws

     96  

4.18

 

Disclosure

     97  

4.19

 

Perfection of Security Interests in the Collateral

     97  

4.20

 

Use of Proceeds

     97  

4.21

 

No Default

     97  

4.22

 

Insurance

     97   SECTION 5.  

AFFIRMATIVE COVENANTS

     98  

5.1

 

Financial Statements; Notices and Other Reports

     98  

5.2

 

Existence

     101  

5.3

 

Payment of Taxes and Claims

     101  

5.4

 

Maintenance of Properties

     101  

5.5

 

Insurance

     101  

5.6

 

Books and Records; Inspections

     102  

5.7

 

Compliance with Laws

     102  

5.8

 

Anti-Terrorism Laws and Anti-Corruption Laws

     103  

5.9

 

[Reserved]

     103  

5.10

 

Additional Subsidiaries

     103  

5.11

 

Material Owned Real Estate Assets

     104  

5.12

 

Further Assurances

     104  

5.13

 

Designation of Subsidiaries and Unrestricted Subsidiaries

     105  

5.14

 

Quarterly Lender Calls

     105  

5.15

 

Maintenance of Ratings

     105  

5.16

 

Use of Proceeds

     105  

5.17

 

Post-Closing Matters

     105   SECTION 6.  

NEGATIVE COVENANTS

     105  

6.1

 

Indebtedness

     105  

6.2

 

Liens

     110  

6.3

 

No Further Negative Pledges

     114  

6.4

 

Restricted Junior Payments

     115  

6.5

 

Restrictions on Subsidiary Distributions

     118  

6.6

 

Investments

     119  

6.7

 

[Reserved]

     123  

6.8

 

Fundamental Changes; Disposition of Assets

     123  

6.9

 

Transactions with Affiliates

     124  

6.10

 

Conduct of Business

     125  

 

ii



--------------------------------------------------------------------------------

6.11

 

Rate Contracts

     125  

6.12

 

Certain Amendments or Waivers

     126  

6.13

 

Fiscal Year

     126   SECTION 7.  

GUARANTY

     126  

7.1

 

Guaranty of the Obligations

     126  

7.2

 

Contribution by Guarantors

     126  

7.3

 

Liability of Guarantors Absolute

     127  

7.4

 

Waivers by Guarantors

     128  

7.5

 

Guarantors’ Rights of Subrogation, Contribution, etc.

     129  

7.6

 

Subordination of Other Obligations

     130  

7.7

 

Continuing Guaranty

     130  

7.8

 

Authority of Guarantors or the Borrower

     130  

7.9

 

Financial Condition of the Borrower

     130  

7.10

 

Bankruptcy, etc.

     130  

7.11

 

Discharge of Guaranty upon Sale of Guarantor

     131  

7.12

 

Instrument for Payment of Money

     131  

7.13

 

General Limitation on Guarantee Obligations

     131  

7.14

 

Keepwell

     132   SECTION 8.  

EVENTS OF DEFAULT

     132  

8.1

 

Events of Default

     132  

8.2

 

Remedies upon an Event of Default

     134  

8.3

 

Application of Proceeds

     135   SECTION 9.  

AGENTS

     136  

9.1

 

Appointment and Duties

     136  

9.2

 

Binding Effect

     137  

9.3

 

Use of Discretion

     137  

9.4

 

Delegation of Rights and Duties

     138  

9.5

 

Reliance and Liability

     138  

9.6

 

Agent Individually

     140  

9.7

 

Lender Credit Decision

     140  

9.8

 

Expenses; Indemnities; Withholding

     141  

9.9

 

Resignation of Administrative Agent or Collateral Agent

     142  

9.10

 

Release of Collateral or Guarantors

     143  

9.11

 

[Reserved]

     145  

9.12

 

Lead Arranger and Lead Bookrunner

     145  

9.13

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     145  

9.14

 

Certain ERISA Matters

     146   SECTION 10.  

MISCELLANEOUS

     147  

10.1

 

Notices

     147  

10.2

 

Expenses

     149  

10.3

 

Indemnity; Certain Waivers

     150  

10.4

 

Set-Off

     151  

10.5

 

Amendments and Waivers

     152  

 

iii



--------------------------------------------------------------------------------

10.6

 

Successors and Assigns; Participations

     158  

10.7

 

Independence of Covenants; Interpretation

     163  

10.8

 

Survival of Representations, Warranties and Agreements

     163  

10.9

 

No Waiver; Remedies Cumulative

     163  

10.10

 

Marshalling; Payments Set Aside

     163  

10.11

 

Severability

     164  

10.12

 

Obligations Several; Independent Nature of the Lenders’ Rights

     164  

10.13

 

Headings

     164  

10.14

 

Applicable Law

     164  

10.15

 

Consent to Jurisdiction

     164  

10.16

 

WAIVER OF JURY TRIAL

     165  

10.17

 

Confidentiality; Tombstones; Etc.

     165  

10.18

 

Usury Savings Clause

     166  

10.19

 

Counterparts

     166  

10.20

 

No Strict Construction

     166  

10.21

 

Effectiveness; Entire Agreement

     166  

10.22

 

No Fiduciary Duty

     167  

10.23

 

No Third Parties Benefit

     167  

10.24

 

PATRIOT Act

     167  

10.25

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     168  

 

iv



--------------------------------------------------------------------------------

Appendices

 

Appendix A   Initial Term Loan Commitments Appendix B   Notice Addresses

Schedules

 

Schedule 5.17   Post-Closing Matters

Exhibits

 

Exhibit A-1   Form of Funding Notice Exhibit A-2   Form of
Conversion/Continuation Notice Exhibit B   Form of Term Loan Note Exhibit C  
Form of Compliance Certificate Exhibit D   Form of Solvency Certificate Exhibit
E   Form of Assignment and Assumption Exhibit F-1   Form of U.S. Tax Compliance
Certificate (Non-U.S. Lenders; not partnerships) Exhibit F-2   Form of U.S. Tax
Compliance Certificate (Non-U.S. participants; not partnerships) Exhibit F-3  
Form of U.S. Tax Compliance Certificate (Non-U.S. participants; partnerships)
Exhibit F-4   Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders;
partnerships) Exhibit G   Form of Closing Date Certificate Exhibit H   Form of
Counterpart Agreement Exhibit I   Form of Pledge and Security Agreement Exhibit
J   Form of Intercompany Subordination Agreement Exhibit K   Form of Perfection
Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of December 10, 2018 (this
“Agreement”), is entered into by and among LUMENTUM HOLDINGS INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party hereto, as Guarantor Subsidiaries, the Lenders from time to time
party hereto, and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(together with its permitted successors in such capacity, the “Administrative
Agent”) and as collateral agent (together with its permitted successors in such
capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals will have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, pursuant to the transactions undertaken in connection with that certain
Agreement and Plan of Merger, dated as of March 11, 2018, by and among the
Borrower, Prota Merger Sub, Inc. a Delaware corporation (“Merger Sub”), Prota
Merger, LLC, a Delaware limited liability company and Oclaro, Inc., a Delaware
corporation (the “Closing Date Target” and, together with its subsidiaries, the
“Acquired Business”) (such agreement, including all exhibits, schedules and
disclosure schedules thereto, as amended, restated, supplemented or otherwise
modified prior to the Closing Date, the “Merger Agreement”), pursuant to which
the Borrower will acquire 100% of the Capital Stock of the Closing Date Target
by way of a merger of the Merger Sub with and into the Closing Date Target, with
the Closing Date Target continuing as the surviving entity of such merger and a
wholly-owned subsidiary of the Borrower (the “Merger”) (the transactions
described in this paragraph, collectively, the “Acquisition”);

WHEREAS, the Lenders have agreed to fund the Initial Term Loans to the Borrower
in an aggregate principal amount of $500,000,000;

WHEREAS, the proceeds of the Initial Term Loans will be used on the Closing
Date, together with the issuance of common stock of the Borrower and
unrestricted cash on hand of the Borrower and the Acquired Business, to
(A) consummate the Acquisition and the other Transactions, and (B) pay the
Transaction Costs;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets subject to certain exceptions set forth herein
and in the Pledge and Security Agreement; and

WHEREAS, the Guarantor Subsidiaries have agreed to guarantee the obligations of
the Borrower hereunder and to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets subject to certain exceptions as
set forth herein and in the Pledge and Security Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, will have the following meanings:

“Acceptable Discount Price” as defined in Section 2.25(b).

“Acquired Business” as defined in the recitals hereto.

“Acquisition” as defined in the recitals hereto.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Term Loan in accordance
with Section 2.24 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.26; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) will be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed), in each case to the extent any such consent
would be required from the Administrative Agent under Section 10.6(c) for an
assignment of Term Loans to such Additional Lender.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any Subsidiary) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Executive Officer of the Borrower, threatened against or affecting the
Borrower or any Subsidiary or any property of the Borrower or any Subsidiary.

“Affected Lender” as defined in Section 2.18(c).

“Affected Loans” as defined in Section 2.18(c).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. For the avoidance of doubt, none of the Agents or
their respective lender affiliates shall be deemed to be an Affiliate of the
Borrower, any Subsidiary or any Unrestricted Subsidiary.

“Agency Fee Letter” means that certain Fee Letter, dated March 11, 2018, by and
among the Borrower, DBNY and DBSI.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Lead Bookrunner and the Lead Arranger.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” as defined in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness or Term Loans of any Class, the
yield thereof, whether in the form of interest rate, margin, original issue
discount, upfront fees, a Eurodollar Rate floor or Base Rate floor to the extent
greater than 0.00% per annum or 0.00% per annum, respectively (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable Margin); provided that (i) original issue
discount and upfront fees will be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); (ii) that “All-In Yield” will not
include arrangement fees, structuring fees, underwriting fees, commitment fees,
ticking fees, consent or amendment fees, advisory fees, closing fees or any
other similar fees payable to the Lead Arranger in connection with the Initial
Term Loans or to one or more arrangers or lenders (or their respective
affiliates) in connection with any other applicable Indebtedness or commitments
in respect thereof (regardless of how such fees are computed); and (iii) if a
Eurodollar Rate floor or Base Rate floor for the applicable Indebtedness or
commitments in respect thereof being incurred is greater than the Eurodollar
Rate floor or Base Rate floor, respectively, for the Initial Term Loans, the
difference between such floor for such applicable new Indebtedness or
commitments and the Initial Term Loans will be equated to an increase in the
Applicable Margin, and in such case the interest rate floor (expressed in the
definition of Eurodollar Rate or Base Rate), but not the Applicable Margin, as
applicable to the Initial Term Loans will be increased to the extent of such
differential between interest rate floors.

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Credit Parties, their
Subsidiaries or their Unrestricted Subsidiaries, including Laws that prohibit
the corrupt payment, offer, promise, or authorization of the payment or transfer
of anything of value (including gifts or entertainment), directly or indirectly,
to any Government Official, any foreign government employee or commercial entity
in order to obtain an improper business advantage; including the FCPA, the
United Kingdom Bribery Act of 2010, and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

“Anti-Terrorism Laws” means any of the Laws relating to terrorism, economic
sanctions, export controls or money laundering, including, but not limited to,
(i) Executive Order No. 13224, (ii) the PATRIOT Act, (iii) the Laws comprising
or implementing the Bank Secrecy Act, and (iv) the export controls and economic
and financial sanctions or trade embargoes enacted, imposed, administered and
enforced from time to time by (a) the U.S. government, including those
administered by OFAC, the U.S. Department of State or the U.S. Department of
Commerce, (b) the European Union or any of its member states, (c) Her Majesty’s
Treasury of the United Kingdom or (d) any other relevant sanctions authority of
a jurisdiction where the Borrower and the Subsidiaries operate the Business.

“Applicable Discount Price” as defined in Section 2.25(b).

“Applicable Margin” means:

(a) with respect to Initial Term Loans, initially a percentage per annum equal
to (i) for Eurodollar Rate Loans, 2.50% and (ii) for Base Rate Loans, 1.50%; and

(b) with respect to any Term Loans (other than Initial Term Loans), as specified
in the applicable Incremental Amendment, Extension Amendment or Refinancing
Amendment;

 

3



--------------------------------------------------------------------------------

provided that from and after the third Business Day after the date on which the
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 5.1(e) calculating the First Lien
Net Leverage Ratio in respect of the first Test Period ended after the Closing
Date, the “Applicable Margin” for Initial Term Loans shall be the applicable
margin set forth below under the caption “Eurodollar Rate Margin” or “Base Rate
Margin”, respectively, based upon the First Lien Net Leverage Ratio as of the
last day of the most recent Test Period as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.1(e):

 

Pricing Level

  

First Lien Net Leverage Ratio

   Eurodollar Rate
Margin     Base Rate Margin  

I

   Greater than 0.50:1.00      2.50 %      1.50 % 

II

   Equal to or below 0.50:1.00      2.25 %      1.25 % 

No change in the Applicable Margin for Initial Term Loans shall be effective
until three (3) Business Days after the date on which the Administrative Agent
shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.1(e) calculating the First Lien Net Leverage
Ratio as of the last day of the applicable Test Period. At any time the Borrower
has not submitted to the Administrative Agent the applicable information as and
when required under Section 5.1(e) or at any time a Default or Event of Default
has occurred and is continuing, the Applicable Margin shall be set at Pricing
Level I. Within one (1) Business Day of receipt of the applicable information
under Section 5.1(e), the Administrative Agent shall give each Lender electronic
or telephonic notice (confirmed in writing) of the Applicable Margin in effect
from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is determined to be inaccurate (at a time
prior to the satisfaction of the Termination Conditions), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (x) the Borrower shall promptly (and in any event
within five (5) Business Days) following such determination deliver to the
Administrative Agent correct financial statements and certificates required by
Section 5.1 for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the First Lien Net Leverage Ratio
were determined based on the amounts set forth in such corrected financial
statements and certificates and (z) the Borrower shall promptly (and in any
event within ten (10) Business Days) following delivery of such corrected
financial statements and certificates pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. Nothing in this paragraph shall limit the
right of the Administrative Agent or any Lender under Section 2.10 or Section 9.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or to the
Lenders by means of electronic communications pursuant to Section 10.1(d).

“Approved Fund” means (a) any investment company, fund, securitization vehicle,
trust or conduit that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) any Person (other than a Natural Person) which temporarily
warehouses loans for any Lender or any entity described in the preceding clause
(a) and that in the case of each of the preceding clauses (a) and (b) with
respect to any Lender, is administered or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers or manages such Lender.

 

4



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
lease-back, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property with
(each, a “disposition”), any Person in one transaction or a series of related
transactions, of all or any part of the Borrower’s or any Subsidiary’s assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Capital Stock of any Subsidiary, other than:

(a) dispositions of inventory and goods in the ordinary course of business;

(b) dispositions of worn-out, obsolete, used or surplus property and property no
longer used or useful in the Business;

(c) dispositions of assets that are made subject to a Capital Lease or Purchase
Money Indebtedness within 180 days after the acquisition, construction, lease or
improvement of the asset financed;

(d) any disposition of property that constitutes a Casualty Event;

(e) dispositions of cash or Cash Equivalents (or Investments that were cash or
Cash Equivalents when made);

(f) dispositions of tangible property (including Real Estate Assets) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the net cash proceeds of such
disposition are applied within 180 days of the receipt thereof to the purchase
price of replacement property;

(g) dispositions or discounts by the Borrower or any Subsidiary of accounts,
receivables or notes receivable in connection with the collection or compromise
thereof, including supplier financing arrangements without recourse to the
Borrower or any Subsidiary that accelerate collection of receivables from
clients or customers;

(h) (i) licenses or sub-licenses of Intellectual Property in the ordinary course
of business, (ii) the abandonment or other disposition of Intellectual Property
or other property that is in the reasonable good faith judgment of the Borrower,
no longer economically practicable to maintain or useful in the conduct of the
business of the Credit Parties taken as a whole, and (iii) licenses by the
Borrower to any Subsidiary and by any Subsidiary to the Borrower or any other
Subsidiary of rights in respect of Intellectual Property of such Person made to
facilitate (1) internal corporate reorganizations, and/or (2) Intellectual
Property protection or exploitation strategies and, in each case, not in
connection with the incurrence by the Borrower or any Subsidiary of Indebtedness
and, to the extent determined by the Borrower in its business judgment, with
preference given to structures where the legal title of such Intellectual
Property remains with a Credit Party;

(i) (i) leases, subleases, licenses or sub-licenses of real property or personal
property (other than Intellectual Property) in the ordinary course of business
and (ii) the exercise of termination rights afforded therein with respect to any
lease, sublease, license or sublicense of real property or personal property
(other than Intellectual Property) that do not materially interfere with the
business of the Borrower and its Subsidiaries, taken as a whole;

 

5



--------------------------------------------------------------------------------

(j) dispositions of any business, asset or property between or among the
Borrower and the Subsidiaries; provided that any such disposition outside the
ordinary course of business (A) by any Subsidiary that is not a Guarantor
Subsidiary to the Borrower or to another Guarantor Subsidiary or (B) by the
Borrower or any Guarantor Subsidiary to a Subsidiary that is not a Guarantor
Subsidiary is, in each case, on terms that are, taken as a whole, at least as
favorable to the Borrower or such Guarantor Subsidiary, as the case may be, as
the terms of an arm’s length disposition of such business, asset or property,
taken as a whole, between unaffiliated Persons; provided, further, that any such
disposition as described in clause (B) shall not be permitted unless treated as
an Investment that is permitted by Section 6.6;

(k) dispositions of other assets for aggregate consideration not to exceed (i)
$5,000,000 in the case of any single transaction or series of related
transactions or (ii) $20,000,000 in the aggregate during any Fiscal Year;

(l) dispositions of non-core assets acquired in a Permitted Acquisition or other
Investment permitted under Section 6.6 disposed of within eighteen (18) months
following the consummation of such Permitted Acquisition or other Investment and
in the aggregate amount not to exceed 25% of the cash purchase consideration
paid in respect of such Permitted Acquisition or other Investment;

(m) dispositions of real property and related assets in connection with
relocation of Executive Officers or employees of the Borrower or any Subsidiary;

(n) unwinding of Rate Contracts (including, for the avoidance of doubt, the
settlement or early termination or unwinding of any Permitted Call Spread
Hedging Agreements);

(o) issuance of Capital Stock by a Subsidiary to the Borrower or any other
Subsidiary;

(p) to the extent constituting dispositions, Liens permitted by Section 6.2,
Restricted Junior Payments permitted by Section 6.4 and Investments permitted by
Section 6.6;

(q) the issuance of directors’ qualifying shares and shares of Capital Stock of
Foreign Subsidiaries issued to foreign nationals as required by applicable Law;

(r) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practice;

(s) improvements made to leased real property to landlords pursuant to customary
terms of leases entered into in the ordinary course of business;

(t) dispositions of property in connection with sale and lease-back transactions
entered into in connection with the incurrence of Indebtedness permitted to be
incurred pursuant to Section 6.1(d);

(u) any issuance, disposition or sale of Capital Stock in, or Indebtedness,
assets or other securities of, any Unrestricted Subsidiary;

(v) foreclosures, condemnation, expropriation, eminent domain or any similar
action (including for the avoidance of doubt, any Casualty Event) with respect
to assets; and

(w) sales, transfers or other dispositions by the Borrower to any Subsidiary and
by any Subsidiary to the Borrower or any other Subsidiary of rights in respect
of Intellectual Property of such Person, provided that such sales, transfers and
dispositions are made to facilitate (1) internal corporate reorganizations,
and/or (2) Intellectual Property protection or exploitation strategies and, in
each case, not in connection with the incurrence by the Borrower or any
Subsidiary of Indebtedness and, to the extent

 

6



--------------------------------------------------------------------------------

determined by the Borrower in its business judgment, with preference given to
structures where the legal title of such Intellectual Property remains with a
Credit Party; provided, further, that in the case of any such sale, transfer or
other disposition by a Credit Party to a Subsidiary which is not a Credit Party,
(i) no Event of Default shall have occurred and be continuing immediately before
or after such sale, transfer or disposition, (ii) such sale, transfer or other
disposition shall be on arm’s-length terms and for fair market value (as
reasonably determined by the Borrower acting in good faith), (iii) the
consideration for such sale, transfer or other disposition shall be in the form
of cash and/or an intercompany note (which, if received by a Credit Party, shall
be required to be pledged as Collateral for the Obligations in accordance with
Section 4.1 of the Pledge and Security Agreement) and (iv) no Intellectual
Property which is the subject of such sale, transfer or other disposition shall
be subject to a Lien (other than (x) any non-consensual Permitted Lien which
does not secure Indebtedness, (y) any Lien existing on or prior to the date of
such sale, transfer or other disposition and any modification, replacement,
extension or renewal of any such Lien upon or in the same property subject
thereto and the modification, replacement, extension, renewal or refinancing of
the obligations secured or benefited by such Liens, and (z) any Lien permitted
pursuant to Section 6.2(a)).

“Asset Sale Sweep Percentage” as defined in Section 2.14(a).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, chief financial officer, president, treasurer and any
other officer having substantially the same authority and responsibility as any
of the foregoing.

“Available Amount” means, as at any date of determination, an amount (which may
be less than zero) equal to:

(a) the sum (and, in the case of clauses (ii) through (ix) below, received or
retained, as applicable, after the Closing Date and prior to such date of
determination), without duplication, of:

(i) the greater of (x) $75,000,000 and (y) 15% of LTM Consolidated Adjusted
EBITDA as of such date;

(ii) the Cumulative Retained Excess Cash Flow as of such date;

(iii) the Cumulative Retained Asset Sale Proceeds as of such date;

(iv) the net cash proceeds received by the Borrower after the Closing Date (and
prior to such date of determination) from issuances or sales of its Capital
Stock (that is not Disqualified Capital Stock), other than to the extent such
proceeds have been previously utilized in accordance with the terms of this
Agreement;

(v) the amount of any Waivable Mandatory Prepayment retained by the Borrower
(and not otherwise utilized) in accordance with the terms of this Agreement;

 

7



--------------------------------------------------------------------------------

(vi) the net cash proceeds received by the Borrower or any Subsidiary in
connection with the sale, transfer or other disposition of any Investment
(including its ownership interest in any Joint Ventures or Unrestricted
Subsidiaries) during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination, in
each case, to the extent that the original Investments were made in reliance on
the Available Amount;

(vii) the Investments of the Borrower or any Subsidiary made in reliance on the
Available Amount in any Unrestricted Subsidiary that has been re-designated as a
Subsidiary or that has been merged or consolidated with or into the Borrower or
any Subsidiary (up to the lesser of (A) the fair market value (as determined in
good faith by the Borrower) of the investments of the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (B) the fair market value (as determined in good faith by the
Borrower) of the original investments by the Borrower or any Subsidiary in such
Unrestricted Subsidiary);

(viii) the returns (including repayments of principal and payments of interest),
profits, distributions, returns of capital and similar amounts received in cash
or Cash Equivalents by the Borrower or any Subsidiary on Investments made by the
Borrower or any Subsidiary in reliance on the Available Amount pursuant to
Section 6.6(l) (including as a result of any termination or unwinding of such
Investments) to the extent not included in the calculation (and not duplicative)
of Cumulative Retained Excess Cash Flow.

(ix) the aggregate amount of Indebtedness for borrowed money of the Borrower or
any Subsidiary (other than Indebtedness owing to the Borrower or any of its
Subsidiaries) or Disqualified Capital Stock, in each case, converted into or
exchanged for Capital Stock of the Borrower that is not Disqualified Capital
Stock;

minus

(b) the sum, without duplication, of:

(i) the aggregate amount of Restricted Junior Payments made after the Closing
Date (and prior to such date of determination) pursuant to Section 6.4(f)
(including amounts deemed made in reliance on such Section as contemplated by
Section 6.4(j) or (l));

(ii) the aggregate amount of Investments made after the Closing Date (and prior
to such date of determination) pursuant to Section 6.6(l), with each such
Investment measured as of the date made and without giving effect to subsequent
changes in value; and

(iii) the Permitted Call Spread Shortfall Amount (if any) and the Convertible
Notes Shortfall Amount (if any).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

8



--------------------------------------------------------------------------------

“Bank Product Agreement” means any agreement evidencing Bank Product
Obligations.

“Bank Product Obligations” means all obligations of every nature of the Borrower
or any Subsidiary from time to time owed to any Bank Product Provider in
connection with any Bank Product, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Borrower or such Subsidiary, would have accrued on any Bank Product
Obligation, whether or not a claim is allowed against the Borrower or such
Subsidiary for such interest in the related bankruptcy proceeding),
reimbursement, fees, expenses, indemnification or otherwise; provided that
(x) the aggregate amount of obligations arising in connection with Bank Products
of the type described in clause (d) of the definition thereof (including, for
this purpose, the face amount of all letters of credit described therein and
unpaid drawings thereunder) shall not exceed $10,000,000 at any time outstanding
and (y) any such obligations in excess of such dollar threshold shall not
constitute “Bank Product Obligations” for purposes hereof and the other Credit
Documents.

“Bank Product Provider” means (A) a Lender or Agent, or any Affiliate of a
Lender or Agent, in its capacity as such, in each case that provides Bank
Products to the Borrower or any Subsidiary (or a Person who was a Lender or an
Affiliate of a Lender at the time of execution and delivery of a Bank Product
Agreement), whether or not such Person subsequently ceases to be a Lender, an
Agent or an Affiliate of a Lender or Agent, in the case of any such Affiliate,
that has executed and delivered to the Administrative Agent a letter agreement
in form and substance reasonably acceptable to the Administrative Agent pursuant
to which such Affiliate of such Lender or Agent appoints the Administrative
Agent and the Collateral Agent as agents under the applicable Credit Documents
and (B)(I) Bank of America, N.A. or any of its Affiliates or branches or
(II) any other bank, financial institution or other institutional lender or
Affiliate or branch of a bank, financial institution or other institutional
lender that, in each case, provides Bank Products to the Borrower or any
Subsidiary and has executed and delivered a letter agreement in form and
substance reasonably acceptable to the Administrative Agent, within 10 days
following the later of the Closing Date or the date of execution and delivery of
a Bank Product Agreement and/or the provision of Bank Products by such Person,
(a) appointing the Administrative Agent and the Collateral Agent as agents under
the applicable Credit Documents as contemplated by Section 9.1(a), (b)
describing the Bank Products to be provided and setting forth the expected
maximum amount of the related Bank Product Obligations that are to be secured by
the Collateral and (c) agreeing to be bound by Sections 10.14, 10.15, 10.16 and
10.17 as if it were a Lender hereunder on the Closing Date.

“Bank Products” means all facilities or services related to (a) cash management
and related services, including automated clearinghouse of funds, treasury,
depository, overdraft, electronic funds transfer, cash pooling, controlled
disbursements and other cash management arrangements, (b) commercial credit card
and merchant card services, credit or debit cards, stored value cards and
purchase cards and the processing of related sales or receipts, (c) E-payables
and comparable services and (d) letters of credit.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Proceeding” means any voluntary or involuntary proceeding commenced
under the Bankruptcy Code.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate of interest last announced or established by the Administrative Agent as
the “prime” rate in the United States for Dollar loans or, if the Administrative
Agent ceases to announce or establish such rate, the highest per annum interest
rate published by the Board of Governors in Federal Reserve Statistical Release
H.15

 

9



--------------------------------------------------------------------------------

(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Board of Governors (as
determined by the Administrative Agent), (b) the sum of 0.50% per annum and the
Federal Funds Rate, and (c) the sum of (i) the Eurodollar Rate calculated for
each such day based on an Interest Period of one month determined two
(2) Business Days prior to such day (but, for the avoidance of doubt, not less
than zero with respect to the Initial Term Loans only), plus (ii) 1.00%;
provided that the Base Rate shall never be less than zero percent (0.00%). Any
change in the Base Rate due to a change in any of the foregoing will be
effective on the effective date of such change in the “prime” rate, the Federal
Funds Rate or Eurodollar Rate for an Interest Period of one month.

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Big Boy Letter” as defined Section 2.25.

“Blocked Person” means any Person: (a) listed in the annex to, or otherwise
subject to the provisions of, Executive Order No. 13224; (b) listed in any
sanctions-related list of designated Persons maintained by the United States
(including, but not limited to, OFAC Lists), the United Nations Security
Council, the European Union or any of its member states, Her Majesty’s Treasury
of the United Kingdom, or any other relevant sanctions authority; (c) fifty
percent (50%) or more, individually or in the aggregate, owned by any Person
described in paragraphs (a) or (b) hereof; (d) with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (e) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224; or (f) that is the
government of a Sanctioned Country.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Building” means any structure with two or more outside rigid walls and a fully
secured roof that is affixed to a permanent site, as defined and interpreted
under the Flood Insurance Laws.

“Business” means, at any time, a collective reference to (a) the business
activities engaged in or proposed to be engaged in by the Borrower and the
Subsidiaries on the Closing Date, after giving effect to the Transactions,
(b) all business activities that are similar, ancillary, incidental,
complementary or related to the business activities identified in clause (a),
and (c) all business activities that are a reasonable or logical extensions of
the business activities identified in clauses (a) and (b).

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

10



--------------------------------------------------------------------------------

“Cap” means, with respect to any provision of this Agreement as of any date of
determination, any limitation based on a fixed Dollar amount or percentage of
LTM Consolidated Adjusted EBITDA (or if both apply to such provision, whichever
is higher determined as of such date); provided that, for the avoidance of
doubt, Cap shall not include any limitation based on a ratio.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is or should be accounted for as a
capital lease on the balance sheet of that Person; provided that for all
purposes hereunder the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability in accordance with Accounting
Standards Codification 840 (regardless of whether or not then in effect) and
without giving effect to Accounting Standards Codification 842 requiring
operating leases to be recharacterized or treated as capital leases.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Indebtedness of the Borrower will constitute Capital
Stock by virtue of being convertible or exchangeable into Capital Stock prior to
such conversion or exchange.

“Cash Equivalents” means, as at any date of determination:

(a) Dollars;

(b) local currencies held by the Borrower or any Subsidiary from time to time in
the ordinary course of business or consistent with past practice and not for
speculation;

(c) marketable securities (i) issued or directly and unconditionally guaranteed
or insured as to interest and principal by the United States Government or EEA
Member Country or (ii) issued by any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States, in each case maturing within two years after such date;

(d) marketable direct obligations issued by any state, commonwealth or territory
of the United States or any political subdivision of any such state,
commonwealth or territory or any public instrumentality thereof, in each case
maturing within two years after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s;

(e) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

(f) certificates of deposit, time deposits or bankers’ acceptances maturing
within one year after such date and issued or accepted (x) by any Lender or
(y) by any commercial bank organized under the laws of the United States, any
State or Commonwealth thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $250,000,000;

(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

11



--------------------------------------------------------------------------------

(h) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (g) above; and

(i) Investments made pursuant to and in accordance with the Borrower’s
“short-term portfolio investment guidelines”, as approved by the Borrower’s
Board of Directors, as in effect on the Closing Date, as the same may be
amended, supplemented and/or otherwise modified from time to time with approval
of the Borrower’s Board of Directors.

In the case of Investments by any Foreign Subsidiary or Investments made in a
jurisdiction outside the United States, Cash Equivalents shall also include
(i) investments of the type and maturity described in clauses (a) through (i)
above of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (i) and in this
paragraph.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property.

“Casualty Event Sweep Percentage” as defined in Section 2.14(b).

“CFC” as defined in the definition of “Excluded Foreign Subsidiary”.

“Change of Control” means an event or series of events by which

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person or
its Subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person that is not a Credit Party; or

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated,
appointed or approved by the board of directors of the Borrower nor
(ii) nominated, appointed or approved by any directors so nominated, appointed
or approved.

“Class” means (a) with respect to the Lenders, each of the following classes of
the Lenders: (i) the Lenders having Term Loan Exposure arising from the Initial
Term Loans, (ii) the Lenders having Term Loan Exposure arising from any
separately identifiable tranche of Incremental Term Loans, (iii) the Lenders
having Term Loan Exposure arising from any separately identifiable tranche of
Refinancing Term Loans and (iv) the Lenders having Term Loan Exposure arising
from any separately identifiable tranche of Extended Term Loans, and (b) with
respect to Term Loans, each of the following classes of Term Loans: (i) Initial
Term Loans, (ii) any separately identifiable tranche of Incremental Term Loans,
(iii) any separately identifiable tranche of Refinancing Term Loans and (iv) any
separately identifiable tranche of Extended Term Loans.

 

12



--------------------------------------------------------------------------------

“Closing Date” means December 10, 2018.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“Closing Date Target” as defined in the recitals hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as collateral security for the Obligations;
provided that Collateral shall not include any Excluded Assets (as defined in
the Pledge and Security Agreement) or any other property or assets specifically
excluded from the scope of any granting clause under any other Collateral
Document unless (as to any Credit Party) such Credit Party hereafter agrees in
writing that any such Excluded Asset, asset or property shall constitute
Collateral hereunder.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” as defined in the Merger Agreement (as in
effect on March 11, 2018).

“Compliance Certificate” means a Compliance Certificate of the Borrower
substantially in the form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any Test Period, an amount determined
for the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:

(a) Consolidated Net Income for such period, plus

(b) the sum of, in each case (other than subclauses (xx) and (xxi) below) to the
extent deducted (and not added back or excluded) in the calculation of
Consolidated Net Income, but without duplication:

(i) Consolidated Interest Expense for such Test Period;

(ii) consolidated tax expense for such Test Period based on income, profits or
capital, including state, franchise, capital and similar taxes and withholding
taxes paid or accrued during such period;

 

13



--------------------------------------------------------------------------------

(iii) amounts attributable to depreciation and amortization expense for such
Test Period (including amortization of customer contracts, non-compete
agreements or other intangible assets);

(iv) non-cash charges or expenses reducing Consolidated Net Income for such Test
Period (provided, in connection with any non-cash charge or expense that is an
accrual of a reserve for a cash expenditure or payment required to be made, or
anticipated to be made, in a future period, (1) the Borrower may determine not
to add back such non-cash charge or expense in the current Test Period and
(2) to the extent the Borrower decides to add back such non-cash charge or
expense, the cash payment in respect thereof in such future period will be
subtracted from Consolidated Adjusted EBITDA to such extent);

(v) costs, fees and expenses associated with the Transactions;

(vi) costs, fees, charges and expenses arising in connection with the
Acquisition and any transaction that is or would be a Permitted Acquisition,
permitted Investment, disposition, incurrence or repayment of Indebtedness
(including a refinancing, amendment or other modification thereof) and/or equity
offering, in each case whether or not consummated and any amendment or
modification to the terms of any such transactions (including such costs, fees,
charges and expenses reimbursed or actually paid by a Person that is not the
Borrower or a Subsidiary or covered by indemnification or reimbursement
provisions);

(vii) restructuring, integration or similar charges, expenses or reserves,
whether or not classified as restructuring charges or expenses under GAAP
(including restructuring costs related to acquisitions and closure or
consolidation of branches, facilities or locations, any lease termination
settlements (or remaining rental expense until the end of the applicable lease
term), and any expense related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate use);

(viii) extraordinary, unusual or non-recurring costs, fees, charges and other
expenses, including severance costs and expenses (including such fees, charges
and expenses incurred by the Borrower or any Subsidiary that are reimbursed or
actually paid by a Person that is not the Borrower or a Subsidiary or covered by
indemnification or reimbursement provisions);

(ix) expenses, losses (including lost revenues) or charges incurred during such
period in connection with Casualty Events to the extent that any such amount is
covered by business interruption or other insurance and which either has been
reimbursed or as to which the Borrower has made a determination that there
exists reasonable evidence that such amount will be reimbursed by the insurer
and only to the extent that such amount is (a) not denied by the applicable
insurance carrier in writing and (b) in fact reimbursed within 180 days of the
date of such determination (with a deduction for any amount so added back to the
extent not so reimbursed within 180 days);

(x) expenses, charges and losses due to the effects of purchase accounting, as
set forth in Accounting Standard Codification 805;

(xi) the amount of any expenses paid on behalf of any member of the board of
directors or reimbursable to such member of the board of directors;

 

14



--------------------------------------------------------------------------------

(xii) costs or expenses incurred by the Borrower or any Subsidiary pursuant to
an equity-based compensation plan, profits interest or stock option plan or any
other management or employee benefit plan or arrangement or any stock
subscription or shareholder plan;

(xiii) any minority interest expense;

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Adjusted EBITDA pursuant to clause (c)(ii) of this definition
for any previous period;

(xv) expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with
Permitted Acquisitions or other permitted Investments or acquisitions;

(xvi) retention, recruiting, relocation and signing bonuses and expenses;

(xvii) charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed, or, so long as
the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is
(A) not denied by the applicable indemnitor in writing; and (B) in fact
indemnified or reimbursed within 180 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 180 day period);

(xviii) in connection with acquisitions of Foreign Subsidiaries, expenses
recognized on conversion from IFRS to GAAP for items capitalized under IFRS but
expensed under GAAP;

(xix) costs relating to compliance with the Sarbanes-Oxley Act of 2002, as
amended, and other expenses arising out of or incidental to the status of the
Borrower as a reporting company, including costs, fees and expenses relating to
compliance with provisions of the Securities Act and the Exchange Act and the
rules of national securities exchange companies with listed equity securities;

(xx) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from (A) actions
taken, (B) actions relating to any acquisition, disposition or operational
change committed to be taken or expected to be taken no later than 24 months
after such acquisition, disposition or operational change and (C) actions
relating to the Transactions and acquisitions that occurred prior to the Closing
Date reasonably expected to be taken no later than 24 months after the Closing
Date, in each case, which cost savings, operating expense reductions and
synergies will be determined by the Borrower in good faith and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined; and

(xxi) any other add-backs and adjustments set forth in the bank model delivered
to the Administrative Agent and the Lead Arranger, dated March 3, 2018, minus

 

15



--------------------------------------------------------------------------------

(c) the sum of, in each case to the extent included in the calculation of
Consolidated Net Income, but without duplication:

(i) extraordinary, unusual or non-recurring cash gains of such Person for such
Test Period increasing Consolidated Net Income; and

(ii) all non-cash items of such Person for such Test Period increasing
Consolidated Net Income, including gains on cancellation of debt purchased at
less than par (in each case of or by the Borrower and the Subsidiaries for such
period), other than the accrual of revenue in the ordinary course and excluding
any such items which represent the reversal in such Test Period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period to the
extent such amount was deducted in determining Consolidated Adjusted EBITDA for
such prior period;

provided that for purposes of calculating Consolidated Adjusted EBITDA for any
Test Period that includes any Fiscal Quarter from, and including, December 30,
2017 through September 29, 2018, Consolidated Adjusted EBITDA for such Fiscal
Quarter will be deemed to be the amounts set forth in the table below, subject
to Pro Forma adjustment as set forth herein in connection with any Specified
Transaction:

 

Fiscal Quarter ended:

   Consolidated
Adjusted
EBITDA  

December 30, 2017

   $ 164,600,000  

March 31, 2018

   $ 93,700,000  

June 30, 2018

   $ 98,300,000  

September 29, 2018

   $ 129,600,000  

To the extent the determination of Consolidated Adjusted EBITDA of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Adjusted EBITDA of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, deferred taxes, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding (A) the current portion of long term debt and deferred taxes, (B) the
current portion of interest, (C) accruals of any costs or expenses related to
restructuring reserves, (D) deferred revenue arising from cash receipts that are
earmarked for specific projects, (E) liabilities in respect of unpaid earn-outs
or letters of credit and (F) the current portion of any other long-term
liabilities, and, furthermore, excluding the effects of adjustments pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition.

 

16



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means for any Excess Cash Flow Period, with
respect to the Borrower and the Subsidiaries on a consolidated basis, an amount,
equal to:

(a) the sum, without duplication, of:

(i) the sum of (x) Consolidated Adjusted EBITDA for such Excess Cash Flow Period
(for the avoidance of doubt, calculated on an actual and not on a Pro Forma
Basis), minus (y) the aggregate cash component of all fees, costs, expenses,
charges, proceeds or other amounts included in the calculation of Consolidated
Adjusted EBITDA (pursuant to clause (b) of the definition thereof) for such
Excess Cash Flow Period; plus

(ii) all cash extraordinary, unusual and non-recurring gains excluded in the
calculation of Consolidated Adjusted EBITDA (pursuant to clause (c)(i) of the
definition thereof) for such Excess Cash Flow Period; plus

(iii) decreases in the Consolidated Working Capital Adjustment for such Excess
Cash Flow Period (other than any such decreases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such period
or the application of purchase accounting);

minus

(b) the sum, without duplication (and without duplication of amounts deducted
pursuant to clause (a)(i)(y) above), of:

(i) consolidated capital expenditures in accordance with GAAP or acquisitions of
Intellectual Property accrued or paid in cash by the Borrower and the
Subsidiaries during such period or prior to the ECF Payment Date, in each case
to the extent funded with Internally Generated Cash; plus

(ii) the amounts for such Excess Cash Flow Period of all repayments,
repurchases, redemptions, retirements, defeasances or other discharges of
Indebtedness funded with Internally Generated Cash (excluding (x) repayments of
revolving Indebtedness unless accompanied by a permanent reduction in the
commitments thereunder and (y) purchases, prepayments and repayments of Term
Loans and other Pari Passu Lien Indebtedness, to the extent the same reduce the
amount of mandatory prepayments of Term Loans from Consolidated Excess Cash Flow
pursuant to Sections 2.14(d)(ii) and/or 2.14(d)(iii)), in each case paid in cash
during such period; plus

(iii) the amount of Restricted Equity Payments pursuant to Sections 6.4(a), (c),
(f), (g), (h), (k) and (l) made during such period or prior to the ECF Payment
Date to the extent funded with Internally Generated Cash; plus

(iv) the aggregate consideration paid in cash during such period or prior to the
ECF Payment Date in connection with Permitted Acquisitions or other Investments
permitted under Section 6.6 to the extent funded with Internally Generated Cash
(excluding any intercompany Investments by and among the Borrower and its
Subsidiaries, Investments pursuant to Section 6.6(a) and any such payments made
in reliance on any basket calculated by reference to the Available Amount); plus

(v) the amount of any payments in respect of purchase price adjustments,
earn-outs or long-term liabilities of the Borrower and its Subsidiaries made in
cash by the Borrower or any Subsidiary during such period or prior to the ECF
Payment Date (only to the extent made with Internally Generated Cash and
excluding any such payments made in reliance on any basket calculated by
reference to the Available Amount); plus

 

17



--------------------------------------------------------------------------------

(vi) increases in the Consolidated Working Capital Adjustment for such Excess
Cash Flow Period (other than any such increases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such Excess
Cash Flow Period or the application of purchase accounting); plus

(vii) all non-cash expenses, charges and adjustments for such Excess Cash Flow
Period added to Consolidated Adjusted EBITDA pursuant to clause (b) of the
definition thereof; plus

(viii) an amount equal to the aggregate net non-cash gain on dispositions of
property by the Borrower and its Subsidiaries during such Excess Cash Flow
Period (other than dispositions of property in the ordinary course of business)
to the extent included in arriving at such Consolidated Adjusted EBITDA and the
net cash loss on dispositions to the extent otherwise added to arrive at
Consolidated Adjusted EBITDA; plus

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such Excess
Cash Flow Period that are made in connection with any prepayment of any
principal of Indebtedness to the extent (x) such prepayment of principal reduced
Consolidated Excess Cash Flow pursuant to clause (b)(ii) above or reduced the
mandatory prepayment required by Section 2.14(d) and (y) such payment is made
with Internally Generated Cash; plus

(x) the amount of cash Taxes paid or Tax reserves set aside or payable (without
duplication), including taxes imposed on the distribution or repatriation of
cash, in such Excess Cash Flow Period; plus

(xi) without duplication of amounts deducted from Consolidated Excess Cash Flow
in prior periods, at the option of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower or any Subsidiary pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Investments permitted by Section 6.6 (including
Permitted Acquisitions) or capital expenditures to be consummated or made during
the period of four consecutive Fiscal Quarters following the end of such period
to the extent intended to be financed with Internally Generated Cash; provided,
that to the extent the aggregate amount utilized to consummate such transaction
during such period of four consecutive Fiscal Quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Consolidated Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters; plus

(xii) the amount of all extraordinary, unusual or non-recurring costs, fees,
charges and other expenses paid in cash, in each case to the extent added back
in the calculation of Consolidated Adjusted EBITDA (pursuant to clause (b)(viii)
of the definition thereof);

provided that, in the case of clauses (b)(i), (b)(iii), (b)(iv), (b)(v), (b)(x)
and (b)(xi) above, (A) any amount committed to be paid or made within such time
period that reduces Consolidated Excess Cash Flow in such Excess Cash Flow
Period pursuant to such clause will not be deducted again in the calculation of
Consolidated Excess Cash Flow for any subsequent Excess Cash Flow Period and
(B) to the extent any such amount committed to be paid or made after the end of
such Excess Cash Flow Period is not actually paid or made in cash within such
time period, such unpaid amount will, to the extent applicable, be added to the
calculation of Consolidated Excess Cash Flow for the immediately succeeding
Excess Cash Flow Period.

 

18



--------------------------------------------------------------------------------

For purposes of Section 2.14(d), “Consolidated Excess Cash Flow” will be deemed
to be $0 if the calculation above results in a negative number.

“Consolidated Interest Expense” means, with respect to the Borrower and the
Subsidiaries for any Test Period, the total consolidated interest expense for
such Test Period determined on a consolidated basis in accordance with GAAP,
plus, without duplication:

(a) imputed interest on Capital Leases for such Test Period;

(b) commissions, discounts and other fees, charges and expenses owed with
respect to letters of credit securing financial obligations and bankers’
acceptance financing for such Test Period;

(c) amortization of debt issuance costs, debt discount, or premium and other
debt or equity financing fees and expenses incurred for such Test Period
including net costs under Rate Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk and any commitment fees
payable thereunder;

(d) cash contributions to any employee stock ownership plan or similar trust
made to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower or any wholly-owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such Test Period;

(e) the interest portion of any deferred payment obligations for such Test
Period; and

(f) all interest on any Indebtedness that is (i) Indebtedness of others secured
by any Lien on property owned or acquired by the Borrower or any Subsidiary,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property or (ii) contingent obligations in respect
of Indebtedness of the Borrower or any Subsidiary;

provided that Consolidated Interest Expense shall be calculated after giving
effect to Rate Contracts related to interest rates (including associated costs),
but excluding unrealized gains and losses with respect to such Rate Contracts;
provided, further, that when determining Consolidated Interest Expense in
respect of any Test Period ending prior to the first anniversary of the Closing
Date, Consolidated Interest Expense will be calculated by multiplying the
aggregate Consolidated Interest Expense accrued since the Closing Date by 365
and then dividing such product by the number of days from and including the
Closing Date to and including the last day of such Test Period. For purposes of
this definition, interest on Capital Leases will be deemed to accrue at the
interest rate reasonably determined by an Authorized Officer of the Borrower to
be the rate of interest implicit in such Capital Lease in accordance with GAAP
as in effect on the Closing Date.

To the extent the determination of Consolidated Interest Expense of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Interest Expense of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

 

19



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Test Period an amount determined for
the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:

(a) the net income (or loss) of the Borrower and the Subsidiaries on a
consolidated basis for such Test Period taken as a single accounting period
determined in conformity with GAAP, plus

(b) the income (or loss) of any Joint Venture or Unrestricted Subsidiary of the
Borrower or any Subsidiary, solely, in the case of any income, to the extent of
the amount of dividends or other distributions actually paid in cash to the
Borrower or any Subsidiary by such Joint Venture or Unrestricted Subsidiary
during such Test Period, minus

(c) to the extent included in clause (a) above, an amount equal to the sum of
(without duplication):

(i) with respect to any Person that is not a wholly-owned Subsidiary of the
Borrower but whose net income is consolidated in whole or in part with the net
income of the Borrower, the income (or loss) of such Person solely to the extent
attributable to that portion of the Capital Stock in such Person that is not
owned, directly or indirectly, by the Borrower during such Test Period;
provided, the Borrower’s equity in the net income in such Person will be
included in Consolidated Net Income up to the amount of dividends, distributions
or other payments in respect of such equity that are paid in cash (or to the
extent converted into cash) by such Person to the Borrower or any Subsidiary
(and the Borrower’s equity in the net loss of such Person shall be included to
the extent of the aggregate Investment of the Borrower or any Subsidiary in such
Person);

(ii) with respect to any Person that is not a wholly-owned Subsidiary of the
Borrower but whose net income is consolidated in whole or in part with the net
income of the Borrower, the income of such Person solely to the extent that the
declaration or payment of dividends or similar distributions by such Person of
that income is not permitted by operation of the terms of its Organizational
Documents or any agreement, instrument or requirement of Law applicable to such
Person during such Test Period; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid by such Person to the Borrower or any Subsidiary in respect of
such Test Period;

(iii) the income (or loss) of any Person (other than the Acquired Business in
connection with the Acquisition) accrued prior to the date (x) such Person
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any Subsidiary or (y) such Person’s assets are acquired by the
Borrower or any Subsidiary;

(iv) any after-tax gains or losses attributable to non-ordinary course
dispositions of property;

(v) earnings (or losses), including any non-cash impairment charge, resulting
from any reappraisal, revaluation or write-up (or write-down) of assets during
such Test Period;

(vi) (A) unrealized gains and losses with respect to Rate Contracts for such
Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (B) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (x) Indebtedness,
(y) obligations under any Rate Contracts or (z) other derivative instruments;

(vii) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period, and

 

20



--------------------------------------------------------------------------------

(viii) the effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period.

To the extent the determination of Consolidated Net Income of any other Person
is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Net Income of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and the Subsidiaries
referred to in the following clauses of the definition of “Indebtedness”:
clauses (a) (including, for the avoidance of doubt, the Convertible Notes and
any Purchase Money Indebtedness), (b), (c), (e) (but only to the extent that any
letter of credit has been drawn and not reimbursed) and (h) (solely to the
extent relating to Indebtedness of the type described in clauses (a), (b), (c),
and (e) of the definition thereof), in each case determined on a consolidated
basis in accordance with GAAP; provided that Consolidated Total Debt shall not
include Indebtedness in respect of obligations under Rate Contracts.

“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any Excess Cash Flow Period
on a consolidated basis, the amount equal to Consolidated Working Capital as of
the beginning of such Excess Cash Flow Period, minus Consolidated Working
Capital as of the end of such Excess Cash Flow Period (which amount may be
positive or negative); provided that, for purposes of this definition,
Consolidated Working Capital as of the beginning of the Excess Cash Flow Period
shall be adjusted to give effect to any working capital arising from
acquisitions or dispositions by the Borrower and the Subsidiaries completed
during such Excess Cash Flow Period (including the impact of any post-closing
working capital adjustment).

“Contractual Obligation” means, as applied to any Person, any provision of any
of the Securities issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Controlled Entity” means, as to any Person, any other Person that is in control
of, or is controlled by, such Person. For purposes of this definition, “control”
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

21



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” means a conversion/continuation notice
substantially in the form of Exhibit A-2.

“Convertible Notes” means the Borrower’s existing 0.25% Convertible Senior Notes
due 2024 in an initial principal amount of $450,000,000 and any Permitted
Refinancing thereof.

“Convertible Notes Indenture” means (a) the Indenture, dated as of March 8,
2017, between the Borrower and U.S. Bank National Association, as trustee,
governing the Convertible Notes and (b) the indenture governing any notes issued
pursuant to a Permitted Refinancing thereof.

“Convertible Notes Shortfall Amount” as defined in Section 6.4(j).

“Counterpart Agreement” means a counterpart agreement substantially in the form
of Exhibit H.

“Credit Agreement Disclosure Letter” means the disclosure letter and schedules
attached thereto, dated as of the Closing Date, as amended, supplemented or
otherwise modified from time to time pursuant to the terms hereof, delivered by
the Borrower to the Administrative Agent for the benefit of the Lenders.

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of (i) Refinancing Term Commitments or
Refinancing Term Loans or (ii) other loans or notes governed by definitive
documentation other than this Agreement; provided that:

(a) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace, or refinance, in whole or part, any Class of Term Loans
(“Refinanced Indebtedness”);

(b) such Indebtedness is in an original aggregate principal amount not greater
than the Maximum Refinancing Amount;

(c) any such Indebtedness will not mature prior to the final maturity date of
the Refinanced Indebtedness, or have a shorter Weighted Average Life to Maturity
than the remaining Weighted Average Life to Maturity of the Refinanced
Indebtedness and, in the case of Indebtedness in the form of notes, have
mandatory prepayment provisions (other than relating to customary asset sale and
change of control or events of default) that could result in prepayments of such
notes prior to the Refinanced Indebtedness; provided, that this clause (c) shall
not apply to any such Indebtedness in an aggregate principal amount (taken
together with amounts incurred pursuant to Sections 2.24(g)(i) and 2.24(g)(ii)
and clause (b) of the definition of “Incremental Equivalent Debt”) not to exceed
$50,000,000;

(d) any mandatory prepayments of:

(i) any Credit Agreement Refinancing Indebtedness that comprises junior lien or
unsecured notes or loans, or Pari Passu Lien Indebtedness governed by
documentation other than this Agreement, may not be made except to the extent
that prepayments are (A) permitted hereunder and (B) to the extent required
hereunder or pursuant to the terms of any Pari Passu Lien Indebtedness, first
made or offered to the Term Loans and any such Pari Passu Lien Indebtedness; and

 

22



--------------------------------------------------------------------------------

(ii) any Credit Agreement Refinancing Indebtedness constituting Pari Passu Lien
Indebtedness may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis (but not greater than a pro rata basis as compared
to any Class of Term Loans then outstanding and constituting Pari Passu Lien
Indebtedness with an earlier or equivalent maturity date (other than pursuant to
a permitted refinancing with the proceeds of such Credit Agreement Refinancing
Indebtedness)) with the then-outstanding Term Loans in any mandatory prepayments
hereunder;

(e) such Indebtedness is not incurred or guaranteed by any Person other than a
Credit Party;

(f) if such Indebtedness is secured:

(i) such Indebtedness is not secured by any assets or property of the Borrower
or any Subsidiary that does not constitute Collateral (subject to customary
exceptions for cash collateral in favor of an agent, letter of credit issuer or
similar “fronting” lender);

(ii) the security agreements relating to such Indebtedness are substantially
similar to or the same as the Collateral Documents (as determined in good faith
by the Borrower);

(iii) if such Indebtedness constitutes Pari Passu Lien Indebtedness, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement; and

(iv) if such Indebtedness is secured on a junior basis to the Term Loans, a Debt
Representative, acting on behalf of the holders of such Indebtedness, has become
party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; and

(g) the other terms applicable to such Indebtedness shall either (a) reflect
market terms and conditions (taken as a whole) at the time of incurrence of such
Indebtedness (as determined by the Borrower in good faith) or (b) be
substantially identical to, or (taken as a whole as reasonably determined by the
Borrower in good faith) no more favorable to the lenders or holders providing
such Indebtedness than, those applicable to such Refinanced Indebtedness;
provided that the Borrower will promptly deliver to the Administrative Agent
final copies of the definitive credit documentation relating to such
Indebtedness (unless the Borrower or the applicable Subsidiary is bound by a
confidentiality obligation with respect thereto, in which case the Borrower will
deliver a reasonably detailed description of the material terms and conditions
of such Indebtedness in lieu thereof); provided, further, that this clause
(g) will not apply to (1) terms addressed in the preceding clauses (a) through
(f), (2) interest rates, rate floors, fees, funding discounts and other pricing
terms, (3) redemption, prepayment or other premiums, (4) optional prepayment
terms (subject to clause (d) above) and (5) covenants and other terms that are
(I) applied to the Term Loans and Term Loan Commitments existing at the time of
incurrence of such Credit Agreement Refinancing Indebtedness (so that existing
Lenders also receive the benefit of such provisions) and/or (II) applicable only
to periods after the Latest Term Loan Maturity Date at the time of incurrence of
such Indebtedness; provided, further, a certificate of the Borrower delivered to
the Administrative Agent at least three (3) Business Days prior to the
incurrence of such Indebtedness (or such shorter period as may be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material covenants and events of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such three (3) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees); provided, further, that “Credit Agreement Refinancing
Indebtedness” may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced with (or which converts into or is exchanged
for) long-term

 

23



--------------------------------------------------------------------------------

indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (c) of this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such credit facility
were to be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (c) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, clauses (d) and (g) of this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of (i) this Agreement, (ii) any Pari Passu Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement, (iii) the Term
Loan Notes, if any, (iv) the Collateral Documents, (v) the Agency Fee Letter,
(vi) the Intercompany Subordination Agreement, (vii) any other subordination and
intercreditor agreement entered into pursuant to the terms hereof and (viii) any
Incremental Amendment, Refinancing Amendment or Extension Amendment, or any
amendment entered into in connection with any Replacement Term Loans.

“Credit Extension” means the making of a Term Loan.

“Credit Party” means the Borrower and each Guarantor Subsidiary.

“Cumulative Retained Asset Sale Proceeds” means, as at any date of
determination, an amount determined on a cumulative basis, equal to the
aggregate amount of Net Cash Proceeds from Asset Sales not required to have been
applied to the repayment of Term Loans during the period from the Closing Date
to such date of determination solely as result of (x) the reduction of the Asset
Sale Sweep Percentage to less than 100% by operation of the proviso appearing in
Section 2.14(d) or (y) the waiver of any mandatory prepayment with respect to
Asset Sales pursuant to Section 2.15(e).

“Cumulative Retained Excess Cash Flow” means, as at any date of determination,
an amount (not less than zero) determined on a cumulative basis, equal to
(a) the aggregate cumulative sum of the Consolidated Excess Cash Flow for all
Excess Cash Flow Periods ended prior to such date of determination, minus (b)(i)
the aggregate cumulative sum of Consolidated Excess Cash Flow applied or
required to be applied to prepay the Term Loans pursuant to Section 2.14(d) for
all Excess Cash Flow Periods ended prior to such date of determination and
(ii) the aggregate principal amount of all prepayments, repayments and purchases
of Term Loans and other Pari Passu Lien Indebtedness applied pursuant to clauses
(ii) and (iii) of Section 2.14(d) to reduce the calculation of the Consolidated
Excess Cash Flow payment under Section 2.14(d) for all Excess Cash Flow Periods
ended prior to such date of determination.

“DBNY” means Deutsche Bank AG New York Branch.

“DBSI” means Deutsche Bank Securities Inc.

“Debt Representative” means, with respect to any series of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or other Indebtedness secured by a Lien
permitted under Section 6.1, administrative agent, trustee, collateral agent,
security agent or similar agent under the credit agreement, indenture, note
purchase agreement or similar agreement or instrument pursuant to which such
Indebtedness is incurred, issued or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

24



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
Asset Sale pursuant to Section 6.8(e) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an Executive Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within one
hundred eighty (180) days following the consummation of the applicable Asset
Sale).

“Discount Price Range” as defined in Section 2.25(b).

“Discounted Prepayment” as defined in Section 2.25(a).

“Discounted Prepayment Amount” as defined in Section 2.25(b).

“Discounted Prepayment Notice” as defined in Section 2.25(b).

“Discounted Prepayment Offeror” as defined in Section 2.25(a).

“Discounted Prepayment Response Date” as defined in Section 2.25(b).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely in exchange for
Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely in exchange for Capital Stock that is not
otherwise Disqualified Capital Stock), in whole or in part, (c) provides for the
scheduled payment of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Latest Term Loan Maturity Date, except, in the case of
clauses (a) and (b), if as a result of a change of control, asset sale or other
similar event, so long as any rights of the holders thereof upon the occurrence
of such a change of control, asset sale or other similar event are subject to
the prior payment in full in cash of all Obligations then due and payable and
the termination of the Term Loan Commitments; provided, if such Capital Stock is
issued pursuant to a plan for the benefit of future, current or former
employees, directors, officers, consultants and independent contractors of the
Borrower or any Subsidiary or by any such plan to such employees, directors or
officers, such Capital Stock will not constitute Disqualified Capital Stock
solely because the Borrower or any Subsidiary may be required to repurchase such
Capital Stock in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s, director’s or officer’s termination, death or
disability. Notwithstanding the foregoing, Permitted Call Spread Hedging
Agreements shall not be deemed to be Disqualified Capital Stock.

“Disqualified Lender” means (a) the bona fide competitors of the Borrower, its
Subsidiaries and the Acquired Business identified in writing by the Borrower by
name to the Lead Arranger on or prior to the Closing Date, or from time to time
after the Closing Date to the Administrative Agent, (b) those particular banks,
financial institutions and other institutional lenders identified in writing by
the Borrower by name to the Lead Arranger on or prior to March 11, 2018, and
(c) any clearly identifiable (on the basis of its name or as identified in
writing by the Borrower) affiliate of the entities described in the preceding
clauses (a) and (b) or Persons that are identified as affiliates in writing by
the Borrower to the Administrative Agent from time to time (other than any
affiliates that are banks, financial institutions, bona fide debt funds or
investment vehicles that are engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and a Person described in clause (a) or (b) does not have the
power to direct the investment policies of such entity

 

25



--------------------------------------------------------------------------------

(other than a limited number of senior employees in connection with such
person’s internal legal, compliance and risk management and credit committee
members) with respect to decisions involving any investment in debt of the
Borrower or any of its Subsidiaries), provided, any Person that is a Lender and
subsequently becomes a Disqualified Lender (but was not a Disqualified Lender on
or prior to March 11, 2018, or at the time it became a Lender) will be deemed to
not be a Disqualified Lender hereunder.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State or Commonwealth thereof or the District of Columbia.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by the Administrative Agent,
including IntraLinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

“ECF Payment Date” as defined in Section 2.14(d).

“ECF Percentage” as defined in Section 2.14(d).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Eligible Assignee” means, in each case, subject to the proviso at the end of
this definition, (a) any Lender, any Affiliate of any Lender and any Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof), (b) any Person (other than a Natural Person) in
compliance with Section 10.6(c)(ii) or (c) any Approved Fund; provided that in
no event will a Disqualified Lender be an Eligible Assignee without the
Borrower’s consent.

 

26



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any Subsidiary or any of
their respective ERISA Affiliates, or with respect to any Pension Plan or
Multiemployer Plan, to which the Borrower or any of its Subsidiaries or any
ERISA Affiliate thereof has within the preceding five plan years made
contributions.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
Environmental Liability or violation of any applicable Environmental Law; (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current and future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (a) the environment, natural resources and environmental matters, including
those relating to any Hazardous Materials Activity; (b) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (c) occupational
health and safety, land use or the protection of human, plant or animal health
or welfare, in any such case, as of any date of determination, then in force and
in any manner applicable to the Borrower or any of its Subsidiaries or any
Facility.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, (a) any actual or alleged violation of any applicable Environmental Law;
(b) any Release or threatened Release; (c) any Remedial Action or Hazardous
Materials Activity; or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or Business under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of the Borrower or any
Subsidiary will continue to be considered an ERISA Affiliate of the Borrower or
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation in effect on the Closing Date); (b) the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code or
Section 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section

 

27



--------------------------------------------------------------------------------

412(c) of the Internal Revenue Code) or the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by the Borrower, any Subsidiary or any of their respective ERISA
Affiliates from any Pension Plan with two or more non-related contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Borrower, any Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan or Multiemployer Plan, or the
occurrence of any event or condition which could reasonably constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any such plan; (f) the imposition of any liability under Title IV of
ERISA on the Borrower, any Subsidiary or any of their respective ERISA
Affiliates with respect to the termination of any Pension Plan; (g) the
withdrawal of the Borrower, any Subsidiary or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by the Borrower, any Subsidiary or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in insolvency pursuant to Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; (i) the occurrence of a
non-exempt “prohibited transaction” with respect to which the Borrower or any
Subsidiary is a “disqualified person” or a “party in interest” (within the
meaning of Section 4975 of the Internal Revenue Code or Section 406 of ERISA,
respectively) or which could reasonably be expected to result in Liability to
the Borrower or any Subsidiary; or (j) a determination that any Pension Plan is,
or is expected to be, in “at risk” status (as defined in Section 430(j) of the
Internal Revenue Code or Section 303 of ERISA) or in “critical and declining”
status (within the meaning of Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means, for any Interest Period, the rate per annum obtained by
dividing (i) the ICE Benchmark Administration London Interbank Offered Rate on
the applicable Reuters screen page (or such other commercially available source
providing such quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period by (ii) an amount equal to (x) one minus (y) the applicable
Statutory Reserves, if any; provided, however, that if the Eurodollar Rate at
any time would otherwise be less than zero, such rate shall be deemed to be zero
(including for purposes of clause (c) in the definition of “Base Rate”).

“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Eurodollar Rate.

“Event of Default” as defined in Section 8.1.

“Excess Cash Flow Period” means (i) initially, the period commencing on the
first day of the first full Fiscal Quarter of the Borrower ended after the
Closing Date and ending on the last day of the Fiscal Year ended June 29, 2019
and (ii) thereafter, each subsequent Fiscal Year of the Borrower, but in all
cases for purposes of calculating the Cumulative Retained Excess Cash Flow shall
only include such Fiscal Years (or portion of a given Fiscal Year) for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(e), respectively, and for which

 

28



--------------------------------------------------------------------------------

any prepayments required by Section 2.14(d) (if any) have been made (it being
understood that the amount of Consolidated Excess Cash Flow for any Excess Cash
Flow Period not required to be used to prepay Term Loans pursuant to
Section 2.14(d) and not otherwise applied to the prepayment, repayment or
purchase of Term Loans and other Pari Passu Lien Indebtedness pursuant to
clauses (ii) and (iii) of Section 2.14(d) shall be included in the Cumulative
Retained Excess Cash Flow, regardless of whether a prepayment is actually
required by Section 2.14(d)).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Foreign Subsidiary” means (i) any Foreign Subsidiary which is a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code (each, a “CFC”), (ii) any direct or indirect Subsidiary
that owns no material assets other than the Capital Stock of (or Capital Stock
and debt owed or treated as owed by) one or more Subsidiaries that are CFCs or
other Subsidiaries described in this clause (ii) (each, a “Foreign Subsidiary
Holding Company”) and (iii) any Subsidiary of a CFC or a Foreign Subsidiary
Holding Company.

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each
Unrestricted Subsidiary, (c) each Excluded Foreign Subsidiary, (d) each
Subsidiary to the extent that (and only for so long as) such Subsidiary is
prohibited by any applicable Law from guaranteeing the Obligations, (e) each
Subsidiary if, and for so long as, the guarantee of the Obligations by such
Subsidiary would require the consent, approval, license or authorization of a
Governmental Authority or under any binding Contractual Obligation (or, if such
Subsidiary is not a wholly-owned Subsidiary, under its Organizational Documents)
with any Person other than the Borrower or any Subsidiary existing on the
Closing Date (or, if later, the date such Subsidiary is acquired (so long as
such Contractual Obligation is not incurred in contemplation of such
acquisition)), except to the extent and until such consent, approval, license or
authorization has actually been obtained, (f) each Subsidiary that is a
not-for-profit organization, (g) each Subsidiary which is not a wholly-owned
Subsidiary of the Borrower, (h) any Subsidiary that is a special purpose vehicle
(or similar entity) established for the purposes of self-insurance, receivables
factoring or any other permitted receivables securitzation or is subject to
regulation as an insurance company, (i) each Subsidiary with respect to which,
as reasonably determined by the Borrower in good faith, the guarantee by such
Subsidiary would reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary, and (j) each Subsidiary with
respect to which, as reasonably determined by the Borrower and the
Administrative Agent, the cost, burden and/or potential tax liability of
providing a guarantee outweigh the benefits to be obtained by the Lenders; in
each case of this definition, unless such Subsidiary is designated as a
Guarantor pursuant to the definition of “Guarantor Subsidiary.”

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” (determined after giving effect to any
applicable keep well, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 7.14) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion will apply only to the portion of such Swap Obligation that is
attributable to swaps for which the Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

29



--------------------------------------------------------------------------------

“Excluded Tax” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient (a) Taxes imposed on or measured by net income (however denominated),
branch profits taxes and franchise taxes, in each case (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Recipient with
respect to an applicable interest in a Term Loan or Term Loan Commitment
pursuant to a Law in effect on the date on which such Recipient (i) acquires
such interest in the Term Loan or Term Loan Commitment or otherwise becomes a
party to this Agreement (other than, with respect to a Lender, pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) changes its
lending office, except in each case, to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes that are
attributable to the failure by any Recipient to deliver the documentation
required to be delivered pursuant to, or to otherwise comply with,
Section 2.20(f) or Section 2.20(g); and (d) Taxes imposed under FATCA.

“Executive Officer” means, as applied to any Person, any individual holding the
position of chairman of the board of directors, chief executive officer,
president, chief financial officer, chief operating officer, chief compliance
officer, chief legal officer and any other executive officer having
substantially the same authority and responsibility as any of the foregoing.

“Executive Order No. 13224” means Executive Order No. 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism.

“Export Controls” means any applicable laws, regulations, and orders related to
the regulation of imports, exports, re-exports, transfers, releases, shipments,
transmissions, or any other provision or receipt of goods, technology, technical
data, software, or services, including the Export Administration Regulations (15
C.F.R. § 730-774), the Arms Export Control Act (22 U.S.C. § 2778), the
International Traffic in Arms Regulations (22 C.F.R. § 120-130), the Tariff Act
of 1930 and regulations administered and enforced by U.S. Customs and Border
Protection and U.S. Immigration and Customs Enforcement, and any other laws,
regulations, and orders of a similar nature.

“Extended Term Lender” as defined in Section 10.5(g).

“Extended Term Loans” as defined in Section 10.5(g).

“Extension” as defined in Section 10.5(g).

“Extension Amendment” as defined in Section 10.5(g).

“Extension Offer” as defined in Section 10.5(g).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower, any Subsidiary or any of their respective
predecessors or Affiliates.

 

30



--------------------------------------------------------------------------------

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
will be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day will be the average rate charged to the Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or other officer with equivalent
duties of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Borrower and the Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnotes.

“Financial Plan” as defined in Section 5.1(c).

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989, as amended from time to time.

“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) the sum
of Consolidated Total Debt that is Pari Passu Lien Indebtedness, minus
Unrestricted Cash (not to exceed $100,000,000) as of such date to (b) LTM
Consolidated Adjusted EBITDA, all of the foregoing determined on a Pro Forma
Basis.

“Fiscal Quarter” means, with respect to any Person, the fiscal quarter of such
Person. In the case of the Borrower, Fiscal Quarter means a fiscal quarter of
any Fiscal Year of the Borrower. A Fiscal Quarter of the Borrower may be
designated by reference to the last day thereof (i.e., the “December 30, 2017
Fiscal Quarter” refers to the Fiscal Quarter ended on December 30, 2017, the
last day of the Borrower’s second Fiscal Quarter for Fiscal Year 2018) or by
reference to the applicable Fiscal Quarter of a Fiscal Year (i.e., the “Q2-2018
Fiscal Quarter” also refers to the Borrower’s second Fiscal Quarter for Fiscal
Year 2018). To the extent that the Fiscal Quarters of any Person (other than the
Borrower) are different than the Fiscal Quarters of the Borrower, the Borrower
shall determine in good faith a methodology to align such other Person’s Fiscal
Quarters with the corresponding Fiscal Quarters of the Borrower. For purposes of
this Agreement, except to the extent expressly stated otherwise, references to
any “Fiscal Quarter” will mean a Fiscal Quarter of the Borrower.

 

31



--------------------------------------------------------------------------------

“Fiscal Year” means, with respect to any Person, the fiscal year of such Person.
In the case of the Borrower, Fiscal Year means the fiscal year of the Borrower
and the Subsidiaries ending on the Saturday nearest to June 30 of each calendar
year. A Fiscal Year of the Borrower may be designated by reference to the
calendar year in which such Fiscal Year ends (i.e., the “Fiscal Year 2018” also
refers to the Fiscal Year ended on June 30, 2018). To the extent that the Fiscal
Years of any Person (other than the Borrower) are different than the Fiscal
Years of the Borrower, the Borrower shall determine in good faith a methodology
to align such other Person’s Fiscal Years with the corresponding Fiscal Years of
the Borrower. For purposes of this Agreement, except to the extent expressly
stated otherwise, references to any “Fiscal Year” will mean a Fiscal Year of the
Borrower.

“Flood Insurance Laws” means collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), (d) the
Flood Insurance Reform Act of 2004 and (e) the Biggert-Waters Flood Insurance
Reform Act of 2012, each as now or hereafter in effect or any successor statute
thereto and any and all official rulings and interpretation thereunder or
thereof.

“Foreign Casualty Event” as defined in Section 2.15(f).

“Foreign Disposition” as defined in Section 2.15(f)

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” as defined in the definition of “Excluded
Foreign Subsidiary.”

“Funded Debt” means all Indebtedness of the Borrower and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Term Loans.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2 and in the definition of Capital Lease, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

“Government Official” means (a) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Entity, (b) any political party or party official or
candidate for political office or (c) any official, officer, employee, or any
Person acting in an official capacity for or on behalf of, any company,
business, enterprise or other entity owned (in whole or in substantial part)
controlled by or Affiliated (as defined without reference to clause (a) of the
second sentence set forth in the definition of “Affiliate”) with a Governmental
Entity.

 

32



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government in a jurisdiction where the Borrower
and the Subsidiaries operate the Business, including any supra-national bodies
(such as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Governmental Entity” means any (a) international, multinational, foreign,
federal, state, local, municipal, or other government or political subdivision,
(b) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, commission, board, bureau, official, or
entity and any court or other tribunal) or (c) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.

“Granting Lender” as defined in Section 10.6(k).

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” means all Obligations; provided that, with respect to
any Guarantor, “Guaranteed Obligations” shall exclude all Excluded Swap
Obligations of such Guarantor.

“Guarantor” means the Borrower (solely with respect to the Guaranteed
Obligations in respect of any Bank Product Agreement or Secured Rate Contract
entered into by any other Credit Party and not with respect to its direct
Obligations as a primary obligor under the Credit Documents) and each Guarantor
Subsidiary, and, in each case, their respective successors and assigns.

“Guarantor Subsidiary” means each direct and indirect Subsidiary of the Borrower
(other than an Excluded Subsidiary) that has provided a Guaranty hereunder;
provided that the Borrower may, at its option, designate any direct or indirect
Subsidiary of the Borrower that is not otherwise required to become a Guarantor
Subsidiary to become a Guarantor Subsidiary with the consent of the
Administrative Agent (such consent not to be unreasonably withheld); provided,
however, that the Administrative Agent may condition any such consent by
limiting the purposes for which such Subsidiary shall constitute a Guarantor
Subsidiary for purposes of Section 6 and related definitions used therein.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material, substance or waste, exposure
to which, or the Release of which, either is prohibited, limited or regulated by
any Governmental Authority or may give rise to Environmental Liability.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

33



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Audited Financial Statements” means, as of the Closing Date, the
audited consolidated balance sheets and related statements of income and cash
flows of each of the Borrower and the Acquired Business as of the Fiscal Years
ended June 30, 2018, July 1, 2017, July 2, 2016, and June 27, 2015.

“Historical Financial Statements” means, collectively, the Historical Audited
Financial Statements and the Historical Unaudited Financial Statements.

“Historical Unaudited Financial Statements” means, as of the Closing Date, the
unaudited consolidated balance sheets and related statements of income and cash
flows of each of the Borrower and the Acquired Business as of the Fiscal
Quarters ended September 29, 2018, March 31, 2018, December 30, 2017 and
September 30, 2017.

“Immaterial Subsidiary” means on any date, any Subsidiary of the Borrower that
has less than 5.0% of consolidated total assets on a Pro Forma Basis and
generates less than 5.0% of annual consolidated revenues of the Borrower and the
Subsidiaries as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a) prior to such date (or, at any time prior to the
first date that financial statements have been or are required to be delivered
pursuant to Section 5.1(a), as reflected in the Historical Audited Financial
Statements for the Fiscal Year ended June 30, 2018); provided that if, at any
time and from time to time after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), Domestic Subsidiaries
that are not Guarantors solely because they meet the thresholds set forth above
comprise in the aggregate more than (when taken together with the consolidated
total assets of the Subsidiaries of such Domestic Subsidiaries at the last day
of the most recent Test Period) 7.5% of consolidated total assets of the
Borrower and the Subsidiaries as of the end of the most recently ended Test
Period or more than (when taken together with the revenues of the Subsidiaries
of such Domestic Subsidiaries for such Test Period) 7.5% of the consolidated
revenues of the Borrower and the Subsidiaries for such Test Period, then the
Borrower shall, not later than forty five (45) days after the date by which
financial statements for such Test Period were required to be delivered pursuant
to this Agreement (or such longer period as the Administrative Agent may agree
in its reasonable discretion), cause one or more Domestic Subsidiaries to comply
with the provisions of Section 5.10 with respect to any such Subsidiaries so
that the foregoing condition ceases to be true.

“Increased Cost Lender” as defined in Section 2.23.

“Incremental Amendment” as defined in Section 2.24(e).

 

34



--------------------------------------------------------------------------------

“Incremental Equivalent Debt” means Indebtedness of any one or more Credit
Parties in the form of loans, notes or bridge financings that constitute Pari
Passu Lien Indebtedness or Junior Lien Indebtedness or that are unsecured;
provided that:

(a) on the date of each incurrence of Incremental Equivalent Debt, (A) the
aggregate principal amount of such Incremental Equivalent Debt (together with
the aggregate principal amount of any Incremental Term Facilities incurred on
such date in reliance on clause (A) of the first sentence of Section 2.24(c))
shall not exceed an amount equal to the Incremental Ratio Amount (determined on
the same basis as the Borrower may incur Incremental Term Facilities pursuant to
the second, third, fourth and fifth sentences of Section 2.24(c), but
substituting “Incremental Equivalent Debt” for “Incremental Term Facility”
therein solely for the purposes thereof) or (B) the aggregate principal amount
of such Incremental Equivalent Debt, together with the aggregate outstanding
principal amount of all other Incremental Equivalent Debt incurred in reliance
on this clause (B) and the aggregate outstanding principal amount of all
Incremental Term Facilities incurred in reliance on clause (B) of the first
sentence of Section 2.24(c), shall not exceed an amount equal to the Incremental
Fixed Amount (it being understood that Incremental Equivalent Debt may be
incurred under either clause (A) or (B) as selected by the Borrower in its sole
discretion, including by designating any portion of the Incremental Equivalent
Debt in excess of an amount permitted to be incurred under clause (A) at the
time of such incurrence as incurred under clause (B));

(b) any Incremental Equivalent Debt will not mature prior to the Latest Term
Loan Maturity Date with respect to any Class of outstanding Term Loans, or have
a shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of any outstanding Class of Term Loans; provided that this
clause (b) shall not apply to any Incremental Equivalent Debt in an aggregate
principal amount (taken together with amounts incurred pursuant to clause (c) of
the defined term “Credit Agreement Refinancing Indebtedness” and Sections
2.24(g)(i) and (g)(ii)) not to exceed $50,000,000;

(c) any Incremental Equivalent Debt that is secured (i) will not be secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral and (ii) will be subject to a Pari Passu Lien Intercreditor Agreement
or a Junior Lien Intercreditor Agreement, as applicable;

(d) any Incremental Equivalent Debt (i) constituting Pari Passu Lien
Indebtedness may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis (but not greater than a pro rata basis as compared
to any outstanding Class of Term Loans constituting Pari Passu Lien Indebtedness
with an earlier or equivalent maturity date (other than pursuant to a permitted
refinancing)) with the then-outstanding Term Loans in any mandatory prepayments
hereunder, and (ii) constituting Junior Lien Indebtedness or that is unsecured
may not participate in any voluntary or mandatory prepayments, except to the
extent that such prepayments are offered, to the extent required under this
Agreement or any Pari Passu Lien Indebtedness, first pro rata to the Term Loans
and any applicable Pari Passu Lien Indebtedness; provided that this clause
(ii) shall not be construed to prohibit any required mandatory prepayments,
mandatory redemptions or mandatory purchases or offers to purchase in connection
with a “change of control”, “asset sale” or fundamental change;

(e) Incremental Equivalent Debt will not be guaranteed by any Person other than
the Credit Parties;

(f) with respect to any Incremental Equivalent Debt that constitutes MFN
Eligible Debt, the MFN Adjustment will apply to such Incremental Equivalent Debt
(but the MFN Adjustment will not apply to any other Incremental Equivalent
Debt); and

(g) subject to provisions of Section 1.5 if an LCA Election has been made, no
Default or Event of Default will have occurred and be continuing on the date
such Incremental Equivalent Debt is incurred or would occur immediately after
giving effect thereto.

“Incremental Fixed Amount” means, as of any date of measurement, the sum of
(a) the greater of (x) $485,000,000 and (y) 100% of LTM Consolidated Adjusted
EBITDA as of such date, minus (b) the aggregate principal amount of Incremental
Term Loans previously incurred in reliance on this definition, minus (c) the
aggregate principal amount of all Incremental Equivalent Debt previously
incurred in

 

35



--------------------------------------------------------------------------------

reliance on this definition, plus (d) the aggregate principal amount of any
voluntary prepayments of Term Loans, Incremental Equivalent Debt or Refinancing
Indebtedness in respect thereof (in each case, including those made through
discounted debt buy-backs by the Borrower or any Subsidiary in an amount equal
to the discounted amount actually paid in respect of such buy-back but excluding
any Incremental Term Loans or Incremental Equivalent Debt incurred in reliance
on the Incremental Ratio Amount (or Refinancing Indebtedness in respect
thereof)) made prior to such date; provided that, in the case of clause (d),
solely to the extent not funded with the proceeds of Funded Debt.

“Incremental Ratio Amount” means an aggregate principal amount of Indebtedness
that, after the incurrence thereof on Pro Forma Basis and excluding the cash
proceeds to the Borrower or any Subsidiary therefrom that are actually applied
or intended to be applied to a particular use or transaction as of the date of
incurrence thereof (but otherwise giving effect to the use of such proceeds so
applied or intended to be applied), and subject to Section 1.5, would not result
in:

(a) with respect to any Incremental Term Facility or Incremental Equivalent Debt
to be incurred as Pari Passu Lien Indebtedness, the First Lien Net Leverage
Ratio being greater than 1.75:1.00 or, at the Borrower’s option, if incurred to
finance a Permitted Acquisition, the First Lien Net Leverage Ratio being greater
than the greater of (I) 1.75:1.00 and (II) the First Lien Net Leverage Ratio as
in effect immediately prior to the consummation of such Permitted Acquisition;
and

(b) with respect to any Incremental Equivalent Debt to be incurred as Junior
Lien Indebtedness or as unsecured Indebtedness, the Total Net Leverage Ratio
being greater than 4.50:1.00 or, at the Borrower’s option, if incurred to
finance a Permitted Acquisition, the Total Net Leverage Ratio being greater than
the greater of (I) 4.50:100 and (II) the Total Net Leverage Ratio as in effect
immediately prior to the consummation of such Permitted Acquisition.

“Incremental Term Facilities” as defined in Section 2.24(a).

“Incremental Term Loans” as defined in Section 2.24(a).

“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender will be
equal to such Lender’s Incremental Term Loan Commitment.

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations evidenced by bonds,
debentures, notes or similar instruments; (c) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP as in effect of the date hereof; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services, which purchase price is (A) due more than twelve (12) months from
the date of incurrence of the obligation in respect thereof or (B) evidenced by
a note or similar written instrument (excluding (i) any such obligations
incurred under ERISA, (ii) accounts payable, payroll and other liabilities and
accrued expenses incurred in the ordinary course of business that are not
overdue by more than one hundred eighty (180) days from the due date of the
obligations in respect thereof, (iii) any earn-out obligation until such
obligation is reflected as a liability on the balance sheet of such Person in
accordance with GAAP and is not paid within 60 days after becoming due and
payable and (iv) accruals for payroll and other liabilities in the ordinary
course of business); (e) the face

 

36



--------------------------------------------------------------------------------

amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(f) Disqualified Capital Stock; (g) the direct or indirect guaranty of
obligations of the type in clauses (a)-(f) of this definition of any other
Person; (h) obligations of the type in clauses (a)-(f) of this definition that
are secured by a Lien on any property or asset owned or held by that Person
regardless of whether such obligations are owed by or recourse to such Person;
and (i) obligations of such Person in respect of any Rate Contract, whether
entered into for hedging or speculative purposes. Notwithstanding the foregoing,
for all purposes of this Agreement: (1) Indebtedness of any Person will include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt;
(2) with respect to clause (e) above, to the extent any letter of credit issued
for the benefit of the Borrower or any Subsidiary (a “Primary LC”) is supported
(including any “back-to-back” arrangement) by a another letter of credit also
issued for the benefit of the Borrower or any Subsidiary (the “Supporting LC”),
to the extent that both such Primary LC and the relevant Supporting LC would
constitute “Indebtedness” for any purpose under this Agreement, then the Primary
LC and the relevant Supporting LC shall be deemed to be a single obligation in
an amount equal to the amount of Indebtedness attributable to the Primary LC
(and any corresponding amount of the Supporting LC that also would then
constitute “Indebtedness” will be disregarded); (3) with respect to clause
(h) above, the amount of Indebtedness of any Person will be deemed to be equal
to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the fair market value (as determined by such Person in good faith) of the
property encumbered thereby as determined by such Person in good faith; (4) the
amount of any obligation under any Rate Contract on any date shall be deemed to
be the Swap Termination Value thereof as of such date; and (5) in no event will
obligations under any Rate Contract be deemed “Indebtedness” for the purpose of
calculating any ratio contemplated by this Agreement. For the avoidance of
doubt, Indebtedness will not be deemed to include obligations incurred in
advance of, and the proceeds of which are to be applied in connection with, the
consummation of a transaction solely to the extent that the proceeds thereof are
and continue to be held in an escrow, trust, collateral or similar account or
arrangement (collectively, an “Escrow”) and are not otherwise made available for
any other purpose and are used for such purpose (it being understood that in any
event, any such proceeds held in such Escrow shall be not deemed to be
Unrestricted Cash).

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any Remedial Action),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented in reasonable detail out-of-pocket fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee will be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
applicable Environmental Laws), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (a) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (b) the Agency Fee
Letter and any Contractual Obligation entered into in connection with any
Approved Electronic Communications; (c) any Environmental Claim or any Hazardous
Materials Activity relating to or arising

 

37



--------------------------------------------------------------------------------

from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of the Borrower or any Subsidiary; or (d) any actual or
prospective investigation, litigation or other proceeding relating to any of the
foregoing, whether or not brought by any such Indemnitee or any of its Related
Persons, any holders of securities or creditors (and including attorneys’ fees
in any case), whether or not any such Indemnitee, Related Person, holder or
creditor is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Law or theory thereof, including
common law, equity, contract, tort or otherwise.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Initial Credit Extension” as defined in Section 3.1.

“Initial Term Loan” means a Term Loan made by a Lender to the Borrower on the
Closing Date pursuant to Section 2.1.

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all of the Lenders in the aggregate. The amount of each
Lender’s Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Initial
Term Loan Commitments as of the Closing Date is $500,000,000.

“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided, at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender will be equal to such
Lender’s Initial Term Loan Commitment.

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, state, multinational
or foreign laws or otherwise, including, without limitation: copyrights
(including copyrights in software) whether registered or unregistered and all
applications therefor, patents and certificates of invention, or similar
industrial property rights, and applications therefor, software, trademarks
(whether registered or unregistered and applications therefor), goodwill
associated with trademarks, service-marks, domain names, technology, know-how
and processes, formulas, trade secrets and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement to be executed by the Borrower and the Subsidiaries substantially in
the form of Exhibit J.

“Interest Payment Date” means with respect to (a) any Base Rate Loan, the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the borrowing of such Term Loan and the final maturity date or
conversion date of such Term Loan; and (b) any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Term Loan; provided that in the
case of each Interest Period of longer than three months “Interest Payment Date”
will also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

38



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six- months (or, if available (x) twelve months
with the consent of each applicable Lender of the affected Class or (y) a period
of less than one month with the consent of the Administrative Agent in its sole
discretion), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided that (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period will expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period will expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) will, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month; and (iii) no Interest Period with respect to any portion of any Class of
Term Loans will extend beyond such Class’s Term Loan Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (a) proceeds of the issuance of (or
contributions in respect of) Capital Stock of such Person, (b) proceeds of the
incurrence of Indebtedness by such Person or any of its Subsidiaries or
(c) proceeds of dispositions (other than dispositions of inventory in the
ordinary course of business) and Casualty Events.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any Subsidiary, or of a beneficial interest in, any of the
Securities of any other Person; (b) [reserved]; (c) any direct or indirect loan,
advance or capital contribution by the Borrower or any Subsidiary to any other
Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business and (d) any acquisition, whether by
purchase, merger or otherwise, of all or a material portion of the assets of, or
a division, unit, business line or product line of, any other Person. The amount
of any Investment will be the original cost of such Investment plus (x) the cost
of all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
minus (y) the amount of any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash by the Borrower or a
Subsidiary in respect of such Investment; provided that for purposes of
calculating an Investment made in reliance on the Available Amount, the
foregoing deduction in clause (y) shall be disregarded (i.e., clauses (a)(vi),
(vii) and (viii) of the definition of “Available Amount” already provide for a
“rebuild” based on returns, repayments, distributions, etc.).

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any Subsidiary and (b) any Person in whom the
Borrower or any of the Subsidiaries beneficially owns any Capital Stock that is
not a Subsidiary (other than an Unrestricted Subsidiary); provided that in no
event will any Subsidiary of any Person be considered a Joint Venture of such
Person.

“Joint Venture Subsidiary” means any Subsidiary that is not wholly-owned,
directly or indirectly, by the Borrower and the business and management thereof
is jointly controlled by the holders of the Capital Stock in such Subsidiary
pursuant to customary joint venture arrangements; provided that such Subsidiary
does not have and is not liable in respect of any Indebtedness other than
Indebtedness of such Subsidiary that is not recourse to the Borrower or any
Subsidiary.

 

39



--------------------------------------------------------------------------------

“Junior Financing” means any Junior Lien Indebtedness, any Subordinated Debt,
the Convertible Notes and any Other Convertible Notes.

“Junior Lien Indebtedness” means any Indebtedness of any Credit Party that is
secured by Liens on Collateral that rank junior in priority to the Liens that
secure the Obligations.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably acceptable to the Borrower, the Collateral Agent and
the applicable Debt Representatives for Junior Lien Indebtedness permitted
hereunder.

“Latest Term Loan Maturity Date” means, as at any date of determination, the
latest maturity or expiration date applicable to any Term Loan (including any
Incremental Term Loan), as extended in accordance with this Agreement from time
to time.

“Laws” means, with respect to any Person, (a) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or hereafter in effect, and (b) the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“LCA Election” as defined in Section 1.5.

“LCA Test Date” as defined in Section 1.5.

“Lead Bookrunner” means DBSI, in its capacity as lead bookrunner.

“Lead Arranger” means DBSI, in its capacity as lead arranger.

“Lender” means, collectively, (a) each Person listed on the signature pages
hereto as a Lender holding a Term Loan Commitment or a Term Loan and (b) any
other Person (other than a Natural Person) that becomes a party hereto pursuant
to an Assignment Agreement and holds a Term Loan Commitment or a Term Loan.
Notwithstanding the foregoing, any Disqualified Lender that purports to become a
Lender hereunder, and to which the Borrower has not consented in writing to
allow to become a Lender hereunder, shall not be entitled to receive
confidential information or attend Lender meetings.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on Appendix B
hereto or in the administrative questionnaire delivered by such Lender to the
Borrower and the Administrative Agent, or, in each case, such other office or
offices of such Lender as it may from time to time notify the Borrower and the
Administrative Agent.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

40



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing; provided that
in no event shall an operating lease in and of itself be deemed a Lien.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower and/or one or more Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

“LTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.1(a) or (b) (or, in the case of a determination
date that occurs prior to the first such delivery pursuant to such Sections, for
the four consecutive Fiscal Quarters ended as of September 29, 2018), on a Pro
Forma Basis.

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole; (b) the ability of the Credit Parties, taken as
a whole, to fully and timely perform the Obligations; or (c) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under any Credit Document.

“Material Indebtedness” means (i) Indebtedness with an aggregate principal
amount (including undrawn commitments) in excess of $50,000,000 and (ii) the
Convertible Notes.

“Material Owned Real Estate Asset” means any fee-owned Real Estate Asset located
in the United States having a fair market value (as reasonably determined by the
Borrower) equal to or in excess of $10,000,000; provided that no real property
owned as of the Closing Date shall constitute a Material Owned Real Estate
Asset.

“Maximum Refinancing Amount” means, with respect to any Refinancing
Indebtedness, the principal amount (including interest paid in kind or otherwise
capitalized to principal) and/or undrawn commitments, as applicable, of the
Refinanced Indebtedness subject to refinancing with such Refinancing
Indebtedness plus the sum of (i) the amount of all accrued and unpaid interest
on such Refinanced Indebtedness, (ii) the amount of any premiums (including
tender premiums), make-whole amounts or penalties on such Refinanced
Indebtedness, (iii) the amount of all fees (including any exit consent fees) on
such Refinanced Indebtedness, (iv) the amount of all fees (including
arrangement, commitment, structuring, underwriting, ticking, amendment, closing
and other similar fees), commissions, costs, expenses and other amounts
associated with such Refinancing Indebtedness and (v) the amount of all original
issue discount and upfront fees associated with such Refinancing Indebtedness
(“Refinancing Amount”); provided that (1) to the extent on the date of such
Permitted Refinancing the Borrower has capacity under the clause of Section 6.1
pursuant to which such Refinanced Indebtedness was initially incurred (or to
which such Refinanced Indebtedness at such time has been classified, as
applicable) to incur additional principal amount of the same type as the
Refinanced Indebtedness (“Additional Incurrence Capacity”), then the Borrower
and the Subsidiaries may incur Refinancing Indebtedness in

 

41



--------------------------------------------------------------------------------

an aggregate principal amount not to exceed the maximum Additional Incurrence
Capacity if greater than the Refinancing Amount; provided, further, that the
amount of Refinancing Indebtedness incurred in reliance on the Additional
Incurrence Capacity will be considered to have been incurred under the clause of
Section 6.1 pursuant to which such Refinanced Indebtedness was initially
incurred (or to which such Refinanced Indebtedness at such time has been
classified, as applicable).

“Merger Agreement” as defined in the recitals hereto.

“Merger Agreement Representations” means such of the representations and
warranties made by (or with respect to) the Acquired Business in the Merger
Agreement as are material to the interests of the Lenders in their capacities as
such, but only to the extent the Borrower (or its applicable Affiliate) has the
right (taking into account any applicable cure provisions and determined without
regard to any notice requirement) to terminate its (or its Affiliate’s)
obligations (or to refuse to consummate the Acquisition) under the Merger
Agreement as a result of a breach of such representations.

“Merger Sub” as defined in the recitals hereto.

“MFN Adjustment” means, with respect to the incurrence of any MFN Eligible Debt,
in the event that the All-In Yield applicable to such MFN Eligible Debt exceeds
the All-In Yield of the Initial Term Loans at the time of such incurrence by
more than 50 basis points, then the interest rate margins for the Initial Term
Loans will automatically be increased on the date of incurrence of such MFN
Eligible Debt to the extent necessary so that the All-In Yield of the Initial
Term Loans is equal to the All-In Yield of such MFN Eligible Debt minus 50 basis
points (provided that any increase in All-In Yield of the Initial Term Loans due
to the increase in a Eurodollar Rate or Base Rate floor on such MFN Eligible
Debt will be effected solely through an increase in any Eurocurrency or Base
Rate floor, respectively, applicable to the Initial Term Loans).

“MFN Eligible Debt” means any Indebtedness that meets all of the following
criteria: such Indebtedness is incurred (a) as Incremental Term Loans,
Incremental Equivalent Debt or Permitted Ratio Debt that is, in each case, Pari
Passu Lien Indebtedness in the form of term loans (but not securities), (b)
during the first twenty-four (24) months following the Closing Date, (c) in an
aggregate principal amount in excess of $50,000,000 (for all such Indebtedness
described in clause (a)), and (d) with a maturity date less than two years after
the Latest Term Loan Maturity Date with respect to the Initial Term Loans.

“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
document entered into by any Credit Party that is the fee owner of a Material
Owned Real Estate Asset creating a Lien on such Material Owned Real Estate Asset
made in favor of the Collateral Agent for the benefit of the Secured Parties in
a form reasonably acceptable to the Borrower and the Administrative Agent.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the results of
operations and financial condition of the Borrower and the Subsidiaries in the
form prepared for presentation to senior management thereof for the applicable
Fiscal Quarter or Fiscal Year and for the period from the beginning of the
Fiscal Year in which such Fiscal Quarter occurs to the end of such Fiscal
Quarter.

 

42



--------------------------------------------------------------------------------

“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale subject to Section 2.14(a) or Casualty Event
subject to Section 2.14(b), an amount equal to: (i) cash payments (including any
cash received by way of release from escrow or deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale or
Casualty Event, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale or Casualty Event, if any, including (A) Taxes payable in
connection with such Asset Sale or Casualty Event (including taxes imposed on
the distribution or repatriation of such Net Cash Proceeds), (B) payment of the
outstanding principal amount of, premium or penalty, if any, interest and
breakage costs on any Indebtedness (other than the Term Loans) that is secured
by a Lien on the stock or assets in question (and, to the extent such stock or
assets constitute Collateral, which Lien is senior to the Lien of the Agent) and
that is required to be repaid under the terms thereof as a result of such Asset
Sale or Casualty Event, (C) a reserve for any purchase price adjustment or
indemnification payments (fixed or contingent) established in accordance with
GAAP or attributable to seller’s indemnities and representations and warranties
to purchaser in respect of such Asset Sale undertaken by the Borrower or any
Subsidiary in connection with such Asset Sale, (D) the out-of-pocket expenses,
costs and fees (including with respect to legal, investment banking, brokerage,
advisor and accounting and other professional fees, sales commissions and
disbursements, survey costs, title insurance premiums and related search and
recording charges, transfer taxes and deed or mortgage recording taxes or
following a Casualty Event, restoration costs) in each case actually incurred in
connection with such Asset Sale or Casualty Event and payable to a Person that
is not an Affiliate of the Borrower, (E) in the case of any Asset Sale or
Casualty Event by a non-wholly-owned Subsidiary, the pro rata portion of the Net
Cash Proceeds thereof attributable to minority interests and not available for
distribution to or for the account of the Borrower or any other Subsidiary of
the Borrower as a result thereof and (F) in the case of an Asset Sale, any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any Subsidiary after such Asset
Sale, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (F); provided that (i) no such net cash proceeds
calculated in accordance with the foregoing and realized in a single Casualty
Event shall constitute Net Cash Proceeds unless such net cash proceeds shall
exceed $5,000,000 and (ii) no such net cash proceeds calculated in accordance
with the foregoing shall constitute Net Cash Proceeds under this clause (a) in
any Fiscal Year until the aggregate amount of all such net cash proceeds in such
Fiscal Year shall exceed $20,000,000 (and thereafter only such net cash proceeds
in excess of such amount shall constitute Net Cash Proceeds under this clause
(a)); and

(b) with respect to the sale, incurrence or issuance of any Indebtedness by the
Borrower or any Subsidiary, the excess, if any, of (A) the sum of all cash and
Cash Equivalents received in connection with such incurrence or issuance, over
(B) the sum of all Taxes paid or reasonably estimated to be payable as a result
thereof, all fees (including investment banking fees, attorneys’ fees,
accountants’ fees, underwriting fees and discounts), commissions, costs and
other out-of-pocket expenses and all other customary expenses, in each case
incurred by the Borrower or such Subsidiary in connection with such sale,
incurrence or issuance.

“Non-Consenting Lender” as defined in Section 2.23.

 

43



--------------------------------------------------------------------------------

“Non-Credit Party” means any Subsidiary that is not a Credit Party.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Internal Revenue Code.

“Nonpublic Information” means material information with respect to the Borrower
or any Subsidiary or their respective securities which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, any
Indemnitee or any other Secured Party under any Credit Document, any obligations
owed to any Secured Swap Provider under any Secured Rate Contract, or any
obligations owed to any Bank Product Provider in respect of Bank Product
Obligations under any Bank Product Agreement, in each case, whether for
principal, premium, interest (including interest premiums, fees and other
amounts incurred during the pendency of any bankruptcy, insolvency, receivership
or similar proceeding, whether or not due and payable and whether or not allowed
or allowable in such proceeding), payments for early termination of Secured Rate
Contracts, fees, expenses, indemnification or otherwise; provided that (x) the
aggregate amount of obligations owed to Bank Product Providers under a Bank
Product Agreement with respect to Bank Products of the type described in clause
(d) of the definition of Bank Products (including, for this purpose, the face
amount of all letters of credit described therein and unpaid drawings
thereunder) shall not exceed $10,000,000 at any time outstanding and (y) any
such obligations in excess of such dollar threshold shall not constitute
“Obligations” for purposes hereof and the other Credit Documents. For the
avoidance of doubt, “Obligations” will include obligations arising under any
Incremental Term Loan or any Extended Term Loan.

“Obligee Guarantor” as defined in Section 7.6.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any applicable executive orders.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” will only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document).

 

44



--------------------------------------------------------------------------------

“Other Convertible Notes” means Indebtedness of the Borrower (other than the
Convertible Notes) that is convertible into common stock of the Borrower (and
cash in lieu of fractional shares), cash (in an amount determined by reference
to the price of such common stock), or a combination thereof; provided that the
Indebtedness thereunder is permitted to be incurred under Section 6.1 and
satisfies the following requirements: (i) the final maturity date of any such
Indebtedness shall be on or after the date that is 91 days after the Latest Term
Loan Maturity Date in effect on the date of incurrence (it being understood that
neither (x) any provision requiring an offer to purchase such Indebtedness as a
result of change of control, asset sale or fundamental change nor (y) any early
conversion or settlement of such Indebtedness in accordance with the terms
thereof shall violate the foregoing restriction), (ii) such Indebtedness is not
guaranteed by any Subsidiary of the Borrower other than the Guarantor
Subsidiaries (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated in right of payment to the Obligations) and (iii) the
terms, conditions and covenants of such Indebtedness shall be such as are
customary for convertible indebtedness of such type (as determined by the board
of directors of the Borrower in good faith).

“Other Convertible Notes Indenture” means any indenture governing any Other
Convertible Notes.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).

“Pari Passu Lien Indebtedness” means any Indebtedness of any Credit Party that
is secured by Liens on Collateral that rank pari passu in priority with the
Liens on Collateral that secure the Obligations.

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement among
the Collateral Agent and one or more Debt Representatives for Pari Passu Lien
Indebtedness permitted hereunder in form and substance reasonably acceptable to
the Borrower, the Collateral Agent and the applicable Debt Representatives for
such Pari Passu Lien Indebtedness.

“Participant Register” as defined in Section 10.6(g).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

“Payment Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office or Person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

45



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate in the form of Exhibit K or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” means the purchase or other acquisition of property and
assets or the business of any Person or of assets constituting a business unit,
a line of business or division of such Person, a facility or Capital Stock in a
Joint Venture or other Capital Stock in another Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or, in the case of a purchase or acquisition of assets (other
than Capital Stock), will be owned by the Borrower and/or any one or more
Subsidiaries; provided that:

(a) subject to the provisions of Section 1.5 to the extent an LCA Election has
been made with respect to such acquisition, immediately prior to and after
giving effect thereto, no Event of Default under Section 8.1(a), (f) or (g) has
occurred and is continuing;

(b) immediately prior to and after giving effect thereto, the Borrower would be
in compliance with Section 6.10; and

(c) to the extent any acquired Person is required to become a Guarantor, the
Borrower takes all actions required by Sections 5.10 and 5.11, as applicable,
within the time periods specified thereunder; provided that the Borrower and the
Guarantor Subsidiaries shall not make Permitted Acquisitions of Persons that do
not become Guarantor Subsidiaries (or pay for the purchase of assets that are
acquired directly by Non-Credit Parties) for aggregate consideration, together
with any Investments made in reliance on the proviso in Section 6.6(b) (in each
case determined as of the date of making any such Investment, and after giving
effect to clause (1) in the last paragraph of Section 6.6), in excess of the
greater of (i) $100,000,000 and (ii) an amount equal to 20% of LTM Consolidated
Adjusted EBITDA.

“Permitted Call Spread Hedging Agreement” means (a) an agreement pursuant to
which the Borrower acquires a call or a capped call option or similar derivative
instrument requiring the counterparty thereto to deliver to the Borrower shares
of common stock in the Borrower, the cash value of such shares or cash
representing the termination value of such option or a combination thereof from
time to time upon settlement, exercise or early termination of such option (such
transaction, a “Bond Hedge Transaction”) and (b) an agreement pursuant to which,
among other things, the Borrower issues to the counterparty thereto warrants to
acquire common stock of the Borrower, cash in lieu of delivering shares of
common stock or cash representing the termination value of such option, or a
combination thereof upon settlement, exercise or early termination thereof (such
transaction, a “Warrant Transaction”), in each case, under clauses (a) and (b),
entered into by the Borrower in connection with the Convertible Notes or any
issuance of Other Convertible Notes (including, without limitation, the exercise
of any over-allotment or initial purchaser’s or underwriter’s option); provided
that (x) the terms, conditions and covenants of each such agreement shall be
such as are customary for agreements of such type (as determined by the Borrower
in good faith), (y) the purchase price for such Bond Hedge Transaction, less the
proceeds received by the Borrower from the sale of any related Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
issuance of the related Convertible Notes or Other Convertible Notes, as
applicable, and (z) in the case of clause (b) above, such agreement is intended
by the Borrower to be classified as an equity instrument in accordance with
GAAP.

“Permitted Call Spread Shortfall Amount” as defined in Section 6.4(l).

“Permitted Liens” as defined in Section 6.2.

 

46



--------------------------------------------------------------------------------

“Permitted Ratio Debt” means Indebtedness of the Borrower and/or any one or more
Subsidiaries; provided that:

(a) subject to the provisions of Section 1.5 to the extent an LCA Election has
been made, with respect to a Permitted Acquisition or other permitted Investment
to be funded with the proceeds of such Indebtedness, immediately before and
after giving effect thereto and to the use of the proceeds thereof no Event of
Default has occurred and is continuing or would result therefrom;

(b) immediately after giving effect to the issuance, incurrence, or assumption
of such Indebtedness and excluding the cash proceeds to the Borrower or any
Subsidiary therefrom that are actually applied or intended to be applied to a
particular use or transaction as of the date of incurrence thereof (but
otherwise giving effect to the use of such proceeds so applied or intended to be
applied):

(i) with respect to any Permitted Ratio Debt to be incurred as Pari Passu Lien
Indebtedness, the First Lien Net Leverage Ratio being less than or equal to
1.75:1.00 or, at the Borrower’s option, if incurred to finance a Permitted
Acquisition, the First Lien Net Leverage Ratio being less than or equal to the
greater of (I) 1.75:1.00 and (II) the First Lien Net Leverage Ratio as in effect
immediately prior to the consummation of such Permitted Acquisition;

(ii) with respect to any Permitted Ratio Debt to be incurred as Junior Lien
Indebtedness or unsecured Indebtedness, the Total Net Leverage Ratio being less
than or equal to 4.50:1.00 or, at the Borrower’s option, if incurred to finance
a Permitted Acquisition, the Total Net Leverage Ratio being less than or equal
to the Total Net Leverage Ratio as in effect immediately prior to the
consummation of such Permitted Acquisition;

(c) to the extent that such Indebtedness is incurred by a Credit Party, such
Indebtedness will not have a final scheduled maturity date that is prior to the
Latest Term Loan Maturity Date with respect to any Class of Term Loans then
outstanding, or have a shorter Weighted Average Life to Maturity than the
remaining Weighted Average Life to Maturity of any Class of Term Loans then
outstanding (provided that Permitted Ratio Debt may be incurred in the form of a
bridge or other interim credit facility intended to be refinanced or replaced
with long term indebtedness, so long as such credit facility includes customary
“rollover provisions” that satisfy the requirements of this clause (c) following
such rollover, in which case, on or prior to the first anniversary of the
incurrence of such “bridge” or other credit facility, such clause (c) shall not
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, redemption or repurchase provisions);

(d) if such Indebtedness is (i) Pari Passu Lien Indebtedness, then (x) a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement and (y) any mandatory prepayments of any such Permitted
Ratio Debt shall be made on a pro rata basis, less than pro rata basis or
greater than pro rata basis (but not greater than a pro rata basis as compared
to any outstanding Class of Term Loans constituting Pari Passu Lien Indebtedness
with an earlier or equivalent maturity date (other than pursuant to a permitted
refinancing)) with mandatory prepayments of the then outstanding Term Loans,
(ii) Junior Lien Indebtedness, then a Debt Representative, acting on behalf of
the holders of such Indebtedness, has become party to or is otherwise subject to
the provisions of a Junior Lien Intercreditor Agreement and (iii) Junior Lien
Indebtedness or unsecured, then such Permitted Ratio Debt may not participate in
any mandatory prepayments, except to the extent that such prepayments are
offered, to the extent required under this Agreement or any Pari Passu Lien
Indebtedness, first pro rata to the Term Loans and any applicable Pari Passu
Lien Indebtedness; provided that this clause (iii) shall not be construed to
prohibit any required mandatory prepayments, mandatory redemptions or mandatory
purchases or offers to purchase in connection with a “change of control”, “asset
sale” or fundamental change; and

(e) the interest rate, fees, original issue discount and any other pricing terms
for any Indebtedness will be as determined by the Borrower and the Persons
providing such Incremental Term Loans; provided that the MFN Adjustment will
apply to any such Indebtedness that constitutes MFN Eligible Debt.

 

47



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any specified Indebtedness of any
Person (“Refinanced Indebtedness”), any modification, refinancing, refunding,
replacement, renewal, extension, defeasance or discharge (the Indebtedness
incurred to effect such modification, refinancing, refunding, replacement,
renewal, extension, defeasance or discharge, “Refinancing Indebtedness”) of such
Refinanced Indebtedness; provided that:

(a) the principal amount (and/or undrawn commitments, as applicable) of such
Refinancing Indebtedness is not greater than the Maximum Refinancing Amount (it
being understood, however, the foregoing limitation should not be construed to
limit the incurrence of additional Indebtedness permitted by a separate clause
of Section 6.1 that is incurred concurrently with, and governed by the same
documentation as, such Refinancing Indebtedness);

(b) except with respect to Indebtedness of the Borrower and the Subsidiaries
incurred pursuant to Section 6.1(c), (d), (k), (r)(i), (u), (v), or (z), has
(x) a scheduled final maturity that is no sooner than the scheduled final
maturity date of such Refinanced Indebtedness (or, if sooner, no earlier than
the date that is 91 days after the Latest Term Loan Maturity Date) and (y) a
Weighted Average Life to Maturity that is no shorter than the remaining Weighted
Average Life to Maturity of such Refinanced Indebtedness;

(c) the only obligors in respect of such Refinancing Indebtedness are the
obligors on such Refinanced Indebtedness; provided that, in the case of a
Permitted Refinancing that occurs in connection with a Permitted Acquisition or
other Investment permitted pursuant to Section 6.6, additional Persons that are
created or acquired as part of such Permitted Acquisition or Investment may be
added as obligors to the Refinancing Indebtedness;

(d) to the extent such Refinanced Indebtedness is a Junior Financing, the other
terms applicable to such new Indebtedness are substantially identical to, or
(taken as a whole as determined by the Borrower in good faith) no more favorable
to the lenders or holders providing such Indebtedness than, those applicable to
such Refinanced Indebtedness; provided that this clause (d) will not apply to
(i) interest rate, fees, funding discounts and other pricing terms,
(ii) redemption, prepayment or other premiums, (iii) optional prepayment terms,
and (iv) covenants and other terms that are (A) applied to the Term Loans
existing at the time of incurrence of such Refinancing Indebtedness (so that
existing Lenders also receive the benefit of such provisions) and/or
(B) applicable only to periods after the Latest Term Loan Maturity Date at the
time of incurrence of such Indebtedness; provided, further that the Borrower
will promptly deliver to the Administrative Agent final copies of the definitive
credit documentation relating to such Indebtedness (unless the Borrower or
applicable Subsidiary is bound by a confidentiality obligation with respect
thereto, in which case the Borrower will deliver a reasonably detailed
description of the material terms and conditions of such Indebtedness in lieu
thereof);

(e) to the extent such Refinanced Indebtedness is Subordinated Debt, such
Refinancing Indebtedness is Subordinated Debt; and

(f) to the extent such Refinanced Indebtedness is secured by Liens on any
property or assets of the Borrower or any Subsidiary, such Refinancing
Indebtedness is (i) unsecured, (ii) secured by Liens on property and assets that
are not Collateral, or (iii) secured by Liens on Collateral; provided that
(x) if such Refinanced Indebtedness is Junior Lien Indebtedness, the Refinancing
Indebtedness is also Junior Lien Indebtedness on intercreditor terms at least as
favorable to the Lenders as those contained in the intercreditor documentation
governing the Refinanced Indebtedness or is unsecured and (y) if such

 

48



--------------------------------------------------------------------------------

Refinanced Indebtedness is Pari Passu Lien Indebtedness, the Refinancing
Indebtedness is either Pari Passu Lien Indebtedness or Junior Lien Indebtedness,
in either case on intercreditor terms at least as favorable to the Lenders as
those contained in the intercreditor documentation governing the Refinanced
Indebtedness (as reasonably determined by the Borrower in good faith) or is
unsecured;

provided further, (x) in the case of clauses (d), (e) and (f) of this
definition, a certificate of the Borrower delivered to the Administrative Agent
at least three (3) Business Days prior to the incurrence of such Refinancing
Indebtedness (or such shorter period as may be agreed by the Administrative
Agent), together with a reasonably detailed description of the material
covenants and events of default of such Refinancing Indebtedness or drafts of
the documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the requirements
of such clause shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirements unless the Administrative Agent notifies the
Borrower within such three (3) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees) (for the avoidance of doubt, the Borrower shall not be
required to deliver any certificate of the type described in this clause (x))
and (y) Refinancing Indebtedness may be incurred in the form of a bridge or
other interim credit facility intended to be refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (b) of this definition so long as (I) such credit facility
includes customary “rollover” provisions and (II) assuming such credit facility
were to be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (b) of this definition).

“Person” means and includes Natural Persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(o).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of Exhibit
I.

“Pro Forma” or “Pro Forma Basis” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Total Net Leverage Ratio or for any other pro
forma calculation called for by this Agreement to be made Pro Forma or on a Pro
Forma Basis, as of any time, that pro forma effect will be given to the
Transactions, any Permitted Acquisition, or any other Specified Transaction
(including any such transaction prior to the Closing Date), as follows:

(a) with respect to any incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness, such ratio will be calculated giving pro
forma effect thereto as if such incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness had occurred on the first day of such Test
Period;

(b) with respect to the Transactions, acquisitions prior to the Closing Date,
any Permitted Acquisition or other permitted Investment or the redesignation of
an Unrestricted Subsidiary, such ratio or other calculation will be calculated
giving pro forma effect thereto as if such action occurred on the first day of
such Test Period in a manner consistent, where applicable, with the pro forma
adjustments (along with the limitations pertaining thereto) set forth in the
definition of “Consolidated Adjusted EBITDA” (including for the amount of
“run-rate” cost savings, operating expense reductions and synergies projected by
the Borrower in good faith to result from (A) actions taken, (B) actions
relating to any acquisition, disposition or operational change committed to be
taken or expected to be taken no later than

 

49



--------------------------------------------------------------------------------

24 months after the end of such acquisition, disposition or operational change
and (C) actions related to the Transactions and acquisitions that occurred prior
to the Closing Date reasonably expected to be taken no later than 24 months
after the Closing Date, in each case, which cost savings, operating expense
reductions and synergies will be calculated as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
the Test Period for which Consolidated Adjusted EBITDA (or LTM Consolidated
Adjusted EBITDA) is being determined);

(c) with respect to any merger, sale, transfer or other disposition, and the
designation of an “Unrestricted Subsidiary”, such ratio will be calculated
giving pro forma effect thereto as if such action had occurred on the first day
of such Test Period; and

(d) all Indebtedness assumed to be outstanding pursuant to preceding clause
(a) shall be deemed to have borne interest at (i) in the case of fixed rate
indebtedness, the rate applicable thereto, or (ii) in the case of floating rate
Indebtedness, (x) with respect to any portion of the relevant Test Period that
such Indebtedness was outstanding, the actual rates applicable thereto and
(y) with respect to any portion of the relevant Test Period that such
Indebtedness was not in fact outstanding (or if such Indebtedness was not
outstanding at any time during the relevant Test Period), the rate applicable
thereto as of the applicable date of determination as if such rate had been the
applicable rate for such portion of the Test Period (or the entire Test Period),
in any such case under this clause (ii), after giving effect to the operation of
any Rate Contracts applicable to such floating rate Indebtedness.

Notwithstanding the foregoing, for purposes of the calculation of (x) the Total
Net Leverage Ratio as used in the determination of the Asset Sale Sweep
Percentage and (y) the First Lien Net Leverage Ratio as used in the
determination of the ECF Percentage pursuant to Section 2.14(d) and the
definition of “Applicable Margin”, in each case, such calculation shall be made
on the last day of the applicable Test Period (or, in the case of the ECF
Percentage, the last day of the applicable Excess Cash Flow Period), and no Pro
Forma effect shall be given to any Specified Transaction that is consummated
after the last day of such Test Period (or such Excess Cash Flow Period, as
applicable).

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (i) the Initial Term Loan Exposure of that Lender by (ii) the
aggregate Initial Term Loan Exposure of all of the Lenders; (b) with respect to
all payments, computations and other matters relating to the Incremental Term
Loan of any Lender, the percentage obtained by dividing (i) the Incremental Term
Loan Exposure of that Lender by (ii) the aggregate Incremental Term Loan
Exposure of all of the Lenders; (c) with respect to all payments, computations
and other matters relating to the Extended Term Loan of any Lender, the
percentage obtained by dividing (i) the Term Loan Exposure of that Lender
arising from Extended Term Loans of such Lender by (ii) the aggregate Term Loan
Exposure of all of the Lenders arising from the Extended Term Loans; (d) with
respect to all payments, computations and other matters relating to the
Refinancing Term Loan of any Lender, the percentage obtained by dividing (i) the
Term Loan Exposure of that Lender arising from Refinancing Term Loans of such
Lender by (ii) the aggregate Term Loan Exposure of all of the Lenders arising
from the Refinancing Term Loans; and (e) with respect to all payments,
computations and other matters relating to the Term Loans of any Lender, the
percentage obtained by dividing (i) the Term Loan Exposure of that Lender by
(ii) the aggregate Term Loan Exposure of all of the Lenders. For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the Term Loan Exposure of that
Lender, by (B) an amount equal to the aggregate Term Loan Exposure of all of the
Lenders.

“Projections” as defined in Section 4.6.

“Public Lender” as defined in Section 5.1(o).

 

50



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any
Subsidiary incurred for the purpose of financing all or any part of the purchase
price or cost of acquisition, repair, construction or improvement of property or
assets used or useful in the business of the Borrower and the Subsidiaries,
taken as a whole.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Term Loans” as defined in Section 2.25(c).

“Rate Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, commodity swaps, commodity options, forward commodity contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, derivative
transactions, insurance transactions, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing whether relating to interest rates,
commodities, investments, securities, currencies or any other reference measure
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. For the avoidance of doubt, the following shall not constitute
Rate Contracts: (i) any incentive stock, stock options, phantom stock or similar
agreements entered into with current or former directors, officers, employees or
consultants of the Borrower, (ii) any stock option or warrant agreement for the
purchase of Capital Stock of the Borrower, (iii) any agreement for the purchase
of Capital Stock or Indebtedness (including convertible Indebtedness) of the
Borrower pursuant to delayed delivery contracts, accelerated stock repurchase
contracts, forward contracts (including prepaid forward contracts) or other
similar derivatives, contracts or agreements and (iv) any of the foregoing to
the extent it constitutes a derivative embedded in a convertible security issued
by the Borrower.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Refinanced Indebtedness” means, (a) with respect to any Credit Agreement
Refinancing Indebtedness, as defined in the definition thereof, (b) with respect
to any Permitted Refinancing, as defined in the definition thereof and (c) with
respect to any other refinancing, the obligations being refinanced.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.26.

 

51



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means, (a) with respect to any Term Loans, Credit
Agreement Refinancing Indebtedness, (b) with respect to any Permitted
Refinancing, as defined in the definition thereof and (c) with respect to any
other refinancing, the new obligations being incurred the proceeds of which will
be used to refinance other obligations.

“Refinancing Term Commitments” means one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, partner, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).

“Remedial Action” means all actions required pursuant to applicable
Environmental Laws to (a) clean up, remove, treat or in any other way address
any Hazardous Material in the indoor or outdoor environment, (b) prevent or
minimize any Release so that a Hazardous Material does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care with respect to any Hazardous Material.

“Replacement Term Loan” as defined in Section 10.5(f)(ii).

“Repricing Transaction” shall mean (a) the incurrence by the Borrower or any
Subsidiary of any Indebtedness (including any new or additional Term Loans under
this Agreement, whether incurred directly or by way of the conversion of the
Term Loans into a new tranche of replacement Term Loans under this
Agreement) (i) having an All-In Yield that is less than the All-In Yield for the
Initial Term Loans of the respective Type of Term Loan (as determined by the
Administrative Agent), and (ii) the proceeds of which are used to prepay (or, in
the case of a conversion, deemed to prepay or replace), in whole or in part, the
outstanding principal of the Initial Term Loans or (b) any amendment, amendment
and restatement or other modification to this Agreement, which effects a
reduction in the All-In Yield applicable to the Initial Term Loans; provided
that a Repricing Transaction shall not include any event described in clause
(a) or (b) above that is consummated in connection with a Change of Control or
Transformative Acquisition.

 

52



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, one or more of the
Lenders having or holding Term Loan Exposure and representing more than 50% of
the aggregate Term Loan Exposure of all of the Lenders.

“Required Prepayment Date” as defined in Section 2.15(e).

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower.

“Restricted Debt Payment” means any payment of principal (including in
connection with any redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund or similar payment) and, in the
case of the Convertible Notes or Other Convertible Notes, and any cash
settlement or other payments (other than scheduled payments) due in connection
with the settlement, redemption, retirement or other discharge, in each case
prior to the stated maturity or due date thereof, in each case, with respect to
any Junior Financing; provided, for the avoidance of doubt, that neither (a) any
payment of interest with respect to any Junior Financing nor (b) any conversion
of debt or equity securities (including Convertible Notes or Other Convertible
Notes) into, or settlement with, Capital Stock (other than Disqualified Capital
Stock) shall constitute a Restricted Debt Payment.

“Restricted Equity Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in Capital Stock of
the Borrower (other than Disqualified Capital Stock); (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Borrower
now or hereafter outstanding, other than in exchange for Capital Stock of the
Borrower (other than Disqualified Capital Stock); and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of the Borrower now or
hereafter outstanding, other than in exchange for Capital Stock of the Borrower
(other than Disqualified Capital Stock).

“Restricted Junior Payment” means any Restricted Equity Payment and any
Restricted Debt Payment; provided, for the avoidance of doubt, that any payment
of interest with respect to Convertible Notes or Other Convertible Notes shall
not constitute a Restricted Junior Payment.

“S&P” means S&P Global Ratings, or any successor entity thereto.

“Sanctioned Country” means, at any time, any country or territory, or whose
government is, the subject or target of any comprehensive economic or financial
sanctions or trade embargoes under Anti-Terrorism Laws (including, but not
limited to, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.

“Secured Party” means the Administrative Agent, the Collateral Agent, each other
Agent (including any former Agent), each Lender, each other Indemnitee solely to
the extent of any outstanding claim under Section 10.2 or for Indemnified
Liabilities of such Indemnitee pursuant to and in accordance with Section 10.3,
each Secured Swap Provider and each Bank Product Provider.

 

53



--------------------------------------------------------------------------------

“Secured Rate Contract” means any Rate Contract between the Borrower and/or any
Subsidiary and the counterparty thereto, which has been provided by a Secured
Swap Provider and entered into not for speculative purposes.

“Secured Swap Provider” means (A) an Agent or a Lender or an Affiliate of an
Agent or a Lender (or a Person who was an Agent or a Lender or an Affiliate of
an Agent or a Lender at the time of execution and delivery of a Rate Contract)
who has entered into a Secured Rate Contract with the Borrower and/or any
Subsidiary, and in the case of any such Affiliate, that has executed and
delivered to the Administrative Agent a letter agreement in form and substance
reasonably acceptable to the Administrative Agent pursuant to which such
Affiliate of such Lender or Agent appoints the Administrative Agent and the
Collateral Agent as agents under the applicable Credit Documents and (B)(I) Bank
of America, N.A. or any of its Affiliates or branches or (II) any other bank,
financial institution or other institutional lender or Affiliate or branch of a
bank, financial institution or other institutional lender that, in each case,
enters into a Secured Rate Contract with the Borrower or any Subsidiary and has
executed and delivered a letter agreement in form and substance reasonably
acceptable to the Administrative Agent, within 10 days following the later of
the Closing Date or the date of execution and delivery such Secured Rate
Contract by such Person, (a) appointing the Administrative Agent and the
Collateral Agent as agents under the applicable Credit Documents as contemplated
by Section 9.1(a), (b) describing the terms of the Secured Rate Contract and
setting forth the expected maximum amount of the related obligations arising
under such Secured Rate Contract that are to be secured by the Collateral and
(c) agreeing to be bound by Sections 10.14, 10.15, 10.16 and 10.17 as if it were
a Lender hereunder on the Closing Date.

“Securities” means any Capital Stock, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Significant Subsidiary” of any Person, means any Subsidiary, or any group of
Subsidiaries, of such Person, if taken together as a single entity, that would
be a “significant subsidiary” of such Person within the meaning of Rule 1-02 of
Regulation S-X promulgated by the Securities Exchange Commission, as such
regulation is in effect on the Closing Date.

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the fair value of the present assets of the Borrower and its
Subsidiaries, taken as a whole, exceeds the debts (including contingent
liabilities) of the Borrower and its Subsidiaries, taken as a whole, (b) the
present fair saleable value of the assets of the Borrower and its Subsidiaries,
taken as a whole, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as such debts become absolute and
matured, (c) the Borrower and the Subsidiaries, taken as a whole, are able to
pay their debts (including current obligations and contingent liabilities) as
such debts and liabilities become absolute and matured and do not intend to
incur, or believe they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts and liabilities
as they mature in the ordinary course of

 

54



--------------------------------------------------------------------------------

business, and (d) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of such date. For the
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“SPC” as defined in Section 10.6(k).

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(ii), 4.1(b)(iii), 4.2, 4.3(a)(i)(1), 4.4, 4.12, 4.13,
4.16, 4.17(b) (solely as it relates to the PATRIOT Act), 4.19 and 4.20 (solely
as it relates to Sections 2.6(b) and (c)).

“Specified Transaction” means any Permitted Acquisition, any permitted
Investment or other acquisition (including acquisition of a line of business),
any issuance, incurrence, assumption, guarantee, redemption or permanent
repayment of indebtedness (including indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction), the creation of any Lien,
any designation or re-designation of an “Unrestricted Subsidiary,” any merger or
other fundamental change, all sales, transfers and other dispositions of any
Subsidiary, line of business or division or any Restricted Junior Payment.

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Rate Loan, the aggregate maximum rate (expressed as a decimal) at
which reserves (including any marginal, supplemental, special or emergency
reserves) are required to be maintained with respect thereto during such
Interest Period under regulations issued by the Board of Governors against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)). Such reserves shall
include those imposed under Regulation D. Eurodollar Rate Loans will be deemed
to constitute “Eurodollar Liabilities” (as defined in Regulation D) and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Subordinated Debt” means, collectively, any Incremental Equivalent Debt,
Permitted Ratio Debt or other Indebtedness, in each case permitted to be
incurred hereunder, that is subject to a Subordination Agreement made by the
holders or lenders of such Indebtedness (or a Debt Representative with respect
thereto) with respect to the Obligations. For the avoidance of doubt, no
Indebtedness will be construed to be Subordinated Debt due to the fact that such
Indebtedness is unsecured or secured by Liens that rank junior in priority to
any other Liens.

“Subordination Agreement” means, collectively, each agreement with respect to
Indebtedness (other than the Obligations) that provides that such Indebtedness
is expressly subordinated in right of payment to the payment of the Obligations.
For the avoidance of doubt, neither the subordination of the priority of any
Lien securing any Indebtedness (other than the Obligations), nor the fact that
any Indebtedness is unsecured, shall be construed to be the subordination of
such Indebtedness in right of payment to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person

 

55



--------------------------------------------------------------------------------

or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person will be deemed to be outstanding. For
purposes of this Agreement, except to the extent expressly stated otherwise,
(a) references to any “Subsidiary” will mean a Subsidiary of the Borrower and
(b) with respect to the Borrower or any of its direct or indirect subsidiaries,
references to “Subsidiary” will not include any Unrestricted Subsidiary;
provided, however, that for purposes of all representations and warranties,
negative covenants, affirmative covenants and event of default provisions solely
with respect to matters related to Anti-Terrorism Laws and Anti-Corruption Laws
(including, but not limited to, Sections 2.6(c), 4.17(b), 4.17(c), 5.1(k), 5.7
and 5.8 (solely to the extent of any portion of such provisions relate to
Anti-Terrorism Laws and Anti-Corruption Laws)), references to “Subsidiary” will
include all Unrestricted Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Rate Contracts (which may include a Lender or any Affiliate of a
Lender).

“Target Person” as defined in Section 6.6(5).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, levied, collected, withheld or assessed by any Governmental
Authority, together with any interest thereon, additions to tax or penalties
imposed with respect thereto.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan” means, individually and collectively, the Initial Term Loans, the
Incremental Term Loans, if any, Extended Term Loans, if any, and Refinancing
Term Loans, if any.

“Term Loan Commitment” means, collectively, the Initial Term Loan Commitments,
the Incremental Term Loan Commitments (if any) and commitments to make
Refinancing Term Loans, if any, and Extended Term Loans, if any.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender will be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means (a) for the Initial Term Loans, the earlier of
(i) the seventh anniversary of the Closing Date, as extended in accordance with
this Agreement from time to time, and (ii) the date that all such Initial Term
Loans become due and payable in full hereunder, whether by acceleration or
otherwise; (b) for any Incremental Term Loans, the earlier of (i) the date
identified in the

 

56



--------------------------------------------------------------------------------

applicable Incremental Amendment, as extended in accordance with this Agreement
from time to time, and (ii) the date that all such Incremental Term Loans become
due and payable in full hereunder, whether by acceleration or otherwise; (c) for
any Extended Term Loans, the earlier of (A) the final maturity date as specified
in the applicable Extension Amendment and (B) the date such Extended Term Loans
become due and payable in full hereunder, whether by acceleration or otherwise,
(iv) with respect to any Refinancing Term Loans, the earlier of (A) the final
maturity date as specified in the applicable Refinancing Amendment and (B) the
date such Refinancing Term Loans become due and payable in full hereunder,
whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.23.

“Termination Conditions” means that the Term Loan Commitments have been
terminated, the principal of and interest on each Term Loan, all fees and all
other expenses or amounts payable under any Credit Document (other than amounts
in respect of indemnification, expense reimbursement, yield protection or tax
gross-up and contingent obligations, in each case that are not then owing or
with respect to which no claim has been made) have been paid in full.

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 5.1(a) or (b), as applicable; provided that, prior
to the first date that financial statements have been or are required to be
delivered pursuant to Section 5.1(a) or (b), the Test Period in effect will be
the period of four consecutive Fiscal Quarters of the Borrower ended
September 30, 2018. A Test Period may be designated by reference to the last day
thereof (i.e., the “June 30, 2018 Test Period” refers to the period of four
consecutive Fiscal Quarters ended on June 30, 2018) or by reference to the
applicable fiscal period (i.e., references to the “Q4-2018 Test Period” and the
“Fiscal Year 2018 Test Period” also both refer to the period of four consecutive
Fiscal Quarters ended on June 30, 2018), and a Test Period will be deemed to end
on the last day thereof.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date, minus Unrestricted Cash (not to exceed $100,000,000)
as of such date to (b) LTM Consolidated Adjusted EBITDA, all of the foregoing
determined on a Pro Forma Basis.

“Transaction Costs” means the fees, costs and expenses paid or payable by the
Borrower or the Subsidiaries in connection with the Transactions paid on or
about the Closing Date.

“Transactions” means the Initial Credit Extension, the consummation of the
Acquisition on the Closing Date, the payment of the Transaction Costs, and the
other transactions consummated (or to be consummated) on or about the Closing
Date.

“Transformative Acquisition” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Subsidiary that is either (a) not permitted by the terms of any
Credit Document immediately prior to the consummation of such transaction or
(b) if permitted by the terms of the Credit Documents immediately prior to the
consummation of such transaction, would not provide the Borrower and the
Subsidiaries with adequate flexibility under the Credit Documents for the
continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

 

57



--------------------------------------------------------------------------------

“Type of Term Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unrestricted Cash” means the sum of the aggregate amount of cash and Cash
Equivalents held in accounts of the Borrower and the Subsidiaries reflected in
the combined consolidated balance sheet of the Borrower and the Subsidiaries to
the extent that (a) it would not appear as “restricted” on the combined
consolidated balance sheet of the Borrower and the Subsidiaries (unless such
appearance is related to the Credit Documents (or the Liens created
thereunder)), (b) it is not subject to any Lien (other than Permitted Liens) in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (c) for purposes of calculating any of the First Lien Net
Leverage Ratio or the Total Net Leverage Ratio, it does not represent the cash
proceeds of any Indebtedness then being incurred.

“Unrestricted Subsidiary” means, as of any date, collectively and individually,
any direct or indirect subsidiary (determined in accordance with the definition
of “Subsidiary” but without giving effect to clause (b) of the last sentence
thereof) of the Borrower identified by the Borrower in writing to the
Administrative Agent as being an “Unrestricted Subsidiary” pursuant to
Section 5.13; provided that (a) except to the extent provided in Section 5.13,
no Subsidiary may be designated (or re-designated) as an Unrestricted
Subsidiary, (b) no Subsidiary designated as an Unrestricted Subsidiary and
thereafter re-designated as a Subsidiary be subsequently re-designated as an
Unrestricted Subsidiary and (c) no Person may be designated as an “Unrestricted
Subsidiary” if such Person is not an “Unrestricted Subsidiary” or is a
“Guarantor” under any agreement, document or instrument evidencing any
Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness or other
Material Indebtedness of the Borrower or any of its Subsidiaries, or any
Permitted Refinancing in respect of the foregoing, or has otherwise guaranteed
or given assurances of payment or performance under or in respect of any such
Indebtedness. For purposes of calculating Investments permitted under
Section 6.6, (i) the designation of any Subsidiary as an “Unrestricted
Subsidiary” will constitute an Investment in an amount equal to the fair market
value of such Subsidiary, determined as of the date of such designation by the
Borrower in its good faith and reasonable business judgment and (ii) the
aggregate amount of all Investments permitted to be made in all “Unrestricted
Subsidiaries” will be limited as provided in Section 6.6. The designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time and (except for purposes of the calculation of a return on Investment
pursuant to clause (vi) of the definition of Available Amount) a return on any
Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value as determined by
the Borrower in good faith at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary. On the Closing
Date, immediately after giving effect to the Transactions, there are no
Unrestricted Subsidiaries.

“U.S.” or “United States” means United States of America.

“U.S. Lender” means each Lender that is a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Capital Stock” means, with respect to any Person, shares of such
Person’s Capital Stock having the right to vote for the election of directors of
such Person and any other Capital Stock of such Person (including, for this
purpose, any voting Indebtedness or other voting instrument that is treated as
equity for U.S. federal income tax purposes) treated as voting stock for
purposes of Treasury Regulation Section 1.956-2(c)(2).

 

58



--------------------------------------------------------------------------------

“Waivable Mandatory Prepayment” as defined in Section 2.15(e).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that, for the avoidance of doubt, clause (i) shall not
include any payment (whether in cash, securities or other property) on account
of the redemption, repurchase, conversion or settlement with respect to any
securities that are convertible into, redeemable or exchangeable for Capital
Stock as a result of a change of control or other fundamental change or any
early conversion in accordance with the terms of such convertible securities.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Capital Stock of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein will have the meanings assigned to
them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Sections
5.1(a) and 5.1(b) will be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(f), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or financial
requirement, or compliance with any covenant, set forth in any Credit Document,
and either the Borrower or the Required Lenders will so request, the
Administrative Agent, the Lenders and the Borrower will negotiate in good faith
to amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that until so amended, (a) such ratio, requirement or
covenant will continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrower will provide to the Administrative Agent and
the Lenders reconciliation statements to the extent provided in Section 5.1(f),
if applicable. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein will be construed, and all
computations of amounts and ratios referred to in Section 5 and Section 6 will
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other Liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof may utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements, including those
identified as exceptions to generally accepted accounting principles in the
definition of “GAAP.”

 

59



--------------------------------------------------------------------------------

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References to “hereof” or “herein” mean of or in this Agreement, as
applicable. References herein to any Section, Appendix, Schedule or Exhibit will
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather will be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license will include sub-lease and sub-license, as
applicable. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document). Any
reference herein to any Person will be construed to include such Person’s
successors and permitted assigns. The words “asset” and “property” will be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Any reference
to any law or regulation will (i) include all statutory and regulatory
provisions consolidating, replacing or interpreting or supplementing such law or
regulation and (ii) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. This Section 1.3 will
apply, mutatis mutandis, to all Credit Documents.

1.4 Certifications. Any certificate or other writing required hereunder or under
any other Credit Document to be certified by any officer or other authorized
representative of any Person will be deemed to be executed and delivered by such
officer or other authorized representative solely in such individual’s capacity
as an officer or other authorized representative of such Person and not in such
officer’s or other authorized representative’s individual capacity.

1.5 Limited Condition Acquisitions. Notwithstanding anything in this Agreement
or any Credit Document to the contrary, when (a)(i) calculating any applicable
ratio or the use of any basket (including baskets measured as a percentage of
LTM Consolidated Adjusted EBITDA), (ii) determining the accuracy of the
representations and warranties set forth in Section 4 hereof or
(iii) determining satisfaction of any conditions precedent, or (b) determining
compliance with any provision that requires that no Default or Event of Default
has occurred, is continuing or would result therefrom, in the case of each of
clauses (a) and (b) in connection with a Limited Condition Acquisition, the date
of determination of such ratio and determination of such compliance will, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and any other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) calculated as if
such Limited Condition Acquisition or other transactions had occurred at the
beginning of the most recently ended Test Period ending prior to the LCA Test
Date for which financial statements are delivered (or were required to have been
delivered), the Borrower could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios, then such provisions will be
deemed to have been complied with. For the avoidance of doubt, (i) if any of
such ratios are exceeded as a result of fluctuations in such ratio (including
due to fluctuations in LTM Consolidated Adjusted EBITDA, Consolidated Adjusted
EBITDA or Consolidated Current Assets) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions will not be
tested at the time of

 

60



--------------------------------------------------------------------------------

consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket will be calculated and tested (x) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof and the use of
cash which would have otherwise constituted Unrestricted Cash for the purpose of
calculating any applicable ratio) have not been consummated and (y) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof and the use of cash which would have otherwise constituted
Unrestricted Cash for the purpose of calculating any applicable ratio) have been
consummated, until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated or expires.

SECTION 2. LOANS

2.1 Term Loans.

Subject to the terms and conditions hereof, each Lender identified on Appendix A
hereto severally agrees to make, on the Closing Date, an Initial Term Loan to
the Borrower in an amount equal to such Lender’s Initial Term Loan Commitment as
of such date; provided that the Borrower will deliver to Administrative Agent on
behalf of the Lenders a fully executed Funding Notice no later than 11:00 a.m.
(New York City time) at least one (1) Business Day in advance of the proposed
funding date (in the case of a Base Rate Loan) or at least three (3) Business
Days in advance of the proposed funding date (in the case of a Eurodollar Rate
Loan), and in any case which Funding Notice may be conditional on consummation
of the Acquisition. The Borrower may make only one borrowing under the Initial
Term Loan Commitment, which will be on the Closing Date. Any amount borrowed
under this Section 2.1 and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.12, 2.13 and 2.14, all amounts owed hereunder with respect
to the Initial Term Loans will be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Initial Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Initial Term Loan Commitment on such date.

2.2 [Reserved].

2.3 [Reserved].

2.4 [Reserved].

2.5 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Term Loans will be made by the Lenders simultaneously
and proportionately to their respective Pro Rata Shares. No Lender will be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Term Loan requested hereunder nor will any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Term Loan requested
hereunder.

 

61



--------------------------------------------------------------------------------

(b) Availability of Funds. Unless the Administrative Agent will have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Term Loan requested on such Credit Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Credit Date and the Administrative Agent may, in its sole
discretion, but will not be obligated to, make available to the Borrower a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent will be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent will promptly notify the
Borrower and the Borrower will immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of Term Loans.
Nothing in this Section 2.5(b) will be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.

2.6 Use of Proceeds.

(a) The proceeds of the Initial Term Loans will be used to consummate the
Transactions.

(b) No portion of the proceeds of or draws related to any Credit Extension will
be used to purchase or carry Margin Stock or in any manner that causes or would
reasonably be expected to cause such Credit Extension or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors or any other regulation thereof or to violate the Exchange Act.

(c) No Credit Party, nor any of its Controlled Entities or any of their
respective directors and officers, will directly or indirectly use any part of
any proceeds of any Credit Extension or lend, contribute, or otherwise make
available such proceeds to any Person (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject or the target of Anti-Terrorism Laws, (ii) to fund
or facilitate any activities or business of or in any Sanctioned Country except
to the extent authorized or permissible for a Person required to comply with
Anti-Terrorism Laws or (iii) in any other manner that would reasonably be
expected to result in a violation by any Person of Anti-Terrorism Law. No part
of the proceeds of any Credit Extension will be used, directly or, to the
knowledge of any Credit Party or any of its Controlled Entities or Subsidiaries,
indirectly, for any payments to any Government Official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of Anti-Corruption Laws.

2.7 Evidence of Debt; Register; Disqualified Lender List; Term Loan Notes.

(a) Evidence of Debt. Each Lender will maintain on its internal records an
account or accounts evidencing the Indebtedness of the Borrower to such Lender,
including the amounts of the Term Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation will be conclusive and
binding on the Borrower, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, will not affect any
Lender’s Term Loan Commitments or the Borrower’s Obligations in respect of any
applicable Term Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
will govern.

 

62



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent will maintain a register for the
recordation of the names and addresses of the Lenders and the Term Loans of each
Lender from time to time (the “Register”). The Register will be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Term Loans) at any reasonable time from time to time upon
reasonable prior notice. The Administrative Agent will record in the Register
the Term Loans, the principal amounts (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from to time and each
repayment or prepayment in respect of the principal amount of the Term Loans,
and any such recordation will be conclusive and binding on the Borrower and each
Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, will not affect the Borrower’s
Obligations in respect of any Term Loan. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents and affiliates will constitute “Indemnitees.”

(c) Disqualified Lender List. The list of Disqualified Lenders will be available
to the Lenders and other Agents upon written request to the Borrower and the
Administrative Agent. The parties to this Agreement hereby acknowledge and agree
that the Administrative Agent will not be deemed to be in default under this
Agreement or to have any duty or responsibility or to incur any liabilities as a
result of a breach of this Section 2.7(c), nor will the Administrative Agent
have any duty, responsibility or liability to monitor or enforce assignments,
participations or other actions in respect of Disqualified Lenders, inquire as
to whether any Person is a Disqualified Lender or otherwise take (or omit to
take) any action with respect thereto.

(d) Term Loan Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower will
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
date that is three (3) Business Days prior to the Closing Date, promptly after
the Borrower’s receipt of such notice) a Term Loan Note or Term Loan Notes to
evidence such Lender’s Term Loan.

2.8 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Term Loans will bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

Class of Term Loans

  

Interest

Initial Term Loans that are Base Rate Loans    Base Rate plus the Applicable
Margin Initial Term Loans that are Eurodollar Rate Loans    Eurodollar Rate plus
the Applicable Margin Incremental Term Loans, Extended Term Loans or Refinancing
Term Loans that are Base Rate Loans    Base Rate plus the applicable margin set
forth in the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment. Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans that are Eurodollar Rate Loans    Eurodollar Rate plus
the applicable margin set forth in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.

 

63



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, will be
selected by the Borrower and notified to the Administrative Agent and the
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Term Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to the Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Term Loan will be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there will be no more than five
(5) Interest Periods outstanding at any time (unless otherwise agreed by the
Administrative Agent). In the event the Borrower fails to specify between a Base
Rate Loan or a Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Term Loan (if outstanding as a Eurodollar
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of the then-current Interest Period for such Term Loan (or if outstanding as a
Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event the Borrower fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower will be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, the Administrative Agent
will determine (which determination will, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that will apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and will promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) will be computed (i) in the case
of Base Rate Loans with the Base Rate determined pursuant to subclause (a) of
the definition of “Base Rate”, on the basis of a 365-day year (or 366-day year,
in the case of a leap year), (ii) in the case of Base Rate Loans with the Base
Rate determined pursuant to subclause (b) or (c) of the definition of “Base
Rate”, on the basis of a 360-day year and (iii) in the case of Eurodollar Rate
Loans, on the basis of a 360-day year, in each case for the actual number of
days elapsed in the period during which it accrues. In computing interest on any
Term Loan, the date of the making of such Term Loan or the first day of an
Interest Period applicable to such Term Loan or, with respect to a Base Rate
Loan being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, will be
included, and the date of payment of such Term Loan or the expiration date of an
Interest Period applicable to such Term Loan or, with respect to a Base Rate
Loan being converted to a Eurodollar Rate Loan, the date of conversion of such
Base Rate Loan to such Eurodollar Rate Loan, as the case may be, will be
excluded; provided that if a Term Loan is repaid on the same day on which it is
made, one day’s interest will be paid on that Term Loan.

(e) Except as otherwise set forth herein, interest on each Term Loan will accrue
on a daily basis and be payable in arrears (i) on each Interest Payment Date
applicable to that Term Loan; (ii) any prepayment of that Term Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, including final maturity and, after such maturity (or
termination), on each date on which demand for payment is made.

 

64



--------------------------------------------------------------------------------

2.9 Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default will
have occurred and then be continuing, the Borrower will have the option:

(i) to convert at any time all or any part of any Term Loan equal to $100,000
and integral multiples of $50,000 in excess of that amount from one Type of Term
Loan to another Type of Term Loan; provided that a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless the Borrower will pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Term Loan equal to $100,000
and integral multiples of $50,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) The Borrower will deliver a Conversion/Continuation Notice to the
Administrative Agent by Electronic Transmission no later than 11:00 a.m. (New
York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans will be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower will
be bound to effect a conversion or continuation in accordance therewith.

2.10 Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), (f) or (g), the overdue principal amount
of any Term Loans and, to the extent permitted by applicable law and due and
owing, any overdue interest payments on the Term Loans and any other overdue
fees and other overdue amounts, will bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) from the date of such Event of Default, payable on demand, at a
rate that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Term Loans (or, in the case of any such
fees and other amounts, at a rate which is 2.00% per annum in excess of the
interest rate otherwise payable hereunder for Initial Term Loans outstanding as
Base Rate Loans); provided that in the case of any overdue principal or interest
with respect to Eurodollar Rate Loans, upon the expiration of the Interest
Period in effect at the time any the increase in interest rate is effective,
such Eurodollar Rate Loans will thereupon become Base Rate Loans and thereafter
such overdue principal or interest, as applicable, will bear interest payable
upon demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for such Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and will not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

2.11 Call Protection.

(a) Call Protection. At the time of the effectiveness of any Repricing
Transaction that is consummated during the period from the Closing Date to the
six month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial Term
Loans that are either repaid, converted or subjected to a pricing reduction or
amendment (including the Term Loans of any Non-Consenting Lender replaced
pursuant to Section 2.23 in connection with such conversion or amendment), in
each case, in connection with such Repricing

 

65



--------------------------------------------------------------------------------

Transaction, a fee in an amount equal to 1.00% of (x) in the case of a Repricing
Transaction described in clause (a) of the definition thereof, the aggregate
principal amount of all Initial Term Loans prepaid (or converted) in connection
with such Repricing Transaction and (y) in the case of a Repricing Transaction
described in clause (b) of the definition thereof, the aggregate principal
amount of all Initial Term Loans outstanding on such date that are subject to an
effective pricing reduction pursuant to such Repricing Transaction. Such fees
shall be earned, due and payable upon the date of the effectiveness of such
Repricing Transaction.

(b) All fees referred to in Section 2.11(a) will be calculated on the basis of a
360-day year and the actual number of days elapsed.

(c) In addition to the foregoing fees, the Borrower agrees to pay to Agents such
other fees in the amounts and at the times separately agreed upon.

(d) Once paid, none of the foregoing fees will be refundable under any
circumstances.

2.12 Scheduled Payments.

(a) The Borrower will repay to the Administrative Agent for the ratable account
of the Lenders:

(i) on the last Business Day of each Fiscal Quarter (commencing with the Fiscal
Quarter ending March 30, 2019, which is the first full Fiscal Quarter after the
Closing Date) an aggregate principal amount equal to 0.25% of the original
aggregate principal amount of all Initial Term Loans outstanding on the Closing
Date (which, for the avoidance of doubt, is $1,250,000 per calendar quarter,
subject to adjustment as provided in clause (c) below), and

(ii) on the Term Loan Maturity Date, the aggregate principal amount of all
Initial Term Loans outstanding on such date.

(b) In the event any Incremental Term Loans, Extended Term Loans or Refinancing
Term Loans are made, such Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans will be repaid in such installments as may be set forth
in the applicable Incremental Amendment, Extension Amendment or Refinancing
Amendment, as applicable.

(c) Notwithstanding the foregoing clauses (a) and (b):

(i) any installment payments contemplated by clause (a) or (b) above will be
reduced in direct order of maturity by the amount of any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.13, 2.14 and 2.15,
as applicable, or any Discounted Prepayments of the Term Loans in accordance
with Section 2.25 or 10.6(j);

(ii) the rate of amortization (or the amount of any installment) with respect to
any Class of Term Loans may be increased (and the provisions of clause (a)(i) or
the applicable Incremental Amendment, Extension Amendment or Refinancing
Amendment may be amended accordingly) without the consent of the Lenders or the
Administrative Agent in connection with the incurrence of any subsequent
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans that also
comprise part of such Class of Term Loans; and

 

66



--------------------------------------------------------------------------------

(iii) the Term Loans of a given Class, together with all other amounts owed
hereunder with respect thereto, will, in any event, be paid in full no later
than the applicable Term Loan Maturity Date.

2.13 Voluntary Prepayments. Any time and from time to time, with respect to any
Type of Term Loan, the Borrower may prepay the Term Loans, in whole or in part,
on any Business Day in whole or in part, in an aggregate minimum amount of and
integral multiples in excess of that amount (or, in each case, if less the
entire amount thereof), and upon prior written notice given to the
Administrative Agent, by 12:00 noon (New York City time) on the applicable date
indicated below, in each case, as set forth in the following table:

 

Type of Term Loans

   Minimum
Amount      Integral
Multiple      Prior Notice

Base Rate Loans

   $ 100,000      $ 50,000      One Business Day

Eurodollar Rate Loans

   $ 100,000      $ 50,000      Three Business Days

Any amounts received after such time on such date will be deemed to have been
received on the next succeeding Business Day. Upon the giving of any such
notice, the principal amount of the Term Loans specified in such notice will
become due and payable without premium or penalty (except as set forth in
Section 2.11 and subject to Section 2.18(c)) on the prepayment date specified
therein; provided that such notice may be conditioned on receiving the proceeds
necessary for such prepayment in a refinancing or otherwise. Any such voluntary
prepayment will be applied as specified in Section 2.15(a). The foregoing
provisions will not apply with respect to any Discounted Prepayment governed by
Section 2.25.

2.14 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by the Borrower or any Subsidiary of any Net Cash Proceeds from Asset
Sales made pursuant to Section 6.8(e), the Borrower will prepay, or cause to be
prepaid, the Term Loans in accordance with Section 2.15(b) in an aggregate
amount equal to 100% (such percentage, as it may be reduced as described below,
the “Asset Sale Sweep Percentage”) of such Net Cash Proceeds (subject to
Sections 2.15(e) and 2.15(f)); provided that:

(i) the Borrower will have the option, directly or through one or more
Subsidiaries, to invest such Net Cash Proceeds within three hundred sixty-five
(365) days of receipt thereof (subject to extension as provided in subclause
(ii) below) in assets of the type used or useful in the Business;

(ii) if the Borrower or any Subsidiary enters into a legally binding commitment
to invest such Net Cash Proceeds within the 365-day period specified in
subclause (i) above, it may directly or through one or more Subsidiaries, so
invest such Net Cash Proceeds within one hundred eighty (180) days following the
end of such initial 365-day period; and

 

67



--------------------------------------------------------------------------------

(iii) the Borrower may elect to deem expenditures that otherwise would be
permissible reinvestments pursuant to preceding clause (i) and that occur prior
to receipt of such Net Cash Proceeds with respect to an Asset Sale to have been
reinvested in accordance with the provisions hereof, so long as such deemed
expenditure shall have been made no earlier than the earlier of (x) the
execution of a definitive agreement for such Asset Sale and (y) six months prior
to the consummation of such Asset Sale,

provided that so long as no Event of Default has occurred and is continuing, if,
as of the last day of the most recently ended Test Period prior to such Asset
Sale, the Total Net Leverage Ratio (determined on a Pro Forma Basis by reference
to the applicable Compliance Certificate then last delivered pursuant to
Section 5.1(e)) is (i) less than 1.07:1.00 but equal to or greater than
0.57:1.00, the Asset Sale Sweep Percentage will be 50% and (ii) less than
0.57:1.00, the Asset Sale Sweep Percentage will be 0%.

(b) Casualty Events. No later than the fifth Business Day following the date of
receipt by the Borrower or any Subsidiary, or the Administrative Agent as loss
payee, of any Net Cash Proceeds from a Casualty Event, the Borrower will prepay,
or cause to be prepaid, the Term Loans in accordance with Section 2.15(b) in an
aggregate amount equal to 100% (such percentage, as it may be reduced as
described below, the “Casualty Event Sweep Percentage”) of such Net Cash
Proceeds (subject to Sections 2.15(e) and 2.15(f)); provided that:

(i) the Borrower will have the option, directly or through one or more of the
Subsidiaries, to invest such Net Cash Proceeds within three hundred sixty-five
(365) days of receipt thereof (subject to extension as provided in subclause
(ii) below) in assets used or useful in the Business, which investment may
include the repair, restoration or replacement of the applicable assets thereof;
and

(ii) if the Borrower or any Subsidiary enters into a legally binding commitment
(and has provided the Administrative Agent a copy of such binding commitment) to
invest such Net Cash Proceeds within the 365-day period specified in subclause
(i) above, it may directly or through one or more of the Subsidiaries, so invest
such Net Cash Proceeds within one hundred eighty (180) days following the end of
such initial 365-day period.

provided that so long as no Event of Default has occurred and is continuing, if,
as of the last day of the most recently ended Test Period prior to such Casualty
Event, the Total Net Leverage Ratio (determined on a Pro Forma Basis by
reference to the applicable Compliance Certificate then last delivered pursuant
to Section 5.1(e)) is (i) less than 1.07:1.00 but equal to or greater than
0.57:1.00, the Casualty Event Sweep Percentage will be 50% and (ii) less than
0.57:1.00, the Casualty Event Sweep Percentage will be 0%.

(c) Issuance of Debt. No later than the fifth Business Day following receipt by
the Borrower or any Subsidiary of any Net Cash Proceeds from the incurrence of
any Indebtedness of the Borrower or any Subsidiary (other than any Indebtedness
permitted to be incurred or issued pursuant to Section 6.1 (excluding Credit
Agreement Refinancing Indebtedness and Replacement Term Loans)), the Borrower
will prepay the Term Loans in accordance with Section 2.15(b) in an aggregate
amount equal to 100% of such Net Cash Proceeds.

(d) Consolidated Excess Cash Flow. In the event that there is positive
Consolidated Excess Cash Flow for any Excess Cash Flow Period, the Borrower
will, within five (5) Business Days of delivery (or, if later, required
delivery) of the annual financial statements pursuant to Section 5.1(a) (the
date of such payment, the “ECF Payment Date”), prepay the Term Loans in
accordance with Section 2.15(b) in an aggregate amount equal to 0% (such
percentage, as it may be increased as described below, the “ECF Percentage”) of
the sum of (subject to Sections 2.15(e) and 2.15(f)):

 

68



--------------------------------------------------------------------------------

(i) Consolidated Excess Cash Flow for such Excess Cash Flow Period, minus

(ii) the aggregate amount of all voluntary repayments or prepayments of Term
Loans (including Incremental Term Loans) and any other Pari Passu Lien
Indebtedness, in each case made during such Excess Cash Flow Period or after
such Excess Cash Flow Period and prior to the applicable ECF Payment Date (other
than (A) repurchases or other refinancing of Term Loans pursuant to Section 2.26
or substantially comparable repurchase or refinancing provisions in the
definitive documentation governing such other Indebtedness and (B) repayments or
prepayments of Term Loans or such other Indebtedness with proceeds of Funded
Debt), minus

(iii) the aggregate amount of all voluntary purchases, repayments or prepayments
of the Term Loans (including Incremental Term Loans) and any other Pari Passu
Lien Indebtedness made at a discount to par in compliance with Section 2.25 or
Section 10.6(j) or comparable provisions in the definitive documentation
governing such other Indebtedness (in each case, other than any such purchase,
repayment or prepayment made with proceeds of Funded Debt), with such amount
being equal to the discounted amount actually paid in respect of such prepayment
for such Indebtedness during such Excess Cash Flow Period or after such Excess
Cash Flow Period and prior to the applicable ECF Payment Date,

provided that a mandatory prepayment shall only be required under this clause
(d) if, and only to the extent that the amount of the prepayment that would be
required hereunder exceeds $10,000,000; provided, further, that, if, as of the
last day of the most recently ended Excess Cash Flow Period, the First Lien Net
Leverage Ratio on a Pro Forma Basis (determined for any such period by reference
to the applicable Compliance Certificate delivered pursuant to Section 5.1(e),
calculating the First Lien Net Leverage Ratio on a Pro Forma Basis as of the
last day of such Excess Cash Flow Period) is (i) equal to or greater than
1.50:1.00 but less than 2:00:1.00, the ECF Percentage will be 25% and (ii) equal
to or greater than 2:00:1.00, the ECF Percentage will be 50%.

(e) Prepayment Certificate. Concurrently with any prepayment of the Term Loans
pursuant to Sections 2.14(a) through 2.14(d), the Borrower will deliver to the
Administrative Agent a calculation of the amount of the applicable Net Cash
Proceeds or Consolidated Excess Cash Flow, as the case may be. In the event that
the Borrower will subsequently determine that the actual amount received
exceeded the amount applied pursuant to this Section 2.14, the Borrower will
promptly make an additional prepayment of the Term Loans in an amount equal to
such excess, and the Borrower will concurrently therewith deliver to the
Administrative Agent a calculation of such excess.

2.15 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments. Subject to Section 2.15(d), any
prepayment of any Term Loan pursuant to Section 2.13 will be applied as
specified by the Borrower in the applicable notice of prepayment and absent any
such direction as to the prepayment of such Term Loans, in direct order of
maturity; provided that in any event, any prepayment shall be applied ratably
among holders of the same Class of Term Loans (or, in the case of any
Obligations other than Term Loans, of the same type of such Obligations).

 

69



--------------------------------------------------------------------------------

(b) Application of Mandatory Prepayments. Subject to Section 2.15(d), any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) will be applied
as follows:

(i) except as set forth in any Refinancing Amendment, Extension Amendment or
Incremental Amendment, such prepayment will be applied to each Class of Term
Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof); provided that any prepayment of Term Loans with the
Net Cash Proceeds of Credit Agreement Refinancing Indebtedness will be applied
solely to each applicable Class of Refinanced Indebtedness, and

(ii) such prepayment will be applied to the succeeding installments of each
applicable Class of Term Loans in such order as the Borrower may direct, or, if
no direction is given, in direct order of maturity, with the balance, if any,
applied to the amount due at maturity.

Notwithstanding anything to the contrary in any Credit Document, the Borrower
may use a portion of the amounts required to be paid pursuant to Sections
2.14(a) and 2.14(b) to prepay, repurchase, redeem, defease or otherwise repay,
or offer to prepay, repurchase, redeem, defease or otherwise repay, with such
amounts other Pari Passu Lien Indebtedness and the amount required to be paid
pursuant to such Sections will be ratably reduced; provided that the definitive
documentation in respect of such Pari Passu Lien Indebtedness requires the
issuer or borrower thereof to prepay, repurchase, redeem, defease or otherwise
repay, or offer to prepay, repurchase, redeem, defease or otherwise repay, such
Pari Passu Lien Indebtedness with such amounts, in each case, on a pro rata
basis with the outstanding principal amount of Term Loans.

(c) Application of Prepayments of Term Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Term Loans being prepaid separately, any
prepayment thereof will be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case, in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).

(d) Application of Payments or Proceeds. During the continuance of an Event of
Default, the Administrative Agent may and will upon the direction of the
Required Lenders apply any and all payments received by the Administrative Agent
in respect of any Obligation in accordance with Section 8.2. All payments made
by a Credit Party to the Administrative Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, will be applied in accordance with
Section 8.2.

(e) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loans are outstanding, in the event the
Borrower is required to make any mandatory prepayment pursuant to
Section 2.14(a) through (d) (other than any mandatory prepayment with the Net
Cash Proceeds of any Credit Agreement Refinancing Indebtedness or Replacement
Term Loans) (a “Waivable Mandatory Prepayment”), not less than three
(3) Business Days prior to the date (the “Required Prepayment Date”) on which
the Borrower is are required to make such Waivable Mandatory Prepayment, the
Borrower will notify the Administrative Agent of the amount of such prepayment.
Each such Lender may exercise its option to refuse any Waivable Mandatory
Prepayment by giving written notice to the Borrower and the Administrative Agent
of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender that does not
notify the Borrower and the Administrative Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date will be deemed to have elected, as of such date, not to exercise such
option). On the Required Prepayment Date,

 

70



--------------------------------------------------------------------------------

the Borrower will pay to the Administrative Agent the amount of the Waivable
Mandatory Prepayment, which amount will be applied to those Lenders that have
elected not to exercise such option, as prepayment of the Term Loans (which
prepayment will be applied to the scheduled installments of principal of the
Term Loans of Lenders not electing to exercise such option, in accordance with
Section 2.15(b)), with any balance of the Waivable Mandatory Prepayment to be
retained by the Borrower and used for any purpose permitted by the terms of this
Agreement.

(f) Repatriation; Foreign Considerations. Notwithstanding any provisions of
Section 2.14 or this Section 2.15 to the contrary:

(i) to the extent that any or all of the Net Cash Proceeds of any Asset Sale by
a Foreign Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) giving
rise to a prepayment event pursuant to Section 2.14(a) (a “Foreign
Disposition”), the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) giving rise to a
prepayment event pursuant to Section 2.14(b) (a “Foreign Casualty Event”) or
Consolidated Excess Cash Flow are prohibited or delayed by applicable local law
or restrictions contained in the Organizational Documents of Joint Venture
Subsidiaries (including, without limitation, as to financial assistance,
restrictions on upstreaming of cash, corporate benefit restrictions and as to
fiduciary and statutory duties of directors and managers) from being repatriated
to the United States, the portion of such Net Cash Proceeds or Consolidated
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.14 but may be retained by the
applicable Subsidiary so long, but only so long, as the applicable local law
will not permit repatriation to the United States (the Borrower hereby agreeing
to cause the applicable Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds or Consolidated
Excess Cash Flow is permitted under the applicable local law, such repatriation
will be effected promptly and such repatriated Net Cash Proceeds or Consolidated
Excess Cash Flow will be promptly (and in any event not later than three
(3) Business Days after such repatriation) applied (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.14 to the extent provided therein, and

(ii) to the extent that the Borrower has reasonably determined in good faith
that repatriation of (or any requirement to repatriate) any of or all the Net
Cash Proceeds of any Foreign Disposition, Net Cash Proceeds of any Foreign
Casualty Event or Consolidated Excess Cash Flow would result in material adverse
Tax consequences to the Borrower, its Subsidiaries or any direct or indirect
equity owners of the Borrower, the Net Cash Proceeds or Consolidated Excess Cash
Flow so affected may be retained by the applicable Subsidiary (the Borrower
hereby agreeing to promptly take and cause such Subsidiary to take all
commercially reasonable actions to eliminate or minimize any such adverse Tax
consequences in furtherance of allowing the repatriation of such Net Cash
Proceeds, provided that in no event will the Borrower be required to undertake
any action that would result in any material costs or Taxes payable by the
Borrower or their Affiliates).

For the avoidance of doubt, while the provisions of Section 2.14 and
Section 2.15 may give rise to an obligation on the part of the Credit Parties to
repay certain Term Loan amounts, in no event will these provisions require any
Excluded Subsidiary to distribute any Net Cash Proceeds or Consolidated Excess
Cash Flow or to apply any Net Cash Proceeds or Consolidated Excess Cash Flow to
the payment of the Term Loans.

 

71



--------------------------------------------------------------------------------

2.16 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations will be made in Dollars in same day funds and by wire transfer or
ACH transfer (which will be the exclusive means of payment hereunder), without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 12:00 noon (New York City
time) on the date due at the Payment Office (or such other address as the
Administrative Agent may from time to time specify in accordance with
Section 10.1) for the account of the Lenders; for purposes of computing interest
and fees, funds received by the Administrative Agent after that time on such due
date will be deemed to have been paid by the Borrower on the next succeeding
Business Day.

(b) All payments of the principal amount of any Term Loan made pursuant to
Section 2.13 will be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments will be applied to the
payment of interest then due and payable before application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) will
promptly distribute to each Lender at such address as such Lender may indicate
in writing, (i) such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due to such Lender pursuant to Sections
2.8, 2.10, 2.12, 2.13 or 2.14, and (ii) all other amounts due to such Lender,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent will give effect thereto in
apportioning payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder is stated to be due on a day that is
not a Business Day, such payment will be made on the next succeeding Business
Day and such extension of time will be included in the computation of the
payment of interest hereunder.

(f) The Administrative Agent will deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 noon (New
York City time) to be a non-conforming payment. Any such payment will not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds and (ii) the applicable next
Business Day. The Administrative Agent will give prompt written notice to the
Borrower if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest will continue to accrue on any principal as to which
a non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full.

(g) Notwithstanding any other provisions hereof, so long as no Event of Default
has occurred and is continuing, if any prepayment of Eurodollar Rate Loans is
required to be made prior to the last day of the Interest Period therefor, in
lieu of making any payment in respect of any such Eurodollar Rate Loan prior to
the last day of the Interest Period therefor, the Borrower may, in the sole

 

72



--------------------------------------------------------------------------------

discretion of the Borrower, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an escrow account
designated by the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent will be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with the
provisions of this Agreement otherwise applicable to such payment. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent will also be authorized (without any further action by or
notice to or from the Borrower or any other Credit Party) to apply such amount
to the prepayment of the outstanding Term Loans in accordance with the
provisions of this Agreement otherwise applicable to such payment.

2.17 Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them, whether by voluntary payment (other than a voluntary prepayment of Term
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code or as a distribution in connection with a plan of reorganization, plan of
liquidation or similar dispositive plan, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment will (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it will be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due will be shared by
all of the Lenders in proportion to the Aggregate Amounts Due to them; provided
that if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of the Borrower or otherwise, those purchases will be
rescinded and the purchase prices paid for such participations will be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. The Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 will not be construed to apply to (i) any
payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Term Loans or other Obligations owed to it, (ii) the
exchange of any Term Loans held by a Lender for all or a portion of a new
tranche of Term Loans issued hereunder or (iii) the acceptance of the Waivable
Mandatory Prepayment in accordance with Section 2.15(e).

2.18 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent determines (which determination will be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that (i) adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Term Loans on the basis provided for in the definition of “Eurodollar Rate”
or (ii) the Eurodollar Rate for any requested Interest Period does not
adequately and fairly reflect the cost to Lenders of funding such Eurodollar
Rate Loan, the Administrative Agent will on such date give notice (by electronic
notice or by telephone

 

73



--------------------------------------------------------------------------------

confirmed in writing) to the Borrower and each Lender of such determination,
whereupon (i) no Term Loans may be made as, or converted to, Eurodollar Rate
Loans until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist and
(ii) any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Term Loans in respect of which such determination was made
will be deemed to be rescinded by the Borrower.

(b) Eurodollar Replacement Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (i) of Section 2.18(a) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (i) of Section 2.18(a) have not arisen but the supervisor for
the administrator of the screen rate used by the Administrative Agent pursuant
to clause (a)(i) of the definition of “Eurodollar Rate” or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such screen rate shall no
longer be used or published for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).

Notwithstanding anything to the contrary in Section 10.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 2.18(b) (but, in the case of the circumstances described in clause
(ii) of the immediately preceding paragraph (b), only to the extent the screen
rate used by the Administrative Agent pursuant to clause (a)(i) of the
definition of “Eurodollar Rate” for such Interest Period is not available or
published at such time on a current basis), (x) any Funding Notice or
Conversion/Continuation Notice that requests the conversion of any Term Loan to,
or continuation of any Term Loan as, a Eurodollar Rate Loan shall be
ineffective, and (y) if any Funding Notice or Conversion/Continuation Notice
requests a Eurodollar Rate Loan, such Term Loan shall be made as or converted
into a Base Rate Loan; provided that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

(c) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender determines in good faith (which determination will be
final and conclusive and binding upon all parties hereto but will be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date that materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, each such Lender will be an “Affected Lender” and it will on that
day give notice (by electronic notice or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent will promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to the preceding
sentence, then (A) the obligation of such Lender to make Term Loans as, or to
convert Term Loans to, Eurodollar Rate

 

74



--------------------------------------------------------------------------------

Loans will be suspended until such notice is withdrawn by such Affected Lender,
(B) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, such Lender makes such Term Loan as
(or continue such Term Loan as or convert such Term Loan to, as the case may be)
a Base Rate Loan, (C) such Lender’s obligations to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) will be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (D) the Affected Loans will
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower will have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent will promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(c) will affect the
obligation of any Lender other than an Affected Lender to make or maintain Term
Loans as, or to convert Term Loans to, Eurodollar Rate Loans in accordance with
the terms hereof.

(d) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event of (i) the payment or prepayment (voluntary or otherwise) of any principal
of any Eurodollar Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (iii) the failure to borrow, convert,
continue or prepay any Eurodollar Rate Loan on the date specified in any notice
delivered pursuant hereto or (iv) the assignment of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.23, then, in any such event,
the Borrower will compensate each Lender for the actual loss, cost and expense
incurred by such Lender attributable to such event, excluding loss of
anticipated profits or margin and without giving to any applicable LIBOR
“floor.” A certificate of any Lender computing any amount or amounts that such
Lender is entitled to receive pursuant to this Section in reasonable detail will
be delivered to the Borrower and will be presumptively correct. The Borrower
will pay such Lender the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

(e) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

2.19 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which will be controlling with respect to the matters covered
thereby), in the event that any Lender determines in good faith (which
determination will, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a Governmental
Authority, in each case that becomes effective after the Closing Date, or
compliance by such Lender with any guideline, request or directive issued or
made after the Closing Date by any central bank or other Governmental Authority:
(i) subjects such Lender (or its applicable Lending Office) to any additional
Tax (other than (x) Indemnified Taxes and (y) Excluded Taxes) with respect to
this Agreement or any of the

 

75



--------------------------------------------------------------------------------

other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable Lending Office) of principal,
interest, fees or any other amount payable hereunder or thereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of “Eurodollar
Rate”); or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable Lending Office) or its
obligations hereunder or the London interbank market; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Term Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable Lending Office) with respect
thereto; then, in any such case, the Borrower will pay to such Lender, within
ten (10) Business Days of receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion may determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender will deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.19(a), which statement will be conclusive and binding upon
all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender determines that
the adoption, effectiveness, phase-in or applicability after the Closing Date of
any law, rule or regulation (or any provision thereof) regarding capital or
liquidity requirements, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable Lending Office) or any entity controlling any
Lender with any guideline, request or directive regarding capital or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any entity
controlling such Lender as a consequence of, or with reference to, such Lender’s
Term Loans, or participations therein or other obligations hereunder with
respect to the Term Loans to a level below that which such Lender or such
controlling entity could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Lender or such controlling entity with regard to capital or
liquidity requirements), then from time to time, within five (5) Business Days
after receipt by the Borrower from such Lender of the statement referred to in
the next sentence, the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such controlling entity for such
reduction. Such Lender will deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement will be conclusive and binding upon all parties
hereto absent manifest error.

(c) Dodd-Frank; Basel III. Notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause
(ii) pursuant to Basel III, will, in each case, be deemed to be a change in law,
treaty or governmental rule, regulation or order under subsection (a) above
and/or a change in law, rule or regulation (or any provision thereof) regarding
capital or liquidity requirements under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued.

 

76



--------------------------------------------------------------------------------

(d) Delay in Requests. The failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.19 will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.19 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender sends the Borrower written notice of such Lender’s
intention to claim compensation therefor; provided, further that if the
circumstance giving rise to such increased costs or reductions suffered is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

2.20 Taxes; Withholding, etc.

(a) Except as required by Law (which term, for purposes of this Section 2.20,
includes FATCA) or otherwise provided in this Section 2.20, each payment by any
Credit Party under any Credit Document will be made without deduction or
withholding for any Taxes with respect thereto.

(b) If any Taxes will be required by any Law to be deducted from or in respect
of any amount payable under any Credit Document to any Recipient (as determined
in good faith by the relevant Credit Party or Administrative Agent, as
applicable), (i) to the extent such Taxes required to be deducted are
Indemnified Taxes, such amount will be increased as necessary to ensure that,
after all required deductions for Indemnified Taxes are made (including
deductions for Indemnified Taxes applicable to any increases to any amount under
this Section 2.20), such Recipient receives the amount it would have received
had no such deductions for Indemnified Taxes been made, (ii) the relevant Credit
Party or the Administrative Agent, as applicable, will make such deductions,
(iii) the relevant Credit Party or the Administrative Agent, as applicable, will
timely pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable Law and (iv) as soon as reasonably
practicable after any such payment by a Credit Party is made, the relevant
Credit Party will deliver to the Administrative Agent an original or certified
copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to the Administrative Agent.

(c) In addition, the Credit Parties will timely pay to the relevant Governmental
Authority, in accordance with applicable law, any Other Taxes. As soon as
reasonably practicable after the date of any payment of any Taxes by any Credit
Party pursuant to this Section 2.20, the Borrower will deliver to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

(d) Without duplication of Section 2.20(b) or Section 2.20(c), the Credit
Parties will jointly and severally indemnify and reimburse, within 30 days after
receipt of a written demand therefor (with copy to the Administrative Agent),
each Recipient for all Indemnified Taxes (including any Indemnified Taxes
imposed by any jurisdiction on amounts payable under this Section 2.20) imposed
on or with respect to any payment made by the Credit Parties hereunder, and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted. Any
Recipient claiming indemnity pursuant to this Section 2.20(d) will notify the
Credit Parties of the imposition of the relevant Indemnified Taxes as soon as
practicable after the Recipient becomes aware of such imposition. A certificate
of the Recipient (or of the Administrative Agent on behalf of such Recipient)
claiming any indemnification under this clause (d), setting forth in reasonable
detail the amounts to be paid thereunder and delivered to the Borrower with copy
to the Administrative Agent, will be conclusive, absent manifest error.

 

77



--------------------------------------------------------------------------------

(e) Without limiting Section 2.21, any Lender claiming any additional amounts
payable pursuant to this Section 2.20 will use its reasonable efforts
(consistent with its internal policies and Law) to change the jurisdiction of
its Lending Office if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document will deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, will deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(1), Section 2.20(f)(ii)(2) and
Section 2.20(f)(ii)(4) below) will not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(1) any U.S. Lender will deliver to the Borrower and the Administrative Agent,
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
(certifying that such U.S. Lender is exempt from U.S. federal backup withholding
tax);

(2) Any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as will be requested by the recipient), on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document,
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

78



--------------------------------------------------------------------------------

ii) executed originals of IRS Form W-8ECI or W-8EXP;

iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(3) any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as will be requested by the recipient), on or prior to the date on which such
Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4) if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient will deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.20(f)(ii)(4), “FATCA” will include any amendments made to FATCA after
the date of this Agreement.

 

79



--------------------------------------------------------------------------------

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Any Administrative Agent that (i) is a U.S. Person will deliver to the
Borrower, on or prior to the date on which it becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
duly completed copies of IRS Form W-9 certifying that such Administrative Agent
is exempt from U.S. federal backup withholding tax or (ii) is not a U.S. Person
will deliver to the Borrower, on or prior to the date on which it becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), duly completed copies of (A) IRS Form W-8IMY
evidencing its agreement with the Borrower to be treated as a U.S. Person and
(B) IRS Form W-8ECI.

(h) If any Recipient determines in its sole discretion exercised in good faith
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it will pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made or additional
amounts paid under this Section 2.20 with respect to the Taxes giving rise to
such refund), net of all reasonable, documented, out-of-pocket expenses of such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Borrower, upon the
request of such Recipient, will repay to such Recipient the amount paid over
pursuant to this Section 2.20(h) (plus any penalties, interest or other charges
properly imposed by the relevant Governmental Authority) in the event that such
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Recipient be required to pay any amount to a Credit Party pursuant to this
paragraph (h) the payment of which would place the Recipient in a less favorable
net after-Tax position than the Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph will not be
construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Credit Party or any other Person.

(i) Each Lender will severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent will be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.20(i).

 

80



--------------------------------------------------------------------------------

(j) Each party’s obligations under this Section 2.20 will survive the
resignation or replacement of the Administrative Agent or any assignment of
right by, or the replacement of, a Recipient.

2.21 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Term Loans
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender to receive payments under Section 2.18, 2.19 or 2.20, it will, to the
extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts (a) to make,
fund or maintain its Credit Extensions, including any Affected Loans, through
another office of such Lender, or (b) to take such other measures as such Lender
may deem reasonable, if as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, funding or maintaining of such
Term Loans through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Term Loans or the
interests of such Lender; provided that such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described above. A certificate as to the amount
of any such expenses payable by the Borrower pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) will be conclusive absent manifest error.

2.22 [Reserved].

2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that:

(a) (i) any Lender (an “Increased Cost Lender”) gives notice to the Borrower
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances that
have caused such Lender to be an Affected Lender or that entitle such Lender to
receive such payments remain in effect, and (iii) such Lender fails to withdraw
such notice within five (5) Business Days after the Borrower’s request for such
withdrawal; or

(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions of a Credit Document as
contemplated by Section 10.5(b), the consent of Required Lenders, with respect
to which has been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required has not been
obtained;

then, with respect to each such Increased Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Term Loans, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and the Borrower will pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender
or a Non-Consenting Lender; provided that (1) on the date of such assignment,
the

 

81



--------------------------------------------------------------------------------

Replacement Lender must pay to a Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Term Loans of the Terminated Lender and (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time, (2) on the date
of such assignment, the Borrower must pay any amounts payable to such Terminated
Lender pursuant to Section 2.11(a), 2.18(c), 2.19 or 2.20; and (3) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender will
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the assignment of all
amounts owing to any Terminated Lender, such Terminated Lender will no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
Terminated Lender to indemnification hereunder will survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender will, promptly after receipt of written notice of
such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one (1) Business Day after receipt of such notice, each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power of
attorney will be coupled with an interest) to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent will be effective
for purposes of documenting an assignment pursuant to Section 10.6.

2.24 Incremental Term Facilities.

(a) Notice. At any time and from time to time, on one or more occasions, the
Borrower may, by notice to the Administrative Agent, increase the aggregate
principal amount of any outstanding tranche of Term Loans or add one or more
additional tranches of term loans under the Credit Documents (the “Incremental
Term Facilities” and the term loans made thereunder, the “Incremental Term
Loans”).

(b) Ranking. Incremental Term Facilities will (i) rank pari passu in right of
payment and security with the Initial Term Loans, (ii) be secured by the same
Liens on the Collateral (with the same ranking in priority) that secure the
Initial Term Loans and (iii) benefit from the same Guaranties as the Initial
Term Loans.

(c) Size. On the date of each incurrence of Incremental Term Facilities, (A) the
aggregate principal amount of such Incremental Term Facilities (together with
the aggregate principal amount of any Incremental Equivalent Debt incurred on
such date in reliance on subclause (A) of clause (a) of the first proviso
appearing in the definition of “Incremental Equivalent Debt”) shall not exceed
an amount equal to the Incremental Ratio Amount or (B) the aggregate principal
amount of such Incremental Term Facilities, together with the aggregate
outstanding principal amount of all other Incremental Term Facilities incurred
in reliance on this clause (B) and the aggregate outstanding principal amount of
all Incremental Equivalent Debt incurred in reliance on subclause (B) of clause
(a) of the definition of “Incremental Equivalent Debt”, shall not exceed an
amount equal to the Incremental Fixed Amount (it being understood that
Incremental Term Facilities may be incurred under either clause (A) or (B) as
selected by the Borrower in its sole discretion, including by designating any
portion of the Incremental Term Facilities in excess of an amount permitted to
be incurred under clause (A) at the time of such incurrence as incurred under
clause (B)). Calculation of the Incremental Ratio Amount, if used, will be made
on Pro Forma Basis. Each Incremental Amendment executed in connection with an
Incremental Term Facility will identify whether all or any portion of such
Incremental Term Facility is being incurred

 

82



--------------------------------------------------------------------------------

pursuant to the Incremental Fixed Amount or the Incremental Ratio Amount. For
the avoidance of doubt, if the Borrower incurs Incremental Term Facilities under
the Incremental Fixed Amount on the same date that it incurs Indebtedness under
the Incremental Ratio Amount, then the First Lien Net Leverage Ratio or Total
Net Leverage Ratio, as applicable, will be calculated with respect to such
incurrence under the Incremental Ratio Amount without regard to any incurrence
of indebtedness under the Incremental Fixed Amount. Unless the Borrower elects
otherwise, each Incremental Term Facility will be deemed incurred first under
the Incremental Ratio Amount to the extent permitted, with the balance incurred
under the Incremental Fixed Amount. Each Incremental Term Facility will be in an
integral multiple of $1,000,000 and in an aggregate principal amount that is not
less than $5,000,000 (or such lesser minimum amount approved by the
Administrative Agent in its reasonable discretion); provided that such amount
may be less than such minimum amount or integral multiple amount if such amount
represents all the remaining availability under the limit set forth above.

(d) Incremental Term Lenders. Incremental Term Facilities may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Incremental Term Loan) or by any
Additional Lender on terms permitted by this Section 2.24; provided that the
Administrative Agent will have consented (in each case, such consent not to be
unreasonably withheld, conditioned or delayed) to any such Person’s providing
Incremental Term Facilities if such consent would be required under
Section 10.6(c)(ii) for an assignment of Term Loans or Term Loan Commitments to
such Person.

(e) Incremental Term Facility Amendments; Use of Proceeds. Each Incremental Term
Facility will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrower, each Person providing such Incremental Term Facility
and the Administrative Agent. Incremental Amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable good faith
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.24. An Incremental Amendment may, at the election of the
Borrower, effect such amendments as may be reasonably necessary or advisable so
that such Incremental Term Loans and the applicable existing Term Loans form the
same Class of Term Loans or so that such Incremental Term Loans are fungible
with other outstanding Term Loans, including by (i) extending or adding “call
protection” to any existing tranche of Term Loans, including amendments to
Section 2.11(a), and (ii) amending the schedule of amortization payments
relating to any existing tranche of Term Loans, including amendments to
Section 2.12(a) (provided that any such amendment will not decrease any
amortization payment to any Lender that would have otherwise been payable to
such Lender immediately prior to the effectiveness of the applicable Incremental
Amendment); provided that any such amendments intended to create a unified
Class of Term Loans or “tax fungibility” shall not be adverse to the existing
Term Lenders (as determined in good faith by the Borrower). Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Amendment,
this Agreement and the other Credit Documents, as applicable, will be amended to
the extent necessary to reflect the existence and terms of the Incremental Term
Facility and the Incremental Term Loans evidenced thereby without the consent of
any Lender. This Section 2.24 will supersede any provisions in Section 2.17 or
10.5 to the contrary. The Borrower may use the proceeds of the Incremental Term
Loans for any purpose permitted by this Agreement.

 

83



--------------------------------------------------------------------------------

(f) Conditions. The availability of Incremental Term Facilities under this
Agreement will be subject solely to the following conditions:

(i) no Event of Default will have occurred and be continuing on the date such
Incremental Term Loans are incurred or would occur immediately after giving
effect thereto, subject to Section 1.5; and

(ii) the representations and warranties in the Credit Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) immediately prior to, and immediately after
giving effect to, the incurrence of such Incremental Term Facility (except to
the extent that such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date); provided that if such Incremental
Term Facility is being provided in connection with a Limited Condition
Acquisition, the condition set forth in this clause (ii) may, if agreed by the
lenders providing such Incremental Term Facility, be satisfied with (x) the
accuracy of customary “specified representations” and “acquisition agreement
representations” and (y) such other limitations or exceptions to representations
and warranties as may be agreed by the lenders providing such Incremental Term
Facility.

(g) Terms. Each Incremental Amendment will set forth the amount and terms of the
relevant Incremental Term Facility. The other terms of each tranche of
Incremental Term Loans will be as agreed between the Borrower and the Persons
providing such Incremental Term Loans; provided that:

(i) the final stated maturity date of such Incremental Term Loans will be no
earlier than the Latest Term Loan Maturity Date of any Class of then-outstanding
Term Loans; provided that this clause (g)(i) shall not apply to any Incremental
Term Loans in an aggregate principal amount (taken together with amounts
incurred pursuant to clause (b) of the definition of “Incremental Equivalent
Debt”, clause (c) of the defined term “Credit Agreement Refinancing
Indebtedness” and clause (g)(ii) below) not to exceed $50,000,000;

(ii) the Weighted Average Life to Maturity of such Incremental Term Loans will
be no shorter than the longest remaining Weighted Average Life to Maturity of
any then-outstanding Class of Term Loans; provided that this clause (g)(ii)
shall not apply to any to any Incremental Term Loans in an aggregate principal
amount (taken together with the amounts incurred pursuant to clause (b) of the
definition of “Incremental Equivalent Debt”, clause (c) of the defined term
“Credit Agreement Refinancing Indebtedness” and clause (g)(i) above) not to
exceed $50,000,000;

(iii) any such Incremental Term Loans may participate on a pro rata basis, a
less than pro rata basis, or a greater than pro rata basis (but not on a greater
than pro rata basis as compared to any earlier or equivalent maturing Term Loans
(other than pursuant to a refinancing)) in any mandatory repayments or
prepayments of any other Term Loans; and

(iv) the other terms applicable to such Incremental Term Loans are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders providing such Incremental Term Facility than,
those applicable to any then-outstanding Class of Term Loans; provided that this
clause (iv) will not apply to (1) interest rates, fees, funding discounts and
other pricing terms, (2) redemption, prepayment or other premiums, (3) optional
prepayment terms, and (4)

 

84



--------------------------------------------------------------------------------

covenants and other terms, in each case that are (i) applied to the Term Loans
existing at the time of incurrence of such Incremental Term Facility (so that
existing Lenders also receive the benefit of such provisions) and/or
(ii) applicable only to periods after the Latest Term Loan Maturity Date in
effect at the time of incurrence of such Indebtedness; provided, further, a
certificate of the Borrower delivered to the Administrative Agent at least four
(4) Business Days prior to the incurrence of such Indebtedness (or such shorter
period as may be agreed by the Administrative Agent), together with a reasonably
detailed description of the material covenants and events of default of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has reasonably determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such four (4) Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees); provided, further that, in each case, the
operational and agency provisions contained in such documentation are reasonably
satisfactory to the Administrative Agent.

(h) Pricing. The interest rate, fees, and original issue discount for any
Incremental Term Loans will be as determined by the Borrower and the Persons
providing such Incremental Term Loans; provided that the MFN Adjustment will
apply to any Incremental Term Loans that constitute MFN Eligible Debt.

2.25 Discounted Prepayments.

(a) Generally. Notwithstanding anything in any Credit Document to the contrary,
so long as (i) no Default or Event of Default has occurred and is continuing on
both the date a Discounted Prepayment Notice (as defined below) is delivered to
the Administrative Agent and Lenders and the date a Discounted Prepayment (as
defined below) is made (both before and after giving effect thereto), and
(ii) all parties to such transaction render a Big Boy Letter, the Borrower or
other Credit Party (in such capacity, the “Discounted Prepayment Offeror”) will
be permitted to (x) offer to make voluntary prepayments of the Term Loans from
internally generated funds and/or with the proceeds of any contribution to the
common equity capital of the Discounted Prepayment Offeror (each, a “Discounted
Prepayment”) on one or more occasions pursuant to the provisions of this
Section 2.25, and (y) make such Discounted Prepayment on one or more occasions
pursuant to the provisions of this Section 2.25 (it being understood that no
Lender will have an obligation to accept a Discounted Prepayment). As used
herein, “Big Boy Letter” means a letter from a Lender acknowledging that (1) the
Borrower may have information regarding the Borrower and the Subsidiaries, their
ability to perform the Obligations or any other material information that has
not previously been disclosed to the Administrative Agent and the Lenders
(“Excluded Information”), (2) the Excluded Information may not be available to
such Lender, (3) such Lender has independently and without reliance on any other
party made its own analysis and determined to assign Term Loans to the Borrower
pursuant to this Section 2.25 notwithstanding its lack of knowledge of the
Excluded Information and (4) such Lender waives and releases any claims it may
have against the Administrative Agent, the Borrower and the Subsidiaries with
respect to the nondisclosure of the Excluded Information; or otherwise in form
and substance reasonably satisfactory to the Administrative Agent, the Borrower
and assigning such Lender

(b) Procedures. In connection with any Discounted Prepayment, the Discounted
Prepayment Offeror will notify the Administrative Agent in writing (the
“Discounted Prepayment Notice”) that the Discounted Prepayment Offeror desires
to prepay the Term Loans on a specified Business Day, in a maximum aggregate
amount (which amount will be not less than $1,000,000 and

 

85



--------------------------------------------------------------------------------

whole increments of $100,000 in excess thereof) (the “Discounted Prepayment
Amount”) at a discount to par (which will be expressed as a range of percentages
of par of the principal amount of the Term Loans) specified by the Discounted
Prepayment Offeror with respect to each Discounted Prepayment (the “Discount
Price Range”); provided that (i) such notice will be received by the
Administrative Agent and Lenders no earlier than 15 Business Days and no later
than 5 Business Days prior to the proposed date by which Lenders are required to
respond to the Discounted Prepayment Notice if they desire to participate (the
“Discounted Prepayment Response Date”) and (ii) at the Discounted Prepayment
Offeror’s discretion, the offer in any such notice will be made to all Lenders
holding Term Loans (it being understood that different Discount Price Ranges may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.25). The Administrative Agent will promptly provide each Lender
of the applicable Classes a copy of such Discounted Prepayment Notice. In
connection with a Discounted Prepayment, each Lender holding the Term Loans of
the applicable Classes will be entitled to specify to the Administrative Agent a
discount to par (which will be expressed as a price equal to a percentage of par
of the principal amount of the Term Loans held by such Lender, the “Acceptable
Discount Price”) within the Discount Price Range for a principal amount (subject
to rounding requirements specified by the Administrative Agent) of the Term
Loans of the applicable Class held by such Lender at which such Lender is
willing to accept such Discounted Prepayment. Each response by a Lender to a
Discounted Prepayment Notice (x) will be due no later than 5:00 p.m. (New York
City time) on the Discounted Prepayment Response Date, (y) to the extent not
timely received by the Administrative Agent will be disregarded and such Lender
will be deemed to have declined the Discounted Prepayment offer and (z) to the
extent timely received by the Administrative Agent will be irrevocable. The
Administrative Agent will provide the Discounted Prepayment Offeror with a
summary of all tenders by Lenders in response to the Discounted Prepayment
Notice and, based on the Acceptable Discount Prices and principal amounts of the
Term Loans of the applicable Classes specified by Lenders, the Administrative
Agent, in consultation with the Discounted Prepayment Offeror, will determine
the applicable discount price (the “Applicable Discount Price”) for the
applicable Discounted Prepayment of all Term Loans to be prepaid in such
Discounted Prepayment, which will be the lower of (i) the lowest Acceptable
Discount Price at which the Discounted Prepayment Offeror can complete the
Discounted Prepayment for 100% of the Discounted Prepayment Amount and (ii) if
the Lenders’ response is such that the Discounted Prepayment could not be
completed for 100% of the Discounted Prepayment Amount, the highest Acceptable
Discount Price specified by the Lenders that is within the Discount Price Range
specified by the Discounted Prepayment Offeror. The Discounted Prepayment
Offeror will have the right, by written notice to the Administrative Agent, to
revoke in full (but not in part) its offer to make a Discounted Prepayment and
rescind any Discounted Prepayment Notice therefor at its discretion at any time
on or prior to the applicable Discounted Prepayment Response Date (and if such
offer is revoked or notice rescinded, any failure by the Discounted Prepayment
Offeror to make a prepayment to a Lender, as applicable, pursuant to this
Section will not constitute a Default or Event of Default under Section 8.1 or
otherwise).

(c) Prepayments; Application. The Discounted Prepayment Offeror will prepay the
Term Loans of the applicable Classes (or the respective portion thereof)
accepted by Lenders at the Acceptable Discount Prices specified by each such
Lender that are equal to or less than (expressed as a percentage of par of the
principal amount of Term Loans) the Applicable Discount Price (“Qualifying Term
Loans”) at the Applicable Discount Price; provided that if the aggregate
proceeds required to prepay Qualifying Term Loans (disregarding any interest
payable under this Section 2.25) would exceed the Discounted Prepayment Amount
for such Discounted Prepayment, the Discounted Prepayment Offeror will prepay
such Qualifying Term Loans at the Applicable Discount Price ratably based on the
respective principal amounts of such Qualifying Term Loans (subject to rounding
requirements specified by the Administrative Agent). The portion of the Term
Loans prepaid by the Discounted Prepayment Offeror pursuant to this Section 2.25
will be accompanied by payment of accrued and unpaid interest on

 

86



--------------------------------------------------------------------------------

the par principal amount so prepaid to, but not including, the date of
prepayment. The par principal amount of the Term Loans prepaid pursuant to this
Section 2.25 will be applied to reduce the remaining installments of Term Loans
pro rata against all such scheduled installments (including, for the avoidance
of doubt, the amount of scheduled installments owing to Lenders not prepaid
pursuant to this Section 2.25). The Administrative Agent will notify the
Discounted Prepayment Offeror and the Lenders that received the Discounted
Prepayment Notice of the results of the offer promptly after completion of the
determinations referred to above, and the Discounted Prepayment Offeror will
make the Discounted Prepayment no later than 3 Business Days after receipt of
such notice. The par principal amount of the Term Loans prepaid pursuant to this
Section 2.25 will be deemed immediately cancelled upon payment of the applicable
Discounted Prepayment.

(d) Lender Consent. The Lenders hereby consent to the transactions described in
this Section 2.25 and waive (i) the requirements of Section 2.17 or any other
requirement to the extent it would require that the Discounted Prepayment be
made in respect of the Lenders’ Pro Rata Share of the Term Loans or with respect
to all Classes of Term Loans, and (ii) the requirements of any provision of this
Agreement or any other Credit Document that might otherwise result in a Default
or Event of Default as a result of a Discounted Prepayment.

(e) Miscellaneous. Each Discounted Prepayment will be consummated pursuant to
procedures (including as to timing, rounding and minimum amounts, type and
Interest Periods of accepted Term Loans, conditions for terminating a Discounted
Prepayment or rescinding an acceptance of prepayment, forms of other notices
(including notices of offer and acceptance) by the Discounted Prepayment Offeror
and Lenders and determination of Applicable Discount Price) established by the
Administrative Agent acting in its reasonable discretion in consultation with
the Discounted Prepayment Offeror. The making of a Discounted Prepayment will be
deemed to be a representation and warranty by the Borrower that all conditions
precedent to such Discounted Prepayment set forth in this Section 2.25 were
satisfied in all respects.

2.26 Credit Agreement Refinancing Indebtedness; Refinancing Amendments.

(a) Refinancing Term Loans. At any time after the Closing Date, the Borrower may
obtain (i) from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form of Refinancing Term Loans or Refinancing
Term Commitments, in each case pursuant to a Refinancing Amendment, or (ii) from
any bank, other financial institution or institutional investor that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness in any
other form, such other Credit Agreement Refinancing Indebtedness, in each case
to refinance (and to reduce on a dollar-for-dollar or greater basis) all or any
portion of the Term Loans then outstanding under this Agreement.

(b) Refinancing Amendments. The effectiveness of any Refinancing Amendment will
be subject only to the satisfaction on the date thereof of such of the
conditions set forth in Sections 3.1 and 3.2 as may be requested by the
providers of applicable Refinancing Term Loans. The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement will be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Refinancing Term Loans incurred pursuant thereto (including any amendments
necessary to treat the Term Loans subject thereto as Refinancing Term Loans).

(c) Required Consents. Any Refinancing Amendment may, without the consent of any
Person other than the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), the Borrower and the Persons
providing the applicable Refinancing Term Loans, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.26. This Section 2.26 supersedes any provisions
in Section 10.5 to the contrary.

 

87



--------------------------------------------------------------------------------

(d) Providers of Refinancing Term Loans. Refinancing Term Loans may be provided
by any existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Refinancing Term Loan) or by any
Additional Lender on terms permitted by this Section 2.26; provided that the
Administrative Agent will have consented (in each case, such consent not to be
unreasonably withheld, conditioned or delayed) to any such Person’s providing
Refinancing Term Loans or Refinancing Term Commitments if such consent would be
required under Section 10.6(c), respectively, for an assignment of Term Loans or
Term Loan Commitments to such Person.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of the Lenders on the Closing Date to fund the
Initial Term Loans on the Closing Date (collectively, the “Initial Credit
Extension”) is subject to the satisfaction, or waiver by the Administrative
Agent, of only the following conditions on or before the Closing Date:

(a) Credit Documents. The Administrative Agent will have received a copy of each
of the following Credit Documents, in each case where applicable, executed and
delivered by the Borrower and each Guarantor Subsidiary: (A) this Agreement;
(B) the Pledge and Security Agreement; (C) each of the Term Loan Notes (if such
Term Loan Notes have been requested at least three (3) Business Days prior to
the date the funding of the Initial Credit Extension would otherwise occur); (D)
the Intercompany Subordination Agreement and (E) the Perfection Certificate.

(b) Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Administrative Agent will have received customary secretary’s
certificate from the Borrower and the Guarantor Subsidiaries appending:

(i) Organizational Documents. A copy of each Organizational Document of the
Borrower and each Guarantor Subsidiary and, to the extent applicable, certified
as of a recent date by the appropriate governmental official, each dated the
Closing Date or a recent date prior thereto.

(ii) Incumbency Certificate. A signature and incumbency certificate of the
officers or other authorized representatives of the Borrower and each Guarantor
Subsidiary executing the Credit Documents referenced in Section 3.1(a).

(iii) Resolutions. Resolutions of the board of directors or similar governing
body of the Borrower and each Guarantor Subsidiary approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary (or any other officer with an equivalent role) as being in
full force and effect without modification or amendment.

(iv) Good Standing Certificates. A good standing certificate from the applicable
Governmental Authority of the jurisdiction of incorporation, organization or
formation of the Borrower and each Guarantor Subsidiary.

 

88



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Funding Notice. The Administrative Agent will have received a fully executed
and delivered Funding Notice as required pursuant to Section 2.1; provided that
all certifications made under such Funding Notice will be made (or deemed made)
as of the Closing Date.

(e) Closing Date Certificate and Attachments. The Administrative Agent will have
received an executed Closing Date Certificate, together with all attachments
thereto, certifying to the satisfaction of the conditions set forth in Sections
3.1(f), 3.1(g) and 3.1(j).

(f) Acquisition. The Acquisition will have been consummated concurrently with
the Initial Credit Extension substantially in accordance with the Merger
Agreement (but without giving effect to the Second Step Merger (as defined in
the Merger Agreement)) without any waiver, amendment or modification thereof, in
each case, that is materially adverse to the Lenders unless consented to in
writing by the Administrative Agent and the Lead Arranger (such consent not to
be unreasonably withheld or delayed).

(g) Specified Representations and Merger Agreement Representations. (x) The
Specified Representations will be true and correct in all material respects on
and as of the Closing Date (except for those Specified Representations that are
conditioned by materiality, which will have been true and correct in all
respects) and (y) the Merger Agreement Representations will be true and correct
(subject, in each case, to any materiality set forth in Article III of the
Merger Agreement) on and as of the Closing Date (except to the extent such
Merger Agreement Representations specifically relate to an earlier date, in
which case such Merger Agreement Representations will have been true and correct
(subject, in each case, to any materiality set forth in Article III of the
Merger Agreement) on and as of such earlier date).

(h) [Reserved].

(i) Financial Statements. The Administrative Agent and the Lenders will have
received (i) the audited consolidated balance sheets and related statements of
income and cash flows of each of the Borrower and the Acquired Business for the
Fiscal Years ended June 30, 2018, July 1, 2017, July 2, 2016 and June 27, 2015;
(ii) the unaudited consolidated balance sheets and related statements of income
and cash flows of the Borrower and the Acquired Business for the Fiscal Quarters
ended September 30, 2017, December 30, 2017, March 31, 2018 and September 29,
2018; and (iii) a pro forma consolidated balance sheet for the Borrower and its
Subsidiaries (including the Acquired Business) and a pro forma consolidated
statement of comprehensive income (loss) for the Borrower and its Subsidiaries
as of and for the twelve-month period ending September 29, 2018, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period, which need not be prepared in compliance with
Regulation S-X of the Securities Act, or include adjustments for purchase
accounting; provided that the financial statements of the Borrower shall have
been prepared in accordance with GAAP and the financial statements of the
Acquired Business shall have been reconciled to GAAP.

(j) No Material Adverse Effect. Since March 11, 2018, there shall not have
occurred any Company Material Adverse Effect that is continuing as of the
Closing Date.

(k) Solvency. The Administrative Agent will have received a solvency certificate
in the form attached as Exhibit D from the chief financial officer or other
officer with equivalent duties of the Borrower certifying to the solvency of the
Borrower and the Subsidiaries on a consolidated basis after giving effect to the
Transactions.

 

89



--------------------------------------------------------------------------------

(l) [Reserved].

(m) Personal Property Collateral. The Collateral Agent will have received:

(i) Deliverables, Etc. In connection with the pledge of Capital Stock held by
the Credit Parties, and the pledge of Indebtedness owing to the Credit Parties,
in each case to the extent required under the Pledge and Security Agreement, the
Borrower and each applicable Guarantor Subsidiary will deliver, or cause to be
delivered, to the Collateral Agent, to the extent required under the Pledge and
Security Agreement, an original stock certificate or other instruments
representing such pledged Capital Stock or Indebtedness, together with customary
blank stock or other equity transfer powers and instruments of transfer and
irrevocable powers duly executed in blank.

(ii) Lien Searches. The results of customary lien searches with regard to the
Borrower and each Guarantor Subsidiaries requested no less than fifteen
(15) days prior to the date the Acquisition is required to be consummated
pursuant to the terms of the Merger Agreement; and

(iii) UCC financing statements in appropriate form for filing under the UCC,
documents suitable for filing with the United States Patent and Trademark Office
and United States Copyright Office and all other documents and instruments
necessary to establish and perfect the Collateral Agent’s first priority Lien in
the Collateral other than foreign Intellectual Property (subject to Permitted
Liens), in each case, executed and delivered (if applicable, in proper form for
filing) by the Borrower and the Guarantors;

provided that, to the extent any Liens on the Collateral have not attached or
are not perfected on the Closing Date (other than to the extent that a Lien on
such Collateral may be perfected by (A) the filing of a financing statement
under the UCC or (B) the delivery of certificated securities representing equity
of direct wholly-owned material domestic subsidiaries of the Borrower) after use
of commercially reasonable efforts to do so, such attachment or perfection will
not constitute a condition precedent to the borrowing on the Closing Date, but
will be required in accordance with Section 5.17.

(n) Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel will have received copies of (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Administrative Agent and the
Lenders) customary legal opinions, each dated as of the Closing Date, of Wilson
Sonsini Goodrich & Rosati P.C., special counsel to the Borrower, with respect to
the Borrower and each Guarantor Subsidiary.

(o) Fees and Expenses. All reasonable and documented costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
payable to the Lead Arranger, Administrative Agent and the Lenders will have
been paid (or will concurrently be paid) to the extent then due; provided that
an invoice of such expenses will have been presented no less than three
(3) Business Days prior to the Closing Date.

(p) “Know-Your-Customer.” The Administrative Agent will have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations (including the PATRIOT Act) at least three (3) Business Days prior
to the Closing Date, to the extent requested from the Borrower at least ten
(10) Business Days prior to the Closing Date. At least three (3) days prior to
the Closing Date, the Borrower and any Guarantor Subsidiary that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver
a Beneficial Ownership Certification in relation to the Borrower and any such
Guarantor Subsidiary.

 

90



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 3.1, (i) each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) transactions occurring (or to occur)
on the Closing Date in accordance with, and as expressly set forth in, the funds
flow memorandum delivered to (and approved by) the Administrative Agent shall be
deemed to occur and have occurred substantially simultaneously with the Initial
Credit Extension.

3.2 Conditions to Each Credit Extension After the Closing Date.

(a) Conditions Precedent. Except (x) in connection with the Initial Credit
Extension and (y) as may be limited in respect of certain conditions precedent
as set forth in Section 2.24(f) with respect to Incremental Term Loans or in
Section 1.5 with respect to any Limited Condition Acquisition, the obligation of
each Lender to make any Term Loan, on any Credit Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(i) Notice. The Administrative Agent will have received a fully executed and
delivered Funding Notice;

(ii) Representations and Warranties. As of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents will be true
and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which will be true and correct
in all respects) both immediately before and after such Credit Extension, on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties will have
been true and correct in all material respects (except for those representations
and warranties that are conditioned by materiality, which will have been true
and correct in all respects) on and as of such earlier date; and

(iii) No Default or Event of Default. Both immediately before and after the
Credit Extension on such Credit Date, no Default or an Event of Default shall
have occurred and be continuing.

(b) Notices. Any Notice will be executed by an Authorized Officer in a writing
delivered to the Administrative Agent. The Administrative Agent or any Lender
will not have any obligation to verify the veracity of any such notice referred
to above nor will the Administrative Agent or any Lender incur any liability to
the Borrower in acting upon any notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other Person authorized on behalf of the Borrower. Each delivery of a Notice
will constitute a representation and warranty that as of the date of any Credit
Extension (both immediately before and immediately after such Credit Extension)
the conditions contained in Section 3.2 have been satisfied.

 

91



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and each Agent to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to the Lenders and the Agents, on the Closing Date and on each
Credit Date, that the following statements are true and correct:

4.1 Organization; Requisite Power and Authority; Qualification. The Borrower and
each Subsidiary (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization which, as of the Closing
Date, is identified in Schedule 4.10(b) of the Credit Agreement Disclosure
Letter, (b) has all requisite organizational power and authority to (i) own and
operate its properties, to lease the property it operates as lessee, and to
carry on its business as now conducted and as proposed to be conducted, (ii) to
enter into the Credit Documents to which it is a party and (iii) to carry out
the transactions contemplated hereby and thereby, and (c) is qualified to do
business and in good standing as a foreign entity in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where (i) such Person is organized,
(ii) there is no requirement to be so registered, or (iii) the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

4.2 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.3 No Conflict; Government Consents.

(a) No Conflict with Organizational Documents, Law or Contractual Obligations;
No Creation of Liens. The execution, delivery and performance by each Credit
Party of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (i)(1)
violate any of the Organizational Documents of such Credit Party or
(2) otherwise require any approval of any stockholder, member or partner of such
Credit Party, except for such approvals or consents which have been obtained or
made prior to the Closing Date; (ii) violate any provision of any law, rule,
regulation, order, judgment or decree of any Governmental Authority applicable
to or otherwise binding on such Credit Party, except to the extent such
violation could not reasonably be expected to have a Material Adverse Effect;
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under, or otherwise require any approval or
consent of any Person under, (x) any Contractual Obligation of such Credit
Party, except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect, or (y) any Material
Indebtedness (including the Convertible Notes Indenture), and in each case,
except for such approvals or consents which have been obtained or made; or
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Credit Party (other than any Liens created under
any of the Credit Documents in favor of the Collateral Agent, on behalf of the
Secured Parties, and Permitted Liens).

(b) Governmental Consents. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent, license, permit or approval of, or
notice to, or other action to, with or by, any Governmental Authority, except
for such filings and recordings with respect to the Collateral made as of the
Closing Date or made or to be made in accordance with Sections 5.10 and 5.12.

4.4 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by general equitable principles, regardless of
whether considered in a proceeding in equity or at law and principles of good
faith and fair dealing.

 

92



--------------------------------------------------------------------------------

4.5 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP applied on a consistent basis throughout the
periods covered thereby, except as may be indicated in the notes thereto, and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, except (a) as reserved for in the Historical Financial Statements,
(b) liabilities incurred on behalf of the Borrower and the Subsidiaries in
connection with the Merger Agreement and the Credit Documents in accordance with
the terms thereof, and (c) liabilities incurred since June 30, 2018 in the
ordinary course of business, none of the Borrower or any Subsidiary has any
material liabilities or obligations of a nature (whether accrued, absolute,
contingent or otherwise) required by GAAP (as modified by the first sentence of
this Section 4.5) to be set forth on a combined consolidated balance sheet of
the Borrower and the Subsidiaries (or the notes thereto) prepared in accordance
with GAAP (as modified by the first sentence of this Section 4.5).

4.6 Projections. On and as of the Closing Date, the projections of the Borrower
and its Subsidiaries for the period from the Closing Date through and including
Fiscal Year 2023 (the “Projections”) are based on good faith estimates and
assumptions made by the management of the Borrower; provided that (i) forecasts
are not to be viewed as facts, (ii) any forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, (iii) no assurance can be given that any particular forecasts
will be realized and (iv) actual results may differ and such differences may be
material.

4.7 No Material Adverse Effect. Since July 1, 2017, no event or change has
occurred that has caused or could reasonably be expected to cause, either in any
case or in the aggregate, a Material Adverse Effect.

4.8 Adverse Proceedings. There are no Adverse Proceedings, individually or in
the aggregate, that could reasonably be expected to have a Material Adverse
Effect. None of the Borrower or the Subsidiaries is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

4.9 Payment of Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) the Borrower and the Subsidiaries have timely filed (or obtained valid
extensions) with the appropriate United States federal, state, local and foreign
taxing authorities all tax returns and reports that were required to be filed
and have timely paid all Taxes owed by them, whether or not shown on such tax
returns or reports, except those which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, as may be required pursuant to
GAAP has been made therefor and (b) all such tax returns are true, correct and
complete in all material respects. No Executive Officer of the Borrower has any
knowledge of any material Tax assessment against the Borrower or any Subsidiary
with respect to Taxes which is not being actively contested by the Borrower or
the Subsidiaries in good faith and by appropriate proceedings; provided that
such reserves or other appropriate provisions, if any, as will be required in
conformity with GAAP will have been made or provided therefor.

 

93



--------------------------------------------------------------------------------

4.10 Ownership of Material Property.

(a) Generally. The Borrower and its Subsidiaries have (i) good, valid and legal
fee simple title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or tangible
personal property) and (iii) good title, valid leasehold interests in, licenses
of, or other rights with respect to (in the case of all other tangible personal
property), all of their respective properties and material assets necessary in
the ordinary conduct of the Business (as of the Closing Date, as reflected in
the Historical Financial Statements and, from time to time after the Closing
Date, as reflected in the most recent financial statements delivered pursuant to
Section 5.1(a) or (b)), in each case, to the extent necessary to not materially
interfere with its ability to conduct the Business or utilize such assets for
their intended purposes as of the date of such financial statements, except
(x) for assets disposed of since the balance sheet date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.8 and (y) as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Except as permitted by this
Agreement or as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all such properties and assets are free
and clear of Liens, except for Permitted Liens.

(b) Capital Stock and Subsidiaries. The Capital Stock of the Borrower and each
Subsidiary has been duly authorized and validly issued in compliance with all
applicable federal, state and other Laws and is fully paid and non-assessable
(except to the extent such concepts are not applicable under the applicable Law
of such Subsidiary’s jurisdiction of formation). Except as set forth on Schedule
4.10(b) of the Credit Agreement Disclosure Letter, as of the Closing Date, there
is no existing option, warrant, call, right, commitment or other agreement
(including preemptive rights) to which the Borrower or any Subsidiary is a party
requiring, and there is no membership interest or other Capital Stock of the
Borrower or any Subsidiary outstanding which upon conversion or exchange would
require, the issuance by the Borrower or any Subsidiary of any additional
membership interests or other Capital Stock of the Borrower or any Subsidiary or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of the
Borrower or any Subsidiary.

(c) Intellectual Property. The Borrower and the Subsidiaries own or have the
right to use all Intellectual Property that is used in or otherwise necessary
for the operation of their respective Business as currently conducted, except
where the failure of the foregoing could not reasonably be expected to have a
Material Adverse Effect. The operation of the Business by the Borrower and the
Subsidiaries does not infringe upon, misappropriate, violate or otherwise
conflict with the Intellectual Property of any third party, except, in each
case, as could not reasonably be expected to have a Material Adverse Effect.

(d) Real Estate Assets. Schedule 4.10(d) of the Credit Agreement Disclosure
Letter is a complete and correct list as of the Closing Date of all Material
Owned Real Estate Assets and of the Borrower and the Guarantor Subsidiaries.

4.11 Environmental Matters. Except, in each case, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:

(a) Neither the Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any Environmental Claim, or any
Environmental Liability;

(b) there are and, to the knowledge of any Executive Officer of the Borrower,
have been, no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form an Environmental Claim against the Borrower
or any Subsidiary or give rise to any Environmental Liabilities of the Borrower
or any Subsidiary; and

 

94



--------------------------------------------------------------------------------

(c) The Borrower, each Subsidiary and their respective Facilities and operations
are in compliance with applicable Environmental Laws, including obtaining,
maintaining and complying with the terms of any Governmental Authorizations
required under any applicable Environmental Law.

4.12 Governmental Regulation. Neither the Borrower nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.13 Margin Stock. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to or for the benefit of any Credit
Party or any Subsidiary will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U or X of the Board of Governors, as in effect from time to
time or any other regulation thereof or to violate the Exchange Act.

4.14 Employee Matters. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any Subsidiary, or to the knowledge of any Executive
Officer of the Borrower, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the
Borrower or any Subsidiary or to the knowledge of any Executive Officer of the
Borrower, threatened against any of them, (b) no strike or work stoppage in
existence or, to the knowledge of any Executive Officer of the Borrower,
threatened involving the Borrower or any Subsidiary, (c) there are no collective
bargaining agreements covering the employees of any Credit Party or any
Subsidiary as of the Closing Date and (d) to the knowledge of any Executive
Officer of the Borrower, no union representation question existing with respect
to the employees of the Borrower or any Subsidiary, to the knowledge of any
Executive Officer of the Borrower, no union organization activity that is taking
place, except, with respect to any matter specified in clause (a), (b) or
(d) above, either individually or in the aggregate, as could not be reasonably
likely to result in a Material Adverse Effect.

4.15 Employee Benefit Plans. (a) The Borrower, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, (b) each Employee Benefit Plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and, to the knowledge
of any Executive Officer of the Borrower, nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status, (c) no Liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan (except in the ordinary course) or any trust established under Title IV of
ERISA has been or is expected to be incurred by the Borrower or any Subsidiary
or any of their respective ERISA Affiliates, (d) except to the extent required
under Section 4980B of the Internal Revenue Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of any of the
Borrower or any Subsidiary or any of their respective ERISA Affiliates, (e) the
present value of

 

95



--------------------------------------------------------------------------------

the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by the Borrower or any Subsidiary or any of their respective
ERISA Affiliates, (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan), did not exceed the aggregate
current value of the assets of such Pension Plan and (f) no ERISA Event has
occurred or is reasonably expected to occur; in each case, except as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. To the extent applicable, each Foreign Plan has been
maintained in material compliance with its terms and with the requirements of
any and all applicable requirements of Law and has been maintained, where
required, in good standing with applicable regulatory authorities except where
the failure to comply or be maintained in good standing could not reasonably be
expected to have a Material Adverse Effect. No Credit Party has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan that could reasonably be expected to have a Material Adverse Effect.

4.16 Solvency. On the Closing Date, after giving effect to the Transactions,
including the making of the Credit Extensions to be made on the Closing Date and
giving effect to the application of the proceeds thereof, the Borrower and the
Subsidiaries, on a consolidated basis, are Solvent.

4.17 Compliance with Laws.

(a) Generally. Each of the Borrower and the Subsidiaries is in compliance with
all applicable Laws in respect of the conduct of its business and the ownership
of its property, except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Anti-Terrorism Laws, Etc. Without limiting clause (a) above no Credit Party
nor any of its Controlled Entities or any of their respective directors or
officers (i) is organized or resident in a Sanctioned Country, (ii) is in
violation of any Anti-Terrorism Law, (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, (iv) is a Blocked Person, (v) is subject to or has received
formal notice of any proceeding or investigation by any Governmental Authority
in connection with any violation by any Credit Party or any Subsidiary, or any
director, officer or other employee or representative or agent thereof, of any
Anti-Terrorism Law or (vi) has been convicted by any Governmental Authority of a
violation of any Anti-Terrorism Law. No Credit Party nor any of its Controlled
Entities (1) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person except to the extent authorized or permissible for a Person required to
comply with Anti-Terrorism Laws, or (2) deals in, or otherwise engages in any
transaction relating to, any property or interest in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law except to the extent authorized or permissible for a Person
required to comply with Anti-Terrorism Laws.

(c) Anti-Corruption Laws, Etc. During the five (5) years prior to the Closing
Date, to the knowledge of the Responsible Officers, there has been no action
taken by any Credit Party or any of its Controlled Entities or any officer,
director, or employee, or, to the knowledge of the Responsible Officers, any
agent, representative, sales intermediary, or other third party of any Credit
Party or any of its Controlled Entities, in each case, acting on behalf of any
Credit Party or any of its Controlled Entities in violation of any applicable
Anti-Corruption Laws. None of the Credit Parties or any of their Controlled
Entities has been convicted of violating any Anti-Corruption Laws or subjected
to any investigation by a Governmental Entity for violation of any applicable
Anti-Corruption Laws. There is no material suit, litigation, arbitration, claim,
audit, action, proceeding or investigation pending or, to the knowledge of any
Executive Officer of the Borrower, threatened against or affecting the Credit
Parties or any of their Controlled Entities related to any applicable
Anti-Corruption Laws, before or by any

 

96



--------------------------------------------------------------------------------

Governmental Entity. None of the Credit Parties or any of their respective
Subsidiaries has conducted or initiated any internal investigation or made a
voluntary, directed, or involuntary disclosure to any Governmental Entity with
respect to any alleged act or omission arising under or relating to any
noncompliance with any Anti-Corruption Laws. In the five (5) years prior to the
Closing Date, none of the Credit Parties or any of their respective Subsidiaries
or Unrestricted Subsidiaries has received any written notice, request or
citation for any actual or potential noncompliance with any of the foregoing.

4.18 Disclosure. None of the written information and data (other than any
projections, any information of a forward-looking nature and any general
economic or specific industry information developed by, and obtained from,
third-party sources) heretofore furnished to any Agent or the Lenders by or on
behalf of the Borrower on or prior to the Closing Date for use in connection
with the transactions contemplated hereby, when taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact (known to
any Executive Officer of the Borrower, in the case of any document not furnished
by the Borrower) necessary in order to make the statements contained therein
taken as a whole not materially misleading in light of the circumstances under
which such statements were made (after giving effect to all supplements and
updates to such written information and data, in each case, furnished after the
date on which such written information or data was originally delivered and
prior to the Closing Date). Any projections and information of a forward-looking
nature furnished to any Agent or the Lenders by or on behalf of the Borrower
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable at the time made (it being understood and agreed that such
projections and information of a forward-looking nature are not to be viewed as
a guarantee of financial performance or achievement, that such projections and
information of a forward-looking nature are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that
actual results may differ from the Projections and such differences may be
material).

4.19 Perfection of Security Interests in the Collateral. On the Closing Date,
the Collateral Documents create valid security interests in, and Liens on, the
Collateral of the Credit Parties purported to be covered thereby on such date
and described therein (other than foreign Intellectual Property), which security
interests and Liens will be first priority Liens (subject to Permitted Liens)
with respect to personal property of the Credit Parties, to the extent such
Liens are perfected by filing appropriate UCC-1 financing statements against
each such Credit Party with the secretary of state of the state of incorporation
or formation of each such Credit Party and appropriate filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, as applicable, or the
pledge of original stock certificates representing Capital Stock and customary
stock and other equity powers related thereto upon the timely and proper
filings, deliveries, notations and other actions contemplated by the Collateral
Documents (to the extent that such security interests and Liens may be perfected
by such filings, deliveries, notations and other actions contemplated by the
Collateral Documents).

4.20 Use of Proceeds. The Borrower has used (or will use) the proceeds of the
Initial Term Loans in accordance with Section 2.6.

4.21 No Default. No Default or Event of Default has occurred and is continuing.

4.22 Insurance. The properties and business of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Borrower in such amounts, with such deductibles and
covering such risks as is deemed adequate and appropriate by the Borrower. Such
insurance is in full force and effect.

 

97



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower and each Guarantor Subsidiary covenants and agrees that until the
principal of and interest on each Term Loan, all fees and all other expenses or
amounts payable under any Credit Document (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are not then owing or with respect to
which no claim has been made) have been paid in full, it will perform, and the
Borrower will cause each of the Subsidiaries to perform (to the extent
applicable to such Subsidiaries), all covenants in this Section 5.

5.1 Financial Statements; Notices and Other Reports. The Borrower will deliver
to the Administrative Agent by Electronic Transmission:

(a) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, commencing with the Fiscal
Year ended June 29, 2019, (i) the consolidated balance sheet of the Borrower and
the Subsidiaries and Unrestricted Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of comprehensive income, stockholders’
equity and cash flows of the Borrower and the Subsidiaries and Unrestricted
Subsidiaries for such Fiscal Year, setting forth, in each case, in comparative
form the corresponding figures for the previous Fiscal Year, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing
selected by the Borrower (or another accounting firm selected by the Borrower
and reasonably satisfactory to the Administrative Agent), which report (1) will
not be subject to any explanatory statement as to the Borrower’s ability to
continue as a “going concern” or like qualification or exception (other than
with respect to an upcoming maturity of any Term Loans under this Agreement
within the subsequent twelve (12) months) or any qualification or exception as
to the scope of such audit and (2) will state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries and Unrestricted Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed in such financial statements).

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter ending
September 29, 2018, the consolidated balance sheet of the Borrower and the
Subsidiaries and Unrestricted Subsidiaries as at the end of such Fiscal Quarter
and the related consolidated statements of comprehensive income and cash flows
of the Borrower and the Subsidiaries and Unrestricted Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth, in each case, in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and in accordance with GAAP in
all material respects (subject to normal year-end audit adjustments and the
absence of footnotes), together with a Financial Officer Certification and a
Narrative Report with respect thereto.

(c) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each Fiscal Year after the Closing Date,
commencing with the Fiscal Year ending June 29, 2019, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”) that includes (i) a
forecasted consolidated statement of comprehensive income of the Borrower and
the Subsidiaries and Unrestricted Subsidiaries for such Fiscal Year and an
explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statement of income of the Borrower and the
Subsidiaries and Unrestricted Subsidiaries for each Fiscal Quarter of such
Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based.

 

98



--------------------------------------------------------------------------------

(d) Information Regarding Unrestricted Subsidiaries. Notwithstanding anything to
the contrary in this Section 5.1, if the Borrower has any Unrestricted
Subsidiaries as of the last date on which the financial statements for any
fiscal period are required to be delivered pursuant to Section 5.1(a) or 5.1(b),
then the Borrower will include, together with delivery of such financial
statements, consolidating information (which may be audited at the option of the
Borrower) that shows in reasonable detail in accordance with GAAP the breakdown
of assets and liabilities, and revenues and expenses, between the Borrower and
the Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the
other hand, as of the dates and for the periods covered by such financial
statements.

(e) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and the Subsidiaries and Unrestricted Subsidiaries pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate.

(f) [Reserved].

(g) [Reserved].

(h) Notice of Default. Promptly upon an Executive Officer of the Borrower
obtaining knowledge:

(i) of the occurrence of any Default or Event of Default;

(ii) that any Person has given any notice to the Borrower or any Subsidiary or
taken any other action with respect to any event or condition set forth in
Section 8.1(b); or

(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect;

a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto.

(i) Notice of Litigation and Judgments. Promptly upon an Executive Officer of
the Borrower obtaining knowledge of:

(i) the institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by the Borrower to the Administrative Agent; or

(ii) any material development in any Adverse Proceeding or the entry of any
judgment;

in each case, that could reasonably be expected to result in a Material Adverse
Effect, written notice thereof by the Borrower together with such other
information as may be reasonably available to the Borrower to enable the
Administrative Agent and its counsel to evaluate such matters.

(j) Notices of ERISA Events. (i) Promptly upon an Executive Officer of the
Borrower becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event that would reasonably be expected to result in a material liability,
a written notice specifying the nature thereof, what action the Borrower or any
Subsidiary or any of their respective ERISA Affiliates has taken,

 

99



--------------------------------------------------------------------------------

is taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(A) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Borrower or any Subsidiary or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(B) all notices received by the Borrower or any Subsidiary or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event that would reasonably be expected to result in a Material Adverse
Effect; and (C) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent will
reasonably request.

(k) Notices Related to OFAC, Etc. The Borrower will immediately notify the
Administrative Agent if (i) an Executive Officer of the Borrower has knowledge
that any Credit Party or any Subsidiary or its Unrestricted Subsidiaries or any
of their respective directors, officers, and employees is listed on the OFAC
Lists or otherwise becomes a Blocked Person, (ii) an Executive Officer of the
Borrower has knowledge that any Credit Party or any Subsidiary or its
Unrestricted Subsidiaries or any of their respective directors, officers, and
employees has been convicted on, has pleaded nolo contendere to, has been
indicted on, or has been arraigned and held over on, charges involving money
laundering or predicate crimes to money laundering, or (iii) an Executive
Officer of the Borrower has knowledge that any Credit Party or any Subsidiary or
its Unrestricted Subsidiaries or any of their respective directors, officers is
subject to or has received formal notice of any proceeding or investigation by
any Governmental Authority in connection with any violation of Anti-Terrorism
Laws.

(l) [Reserved].

(m) [Reserved].

(n) Other Information. The Borrower will deliver to the Administrative Agent,
promptly upon request therefor, such other information and data with respect to
the Borrower, any Subsidiary or any Unrestricted Subsidiary the Administrative
Agent may from time to time reasonably request (including on behalf of any
Lender) relating to the Term Loans.

(o) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1, the
Borrower will indicate in writing whether such document or notice contains
Nonpublic Information. The Borrower and each Lender acknowledge that certain of
the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
Nonpublic Information, a “Public Lender”) and, if documents or notices required
to be delivered pursuant to this Section 5.1 or otherwise are being distributed
by Electronic Transmission (including, through IntraLinks/IntraAgency, SyndTrak
or another relevant website or other information platform approved by the
Administrative Agent (the “Platform”)), any document or notice that the Borrower
has indicated contains Nonpublic Information will not be posted on that portion
of the Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Nonpublic Information with respect to the
Borrower and the Subsidiaries and their respective securities. Notwithstanding
the foregoing or anything to the contrary in this Agreement, the following
documentation, notices and information shall be deemed not to contain Nonpublic
Information: (A) the Credit Documents, (B) notification of changes in the terms
of the Credit Documents and (C) all information delivered pursuant to
Section 5.1(a) or (b).

 

100



--------------------------------------------------------------------------------

(p) Substitution of SEC Reports; Purchase Accounting. Notwithstanding anything
to the contrary in this Section 5.1:

(i) the filing by the Borrower of a Form 10-K or Form 10-Q (or any successor or
comparable forms) with the Securities and Exchange Commission (or any successor
thereto) with respect to any Fiscal Year or Fiscal Quarter will be deemed to
satisfy the obligations under Section 5.1(a) or 5.1(b), as applicable, as to the
Credit Parties and Subsidiaries; and

(ii) any financial statements required to be delivered pursuant to Sections
5.1(a) or 5.1(b) will not be required to contain purchase accounting adjustments
relating to the Transactions or any other any transaction(s) permitted hereunder
(including Permitted Acquisitions or other Investments permitted under
Section 6.6).

(q) Confidentiality and Privilege. Notwithstanding anything to the contrary in
any Credit Document, neither the Borrower nor any Subsidiary will be required to
deliver or disclose to the Administrative Agent or any Lender any financial
information or data (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to bona fide attorney
client or similar privilege or constitutes attorney work product or (iv) the
disclosure of which is prohibited by binding agreements not entered into
primarily for the purpose of qualifying for the exclusion in this clause (iv);
provided the foregoing will not limit the Borrower’s obligation to deliver
financial statements or forecasts pursuant to Section 5.1(a), 5.1(b) and 5.1(c).

5.2 Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of the Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights (charter and
statutory), franchises, licenses, permits and approvals unless (other than with
respect to the preservation of the existence of the Borrower) the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.3 Payment of Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to, pay all Taxes before the same shall become delinquent or in
default; provided that no such Tax or claim need be paid if (x) it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as may be required pursuant to GAAP has been made therefor or (y) the
failure to pay such Taxes could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

5.4 Maintenance of Properties. Except as otherwise permitted under Section 6.8,
the Borrower will, and will cause each of the Subsidiaries to, (i) maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear and casualty and condemnation excepted, all real property and
tangible personal property that is necessary in the operation of the business of
such Person and from time to time will make or cause to be made all necessary
repairs, renewals and replacements thereof in Borrower’s reasonable discretion,
and (ii) prosecute, protect, defend, preserve, maintain, renew and enforce all
Intellectual Property (except, to the extent the Borrower reasonably determines
in good faith that (a) such actions are not necessary or (b) the cost of such
actions is excessive in relation to the value of such Intellectual Property to
the business of the Credit Parties taken as a whole).

5.5 Insurance.

(a) The Borrower will maintain or cause to be maintained, with financially sound
and reputable unaffiliated insurers, such liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damages in respect of the
assets, properties and Business of the Borrower and the Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar Business, in each case,

 

101



--------------------------------------------------------------------------------

in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as may be
customary for such Persons. Without limiting the generality of the foregoing,
the Borrower will maintain or cause to be maintained replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons engaged in similar Business. Subject to Section 5.17, each such policy
of insurance will, (i) in the case of liability insurance, name the Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a lender loss payable clause or endorsement that names the Collateral
Agent, on behalf of the Secured Parties, as the lender loss payee thereunder for
any covered loss. The Borrower will use commercially reasonable efforts to cause
such policy of insurance to provide for at least 30 days’ prior written notice
to the Collateral Agent of any modification or cancellation of the policy. To
the extent that the requirements of this Section 5.5 are not satisfied on the
Closing Date, the Borrower may satisfy such requirements within ninety (90) days
of the Closing Date (as extended by the Administrative Agent in its reasonable
discretion).

(b) If any portion of a Building located on a Material Owned Real Estate Asset
subject to a Mortgage is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as in effect on the Closing Date or
thereafter or any successor act thereto), then the Borrower shall, or shall
cause each applicable Credit Party to, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

5.6 Books and Records; Inspections. Each Credit Party will, and the Borrower
will cause each of the Subsidiaries to, keep proper books of record and accounts
in accordance with GAAP in which full, true and correct entries will be made of
all material dealings and transactions in relation to its business and
activities. Subject to the last paragraph of Section 5.1, each Credit Party
will, and the Borrower will cause each of the Subsidiaries to, permit the
Administrative Agent and any Lender and their respective authorized
representatives to visit and inspect any of the properties of such Person, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested; provided that (a) unless an Event of Default has
occurred and is continuing, only the Administrative Agent on behalf of the
Lenders may exercise rights under this Section 5.6; provided, further that
unless an Event of Default has occurred and be continuing, the Administrative
Agent shall not exercise such rights more often than two (2) times during any
calendar year and only one (1) such time shall be at the Borrower’s expense and
(b) in respect of any such discussions with any independent accountants, the
Borrower or such Subsidiary, as the case may be, must receive reasonable advance
notice thereof and a reasonable opportunity to participate therein and such
discussions will be subject to the execution of any indemnity, non-reliance
letter or other than requirements of such accountants.

5.7 Compliance with Laws. The Borrower will comply, and will cause each of the
Subsidiaries to comply, with the requirements of all applicable Laws, rules,
regulations and orders of any Governmental Authority (including all applicable
Environmental Laws and ERISA, but excluding Export Controls, Anti-Terrorism Laws
and Anti-Corruption Laws), noncompliance with which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. The
Borrower will comply, and will cause each of the Subsidiaries to comply, in all
material respects with the requirements of all Export Controls, Anti-Terrorism
Laws and Anti-Corruption Laws.

 

102



--------------------------------------------------------------------------------

5.8 Anti-Terrorism Laws and Anti-Corruption Laws. The Borrower will maintain in
effect and enforce, and will procure that each of the Subsidiaries maintains in
effect and enforces, policies, procedures and internal controls designed to
ensure compliance by the Borrower, the Subsidiaries and their respective
directors, officers, and employees with Anti-Terrorism Laws and Anti-Corruption
Laws.

5.9 [Reserved].

5.10 Additional Subsidiaries.

(a) In the event that any Person becomes a Subsidiary (which, for purposes of
the foregoing reference to “Subsidiary” only, will be deemed to include an
Unrestricted Subsidiary) of the Borrower, such Person will be deemed to be a
Subsidiary hereunder until such time as the Borrower has designated such
Subsidiary as an Unrestricted Subsidiary in accordance with the terms hereof.

(b) In the event that any Person becomes a Subsidiary (other than an Excluded
Subsidiary), the Borrower will, within 45 days (or other applicable time period
set forth herein or such longer time as the Administrative Agent may agree in
its sole discretion):

(i) cause such Subsidiary to become a Guarantor hereunder and a Grantor under
the Pledge and Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement and such
other Collateral Documents (including the deliverables set forth in Section 5.11
below within the applicable time periods set forth therein) and an
acknowledgement to any Pari Passu Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement then applicable, in each case as may be reasonably
requested by the Collateral Agent and take and cause such Domestic Subsidiary to
take such actions (including the actions set forth in Section 5.11 below within
the applicable time periods set forth therein) as are required by the Collateral
Documents or are reasonably requested by the Collateral Agent to perfect the
security interests created by the Collateral Documents;

(ii) upon reasonable request by the Administrative Agent, take all such actions
and execute and deliver, or cause to be executed and delivered, all appropriate
resolutions, secretary certificates, certified Organizational Documents and
customary legal opinions relating to the matters described in this
Section 5.10(b); and

(iii) deliver to the Administrative Agent a supplement to Schedule 4.10(b) of
the Credit Agreement Disclosure Letter, which will be deemed to supplement
Schedule 4.10(b) of the Credit Agreement Disclosure Letter for all purposes
hereof.

(c) In the event that any Person is or becomes an Excluded Foreign Subsidiary of
the Borrower, and the ownership interests of such Excluded Foreign Subsidiary
are owned directly by the Borrower or by any Guarantor Subsidiary, the Borrower
will, or will cause such Guarantor Subsidiary to (in the absence of any other
applicable limitation hereunder), within 45 days (or such longer time as the
Administrative Agent may agree in its sole discretion), deliver all such
applicable documents, instruments and agreements necessary in the reasonable
determination of the Administrative Agent to grant to the Collateral Agent a
perfected Lien in such ownership interests in favor of the Collateral Agent, for
the benefit of the Secured Parties, under the Pledge and Security Agreement;
provided that in no event will

 

103



--------------------------------------------------------------------------------

more than 65.0% of the Voting Capital Stock of any such Excluded Foreign
Subsidiary be required to be delivered or granted or perfected as a Lien for the
benefit of the Secured Parties; provided, further that in no event will the
Borrower or any Subsidiary be required to execute any document, instrument or
agreement, complete any filing or take any other action (i) with respect to the
creation or perfection of the Collateral Agent’s security interest in such
ownership interests in any jurisdiction outside of the United States or any
State thereof, (ii) that would violate applicable Law or (iii) that would
provide any Lien in respect of Excluded Assets (as defined in the Pledge and
Security Agreement).

5.11 Material Owned Real Estate Assets. In the event that any Credit Party
acquires a Material Owned Real Estate Asset and such interest has not otherwise
been made subject to the Lien of the Collateral Documents in favor of the
Collateral Agent, for the benefit of the Secured Parties, then such Credit
Party, no later than one hundred twenty (120) days (or such later date agreed to
by the Administrative Agent) following the acquisition, construction or
discovery of such Material Owned Real Estate Asset, will take all such actions
and execute and deliver, or cause to be executed and delivered, all such
applicable Mortgages covering, among other things, such interest in real
property (provided that to the extent any property that is to be subject to a
Mortgage is located in a jurisdiction which imposes mortgage recording taxes,
intangibles tax, documentary tax or similar tax, if such tax will be owed on the
entire amount of the indebtedness evidenced hereby, the Collateral Agent will,
to the extent permitted by applicable law, limit the amount secured by the
Mortgage to the fair market value of the Material Owned Real Estate Asset, in
each case at the time the Mortgage is entered into if such limitation results in
such tax being calculated based upon such fair market value), lender’s title
insurance policies (or marked up unconditional title insurance commitment having
the effect of a policy of title insurance) and endorsements thereto reasonably
requested by the Collateral Agent and to the extent available in the applicable
jurisdiction at reasonable cost as determined by the Borrower and the Collateral
Agent (provided that any title insurance amounts shall not exceed the reasonably
ascertainable fair market value of the applicable Material Owned Real Estate
Asset) based on readily available information, appraisals (solely to the extent
required under FIRREA), Phase I environmental assessments (to the extent
reasonably requested by the Collateral Agent), new surveys or existing surveys
with no change affidavits, in each case sufficient for the title insurer to
remove the standard survey exception and issue full survey coverage and the
endorsements referenced above, “Life-of Loan” Federal Emergency Management
Agency Standard Flood Hazard Determinations under Regulation H of the Federal
Reserve Board (together with evidence of flood insurance for any improved
Material Owned Real Estate Asset if any Building thereon is located in a flood
hazard area to the extent required by the Flood Insurance Laws, and in
accordance with Section 5.5(b) hereof), customary legal opinions, certificates
and documentation that the Administrative Agent will reasonably request to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and perfected lien and security interest in such Material Owned Real
Estate Assets, subject only to Permitted Liens.

5.12 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party will take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral, including all of the outstanding
Capital Stock of the Subsidiaries to the extent constituting Collateral.

 

104



--------------------------------------------------------------------------------

5.13 Designation of Subsidiaries and Unrestricted Subsidiaries. The Borrower may
designate any Subsidiary as an Unrestricted Subsidiary or re-designate any
Unrestricted Subsidiary as a Subsidiary, in each case, so long as immediately
before and after giving effect to such designation or re-designation, (a) no
Default or Event of Default will have occurred and be continuing or would
immediately result therefrom and (b) the Borrower and its Subsidiaries shall be
in compliance on a Pro Forma Basis with a Total Net Leverage Ratio not greater
than 4.50:1.00; provided that (i) no Subsidiary may be designated as an
Unrestricted Subsidiary if such Subsidiary or any of its Subsidiaries owns any
equity interests of, or owns or holds any Lien on any property of, the Borrower
or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated, (ii) no Subsidiary previously designated as an
Unrestricted Subsidiary hereunder may thereafter be re-designated as an
Unrestricted Subsidiary and (iii) the Investment resulting from the designation
of such Subsidiary as an Unrestricted Subsidiary as described in the definition
of “Unrestricted Subsidiary” shall be permitted by Section 6.6.

5.14 Quarterly Lender Calls. Quarterly, but not more than one time each Fiscal
Quarter, at a time to be mutually agreed with, and at the written request of,
the Administrative Agent that is promptly after the delivery of the information
required pursuant to Sections 5.1(a) and (b) above, the Borrower will
participate in a conference call for Lenders to discuss the financial condition
and results of operations of the Borrower and the Subsidiaries for the most
recently-ended Fiscal Quarter or Fiscal Year, as applicable, for which financial
statements have been delivered.

5.15 Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain (a) a public corporate credit rating (but not a specific
rating) from S&P and a public corporate family rating (but not a specific
rating) from Moody’s, in each case in respect of the Borrower, and (b) a public
rating (but not a specific rating) in respect of the credit facilities provided
to the Borrower under this Agreement from each of S&P and Moody’s.

5.16 Use of Proceeds. All proceeds of the Term Loans will be used in accordance
with Section 2.6 (including that no part of the proceeds of any Term Loan will
be used, whether directly or indirectly, for any purpose that would entail a
violation of Regulation T, Regulation U or Regulation X).

5.17 Post-Closing Matters. The Borrower will, and will cause each of the
Subsidiaries to, take each of the actions set forth on Schedule 5.17 within the
time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent).

SECTION 6. NEGATIVE COVENANTS

The Borrower and each Guarantor Subsidiary covenants and agrees that so long as
the Term Loan Commitments have not been terminated and until the principal of
and interest on each Term Loan, all fees and all other expenses or amounts
payable under any Credit Document (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are not then owing or with respect to
which no claim has been made) have been paid in full, it will perform, and the
Borrower will cause each Subsidiary to perform (to the extent applicable to such
Subsidiary), all covenants in this Section 6.

6.1 Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
directly or indirectly liable with respect to any Indebtedness, except:

(a) the Obligations (including Incremental Term Facilities, Refinancing Term
Loans, Extended Term Loans, all obligations arising under any Secured Rate
Contract and all Bank Product Obligations, in each case to the extent
constituting Obligations);

(b) unsecured Indebtedness of the Borrower pursuant to the Convertible Notes and
the Convertible Notes Indenture outstanding as of the Closing Date (as the
principal amount thereof may be reduced by principal repayments of the
Convertible Notes, settlements and/or conversions in accordance with the terms
of the Convertible Notes Indenture), together with any Permitted Refinancing
thereof;

 

105



--------------------------------------------------------------------------------

(c) Indebtedness of the Borrower or any Subsidiary in existence on the Closing
Date; provided that any such item of Indebtedness with an aggregate outstanding
principal amount on the Closing Date in excess of $5,000,000 shall be set forth
on Schedule 6.1 of the Credit Agreement Disclosure Letter;

(d) Indebtedness of the Borrower or any Subsidiary with respect to Capital
Leases and Purchase Money Indebtedness in an aggregate amount at any time
outstanding not to exceed the greater of (1) $100,000,000 and (2) an amount
equal to 20.0% of LTM Consolidated Adjusted EBITDA, in each case determined at
the time of incurrence (but not any refinancings thereof); provided that
(i) such Indebtedness is issued and any Liens securing such Indebtedness are
created within 270 days after the acquisition, construction, lease or
improvement of the asset financed and (ii) any such Indebtedness is secured only
by the asset acquired, constructed, leased or improved in connection with the
incurrence of such Indebtedness or proceeds thereof and related property (and
any improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided, further, that
individual financings provided by a lender or group of lenders may be cross
collateralized to other financings provided by such lender or group;

(e) Indebtedness in respect of Rate Contracts entered into for non-speculative
purposes (including Permitted Call Spread Hedging Agreements, to the extent
constituting Indebtedness);

(f) Indebtedness of any Subsidiary owing to the Borrower or to any other
Subsidiary, or of the Borrower owing to any Subsidiary; provided that (i) all
such Indebtedness owed by a Credit Party is subject to the Intercompany
Subordination Agreement and (ii) in the case of any Indebtedness of any such
Subsidiary that is not a Guarantor Subsidiary owing to the Borrower or any
Guarantor Subsidiary, such Indebtedness is permitted under Section 6.6;

(g) Incremental Equivalent Debt;

(h) Credit Agreement Refinancing Indebtedness that does not constitute
Obligations;

(i) Permitted Ratio Debt;

(j) [reserved];

(k) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary, or Indebtedness attaching solely to
assets that are acquired by the Borrower or any Subsidiary, in each case after
the Closing Date; provided that (i) such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation or contemplation thereof, (ii) such
Indebtedness is not guaranteed by the Borrower or any of its Subsidiaries (other
than by any Person that becomes a Subsidiary in connection with the foregoing
and its Subsidiaries) and (iii) (x) the Total Net Leverage Ratio on a Pro Forma
Basis would not exceed 4.50:1.00 or (y) at the Borrower’s option, if such Person
or assets were acquired in connection with a Permitted Acquisition, the Total
Net Leverage Ratio does not exceed the Total Net Leverage Ratio as in effect
immediately prior to the consummation of such Permitted Acquisition;

(l) Indebtedness incurred by the Borrower or any Subsidiary in the form of
indemnification, incentive, non-compete, consulting, adjustment of purchase
price or similar obligations (including “earn-outs” or similar obligations in
connection with acquisitions) and other contingent obligations (other than in
respect of Indebtedness for borrowed money of another Person), or guaranty
securing the performance of the Borrower or any Subsidiary (both before and
after liability associated therewith becomes fixed), in each case, pursuant to
any agreement entered into in connection with dispositions or acquisitions
(including Permitted Acquisitions and other permitted Investments) of any
business, assets or Subsidiary;

 

106



--------------------------------------------------------------------------------

(m) Indebtedness pursuant to any guaranties, performance, surety, statutory,
appeal or similar bonds or obligations incurred in the ordinary course of
business or any bankers’ acceptance, bank guarantees, letter of credit,
warehouse receipt or similar facilities (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims)
or tenant improvement loans incurred in the ordinary course of business;

(n) guaranties of the obligations of suppliers, customers, franchisees, lessors,
licensees, sub-licensees and distribution partners of the Borrower or any
Subsidiary incurred in the ordinary course of business;

(o) Indebtedness consisting of deferred compensation to employees of any the
Borrower or any Subsidiary, including Indebtedness consisting of obligations
under deferred compensation or any other similar arrangements incurred in
connection with any investment or any acquisition (by merger, consolidation or
amalgamation or otherwise) permitted under this Agreement;

(p) Indebtedness of the Borrower or any Subsidiary in connection with Bank
Products (other than Bank Products of the type described in clause (d) of the
definition thereof) incurred in the ordinary course of business;

(q) Indebtedness owing to any unaffiliated insurance company in connection with
the financing of insurance premiums;

(r) Indebtedness incurred or assumed by the Borrower or any Subsidiary in
connection with a Permitted Acquisition; provided that (i) in the case of such
Indebtedness that is assumed, (x) the Total Net Leverage Ratio on a Pro Forma
Basis would not exceed the greater of (A) 4.50:1.00 and (B) the Total Net
Leverage Ratio in effect immediately prior to the consummation of such Permitted
Acquisition and (y) such Indebtedness was not created in anticipation or
contemplation of such Permitted Acquisition and (ii) in the case of any such
Indebtedness that is incurred, such Indebtedness would qualify as Permitted
Ratio Debt;

(s) Indebtedness consisting of take-or-pay obligations contained in supply
arrangements in each case, incurred in the ordinary course of business or
consistent with industry practice;

(t) to the extent constituting Indebtedness, Investments permitted under
Section 6.6 (other than under Section 6.6(n) or 6.6(q));

(u) Indebtedness of Foreign Subsidiaries owed to a third party (other than a
Credit Party or a Subsidiary) in an aggregate principal amount at any time
outstanding not to exceed the greater of (1) $25,000,000 and (2) an amount equal
to 5.0% of LTM Consolidated Adjusted EBITDA;

(v) Indebtedness incurred in connection with deferred compensation or
stock-based compensation;

 

107



--------------------------------------------------------------------------------

(w) customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;

(x) the incurrence by the Borrower or any Subsidiary of Indebtedness
constituting a Permitted Refinancing in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under clause (c), (d), (g), (h), (i), (k), (r), (u) or (z) of this
Section 6.1;

(y) (i) guaranties by the Borrower of Indebtedness of a Guarantor Subsidiary,
(ii) guaranties by any Subsidiary of Indebtedness of the Borrower or a Guarantor
Subsidiary, or (iii) guaranties by the Borrower or a Guarantor Subsidiary of
Indebtedness of any Non-Credit Party and that, in the case of this clause (iii),
would have been permitted as an Investment by the Borrower or a Guarantor
Subsidiary in such Non-Credit Party pursuant to Section 6.6, with respect, in
each case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided that if the Indebtedness that is being guarantied is
unsecured and/or Subordinated Debt, the guaranty will also be unsecured and/or
be expressly subordinated in right of payment to the Obligations; provided,
further that the foregoing clause (ii) shall not be construed to allow a
Non-Credit Party to guarantee the obligations of a Credit Party in cases where
such guarantee is otherwise restricted or limited hereunder by the definition of
Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness,
Permitted Ratio Debt or otherwise;

(z) Indebtedness (i) arising from intercompany cash management arrangements, tax
and accounting operations or related activities arising in the ordinary course
of business or (ii) consisting of intercompany loans and advances by and among
the Borrower and its Subsidiaries having a term not exceeding 364 days and made
in the ordinary course of business; provided that all such Indebtedness owed by
a Credit Party is subject to the Intercompany Subordination Agreement; and

(aa) additional Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount that, when taken together with all other Indebtedness incurred
pursuant to this clause (aa) and then outstanding, does not exceed the greater
of (1) $100,000,000 and (2) an amount equal to 20% of LTM Consolidated Adjusted
EBITDA;

provided that, the aggregate principal amount of Indebtedness of Non-Credit
Parties incurred in reliance on clause (i), (k) or (r) of this Section 6.1 will
not exceed, at any one time outstanding, the greater of (1) $50,000,000 and
(2) an amount equal to 10.0% of LTM Consolidated Adjusted EBITDA, and Permitted
Refinancings of the foregoing;

For purposes of determining compliance with this Section 6.1:

(1) the principal amount in Indebtedness outstanding under any clause of this
Section 6.1 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;

(2) guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness;

(3) (i) the accrual of interest or dividends, (ii) the accrual or payment of
premiums, fees, expenses and charges, (iii) the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
dividends in the form of additional Indebtedness, and (iv) increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies, in each case, will not be deemed to be an
incurrence of Indebtedness;

 

108



--------------------------------------------------------------------------------

(4) for purposes of determining compliance with any Cap on the incurrence of
Indebtedness, the Dollar equivalent principal amount of Indebtedness denominated
in a foreign currency will be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is issued to refinance other Indebtedness denominated in a foreign
currency, and such refinancing would cause the applicable Dollar denominated Cap
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated Cap will be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees,
underwriting discounts, defeasance costs, premiums (including tender premiums)
and other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing;

(5) the principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing; the principal amount of any non-interest
bearing Indebtedness or other discount security constituting Indebtedness at any
date will be the principal amount thereof that would be shown on a balance sheet
of the Borrower dated such date prepared in accordance with GAAP;

(6) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the clauses of this Section 6.1, the Borrower may,
in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
covenant; provided that all Indebtedness created pursuant to the Credit
Documents will be deemed to have been incurred in reliance on the exception in
clause (a) above, and shall not be permitted to be reclassified pursuant to this
paragraph (other than in connection with a refinancing thereof pursuant to a
separate exception to this covenant);

(7) for the avoidance of doubt, if the Borrower or any Subsidiary incurs
Indebtedness using a ratio-based test on the same date that it incurs
Indebtedness under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such incurrence under the ratio-based test without
regard to any incurrence of Indebtedness under the Dollar-based Cap; and

(8) in the case of any Permitted Refinancing of Indebtedness, (x) the original
amount of Refinanced Indebtedness (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.1 in reliance on which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable), and (y) if Refinanced
Indebtedness was initially incurred in reliance on (or at such time has been
classified to, as applicable) a clause of this Section 6.1 that is subject to a
Cap, and such Permitted Refinancing would cause such Cap to be exceeded, then
such Cap will be deemed not to be exceeded to the extent that the aggregate
principal amount of the Refinancing Indebtedness incurred to replace the
Refinanced Indebtedness does not exceed the Maximum Refinancing Amount.

 

109



--------------------------------------------------------------------------------

6.2 Liens. The Borrower will not, nor will the Borrower permit any Subsidiary
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any of its property or assets (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any
Subsidiary, whether now owned or hereafter acquired, or any income or profits
therefrom, except the following (collectively, “Permitted Liens”):

(a) Liens securing the Obligations (including Incremental Term Facilities,
Refinancing Term Commitments, Refinancing Term Loans, Extended Term Loans, and
all obligations arising under any Secured Rate Contract and all Bank Product
Obligations, in each case to the extent constituting Obligations);

(b) [reserved];

(c) Liens in existence on the Closing Date (provided, that any such Lien
securing obligations in an aggregate amount in excess of $5,000,000 shall be set
forth on Schedule 6.2 of the Credit Agreement Disclosure Letter), including any
modification, replacement, extension or renewal of any such Lien upon or in the
same property subject thereto and the modification, replacement, extension,
renewal or refinancing of the obligations secured or benefited by such Liens
(including, if such Lien secures Indebtedness described on Schedule 6.2 of the
Credit Agreement Disclosure Letter, Liens securing any Permitted Refinancing
thereof);

(d) Liens securing Indebtedness in respect of Capital Leases and Purchase Money
Indebtedness, in each case permitted pursuant to Section 6.1(d), and Permitted
Refinancings thereof;

(e) Liens granted to (and in favor of) a Credit Party to secure intercompany
Indebtedness permitted by Section 6.1; provided that, if such Liens encumber
Collateral, such Liens shall rank junior in priority to the Liens securing the
Obligations pursuant to intercreditor and/or subordination terms that are
reasonably acceptable to the Administrative Agent;

(f) Liens securing (i) Incremental Equivalent Debt or (ii) Credit Agreement
Refinancing Indebtedness permitted under Sections 6.1(g) or (h), respectively,
and Permitted Refinancings thereof;

(g) Liens on assets acquired, or on assets of a Person that is acquired,
securing Indebtedness permitted pursuant to Sections 6.1(k) or (r)(i) (provided
that such (i) Liens were existing at the time of such acquisition and were not
created in anticipation or contemplation of such acquisition and (ii) do not
extend to property not subject to such Liens at the time of such acquisition
(other than improvements, accessions, proceeds or dividends or distributions in
respect thereof and after-acquired property)) and Permitted Refinancings
thereof;

(h) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(i) Liens of landlords, carriers, warehousemen, mechanics, repairmen, lessors,
workmen, bailees and materialmen, and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by
ERISA), in each case, (i) incurred in the ordinary course of business and not
overdue for a period of more than ninety (90) days or, if more than ninety
(90) days overdue, are unfiled and no other action has been taken to enforce
such Lien or which do not materially detract from the value of the property or
asset or materially impair the use thereof in the operation of the Business or
(ii) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

110



--------------------------------------------------------------------------------

(j) Liens for Taxes (i) not yet overdue for more than thirty (30) days, (ii) not
yet due and payable, (iii) not subject to penalties for nonpayment or (iv) to
the extent the Borrower and the Subsidiaries are in compliance with Section 5.3
with respect thereto;

(k) deposits to secure the performance of (i) tenders, bids, trade contracts,
governmental contracts, trade contracts, performance and return-of-money bonds
and other similar contracts (other than obligations for the payment of
Indebtedness for borrowed money) and (ii) leases, subleases, statutory
obligations, surety, stay, judgment and appeal bonds, performance bonds and
other obligations of a like nature (including reimbursement obligations in
respect of letters of credit supporting such obligations), in each case incurred
in the ordinary course of business;

(l) Liens incurred by the Borrower or any Subsidiary in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security;

(m) Liens created in the ordinary course of business on deposits, insurance
policies or the proceeds thereof to secure liability for premiums to insurance
carriers or securing insurance premium financing arrangements;

(n) (i) Liens that are contractual or common law rights of set-off or rights of
pledge relating to (A) the establishment of depository relations in the ordinary
course of business with banks or other deposit-taking financial institutions not
given in connection with the incurrence of Indebtedness or (B) pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Subsidiaries, or (C) purchase orders and other agreements
entered into with customers of the Borrower or any Subsidiary in the ordinary
course of business or consistent with past practice and (ii) Liens securing cash
management obligations (that do not constitute Indebtedness) and obligations in
respect of Bank Products (other than Bank Products of the type described in
clause (d) of the definition thereof) incurred in the ordinary course of
business;

(o) Liens (i) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection,
(ii) encumbering reasonable customary initial deposits and margin deposits,
(iii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business or consistent with past
practice and not for speculative purposes and (iv) in favor of a banking or
other financial institution arising as a matter of law encumbering deposits or
other funds maintained with a financial institution (including the right of
set-off) and that are within the general parameters customary in the banking
industry;

(p) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
in connection with Investments not otherwise prohibited by this Agreement;
provided that such Liens (i) attach only to such Investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;

(q) survey exceptions, encumbrances, ground leases, easements, encroachments or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone, cable television lines
and other similar utility lines, gas and oil pipelines and other similar
purposes, reservations of rights, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which do not and will not in the aggregate materially adversely
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary;

 

111



--------------------------------------------------------------------------------

(r) any zoning or similar land use restrictions or rights reserved to or vested
in any governmental office or agency, including without limitation, site plan
agreements, development agreements and contractual zoning agreements, to control
or regulate the use of any real property;

(s) leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;

(t) Liens disclosed by the title insurance policies (and approved by the
Collateral Agent) delivered on or subsequent to the Closing Date for any
Material Owned Real Estate Asset subject to a Mortgage and any replacement,
extension or renewal of any such Liens (so long as the Indebtedness and other
obligations secured by such replacement, extension or renewal Liens are
permitted by this Agreement); provided that such replacement, extension or
renewal Liens do not cover any property other than the property that was subject
to such Liens prior to such replacement, extension or renewal;

(u) any interest or title of a lessor or sublessor under any lease of real
estate not prohibited hereunder or any Liens on such interest or title that do
not affect the Borrower’s or applicable Subsidiary’s leasehold or subleasehold
estate in any Real Estate Asset;

(v) leases, licenses, subleases or sublicenses (and covenants not to assert)
granted to others in the ordinary course of business or consistent with past
practice which do not (x) interfere in any material respect with the business of
the Borrower and the Subsidiaries, taken as a whole or (y) secure any
Indebtedness;

(w) (i) non-exclusive outbound licenses or sub-licenses of patents, copyrights,
trademarks and other Intellectual Property rights granted by the Borrower or any
Subsidiary in the ordinary course of business and any interest or title in
connection therewith or (ii) covenants not to assert, which, in each case, do
not interfere in any material respect with the ordinary conduct of business of
the Borrower and the Subsidiaries, taken as a whole;

(x) Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business permitted by this
Agreement, purchase orders and other agreements entered into with customers of
the Borrower or any Subsidiary in the ordinary course of business;

(y) purported Liens (i) evidenced by the filing of precautionary financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business or (ii) arising from equipment or other
materials which are not owned by the Borrower or any Subsidiary located on the
premises of the Borrower or a Subsidiary (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of the Borrower and the Subsidiaries and
precautionary financing statement filings in respect thereof;

(z) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(aa) trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse such trustee of its expenses and to indemnify such trustee
under the terms of such indenture;

 

112



--------------------------------------------------------------------------------

(bb) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit permitted under Section 6.1 issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods in the ordinary course of business;

(cc) Liens on Capital Stock in joint ventures securing obligations of such joint
venture;

(dd) judgment Liens not constituting an Event of Default under Section 8.1(h);

(ee) [reserved];

(ff) [reserved];

(gg) Liens (i) on assets of Non-Credit Parties securing Indebtedness of
Non-Credit Parties permitted to be incurred under Section 6.1 and (ii) on
Capital Stock or other Securities of Unrestricted Subsidiaries;

(hh) Liens securing (i) Permitted Ratio Debt or (ii) Indebtedness incurred in
connection with a Permitted Acquisition in reliance on Section 6.1(r)(ii), in
any such case to the extent incurred as Pari Passu Lien Indebtedness or Junior
Lien Indebtedness, and Permitted Refinancings thereof; and

(ii) Liens securing obligations, including Indebtedness, in an aggregate amount
that, when taken together with all other obligations secured by Liens incurred
pursuant to this clause (ii) and then outstanding, does not to exceed, on the
date such Liens are granted, the greater of (1) $100,000,000 and (2) an amount
equal to 20% of LTM Consolidated Adjusted EBITDA, and Permitted Refinancings
thereof.

For purposes of determining compliance with this Section 6.2:

(1) the increase in the amount of any obligation secured by a Lien as a result
of (i) accretion or amortization of original issue discount, (ii) the payment of
dividends in the form of additional Indebtedness or (iii) fluctuations in the
exchange rate of currencies will, in each case, not be deemed to be an
incurrence or existence of additional Liens;

(2) in the case of any Permitted Refinancing of Indebtedness or other
obligations secured by a Lien, (x) the original amount of Refinanced
Indebtedness or other obligations (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.2 in reliance on which such Lien was
initially incurred (or to which such Lien at such time has been classified, as
applicable), and (y) if any Liens securing obligations are incurred to refinance
Liens securing obligations initially incurred in reliance on a clause of this
Section 6.2 measured by a Cap, and such refinancing would cause such Cap to be
exceeded, then such clause will be deemed not to be exceeded to the extent that
the aggregate principal amount of the new obligations incurred to replace such
existing obligations does not exceed the Maximum Refinancing Amount;

 

113



--------------------------------------------------------------------------------

(3) for the avoidance of doubt, if the Borrower or any Subsidiary incurs any
Lien securing Indebtedness using a ratio-based test on the same date that it
incurs any Lien securing Indebtedness under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such incurrence under the
ratio-based test without regard to any incurrence of Indebtedness under the
Dollar-based Cap; and

(4) in the event that any Lien (or any portion thereof) meets the criteria of
more than one of the clauses of this Section 6.2, the Borrower may, in its sole
discretion, at the time of incurrence, divide, classify or reclassify, or at any
later time divide, classify or reclassify, such Lien (or any portion thereof) in
any manner that complies with this covenant; provided that all Liens created
pursuant to the Credit Documents will be deemed to have been incurred in
reliance on the exception in clause (a) above and shall not be permitted to be
reclassified pursuant to this paragraph (other than in connection with a
permitted refinancing thereof).

6.3 No Further Negative Pledges. The Borrower will not, nor will it permit any
Guarantor Subsidiary to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations other than:

(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale or other disposition permitted under Section 6.8;

(b) restrictions by reason of customary provisions contained in leases,
licenses, joint venture agreements, asset sale agreements, stock sale agreements
and similar agreements entered into to the extent entry into such leases,
licenses, or agreements is not otherwise prohibited hereunder; provided that
such restrictions are limited to the property or assets secured by such Liens or
the property or assets subject to such leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements or similar agreements,
as the case may be;

(c) [reserved];

(d) restrictions set forth in any document governing Incremental Equivalent
Debt, Permitted Ratio Debt and Credit Agreement Refinancing Indebtedness, in
each case, so long as such restrictions do not restrict or otherwise impair the
rights of the Agents, the Lenders or any other Secured Party under this
Agreement or any other Credit Document or any refinancing thereof;

(e) restrictions under any subordination or intercreditor agreement reasonably
acceptable to the Administrative Agent with respect to Indebtedness permitted
under Section 6.1;

(f) restrictions on Non-Credit Parties pursuant to Indebtedness permitted under
Section 6.1;

(g) restrictions on Persons or property at the time such Person or property is
acquired (including under Indebtedness permitted to be incurred pursuant to
Section 6.1(k)); provided such restrictions were existing at the time of such
acquisition and were not created in anticipation or contemplation thereof and
are limited to the Person or property so acquired (and any improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto);

(h) restrictions on assets financed or acquired pursuant to Section 6.1(d) (to
the extent such restrictions were not created in contemplation of such
acquisition of assets and do not extend to any assets other than such assets so
acquired except to the extent permitted by Section 6.1(d));

 

114



--------------------------------------------------------------------------------

(i) restrictions that exist on the Closing Date and to the extent such
restrictions are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such restrictions;

(j) restrictions imposed by reason of any applicable Law, rule, regulation or
order or required by any Governmental Authority having jurisdiction over the
Borrower or any Subsidiary;

(k) restrictions arising in connection with cash or other deposits permitted
under Section 6.2 and agreements entered into in connection therewith; and

(l) restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, not materially more
restrictive with respect to the Borrower or any Subsidiary than customary market
terms for Indebtedness of such type (and, in the case of any term indebtedness,
are no more restrictive than the restrictions contained in this Agreement), so
long as the Borrower shall have determined in good faith that such restrictions
will not affect its obligation or ability to make any payments required or to
provide security hereunder.

6.4 Restricted Junior Payments. The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, pay or make any Restricted Junior Payment
except:

(a) (i) so long as no Event of Default has occurred and is continuing or would
be caused thereby, redemptions, repurchases, retirement or other acquisition by
the Borrower of Capital Stock of the Borrower from future, present or former
officers, directors, employees, advisors or consultants or their respective
estates, trusts, family members or former spouses of any Credit Party or any
Subsidiary (or their Affiliates) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any equity subscription or equity holder agreement; provided that in all such
cases the aggregate amount of such payments in respect of all such Capital Stock
so redeemed, repurchased, retired or acquired does not exceed in any Fiscal Year
(with unused amounts in any Fiscal Year rolled over to the immediately
succeeding Fiscal Year) the greater of (1) $25,000,000 and (2) an amount equal
to 5% of LTM Consolidated Adjusted EBITDA, plus (A) an amount not to exceed the
cash proceeds of key man life insurance policies received by the Borrower or any
Guarantor Subsidiary after the Closing Date, (B) the amount of net cash proceeds
from the sale of Capital Stock of the Borrower (other than Disqualified Capital
Stock) to officers, directors, employees, advisors or consultants, to the extent
not otherwise used under this Agreement or applied to the Available Amount and
(C) the amount of any cash bonuses or other compensation otherwise payable to
any future, present or former director, employee, consultant or distributor of
the Borrower or any Subsidiary that are foregone in return for the redemption of
Capital Stock of the Borrower; and (ii) cashless repurchases of Capital Stock
deemed to occur upon the exercise of stock options, warrants, settlements or
vesting if such stock represents a portion of the exercise price thereof;

(b) payments in the form of Capital Stock of the Borrower or from the proceeds
of. or in exchange for, any substantially contemporaneous issuance of Capital
Stock of the Borrower (in each case, other than Disqualified Capital Stock and
to the extent not otherwise used under this Agreement or applied to the
Available Amount);

(c) payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock;

 

115



--------------------------------------------------------------------------------

(d) subject to the terms of any applicable subordination provisions, the
Borrower or any Subsidiary may (A) make all regularly scheduled payments of
principal, interest, fees and premiums and all payments of indemnities and
expenses in respect of any Junior Financing when due; provided that, for the
avoidance of doubt, this clause (A) shall not apply to any payment in respect of
the outstanding principal amount of any Convertible Notes in connection with the
redemption, repurchase, conversion or settlement thereof pursuant to the
Convertible Notes Indenture, (B) pay customary closing, consent and similar fees
related to any Junior Financing, (C) make mandatory prepayments, mandatory
redemptions and mandatory purchases or offers to purchase in connection with a
“change of control”, “asset sale,” or fundamental change in each case pursuant
to the terms governing any Junior Financing as in effect on the date of
incurrence or issuance (including in connection with a refinancing thereof) of
such Junior Financing, (D) prepay Indebtedness (x) of the Borrower or any
Subsidiary owed to the Borrower or any Guarantor Subsidiary, (y) of any
Non-Credit Party owed to any Non-Credit Party or (z) of the Borrower or any
Guarantor Subsidiary to any Non-Credit Party to the extent the amount of such
prepayment is treated as an Investment in Non-Credit Parties and may be made in
compliance with Section 6.6 and (E) prepay or refinance or pay any other amounts
owed in connection with any Junior Financing (including the payment of any
premium in connection therewith) with the proceeds of any Indebtedness permitted
by Section 6.1 (including any Permitted Refinancing thereof);

(e) the declaration and payment of any dividend or other Restricted Equity
Payment by any Subsidiary of the Borrower on a ratable basis to its equity
holders;

(f) Restricted Junior Payments in an aggregate amount not to exceed the
Available Amount as in effect immediately before such Restricted Junior Payment;
provided that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Total Net Leverage Ratio on a Pro Forma
Basis would be less than or equal to 4.00:1.00;

(g) Restricted Junior Payments, so long as (i) no Event of Default has occurred
and is continuing at such time or would result from the making of such
Restricted Junior Payment, (ii) the Total Net Leverage Ratio on a Pro Forma
Basis would be less than or equal to 2.00:1.00 and (iii) the Available Amount is
greater than or equal to $0;

(h) as long as no Event of Default has occurred and is continuing at such time
or would result after giving effect thereto, Restricted Junior Payments in an
aggregate amount not to exceed the greater of (x) $75,000,000 and (y) an amount
equal to 15% of LTM Consolidated Adjusted EBITDA;

(i) cash payments in lieu of the issuance of fractional shares in connection
with the redemption, repurchase, conversion or other settlement of Convertible
Notes or Other Convertible Notes with or into shares of Capital Stock of the
Borrower (other than Disqualified Capital Stock) pursuant to the terms of the
Convertible Notes Indenture or any Other Convertible Notes Indenture applicable
thereto, as the case may be;

(j) Restricted Junior Payments with respect to the Convertible Notes and any
settlement thereof (including cash settlement payments owing in connection with
the conversion or settlement thereof) at such times, in such amounts, for such
consideration (whether cash, common Capital Stock of the Borrower, or a
combination of both), and on such other terms, as, in each case, may be required
by the terms of the Convertible Notes Indenture, so long as (i) no Event of
Default has occurred and is continuing at such time or would result after giving
effect thereto, (ii) immediately after giving effect to such Restricted Debt
Payment, the Borrower and its Subsidiaries have Unrestricted Cash of not less
than $50,000,000, and (iii) (x) the amount of such Restricted Debt Payments (to
the extent made in cash) are otherwise permitted to be made pursuant to (and are
deemed charged as a utilization of) Section 6.4(f), (g) and/or (h) and/or
(y) the amount of such Restricted Debt Payments are not otherwise

 

116



--------------------------------------------------------------------------------

permitted to be made pursuant to Section 6.4(f), (g) and/or (h); provided, that
in the case of this clause (y), the amount by which such Restricted Debt Payment
(to the extent actually paid in cash) exceeds the amount of Restricted Debt
Payments that could otherwise be made at such time under Sections 6.4(f), (g)
and/or (h), the amount of such excess (the “Convertible Notes Shortfall
Amount”), shall be applied to reduce the Available Amount on a dollar-for-dollar
basis (such that the Available Amount may be less than zero);

(k) Restricted Junior Payments made by the Borrower or any Subsidiary in
connection with the Series A Preferred Stock of Lumentum Inc. that is issued and
outstanding as of the Closing Date (and any additional shares of Series A
Preferred Stock issued in connection with any dividend, distribution, split, or
other adjustment in respect of such shares following the Closing Date); and

(l) the settlement of warrants that constitute a Permitted Call Spread Hedging
Agreement related to the Convertible Notes or any Other Convertible Notes (a) by
delivery of shares of the Borrower’s common stock upon settlement thereof and/or
(b) by (x) set-off against the call option purchased in connection with the same
Permitted Call Spread Hedging Agreement; and/or (y) payment of an early
termination amount thereof upon any early termination thereof in common stock of
the Borrower and/or, in the case of a nationalization, insolvency, tender offer,
merger event or other extraordinary event (as a result of which holders of the
Borrower’s common stock are entitled to receive cash for their shares of the
Borrower’s common stock) or similar transaction with respect to the Borrower or
the common stock of the Borrower, cash; provided that any such payment in cash
shall only be permitted, so long as (i) no Event of Default has occurred and is
continuing at such time or would result after giving effect thereto,
(ii) immediately after giving effect to such payment, the Borrower and its
Subsidiaries have Unrestricted Cash of not less than $50,000,000, and (iii) (x)
the amount of such payments (to the extent made in cash) are otherwise permitted
to be made pursuant to (and are deemed charged as a utilization of)
Section 6.4(f), (g) and/or (h) and/or (y) the amount of such payments are not
otherwise permitted to be made pursuant to Section 6.4(f), (g) and/or (h),
provided, that in the case of this clause (y), the amount by which such payments
(to the extent actually paid in cash) exceeds the amount of Restricted Debt
Payments that could otherwise be made at such time under Sections 6.4(f), (g)
and/or (h), the amount of such excess (the “Permitted Call Spread Shortfall
Amount”) shall be applied to reduce the Available Amount on a dollar-for-dollar
basis (such that the Available Amount may be less than zero).

For purposes of determining compliance with this Section 6.4:

(1) the amount set forth in Section 6.4(h) (without duplication) may, in lieu of
Restricted Junior Payments, be utilized by the Borrower or any Subsidiary to
make or hold any Investments without regard to Section 6.6;

(2) for the avoidance of doubt, if the Borrower or any Subsidiary makes any
Restricted Junior Payment using a ratio-based test on the same date that it
makes any Restricted Junior Payment under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such payment under the
ratio-based test without regard to any payment under the Dollar-based Cap;

(3) the payment of any Restricted Equity Payment within sixty (60) days after
the date of declaration thereof shall be permitted if at the date of declaration
such payment would have complied with the provisions of this Agreement; and

(4) in the event that any Restricted Junior Payment (or any portion thereof)
meets the criteria of more than one of the clauses of this Section 6.4, the
Borrower may, in its sole discretion, at the time of making such payment,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Restricted Junior Payment (or any portion thereof) in any
manner that complies with this covenant.

 

117



--------------------------------------------------------------------------------

6.5 Restrictions on Subsidiary Distributions. Except as provided herein, the
Borrower will not, nor will it permit any Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Borrower to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Borrower or any other Subsidiary of the Borrower;
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower; (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower; or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower, in
each case, other than:

(a) restrictions in agreements evidencing Indebtedness permitted in accordance
with Section 6.1(a), (c), (d) (that impose restrictions on the property so
acquired, constructed, leased or improved and any improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto), (g), (h), (i), (k) (limited to such acquired Person or
asset), (p), (q), (r), (s), (u) and (z);

(b) restrictions in agreements evidencing Permitted Refinancing of Indebtedness
permitted in accordance with Section 6.1(x) or other Indebtedness issued or
incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, defease, discharge, renew or replace
other Indebtedness; provided that any encumbrances, restrictions and conditions
of a type described in this Section 6.5 under any such refinancing are not
materially more restrictive, taken as a whole, than those contained in the
documentation governing the Indebtedness being refinanced (as determined by the
Borrower in good faith);

(c) restrictions imposed by reason of (x) customary provisions contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business;

(d) restrictions that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Capital Stock not otherwise prohibited under this Agreement;

(e) restrictions that apply by reason of any applicable Law, rule, regulation or
order or are required by any Governmental Authority having jurisdiction over the
Borrower or any Subsidiary;

(f) restrictions applicable to Non-Credit Parties or the assets of Non-Credit
Parties (including Capital Stock held by non-Credit Parties) pursuant to
Indebtedness permitted under Section 6.1 and pursuant to restrictions in
agreements related to Investments and acquisitions permitted by Section 6.6;

(g) restrictions contained in any agreement or other instrument of a Person, or
relating to Indebtedness or Capital Stock of a Person, acquired by or merged,
amalgamated or consolidated with and into the Borrower or any Subsidiary or an
Unrestricted Subsidiary that is designated as a Subsidiary, or any other
transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation in existence at the time of such acquisition or at
the time it merges, amalgamates or consolidates with or into the Borrower or any
Subsidiary or an Unrestricted Subsidiary that is designated as a Subsidiary or
assumed in connection with the acquisition of assets from such Person (but, in
any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired or designated and its subsidiaries, or
the property or assets of the Person so acquired or designated and its
Subsidiaries;

 

118



--------------------------------------------------------------------------------

(h) restrictions under licensing, sub-licensing, leasing or sub-leasing
agreements entered into by the Borrower or any Subsidiary, in each case entered
into in the ordinary course of business, and provisions restricting assignment
of any such agreement entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(i) restrictions that exist on the Closing Date;

(j) restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Subsidiary than either (x) customary market terms
for Indebtedness of such type or (y) the restrictions contained in this
Agreement, so long as the Borrower shall have determined in good faith that such
restrictions will not affect its obligation or ability to make any payments
required hereunder when due;

(k) negative pledges that are permitted pursuant to Section 6.3;

(l) customary provisions restricting assignment of any agreement of the type not
covered by Section 6.5(h);

(m) restrictions on cash or other deposits or net worth under contracts entered
into in the ordinary course of business and restrictions that arise in
connection with cash or other deposits permitted hereunder;

(n) restrictions in contracts or agreements for the sale or disposition of
assets permitted hereunder, including any restrictions with respect to a
Subsidiary of the Borrower pursuant to an agreement that has been entered into
for the sale or disposition of any of the Capital Stock or assets of such
Subsidiary;

(o) customary restrictions and conditions contained in documents relating to any
Lien so long as (i) such Lien is permitted by Section 6.2 and such restrictions
or conditions relate only to the specific asset subject to such Lien (and any
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (ii) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.5; and

(p) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (o) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

6.6 Investments. The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, except:

(a) cash and Cash Equivalents; provided that any Investment which when made
complies with the requirements of the definition of “Cash Equivalents” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;

 

119



--------------------------------------------------------------------------------

(b) Investments by the Borrower in any Subsidiary and by any Subsidiary in the
Borrower or any other Subsidiary; provided that to the extent any Investment is
made by any Credit Party in any Non-Credit Party, the aggregate amount of all
such Investments made after the Closing Date after giving effect to the
Transactions and in reliance on this Section 6.6(b) shall not exceed, together
with any Investments made in reliance on the proviso in clause (c) of the
definition of “Permitted Acquisition” (in each case determined on a Pro Forma
Basis giving effect to the making any such Investment, and after giving effect
to clause (1) in the last paragraph of this Section 6.6), the greater of (x)
$125,000,000 and (y) an amount equal to 25% of LTM Consolidated Adjusted EBITDA;

(c) accounts receivable arising and trade credit granted in the ordinary course
of business or consistent with past practice;

(d) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such account
debtors;

(e) deposits, prepayments and other credits to suppliers made in the ordinary
course of business;

(f) capital expenditures in respect of the Borrower and the Subsidiaries in
accordance with GAAP (other than any expenditure that involves the acquisition,
whether by purchase, merger or otherwise, of all or a material portion of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person);

(g) (i) advances, loans or extensions of credit by the Borrower or any
Subsidiary in compliance with applicable laws to officers, directors, and
employees of the Borrower or any Subsidiary and consultants and independent
contractors, in each case, for reasonable and customary travel, entertainment or
relocation, out-of-pocket or other business-related expenses in an aggregate
amount outstanding at any date of determination not to exceed the greater of (x)
$25,000,000 and (y) an amount equal to 5% of LTM Consolidated Adjusted EBITDA,
(ii) loans by the Borrower or any Subsidiary in compliance with applicable laws
to officers, directors, and employees of the Borrower or any Subsidiary the
proceeds of which are used to pay taxes owed in connection with the vesting of
Capital Stock of the Borrower or any Subsidiary, and (iii) advances, loans or
extensions of credit by the Borrower or any Subsidiary to officers, directors,
and employees of the Borrower or any Subsidiary for any other purpose in an
aggregate amount at any date of determination not to exceed the greater of (x)
$25,000,000 and (y) an amount equal to 5% of LTM Consolidated Adjusted EBITDA;

(h) [reserved];

(i) advances of payroll payments to employees in the ordinary course of
business;

(j) Permitted Acquisitions;

(k) Investments in existence on the Closing Date (including Investments in any
Subsidiaries) or made pursuant to binding commitments in effect on the Closing
Date, in each of the foregoing cases with respect to any such Investment or
binding commitment in effect on the Closing Date in excess of $5,000,000, as
described on Schedule 6.6(k) of the Credit Agreement Disclosure Letter, and any
modification, replacement, renewal, reinvestment or extension of any of such
Investments; provided that the amount of any Investment permitted pursuant to
this Section 6.6(k) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 6.6;

 

120



--------------------------------------------------------------------------------

(l) Investments in an aggregate amount not to exceed the Available Amount as in
effect immediately before such Investment; provided that (i) no Default or Event
of Default has occurred and is continuing or would result therefrom and (ii) the
Total Net Leverage Ratio on a Pro Forma Basis would be less than or equal to
4.00:1.00;

(m) Investments of any Person that becomes a Subsidiary on or after the Closing
Date; provided that (i) such Investments exist at the time such Person is
acquired and (ii) such Investments are not made in anticipation or contemplation
of such Person becoming a Subsidiary (it being understood and agreed, for the
avoidance of doubt, that any consideration paid by a Credit Party in connection
with a Permitted Acquisition that may be allocable, directly or indirectly, to
existing Investments in Persons (including Joint Ventures) that are not Credit
Parties (as determined in good faith by the Borrower at the time of closing such
Investment (or at the time an LCA Election is made with respect thereto, if
applicable) and without taking into account purchase accounting adjustments)
will not be permitted or “grandfathered” under this clause (m));

(n) Indebtedness permitted by Section 6.1 (other than Indebtedness permitted by
Section 6.1(f)(ii), 6.1(t) or 6.1(y)(iii));

(o) bank deposits in the ordinary course of business;

(p) Investments made as a result of the receipt of non-cash consideration from a
disposition made in compliance with Section 6.8;

(q) Investments (i) arising from intercompany cash management arrangements, tax
and accounting operations or related activities arising in the ordinary course
of business or (ii) consisting of intercompany loans and advances by and among
the Borrower and its Subsidiaries having a term not exceeding 364 days and made
in the ordinary course of business;

(r) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments made by the Borrower or any Subsidiary in
exchange for Capital Stock or the proceeds of any substantially contemporaneous
issuance of Capital Stock (in each case, other than Disqualified Capital Stock)
of the Borrower, in each case to the extent not otherwise used under this
Agreement or applied to the Available Amount;

(s) [reserved];

(t) Guarantees by (i) the Borrower of obligations of any Subsidiary and (ii) any
Subsidiary of obligations of the Borrower or any other Subsidiary, in each case
which obligations do not constitute Indebtedness;

(u) Investments in Rate Contracts and any Permitted Call Spread Hedging
Agreement to the extent constituting an Investment;

(v) Investments made to effect the Transactions;

(w) Investments (including debt obligations and Capital Stock) (i) received in
connection with the bankruptcy, workout, recapitalization or reorganization of,
or in settlement of delinquent obligations of, or other disputes with, the
issuer of such Investment or an Affiliate thereof, (ii) arising in the ordinary
course of business or consistent with past practice or upon the foreclosure with
respect to any secured Investment, (iii) received in satisfaction of judgments
against any other Person or (iv) received as a result of the settlement,
compromise or resolutions of litigation, arbitration or other disputes of the
Borrower or any Subsidiary with Persons who are not Affiliates;

 

121



--------------------------------------------------------------------------------

(x) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(y) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

(z) Investments made in reliance on clause (1) of the last paragraph of
Section 6.4.

(aa) Investments, so long as (i) no Event of Default has occurred and is
continuing at such time or would result after giving effect to such Investment
and (ii) the Total Net Leverage Ratio on a Pro Forma Basis is less than or equal
2.50:1.00; and

(bb) Investments that do not exceed, when taken together with all other
Investments made pursuant to this clause (bb) at any time outstanding, in the
aggregate at any date of determination, the greater of (i) $75,000,000 and
(ii) an amount equal to 15% of LTM Consolidated Adjusted EBITDA.

For purposes of determining compliance with this Section 6.6:

(1) except to the extent an Investment was made using the Available Amount, to
the extent any Investment in any Person is made in compliance with this
Section 6.6 in reliance on a clause above that is subject to a Cap and,
subsequently, such Person returns to the Borrower, any other Credit Party or, to
the extent applicable, any Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
clause of this Section 6.6 against which the Investment is then charged, but in
any event not in an amount that would result in the aggregate dollar amount able
to be invested in reliance on such category to exceed such Cap;

(2) for purposes of determining compliance with any Cap on the making of
Investments, the Dollar equivalent amount of the Investment denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Investment was made;

(3) for the avoidance of doubt, if the Borrower or any Subsidiary makes any
Investment using a ratio-based test on the same date that it makes any
Investment under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such Investment under the ratio-based test without
regard to any payment under the Dollar-based Cap;

(4) in the event that any Investment (or any portion thereof) meets the criteria
of more than one of the clauses of this Section 6.6, the Borrower may, in its
sole discretion, at the time of making such Investment, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such Investment
(or any portion thereof) in any manner that complies with this covenant; and

(5) To the extent an Investment is permitted to be made by a Credit Party
directly in any Subsidiary or any other Person who is not a Credit Party (each
such Subsidiary or other Person, a “Target Person”) under any provision of this
Section 6.6, such Investment may be made by advance, contribution or
distribution by a Credit Party to a Subsidiary (and further advanced,
contributed or distributed to

 

122



--------------------------------------------------------------------------------

another Subsidiary) for purposes of making the relevant Investment in (or
effecting an acquisition of) the Target Person without constituting an
Investment for purposes of this Section 6.6 (it being understood that such
Investment in the Target Person must satisfy the requirements of, and shall
count towards any thresholds in, a provision of this Section 6.6 as if made by
the applicable Credit Party directly in the Target Person).

6.7 [Reserved].

6.8 Fundamental Changes; Disposition of Assets. The Borrower will not, nor will
it permit any Subsidiary to, (i) consummate any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), (ii) convey, sell, lease, exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired or leased or (iii) sell, assign or otherwise dispose of any
Capital Stock of any Subsidiary, except:

(a) any Subsidiary of the Borrower may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any State
or Commonwealth thereof or the District of Columbia;

(b) (i) any Non-Credit Party may merge or consolidate with or into any other
Person that is, or if it is the surviving Person, becomes a Non-Credit Party,
(ii) any Subsidiary may merge or consolidate with or into any other Person that
is, or if it is the surviving Person, becomes, a Credit Party, (iii) any merger
or consolidation the sole purpose of which is to reincorporate or reorganize
(x) a Credit Party in another jurisdiction in the United States or (y) a
Non-Credit Party in another jurisdiction shall be permitted, (iv) any Subsidiary
may liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and the
Subsidiaries and is not materially disadvantageous to the Lenders, provided, in
the case of clauses (ii) through (iv), that (A) no Change of Control shall
result therefrom and (B) the surviving Person (or, with respect to clause (iv),
the Person who receives the assets of such dissolving or liquidated Subsidiary
that is a Guarantor) shall be a Credit Party;

(c) any Subsidiary may dispose of all or substantially all of its assets to the
Borrower or any other Subsidiary; provided that a Guarantor Subsidiary may not
dispose of all or substantially all of its assets to a Non-Credit Party unless
treated as an Investment that is permitted by Section 6.6.

(d) conveyances, sales, leases, licenses, exchanges, transfers or other
dispositions that do not constitute Asset Sales;

(e) Asset Sales; provided that (i) the consideration received for such assets is
in an amount at least equal to the fair market value thereof (determined in good
faith by the Borrower), (ii) no less than 75% of which will paid in cash or Cash
Equivalents, and (iii) the Net Cash Proceeds thereof are applied as and to the
extent required by Section 2.14(a); provided, further that for the purposes of
clause (ii), (A) any liabilities (as shown on the Borrower’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower and its
Subsidiaries, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale or otherwise terminated or cancelled in
connection with such Asset Sale and for which the Borrower and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities, notes or other obligations or assets received by
the

 

123



--------------------------------------------------------------------------------

Borrower or any Subsidiary from such transferee or in connection with such Asset
Sale (including earnouts and similar obligations) that are converted by the
Borrower or a Subsidiary into cash or Cash Equivalents, or by their terms are
required to be satisfied for cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received), in each case within 180 days following the
closing of such Asset Sale, (C) Indebtedness of any Subsidiary that ceases to be
a Subsidiary as a result of such Asset Sale (other than intercompany debt owed
to the Borrower or a Subsidiary), to the extent that the Borrower and each other
Subsidiary are released from any guarantee of payment of the principal amount of
such Indebtedness in connection with such Asset Sale; and (D) any Designated
Non-Cash Consideration received in respect of such Asset Sale having an
aggregate fair market value as reasonably determined by the Borrower in good
faith, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (D) that is at that time outstanding, not in excess of
the greater of (x) $75,000,000 and (y) an amount equal to 15% of LTM
Consolidated Adjusted EBITDA at the time of the receipt of such Designated
Non-Cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash; provided
further that the Borrower and the Subsidiaries may not sell all or substantially
all of their assets, taken as a whole, to any Person in reliance on this clause
(e);

(f) the Borrower and the Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property so long as any such lease or license does
not create a Capital Lease except to the extent permitted by Section 6.1(d);

(g) any transaction (other than an Asset Sale (determined without regard to the
exceptions thereto in the definition thereof)) in connection with a Permitted
Acquisition or other Investment permitted by Section 6.6; provided that (i) if
the merging or consolidating Subsidiary is a Guarantor Subsidiary, the surviving
entity is or becomes a Guarantor Subsidiary or (ii) if the merging or
consolidating Credit Party is the Borrower, the surviving entity is the
Borrower;

(h) the disposition of any assets (including Capital Stock) made in connection
with the approval of any applicable antitrust authority or otherwise necessary
or advisable in the good faith determination of the Borrower to consummate any
acquisition permitted hereunder in accordance with applicable regulatory
requirements;

(i) dispositions of Investments in Joint Ventures or Joint Venture Subsidiaries
to the extent required by, or pursuant to, customary agreements between the
joint venture parties set forth in binding agreements between such parties; and

(j) the Acquisition may be consummated on the Closing Date.

To the extent any Collateral is disposed of as permitted by this Section 6.8 to
any Person that is not a Credit Party, such Collateral shall be sold free and
clear of the Liens created by the Credit Documents, and the Administrative Agent
or the Collateral Agent, as applicable, shall, and shall be authorized to, take
any actions deemed appropriate in order to effectuate the foregoing.

6.9 Transactions with Affiliates. The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving aggregate payments or consideration in
excess of the greater of (x) $20,000,000 and (y) 4% of LTM Consolidated Adjusted
EBITDA, with any Affiliate of the Borrower, on terms that are, taken as a whole,
materially less favorable to the Borrower or that Subsidiary, as the case may
be, than those that might be obtained at such time from a Person who is not such
an Affiliate on an arm’s length basis unless, in the good faith judgment of the
board of directors of Borrower, no comparable transaction is available with
which to compare such transaction and such transaction is otherwise fair to the
Borrower or such Subsidiary from a financial point of view (as determined by the
Borrower in good faith); provided that the foregoing restriction will not apply
to:

 

124



--------------------------------------------------------------------------------

(a) any transaction between or among any of the Credit Parties and/or any of
their Subsidiaries (or any Person that becomes a Subsidiary as a result of such
transaction) to the extent not otherwise prohibited by this Agreement;

(b) indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body) of the Borrower or any Subsidiary;

(c) (i) compensation, benefits and indemnification arrangements (including the
payment of bonuses and other deferred compensation) for directors, officers and
other employees of the Borrower or any Subsidiary entered into in the ordinary
course of business or approved by the board of directors of the Borrower or the
applicable Subsidiary, (ii) employment and severance agreements between the
Borrower or any Subsidiary and their employees, officers or directors, entered
in the ordinary course of business, (iii) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans and the granting and stockholder rights of registration
rights approved by the Borrower’s board of directors; and (iv) payments or loans
(or cancellation of loans) to officers, directors and employees that are
approved by a majority of the Borrower’s board of directors, subject to the
limitations set forth in Section 6.6;

(d) transactions described in Schedule 6.9 of the Credit Agreement Disclosure
Letter in existence on the Closing Date;

(e) the existence of, or the performance of obligations under the terms of,
agreements entered into in connection with the Acquisition or a Permitted
Acquisition or other Investment permitted by Section 6.6 (including payments of
earnouts and other similar payments); and

(f) Restricted Junior Payments permitted by Section 6.4, any transaction
specifically excluded from the definition of the term “Restricted Debt Payment”
or “Restricted Equity Payment”, Investments permitted by Section 6.6,
Indebtedness permitted by Section 6.1 and transactions permitted by Section 6.8
(including as a result of exceptions to the definition of “Asset Sale”).

6.10 Conduct of Business. The Borrower will not, nor will it permit any
Subsidiary to, engage in any material business other than the Business.

6.11 Rate Contracts. Neither the Borrower shall, nor shall the Borrower permit
any of the Subsidiaries to, enter into any Rate Contracts, other than (a) Rate
Contracts entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, (b) Rate Contracts entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) Permitted Call Spread Hedging Agreements, to the extent
constituting Rate Contracts.

6.12 Certain Amendments or Waivers. The Borrower will not, nor will it permit
any Subsidiary to, (a) amend, supplement, waive or otherwise modify any
provision of its Organizational Documents in a manner that would be materially
adverse to the interests of the Lenders or (b) amend the Convertible Notes
Indenture or the terms of any other documentation with regard to any Material
Indebtedness that is Junior Financing in a manner that would be materially
adverse to the interests of the Lenders (except to the extent such changes or
amendments are otherwise permitted by any applicable intercreditor or
subordination provisions applicable to such Junior Financing).

 

125



--------------------------------------------------------------------------------

6.13 Fiscal Year. The Borrower will not, nor will it permit any Subsidiary to,
make any change in fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any amendments, adjustments or other modifications to this
Agreement that are necessary to reflect such change in fiscal year (provided
that no such change shall be effective for purposes of this Agreement until such
adjustments have been made).

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Secured Parties the
due and punctual payment in full of all Guaranteed Obligations when the same
will become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) in accordance with the terms of this
Agreement.

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder will not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to the
sum of (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder will be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 will not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

 

126



--------------------------------------------------------------------------------

7.3 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and will not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability;

(b) this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(c) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Secured Party with respect to whether such Event of Default has
occurred and is continuing;

(d) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(e) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment will not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment will not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(f) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Rate Contract or Bank Product
Agreement and any applicable security agreement, including

 

127



--------------------------------------------------------------------------------

foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents, the Secured Rate
Contracts or the Bank Product Agreements; and

(g) this Guaranty and the obligations of Guarantors hereunder will be valid and
enforceable and will not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor will have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, the Secured
Rate Contracts or the Bank Product Agreements, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, any of the Secured Rate Contracts, the Bank Product Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Secured Rate
Contract, such Bank Product Agreements or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Rate Contracts, any Bank Product Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower or any Subsidiary and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.4 Waivers by Guarantors. To the fullest extent permitted by law, each
Guarantor hereby waives, for the benefit of the Secured Parties: (a) any right
to require any Secured Party, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person,
(ii) proceed against or exhaust any security held from the Borrower, any such
other guarantor or any other Person, (iii) proceed against or have resort to any
balance of any credit on the books of any Secured Party in favor of the Borrower
or any other Person, or (iv) pursue any other remedy in the power of any Secured
Party whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any

 

128



--------------------------------------------------------------------------------

cause other than payment in full of the Guaranteed Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (e) (i) any principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Secured Rate Contracts, the Bank Product Agreements or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 7.3 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

7.5 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations will have been indefeasibly paid in full in cash, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party. In addition, until the Guaranteed
Obligations will have been indefeasibly paid in full in cash, each Guarantor
will withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, will be
junior and subordinate to any rights any Secured Party may have against the
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount will be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations will not have been finally and
indefeasibly paid in full, such amount will be held in trust for the
Administrative Agent on behalf of Secured Parties and will forthwith be paid
over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof. Further, in accordance with
Section 2856 of the California Civil Code, each Guarantor waives any and all
rights and defenses available to it by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code (this sentence is included solely out of
an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or to any of the Guaranteed Obligations).

 

129



--------------------------------------------------------------------------------

7.6 Subordination of Other Obligations. Any Indebtedness of the Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing will be held in trust for the
Administrative Agent on behalf of Secured Parties and will forthwith be paid
over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof; provided, that absent the occurrence and continuance
of an Event of Default, the Borrower and/or any Guarantor may make payments to
any Obligee Guarantor and any Obligee Guarantor may accept and receive such
payments, in each case, to the extent not otherwise prohibited under this
Agreement.

7.7 Continuing Guaranty. This Guaranty is a continuing guaranty and will remain
in effect until all of the Guaranteed Obligations will have been paid in full
(or until otherwise terminated in accordance with the terms of this Agreement).
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.8 Authority of Guarantors or the Borrower. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or the Borrower or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.

7.9 Financial Condition of the Borrower. Any Credit Extension may be made to the
Borrower or continued from time to time, and any Rate Contracts may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Borrower at the
time of any such grant or continuation or at the time such Rate Contracts is
entered into, as the case may be. No Secured Party will have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and their ability to perform
their obligations under the Credit Documents and the Rate Contracts, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Secured Party to disclose any
matter, fact or thing relating to the business, operations or conditions of the
Borrower now known or hereafter known by any Secured Party.

7.10 Bankruptcy, etc.

(a) The obligations of the Guarantors hereunder will not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or any
other Guarantor or by any defense which the Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) will be included in the Guaranteed Obligations because it is the
intention of the Guarantors and Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto

 

130



--------------------------------------------------------------------------------

should be determined without regard to any rule of law or order which may
relieve the Borrower of any portion of such Guaranteed Obligations. Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder will continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
will constitute Guaranteed Obligations for all purposes hereunder.

7.11 Discharge of Guaranty upon Sale of Guarantor. If, in compliance with the
terms and provisions of the Credit Documents, (a) all of the Capital Stock of
any Guarantor or any of its successors in interest hereunder or (b) all or
substantially all of the property of any Guarantor is sold, disposed of or
otherwise transferred (such Guarantor, a “Transferred Guarantor”) to any Person
(other than any other Credit Party), such Transferred Guarantor will, upon the
consummation of such sale, disposition or other transfer (including by merger or
consolidation), automatically be discharged and released, without any further
action by any Secured Party or any other Person, effective as of the time of
such sale, disposition or other transfer, from its obligations under this
Agreement (including under Sections 10.2 and 10.3) and the other Credit
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and, in the case of the sale of all of
the Capital Stock of such Transferred Guarantor, the pledge of such Capital
Stock to the Collateral Agent pursuant to the Collateral Documents will be
released, and the Collateral Agent will take, and the Secured Parties hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary or desirable to effect each discharge and release described in this
Section 7.11 in accordance with the relevant provisions of the Collateral
Documents.

7.12 Instrument for Payment of Money. Each Guarantor hereby acknowledges that
the guarantee in this Section 7 constitutes an instrument for the payment of
money, and consents and agrees that any Lender or Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, will have the right to bring a motion-action under New York CPLR
Section 3213.

7.13 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 7.1 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.1, then, notwithstanding any other provision to the contrary,
the amount of such liability will, without any further action by such Guarantor,
any Credit Party or any other Person, be automatically limited and reduced to
the highest amount (after giving effect to the rights of subrogation and
contribution established in Section 7.5) that is valid and enforceable, not void
or voidable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

7.14 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor will only be liable under
this Section 7.14 for the maximum amount of such liability that can be hereby
incurred without rendering its

 

131



--------------------------------------------------------------------------------

obligations under this Section 7.14, or otherwise under this Guaranty, voidable
under applicable Law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 7.14 will remain in full force and effect until the
Guaranteed Obligations have been paid in full, and all Term Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied.
Each Qualified ECP Guarantor intends that this Section 7.14 constitute, and this
Section 7.14 will be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. Each of the events referred to in clauses (a) through (m)
of this Section 8.1 shall constitute an “Event of Default”:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Term Loan, whether at stated maturity,
by acceleration, by mandatory prepayment or otherwise; or (ii) any interest on
any Term Loan or any fee or any other amount due hereunder within five
(5) Business Days after the date due; or

(b) Default in Other Agreements.

(i) Failure of the Borrower or any other Credit Party to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) constituting Material Indebtedness, in each case beyond the
grace period, if any, provided therefor; or

(ii) a breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness constituting Material Indebtedness
or (2) any loan agreement, mortgage, indenture or other agreement relating to
Material Indebtedness, in each case beyond the grace period, if any, provided
therefor, in each case, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Material Indebtedness (or a trustee or
agent on behalf of such holder or holders), to cause, that Material Indebtedness
to become or be declared due and payable (or redeemable) prior to its stated
maturity;

provided that (x) Section 8.1(b)(ii) will not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) such failure is unremedied or is not
duly waived or cured prior to any termination of commitments or acceleration
hereunder; or

(c) Breach of Negative Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 6; or

(d) Breach of Representations, Etc.

(i) Any Specified Representation was false in any material respect (or, to the
extent such representation and warranty contains qualifications as to
materiality, it was false in any respect) or any Merger Agreement Representation
was false (subject to any materiality set forth in Article III of the Merger
Agreement), in each case, as of the Closing Date; or

 

132



--------------------------------------------------------------------------------

(ii) Any representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Credit Document or in any statement or
certificate at any time given by any Credit Party or any Subsidiary in writing
pursuant to the terms of the Credit Documents (other than a Specified
Representation or an Merger Agreement Representation) was false in any material
respect (or, to the extent such representation and warranty contains
qualifications as to materiality, it was false in any respect) as of the date
made or deemed made; or

(e) Breach of Other Covenants. Any Credit Party defaults in the performance of
or compliance with (i) any covenant contained in Sections 5.1(h)(i) and
Section 5.2 (as applicable only to the existence of the Borrower), or (ii) any
other covenant in this Agreement or in any of the other Credit Documents, other
than any such covenant referred to in subclause (i) above or any other provision
of this Section 8.1, and such default is not remedied, cured or waived within
thirty (30) days after the earlier to occur of the date on which a Responsible
Officer has knowledge of such default and the date of receipt by the Borrower of
notice from the Administrative Agent of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction enters a decree or order for relief in respect of the
Borrower or any Significant Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief is granted under any applicable law; or (ii) an involuntary
case is commenced against the Borrower or any Significant Subsidiary under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any Significant Subsidiary, or over all or a substantial part of its
property, is entered; or there occurs the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any Significant
Subsidiary for all or a substantial part of its property; or a warrant of
attachment, execution or similar process is issued against any substantial part
of the property of the Borrower or any Significant Subsidiary, and any such
event described in this clause (ii) continues for sixty (60) consecutive days
without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or any
Significant Subsidiary has an order for relief entered with respect to it or
commences a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
consents to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its property; or the Borrower
or any Significant Subsidiary makes any assignment for the benefit of creditors;
or (ii) the Borrower or any Significant Subsidiary becomes unable, or fails
generally, or admits in writing its inability, to pay its debts as such debts
become due; or the board of directors (or similar governing body) the Borrower
or any Significant Subsidiary (or any committee thereof) adopts any resolution
or otherwise authorizes any action to approve any of the actions referred to
herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case in an amount in excess of
$50,000,000 (to the extent not covered by insurance or third-party indemnities
(as to which a solvent and unaffiliated insurance company or indemnitor has been
notified of such judgment and not denied coverage)) is entered or filed against
the Borrower or any Significant Subsidiary or any of their respective assets and
remains undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) consecutive days; or

 

133



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree is entered against the Borrower
or any Significant Subsidiary decreeing the involuntary dissolution or split up
of such Credit Party and such order remains undischarged or unstayed for a
period in excess of sixty (60) consecutive days; or

(j) Employee Benefit Plans. There occurs one or more ERISA Events, or, with
respect to a Foreign Plan, a termination, withdrawal or noncompliance with
applicable Law or plan terms, that individually or in the aggregate results in
or could reasonably be expected to result in a Material Adverse Effect; or

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof:

(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) or is declared to be null and void or any Guarantor repudiates
its obligations thereunder;

(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or is declared null and void, or the
Collateral Agent does not have or ceases to have a valid and perfected Lien in
any Collateral having a fair market value, individually or in the aggregate, in
excess of $10,000,000 purported to be covered by the Collateral Documents
(except to the extent not required to be valid or perfected by the Credit
Documents) with the priority required by the relevant Collateral Document, in
each case, for any reason other than actions taken by or on behalf of the
Collateral Agent or any Secured Party or the failure of the Collateral Agent or
any Secured Party to take any action within its control and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy; or

(iii) any Credit Party contests the validity or enforceability of any Credit
Document in writing or denies in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

(l) Change of Control. A Change of Control occurs.

8.2 Remedies upon an Event of Default. Upon the occurrence of any Event of
Default, other than pursuant to Section 8.1(f) or 8.1(g), at the request of the
Required Lenders, upon notice to the Borrower by the Administrative Agent:

(i) the applicable Term Loan Commitments will immediately terminate or be
reduced (as specified by the Administrative Agent);

(ii) the aggregate principal of all applicable Term Loans, all accrued and
unpaid interest thereon, all fees and all other Obligations under this Agreement
and the other Credit Documents will become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Credit Party;

 

134



--------------------------------------------------------------------------------

(iii) the Administrative Agent may, and may cause the Collateral Agent to,
exercise any and all of its other rights and remedies under applicable law
(including any applicable UCC) or at equity, hereunder and under the other
Credit Documents.

provided that upon an Event of Default pursuant Section 8.1(f) or 8.1(g), the
Term Loan Commitments of each Lender shall automatically terminate and the
unpaid principal amount of all outstanding Term Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent, the Collateral Agent or any
Lender.

8.3 Application of Proceeds. Notwithstanding anything to the contrary contained
in this Agreement or any other Credit Document, upon the occurrence and during
the continuance of an Event of Default and after the acceleration of the
principal amount of any of the Term Loans hereunder:

(a) each Credit Party irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by the
Administrative Agent or the Collateral Agent from or on behalf of any Credit
Party, and, as between each Credit Party on the one hand and the Administrative
Agent, the Collateral Agent and the Lenders on the other, the Administrative
Agent will have the continuing and exclusive right to apply and to reapply any
and all payments received against the Obligations in such manner as the
Administrative Agent may deem advisable and consistent with this Agreement
notwithstanding any previous application by Administrative Agent; and

(b) subject to Section 2.15(d), any and all payments received by any Secured
Party (other than through the Administrative Agent), including proceeds of
Collateral, will be applied:

(i) first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to the Administrative Agent or the Collateral
Agent with respect to this Agreement, the other Credit Documents or the
Collateral;

(ii) second, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to any Lender with respect to this Agreement, the
other Credit Documents or the Collateral;

(iii) third, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);

(iv) fourth, (A) to the principal amount of the Obligations, (B) to any
Obligations under any Secured Rate Contract and (C) to any Obligation under any
Bank Product Agreement for which the Administrative Agent has received written
notice of such Obligations as being outstanding;

(v) fifth, to any other Indebtedness or obligations of any Credit Party owing to
the Administrative Agent, the Collateral Agent, any Lender or any other Secured
Party under the Credit Documents or any Bank Product Agreement for which the
Administrative Agent has received written notice of such Obligations as being
outstanding under such Bank Product Agreement; and

(vi) sixth, to the Borrower or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

 

135



--------------------------------------------------------------------------------

In carrying out the foregoing, (a) amounts received will be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (b) each of the Persons entitled to receive a payment in
any particular category will receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.

SECTION 9. AGENTS

9.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints DBNY (together with any
successor Agent pursuant to Section 9.9) as the Administrative Agent and the
Collateral Agent hereunder and authorizes each such Agent to (i) execute and
deliver the Credit Documents and accept delivery thereof on its behalf from any
Credit Party, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to such
Agent under such Credit Documents and (iii) exercise such powers as are
reasonably incidental thereto. In furtherance of the foregoing, each of the
Lenders (including in its capacity as a potential Secured Swap Provider or a
Bank Product Provider) hereby irrevocably appoints and authorizes the Collateral
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or in trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.4 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), will be
entitled to the benefits of all provisions of this Section 9 (including
Section 9.8(b), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Credit Documents) as if set forth in full
herein with respect thereto. The provisions of this Section 9 are solely for the
benefit of the Agents and the Lenders and no Credit Party will have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent will act solely as an agent of the
Lenders and does not assume and will not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any Subsidiary.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, each of the Administrative Agent and the Collateral Agent,
as applicable, will each have the right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Credit Documents (including in any proceeding described in
Section 8.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Credit
Document to any Secured Party is hereby authorized to make such payment to such
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 8.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Credit Documents, (vi) except as may be otherwise
specified in any Credit Document, exercise all remedies given to such Agent and
the other Secured Parties with respect to the Credit Parties and/or the
Collateral, whether under the Credit Documents, applicable Law or otherwise and
(vii) execute any amendment, consent or waiver under the Credit Documents on
behalf of any Lender that has consented in writing to such amendment,

 

136



--------------------------------------------------------------------------------

consent or waiver; provided, however, that each such Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for such Agent
and the Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to such Agent, and each Lender hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Credit Documents, each of the Administrative Agent
and the Collateral Agent (i) is acting solely on behalf of the Secured Parties
(except to the limited extent provided in Section 2.7(b) with respect to the
Register), with duties that are entirely administrative in nature,
notwithstanding the use of the defined terms “Administrative Agent,” “Collateral
Agent,” “Agent,” the terms “agent” and “collateral agent” and similar terms in
any Credit Document to refer to such Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Credit Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender or other Person and (iii) will have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Credit Document, and each Secured Party, by accepting the benefits of the Credit
Documents, hereby waives and agrees not to assert any claim against such Agent
based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

9.2 Binding Effect. Each Secured Party, by accepting the benefits of the Credit
Documents, agrees that (a) any action taken by the Administrative Agent, the
Collateral Agent or the Required Lenders (or, if expressly required hereby, a
greater proportion of the Lenders) in accordance with the provisions of the
Credit Documents, (b) any action taken by the Administrative Agent or the
Collateral Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (c) the exercise by the
Administrative Agent, the Collateral Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, will be
authorized and binding upon all of the Secured Parties.

9.3 Use of Discretion.

(a) No Action without Instructions. Neither the Administrative Agent nor the
Collateral Agent will be required to exercise any discretion or take, or to omit
to take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Credit Document
or (ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Borrower and the
Subsidiaries), accountants, experts and other professional advisors selected by
it. No Lender shall have any right of action whatsoever against any Agent as a
result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of the Required Lenders (or, where expressly required by the terms
of this Agreement, a greater proportion of the Lenders).

 

137



--------------------------------------------------------------------------------

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
neither the Administrative Agent nor the Collateral Agent will be required to
take, or to omit to take, any action in connection herewith or any of the other
Credit Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder (i) unless, upon demand, such Agent
receives an indemnification satisfactory to it from the Lenders (or, to the
extent applicable and acceptable to such Agent, any other Person) against all
Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against such Agent or any Related Person thereof or
(ii) that is, in the opinion of such Agent or its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable Law
including, for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Proceeding or under the Bankruptcy Code, and
no Agent will have any duty to disclose or will be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Credit Document, the authority to
enforce rights and remedies hereunder and under the other Credit Documents
against the Credit Parties or any of them will be vested exclusively in, and all
actions and proceedings in equity or at law in connection with such enforcement
will be instituted and maintained exclusively by, the Administrative Agent and
the Collateral Agent in accordance with the Credit Documents for the benefit of
all the Lenders; provided that the foregoing will not prohibit (i) each of the
Administrative Agent and the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
such Agent) hereunder and under the other Credit Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 10.4 or (iii) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; provided, further that if at any time
there is no Person acting as the Administrative Agent hereunder and under the
other Credit Documents, then (A) the Required Lenders will have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1 and
(B) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 10.4, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

9.4 Delegation of Rights and Duties. Each of the Administrative Agent and the
Collateral Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Credit Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person will benefit from this Section 9
to the extent provided by such Agent.

9.5 Reliance and Liability.

(a) Each of the Administrative Agent and the Collateral Agent may, without
incurring any liability hereunder, (i) treat the payee of any Term Loan Note as
its holder until such Term Loan Note has been assigned in accordance with
Section 10.6, (ii) rely on the Register to the extent set forth in Section 10.6,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

 

138



--------------------------------------------------------------------------------

(b) None of the Administrative Agent, the Collateral Agent and their respective
Related Persons will be liable for any action taken or omitted to be taken by
any of them under or in connection with any Credit Document, and each Secured
Party, the Borrower and each other Credit Party hereby waive and will not assert
(and the Borrower will cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from the gross negligence or willful
misconduct of such Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, neither the Administrative Agent nor the Collateral
Agent:

(i) will be responsible or otherwise incur liability for any action or omission
taken in reliance upon the instructions of the Required Lenders or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of such Agent, when acting on
behalf of such Agent);

(ii) will be responsible to any Lender or other Person for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Credit Document;

(iii) makes any warranty or representation, or will be responsible, to any
Lender or other Person for (A) any statement, document, information, including
any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, (B) any
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection herewith or with any
Credit Document or any transaction contemplated herein or therein or any other
document, certificate or information with respect to any Credit Party, whether
or not transmitted or (except for documents expressly required under any Credit
Document to be transmitted to the Lenders by such party) omitted to be
transmitted by such Agent, including as to completeness, accuracy, scope or
adequacy thereof, or for the scope, nature or results of any due diligence
performed by such Agent in connection with the Credit Documents, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Credit Document or the occurrence of any Default,
(D) the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or genuineness hereof or of any Credit Document or
any other agreement, instrument or document, or (E) the satisfaction of any
condition set forth in Section 3 or elsewhere in any Credit Document; provided
that for each of the items set forth in clauses (A) through (E) hereof, each
Lender hereby waives and agrees not to assert any right, claim or cause of
action it might have against the Administrative Agent or the Collateral Agent
based thereon; and

(iv) will have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Credit Document, whether any condition set
forth in any Credit Document is satisfied or waived, as to the financial
condition of any Credit Party or as to the occurrence or continuation or
possible occurrence or continuation of any Default or Event of Default or will
be deemed to have notice or knowledge of such occurrence or continuation unless
it has received a notice from the Borrower or any Lender describing such Default
or Event of Default clearly labeled “notice of default” (in which case such
Agent will promptly give notice of such receipt to all Lenders).

 

139



--------------------------------------------------------------------------------

(c) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all Uniform Commercial Code financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Credit Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof. No Agent will be liable for any action taken or not taken by any such
service provider.

9.6 Agent Individually. Each of the Administrative Agent and the Collateral
Agent and their Affiliates may make loans and other extensions of credit to,
acquire Capital Stock of, engage in any kind of business, including but not
limited to any type of financial advisory business, with any Credit Party or
Affiliate thereof as though it were not acting as an Agent and may receive
separate fees and other payments therefor. To the extent the Administrative
Agent, the Collateral Agent or any of their respective Affiliates makes any Term
Loan or otherwise becomes a Lender hereunder, it will have and may exercise the
same rights and powers hereunder and will be subject to the same obligations and
liabilities as any other Lender and the terms “Lender,” “Required Lenders,” and
any similar terms will, except where otherwise expressly provided in any Credit
Document, include such Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders.

9.7 Lender Credit Decision.

(a) Each Lender acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, any Lender or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Term Loans) solely or in
part because such document was transmitted by such Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Credit Document or with respect to any transaction contemplated in
any Credit Document, in each case based on such documents and information as it
will deem appropriate. Each Lender further represents and warrants that it has
reviewed the confidential information memorandum and each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto). Except for documents
expressly required by any Credit Document to be transmitted by the
Administrative Agent or the Collateral Agent to the Lenders, no such Agent will
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of such Agent or any of its
Related Persons.

(b) If any Lender has elected to abstain from receiving Nonpublic Information
concerning the Credit Parties or their Affiliates, such Lender acknowledges
that, notwithstanding such election, the Administrative Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain Nonpublic Information) as required by the terms of, or in the course of
administering the Term Loans to the credit contact(s) identified for receipt of
such information on the Lender’s administrative questionnaire who are able to
receive and use all syndicate-level information (which may contain Nonpublic
Information) in accordance with such Lender’s compliance policies and
contractual obligations and applicable Law, including federal and state
securities laws;

 

140



--------------------------------------------------------------------------------

provided that if such contact is not so identified in such questionnaire, the
relevant Lender hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to the Administrative Agent and the
Credit Parties upon request therefor by the Administrative Agent or the Credit
Parties. Notwithstanding such Lender’s election to abstain from receiving
material non-public information, such Lender acknowledges that if such Lender
chooses to communicate with the Administrative Agent, it assumes the risk of
receiving Nonpublic Information concerning the Credit Parties or their
Affiliates. In the event that any Lender has determined for itself to not access
any information disclosed through the Platform or otherwise, such Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has any
responsibility for such Lender’s decision to limit the scope of the information
it has obtained in connection with this Agreement and the other Credit
Documents.

(c) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan, will be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

9.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse the Administrative Agent, the Collateral
Agent and each of their respective Related Persons (to the extent not reimbursed
by any Credit Party) promptly upon demand, severally (but not jointly) and in
accordance with its Pro Rata Share, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
such Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including preparation for and/or response to any subpoena or
request for document production relating thereto) or otherwise) in respect of,
or legal advice with respect to, its rights or responsibilities under, any
Credit Document.

(b) Each Lender further agrees to indemnify the Administrative Agent, the
Collateral Agent and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party), severally and ratably, in proportion to its Pro
Rata Share, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 9.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against such Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Credit Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by such
Agent or any of its Related Persons under or with respect to any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED
PERSON); provided, however, that no Lender will be liable to the Administrative
Agent, the Collateral Agent or any of their respective Related Persons to the
extent such liability has resulted solely and directly for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements which have resulted from the gross negligence
or willful misconduct of such Agent or, as the case may be, such Related Person,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order. No Lender shall be liable under this Section or otherwise for
any failure of another Lender to satisfy such other Lender’s obligations under
the Credit Documents.

 

141



--------------------------------------------------------------------------------

(c) To the extent required by any applicable law, the Administrative Agent and
the Collateral Agent may withhold from any payment to any Lender under a Credit
Document an amount equal to any applicable withholding tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that such
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify such Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), or such Agent reasonably determines
that it was required to withhold taxes from a prior payment but failed to do so,
such Lender will promptly indemnify such Agent fully for all amounts paid,
directly or indirectly, by such Agent as tax or otherwise, including penalties
and interest, and together with all expenses incurred by such Agent, including
legal expenses, allocated internal costs and out-of-pocket expenses. Each of the
Administrative Agent and the Collateral Agent may offset against any payment to
any Lender under a Credit Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which such Agent is entitled to
indemnification from such Lender under this Section 9.8(c).

9.9 Resignation of Administrative Agent or Collateral Agent .

(a) Each of the Administrative Agent and the Collateral Agent may resign at any
time by delivering notice of such resignation to the Lenders and the Borrower,
effective on the date set forth in such notice or, if no such date is set forth
therein, upon the date such notice will be effective, in accordance with the
terms of this Section 9.9. If such Agent delivers any such notice, the Required
Lenders will have the right, subject to the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed) at all times
other than during the continuation of an Event of Default, to appoint a
successor Administrative Agent or Collateral Agent, as applicable. The
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the appointment of a successor
Administrative Agent by the Required Lenders or (iii) such other date, if any,
agreed to by the Required Lenders. If, after 30 days after the date of such
retiring Agent’s notice of resignation, no successor Administrative Agent or
Collateral Agent, as applicable, has been appointed by the Required Lenders that
has accepted such appointment, then such retiring Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, from among the Lenders or a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $500,000,000. Each appointment under
this clause (a) will be subject to the prior consent of the Borrower, which will
not be unreasonably withheld but will not be required during the continuance of
an Event of Default.

(b) Effective immediately upon its resignation, (i) any retiring Administrative
Agent or Collateral Agent will be discharged from its duties and obligations
under the Credit Documents, (ii) the Lenders will assume and perform all of the
duties of such Agent until a successor Administrative Agent or Collateral Agent,
as applicable, will have accepted a valid appointment hereunder, (iii) such
retiring Agent and its Related Persons will no longer have the benefit of any
provision of any Credit Document as Administrative Agent or Collateral Agent, as
applicable, other than with respect to any actions taken or omitted to be taken
while such retiring Agent was, or because such Agent had been, validly acting as
Administrative Agent or Collateral Agent, as applicable, under the Credit
Documents and (iv) subject to

 

142



--------------------------------------------------------------------------------

its rights under Section 9.3, such retiring Agent will take such action as may
be reasonably necessary to assign to the applicable successor Administrative
Agent or Collateral Agent its rights as Administrative Agent or Collateral
Agent, as applicable, under the Credit Documents. After any retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 9 and Sections 10.2, 10.3,
10.4, 10.10, 10.14, 10.15, and 10.16 will inure to its benefit, its sub-agents
and their respective affiliates benefit as to any actions taken or omitted to be
taken by any of them while it was Administrative Agent or Collateral Agent
hereunder. Effective immediately upon the acceptance of a valid appointment as
Administrative Agent or Collateral Agent by a successor Administrative Agent or
Collateral Agent, such successor Administrative Agent or Collateral Agent will
succeed to, and become vested with, all the rights, powers, privileges and
duties of such retiring Agent under the Credit Documents and the retiring
Administrative Agent or Collateral Agent will promptly (A) transfer to its
successor all sums, Securities and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent or Collateral Agent under the Credit Documents, and
(B) execute and deliver to such successor Administrative Agent or Collateral
Agent such amendments to financing statements, and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor Administrative Agent or Collateral Agent of the security interests
created under the Collateral Documents.

9.10 Release of Collateral or Guarantors(a) .

(a) Each Lender hereby consents to the release and hereby directs the
Administrative Agent and the Collateral Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(i) any Guarantor Subsidiary from its guaranty of any Obligation pursuant to
Section 7.11 or if such Guarantor Subsidiary ceases to be a Subsidiary or
becomes an Excluded Subsidiary in accordance with a transaction permitted by
this Agreement (including as a result of its designation as an Unrestricted
Subsidiary), and such Guarantor Subsidiary will be automatically released from
its Obligations thereunder; provided, however, that the release of any Guarantor
Subsidiary from its obligations under this Agreement and the other Credit
Documents as a result of it becoming an Excluded Subsidiary of the type
described in clause (g) of the definition thereof (and which clause is the only
basis on which such Guarantor Subsidiary would constitute an Excluded
Subsidiary) shall only be permitted if at the time such Guarantor Subsidiary
becomes an Excluded Subsidiary of such type (1) no Default or Event of Default
shall have occurred and be continuing, (2) after giving Pro Forma effect to such
release and the consummation of the transaction that causes (or, in the absence
of this proviso, would cause) such Subsidiary to be an Excluded Subsidiary of
such type, the Borrower is deemed to have made a new Investment in such
Subsidiary for purposes of Section 6.6 (as if such Subsidiary were then newly
acquired) in an amount equal to (I) the fair market value of such Subsidiary as
of the date that it becomes such an Excluded Subsidiary (as reasonably
determined by the Borrower in good faith), times (II) the percentage of the
total Capital Stock of such Subsidiary then issued and outstanding that is
retained by the Credit Parties on such date, and such Investment is permitted
pursuant to Section 6.6 (other than Section 6.6(k)) at such time and (3) a
Responsible Officer of the Borrower certifies to the Administrative Agent
compliance with preceding clauses (1) and (2); provided, further, that no such
release shall occur if such Guarantor Subsidiary continues to be a guarantor in
respect of any Incremental Equivalent Debt, any Permitted Ratio Debt, any Credit
Agreement Refinancing Indebtedness, the Convertible Notes, any Material
Indebtedness that is Junior Financing or any Permitted Refinancing in respect of
any of the foregoing;

 

143



--------------------------------------------------------------------------------

(ii) any Guarantor from its guaranty upon payment and satisfaction in full of
all Term Loans, all other Obligations under the Credit Documents (excluding
contingent obligations as to which no claim has been asserted) and all
Obligations arising under Secured Rate Contracts and Bank Product Agreements
that the Administrative Agent has theretofore been notified in writing by the
holder of such Obligations are then due and payable;

(iii) any Lien held by the Collateral Agent for the benefit of the Secured
Parties against any Guarantor Subsidiary upon the release of such Guarantor
Subsidiary from its guaranty pursuant to clause (i) above; and

(iv) any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (1) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party, or that ceases to constitute
Collateral, in each case, in a transaction permitted by the Credit Documents
(including pursuant to a valid waiver or consent), (2) any property subject to a
Lien permitted hereunder in reliance upon Section 6.1(d) and (3) all of the
Collateral and all Credit Parties, upon payment and satisfaction in full of all
Term Loans, all other Obligations under the Credit Documents (excluding
contingent obligations as to which no claim has been asserted) and all
Obligations arising under Secured Rate Contracts and Bank Product Agreements
that the Administrative Agent has theretofore been notified in writing by the
holder of such Obligations are then due and payable.

(b) Each Lender hereby directs the Administrative Agent and the Collateral
Agent, and each of the Administrative Agent and the Collateral Agent hereby
agrees, upon receipt of reasonable advance notice from the Borrower, to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 9.10, subject to receipt by the Administrative Agent of a certification
of the Borrower as to such matters as are reasonably required by the
Administrative Agent. To the extent any Collateral is disposed of as permitted
by this Section to any Person other than a Credit Party, such Collateral will be
sold or disposed of free and clear of Liens created by the Credit Documents and
the Administrative Agent will be authorized to take any actions deemed
appropriate in order to effect the foregoing or evidence the release and
termination of such Liens.

(c) In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent (at the direction of the Required Lenders) or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders will otherwise agree in writing),
at the direction of the Required Lenders, will be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code). Any release of guarantee obligations will be deemed
subject to the provision that such guarantee obligations will be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby will be rescinded or must

 

144



--------------------------------------------------------------------------------

otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. The Collateral Agent will not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor will the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

9.11 [Reserved].

9.12 Lead Arranger and Lead Bookrunner . Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Credit Document,
neither of the Lead Arranger and Lead Bookrunner will have any duties or
responsibilities, nor will any of such Agents have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities will be read into this
Agreement or any other Credit Document or otherwise exist against any of such
Agents. At any time that any Lender serving (or whose Affiliate is serving) as
Lead Arranger or Lead Bookrunner will have transferred to any other Person
(other than any Affiliates) all of its interests in the Term Loans, such Lender
(or an Affiliate of such Lender acting as Lead Arranger or Lead Bookrunner) will
be deemed to have concurrently resigned as such Lead Arranger or Lead
Bookrunner.

9.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
the case of pendency of any proceeding under any Bankruptcy Proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Term Loan will then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
will have made any demand on the Borrower) will be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to the Federal Rules of Bankruptcy
Procedure that, in its sole opinion, complies with such rule’s disclosure
requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Section 2,
Section 10.2 and Section 10.3) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that

 

145



--------------------------------------------------------------------------------

the payment of any such compensation, expenses, disbursements and advances of
the Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, will be denied for any reason, payment of the same will be secured
by a Lien on, and will be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.14 Certain ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Lead Arranger and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Guarantor, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Employee Benefit Plans in connection with
the Term Loans, or the Term Loan Commitments,

(ii) transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans, the Term
Loan Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Term Loan Commitments
and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Loan Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

146



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Lead Arranger and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other
Guarantor, that none of the Administrative Agent, or the Lead Arranger or any of
its Affiliates is a fiduciary with respect to the assets of such Lender involved
in the Term Loans, the Term Loan Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any loan document or any documents related to hereto
or thereto).

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement will be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Appendix B or otherwise indicated to the Borrower and the Administrative
Agent in writing, (ii) posted to the Platform (to the extent such system is
available and set up by or at the direction of the Administrative Agent prior to
posting), (iii) posted to any other E-System approved by or set up by or at the
direction of the Administrative Agent or (iv) addressed to such other address as
will be notified in writing (A) in the case of the Borrower, the Administrative
Agent and the Collateral Agent, to the other parties hereto and (B) in the case
of all other parties, to the Borrower, the Administrative Agent and the
Collateral Agent. Transmissions made by electronic mail or E-Fax to the
Administrative Agent will be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of the Administrative
Agent applicable at the time and previously communicated to the Borrower, and
(z) if receipt of such transmission is acknowledged by the Administrative Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement will be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to this Section 10.1 will be
effective until received by the Administrative Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System will constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Credit Documents to be provided,
given or made by a Credit Party in connection with any such communication is
true, correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender will notify the Administrative Agent and the Collateral Agent in
writing of any changes in the address to which notices to such Lender should be
directed, of addresses of its Lending Office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as the Administrative Agent will reasonably request.

 

147



--------------------------------------------------------------------------------

(d) Electronic Transmissions.

(i) Authorization. Subject to the provisions of Section 10.1(a), each of the
Administrative Agent, the Collateral Agent, the Lenders, each Credit Party and
each of their Related Persons, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Credit Document and the transactions
contemplated therein. Each Credit Party and each Secured Party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(ii) Signatures. Subject to the provisions of Section 10.1(a), (i)(A) no posting
to any E-System will be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting will be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting will be deemed sufficient to satisfy any requirement for a “writing,” in
each case including pursuant to any Credit Document, any applicable provision of
any applicable UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and will be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which the Administrative
Agent, the Collateral Agent, each other Secured Party and each Credit Party may
rely and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature will, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Law requiring certain documents
to be in writing or signed; provided, however, that nothing herein will limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.

(iii) Separate Agreements. All uses of an E-System will be governed by and
subject to, in addition to Section 10.1, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related Contractual Obligations executed by the Administrative
Agent and Credit Parties in connection with the use of such E-System.

(iv) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS WILL BE
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY (WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR

 

148



--------------------------------------------------------------------------------

INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN CONTRACT, TORT OR OTHERWISE)) FOR ERRORS OR OMISSIONS THEREIN. NO
WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR
ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. The Borrower, each other Credit Party executing
this Agreement and each Secured Party agrees that the Administrative Agent has
no responsibility for maintaining or providing any equipment, software, services
or any testing required in connection with any Electronic Transmission or
otherwise required for any E-System.

(e) Each Credit Party agrees that the Administrative Agent may make the
communications described in clause (a) above available to the other Agents or
the Lenders by posting such communications on any Platform.

(f) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Nonpublic Information with respect
to the Borrower, the Subsidiaries or their respective securities for purposes of
United States federal or state securities laws. In the event that any Public
Lender has determined for itself to not access any information disclosed through
the Platform or otherwise, such Public Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither the
Borrower nor the Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

10.2 Expenses. The Borrower agrees to pay promptly, in each case for which an
invoice has been delivered to the Borrower, (a) all reasonable and documented
out-of-pocket fees and expenses of the Administrative Agent, the Collateral
Agent and DBSI in the negotiation, execution, delivery and enforcement of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto (limited, in the case of legal fees and expenses, to the fees, expenses
and disbursements of one primary counsel to such Persons taken as a whole and
one local counsel in each relevant jurisdiction (which may be a single local
counsel acting in multiple jurisdictions) as may be necessary or advisable in
the judgment of such Persons); (b) all the costs of furnishing all opinions by
counsel for the Borrower and the other Credit Parties; (c) the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to the
Administrative Agent, the Collateral Agent and the Lead Arranger in connection
with the negotiation, preparation, execution, administration and enforcement of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower, limited to fees, expenses and disbursements of one primary counsel to
such Persons taken as a whole and one local counsel in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) as may be necessary or advisable in the judgment of such Persons;
(d) all the reasonable and documented out-of-pocket fees and expenses of
creating, perfecting and recording Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and actual, reasonable documented out-of-pocket fees, expenses and

 

149



--------------------------------------------------------------------------------

disbursements of counsel to each of the Administrative Agent and the Collateral
Agent and of counsel providing any opinions that the Administrative Agent and
the Collateral Agent or the Required Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents;
(e) all the reasonable and documented out-of-pocket fees and expenses and
disbursements of any auditors, accountants, consultants or appraisers reasonably
engaged by the Administrative Agent and the Collateral Agent; (f) all the
reasonable and documented out-of-pocket fees and expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other reasonable and documented out-of-pocket fees and
expenses incurred by the Administrative Agent and the Lead Arranger in
connection with its due diligence efforts and the syndication of the Term Loans
and Term Loan Commitments and the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(h) without duplication of payments described in Section 2.20(c), all Other
Taxes; and (i) after the occurrence and during the continuance of an Event of
Default, all reasonable and documented out-of-pocket fees and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Agent and the Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or preservation of any right or remedy under any
Credit Document or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings, limited, in the case of
legal fees and expenses, to fees, disbursements and expenses of one counsel to
the Agents and the Lenders taken as a whole (and one local counsel in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) as may be necessary or advisable in the judgment of such Persons)
and, solely in the event of an actual or potential conflict of interest between
any Agent and the Lenders, where the Person or Persons affected by such conflict
of interest inform the Borrower in writing of such conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected
Persons similarly situated taken as a whole. For the avoidance of doubt, no
payment or expense reimbursement shall be made pursuant to this Section 10.2 in
respect of Excluded Taxes.

10.3 Indemnity; Certain Waivers.

(a) Indemnity. In addition to the payment of expenses pursuant to Section 10.2,
each Credit Party agrees to indemnify, pay and hold harmless, each Agent, each
Lender and each of their respective Related Persons (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided that no Credit
Party will have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities (i) arise
from (A) the bad faith, gross negligence or willful misconduct of that
Indemnitee or its Related Persons as determined by a court of competent
jurisdiction in a final non-appealable judgment or (B) any material breach of
the obligations of that Indemnitee or its Related Persons under this Agreement
or any other Credit Document as determined by a court of competent jurisdiction
in a final non-appealable judgment or (ii) relate to any dispute solely among
Indemnitees other than (A) claims against an Agent, in its capacity as such or
in fulfilling its role as an Agent, and (B) claims arising out of any act or
omission on the part of any Credit Party or any Subsidiary or Affiliates;
provided, further that, subject to paragraph (c) below, no Indemnitee or any
Credit Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party for which such Indemnitee is otherwise entitled to indemnification
pursuant to this Section 10.3); provided, further that the Credit Parties, taken
as a whole, shall be responsible hereunder for the fees and expenses of only one
counsel for

 

150



--------------------------------------------------------------------------------

each similarly situated group of affected Indemnitees in connection with
Indemnified Liabilities arising out of the same facts or circumstances and, if
reasonably necessary or advisable in the judgment of the Agents, a single local
or foreign counsel to the Indemnitees taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional primary counsel and one additional local or foreign
counsel in each applicable jurisdiction, in each case, to each similarly
situated group of affected Indemnitees. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party will contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Notwithstanding anything to the contrary herein, the Credit Parties shall
not be liable for any settlement of a claim in respect of which indemnification
could have been sought by an Indemnitee under this Section 10.3(a) if such
settlement is effected without the written consent of the Credit Parties (which
consent shall not be unreasonably withheld or delayed), but if settled with the
written consent of the Credit Parties or if there is a final and non-appealable
judgment by a court of competent jurisdiction with respect to any such claim,
the Credit Parties agree to indemnify and hold harmless each Indemnitee from and
against any and all losses and reasonable and documented or invoiced legal or
other out-of-pocket expenses by reason of such settlement or judgment in
accordance with and to the extent provided in the other provisions of this
Section 10.3. If the Credit Parties have reimbursed any Indemnitee for any legal
or other expenses in accordance with such request and there is a final and
non-appealable judicial determination that the Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
this Section 10.3, then the Indemnitee shall promptly refund such amount. This
Section 10.3 will not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(b) To the extent that the Credit Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents under Sections 10.3(a) in accordance
with Section 9.8(b), each Lender severally agrees to pay to the applicable Agent
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity will be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed claim was incurred by or
asserted against any of the Agents in its capacity as such.

(c) No Indemnitee will be liable for any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including the
Platform) and neither any Indemnitee nor any Credit Party (or any of their
respective directors, officers, employees, controlling Persons, controlled
affiliates or agents) will be liable for any indirect, special, punitive or
consequential damages in connection with the Transactions, this Agreement or any
other Credit Document (including the Facilities and the use of proceeds
hereunder), or with respect to any activities or other transactions related to
the Facilities; provided that nothing contained in this sentence limits the
Credit Parties’ indemnity and reimbursement obligations to the extent such
special, indirect, punitive or consequential damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not

 

151



--------------------------------------------------------------------------------

including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to such
Lender hereunder, irrespective of whether or not (a) such Lender will have made
any demand hereunder or (b) the principal of or the interest on the Term Loans
or any other amounts due hereunder will have become due and payable pursuant to
Section 2. Notwithstanding the foregoing, nothing contained in this Section 10.4
shall provide any Lender with any recourse against Excluded Assets (as defined
in the Pledge and Security Agreement).

10.5 Amendments and Waivers.

(a) Required Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will in any event be effective without the written concurrence
of the Required Lenders, except that (i) this Agreement and the other Credit
Documents may be amended, modified or supplemented with the consent of the
Borrower and the Administrative Agent to cure any ambiguity, omission, obvious
error, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, provided that no
such amendment will become effective until the fifth Business Day after it has
been posted to the Lenders, and then only if the Required Lenders have not
objected in writing within such five (5) Business Day period, (ii) the Borrower
and the Administrative Agent may enter into additional or supplemental
Collateral Documents, (iii) the Administrative Agent may release Collateral or
Guarantors in accordance with Section 9 of this Agreement and the Collateral
Documents, (iv) this Agreement and the other Credit Documents may be amended,
modified or supplemented with the consent of the Borrower (and any Lenders
providing any such financing) to implement any Incremental Amendment in
accordance with Section 2.24, Refinancing Amendment in accordance with
Section 2.26 or Extension Amendment in accordance with Section 10.5(g)(iii), or
any amendment entered into in connection with any Replacement Term Loans in
accordance with Section 10.5(f)(ii), (v) this Agreement may be amended with the
consent of the Borrower and the Administrative Agent to implement any amendment
to the definition of “Eurodollar Rate” and related provisions pursuant to, and
in accordance with requirements of, Section 2.18(b) (vi) the Agency Fee Letter
may be amended by the parties thereto without the consent of any other Person
and (vii) .this Agreement and the other Credit Documents may be amended,
supplemented, and/or otherwise modified with the consent of the Borrower and
each Lender affected thereby to implement any affected lenders’ consent in
accordance with Section 10.5(b).

(b) Affected Lenders’ Consent. No amendment, modification, termination, or
consent of any provision of the Credit Documents will be effective if the effect
thereof would:

(i) extend the scheduled final maturity date of any Term Loan of any Lender
without the written consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default (other than a Default or Event of Default resulting from non-payment on
the scheduled final maturity date) will constitute an extension of a final
maturity date;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment or
mandatory prepayment, which will be governed by Section 10.5(a)) of any Term
Loan held by any Lender pursuant to Section 2.12 without the written consent of
such Lender;

(iii) [reserved];

(iv) reduce the rate of interest on any Term Loan held by any Lender (other than
(x) any waiver of any increase in the interest rate applicable to any Term Loan
pursuant to Section 2.10 and (y) any amendment to the definition of “Eurodollar
Rate” and related provisions pursuant to Section 2.18(b)) or any fee payable to
a Lender under this Agreement without the written consent of such Lender;

 

152



--------------------------------------------------------------------------------

(v) waive or postpone any date scheduled for the payment of interest on any Term
Loan held by any Lender or any fee or other amount (excluding any principal
amount of any Term Loan held by a Lender) payable to a Lender under this
Agreement;

(vi) reduce the principal amount of any Term Loan held by a Lender without the
written consent of such Lender;

(vii) amend, modify, terminate or waive any provision of Section 10.5(a), this
Section 10.5(b) or Section 10.5(c) without the written consent of all Lenders;

(viii) amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of all Lenders; provided that, with the consent of the
Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Required Lenders” or “Pro Rata Share” on
substantially the same basis as the Initial Term Loan Commitments and the
Initial Term Loans are included on the Closing Date; provided, further that such
definitions may also be amended in furtherance of any amendment permitted by
another subsection of this Section 10.5(b) with the consent of such Persons as
are required by such subsection (it being understood, however, that nothing in
this clause (viii) shall be construed to limit changes to such definitions
otherwise permitted by Section 10.5(a)(iv));

(ix) amend, modify, terminate or waive any provision of Section 10.6(j) without
the written consent of all Lenders;

(x) release, or subordinate the Collateral Agent’s Liens on, all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from the Guaranty, except as expressly provided in this Agreement or
any of the Collateral Documents, or in connection with securing additional
secured obligations equally and ratably with the other Obligations in accordance
with the Credit Documents, without the written consent of all Lenders;

(xi) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document without the written consent of
all Lenders;

(xii) [reserved];

(xiii) subordinate the Obligations under the Credit Documents to any other
Indebtedness without the written consent of all Lenders; or

(xiv) amend or modify the definition of “Secured Swap Provider”, “Obligations”,
“Secured Rate Contracts”, “Bank Products” and “Bank Product Provider”, in each
case, in a manner materially adverse to any Secured Swap Provider or Bank
Product Provider (as applicable) holding outstanding Obligations under Secured
Rate Contracts or Bank Products (as applicable) at such time without the written
consent of such Person;

 

153



--------------------------------------------------------------------------------

provided that (x) any change to the definition of First Lien Net Leverage Ratio
or in the component definitions thereof shall not constitute a reduction in the
rate of interest for purposes of the definition of “Applicable Margin” and shall
not constitute a postponement of any date scheduled for, or a reduction in the
amount of, any payment of interest and (y) the Required Lenders may waive any
increase in the interest rate applicable to any Term Loan or other Obligation
pursuant to Section 2.10.

(c) Other Consents. No amendment, waiver or consent will, unless in writing and
signed by the Administrative Agent or the Collateral Agent, as the case may be,
in addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Administrative Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Administrative Agent or the Collateral Agent,
as applicable, in its capacity as such, under this Agreement or any other Credit
Document. Further, no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will:

(i) increase or extend any Term Loan Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that (x) no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default will constitute an increase in or extension of any Term Loan
Commitment of any Lender and (y) any change to the definition of First Lien Net
Leverage Ratio or in the component definitions thereof shall not constitute an
increase or extension of any Initial Term Loan Commitment;

(ii) [reserved];

(iii) alter the required application of any repayments or prepayments (including
payments made from proceeds of Collateral) as between Classes pursuant to
Section 2.15 or Section 8.3 or modify Section 2.17 without the consent of all
Lenders, Bank Product Providers and Secured Swap Providers of each class which
is being allocated a lesser repayment or prepayment (including payments made
from proceeds of Collateral) as a result thereof; provided that Required Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

(iv) [reserved]; or

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. The Administrative Agent may, but will have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent will be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case will entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 will be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Without limiting the generality of the
foregoing, the making of a Term Loan will not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower or
any other Credit Party in any case will entitle the Borrower or any other Credit
Party to any other or further notice or demand in similar or other
circumstances.

 

154



--------------------------------------------------------------------------------

(e) Intercreditor Agreements and Subordination Agreements. Notwithstanding
anything to the contrary in this Agreement, no Lender consent is required to
enter into, amend or supplement any Pari Passu Lien Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or any Subordination Agreement, in any such
case that is (i) for the purpose of adding the holders of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or Subordinated Debt (or a Debt
Representative with respect thereto), as applicable, permitted hereunder as
parties thereto (regardless of whether also constituting Incremental Equivalent
Debt, Credit Agreement Refinancing Indebtedness, Permitted Ratio Debt or other
category of Indebtedness hereunder), as expressly contemplated by the terms of
such Pari Passu Lien Intercreditor Agreement, such Junior Lien Intercreditor
Agreement or such Subordination Agreement (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor or subordination agreement as determined by the Administrative
Agent, are required to effectuate the foregoing; provided that such other
changes are not adverse, in any material respect, to the interests of the
Lenders) or (ii) expressly contemplated by any Pari Passu Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Subordination
Agreement.

(f) Additional Amendments Provisions.

(i) Nothing herein will be deemed to prohibit an amendment and/or amendment and
restatement of this Agreement consented to by the Required Lenders, the Borrower
and the Administrative Agent (A) to add one or more additional credit facilities
to this Agreement (it being understood that no Lender will have any obligation
to provide or to commit to provide all or any portion of any such additional
credit facility) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(B) to effect the amendments contemplated by the proviso in
Section 10.5(b)(viii) and to make such other amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent to provide for such additional credit facility.

(ii) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) (and
without the consent of any other Person) to permit the refinancing or exchange
of all outstanding Term Loans of any tranche (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (A) the aggregate principal amount of such Replacement Term Loans will not
exceed the aggregate principal amount of such Refinanced Term Loans plus any
interest, premium, fees or other amounts due with respect to such Refinanced
Term Loans, (B) the scheduled final maturity of such Replacement Term Loans will
not be sooner than the scheduled final maturity of such Refinanced Term Loans at
the time of such refinancing, (C) the Weighted Average Life to Maturity of such
Replacement Term Loans will not be shorter than the remaining Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing,
and (D) the other terms applicable to such Indebtedness either (a) reflect
market terms and conditions (taken as a whole) at the time of incurrence of such
Indebtedness (as determined by the Borrower in good faith) or (b) are
substantially identical to, or (taken as a whole as determined by the Borrower
in good

 

155



--------------------------------------------------------------------------------

faith) are no more favorable to the lenders providing such Replacement Term
Loans than, those applicable to the Refinanced Term Loans; provided that this
clause (D) will not apply to (1) the terms addressed in the preceding clauses
(A) through (C), (2) interest rate, rate floors, fees, funding discounts and
other pricing terms, (2) redemption, prepayment or other premiums, (3) optional
prepayment terms, and (4) covenants and other terms that are (i) applied to the
Term Loans existing at the time of incurrence of such Replacement Term Loans (so
that existing Lenders also receive the benefit of such provisions) and/or
(ii) applicable only to periods after the Latest Term Loan Maturity Date at the
time of incurrence of such Indebtedness; provided, further, a certificate of the
Borrower delivered to the Administrative Agent at least three (3) Business Days
prior to the incurrence of such Indebtedness (or such shorter period as may be
agreed by the Administrative Agent), together with a reasonably detailed
description of the material covenants and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such three (3) Business Day period that it
disagrees with such determination (including a reasonably detailed description
of the basis upon which it disagrees).

(g) Extension.

(i) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans with a like maturity date, on a pro
rata basis (based on the aggregate outstanding principal amount of such
respective Term Loans) and on the same terms to each such Lender, the Borrower
is hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date and/or commitment termination of each such Lender’s Term Loans of
such class, and, subject to the terms hereof, otherwise modify the terms of such
Term Loans pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate and/or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension” and each group of Term Loans, as so extended, as
well as the original Term Loans (not so extended), being a separate “tranche”),
so long as the following terms are satisfied:

(1) [reserved];

(2) [reserved];

(3) except as to interest rates, rate floors, fees, amortization, final maturity
date, Weighted Average Life to Maturity, premium, required prepayment dates and
participation in prepayments (which will, subject to the immediately succeeding
clauses (4), (5) and (6), be determined by the Borrower and set forth in the
relevant Extension Offer, subject to acceptance by the Extended Term Lenders),
the Term Loans of any Lender that agrees to an Extension with respect to such
Term Loans owed to it (an “Extended Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) will have the same terms as the tranche of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein or other provisions contained therein applicable
only to periods after the then Latest Term Loan Maturity Date);

 

156



--------------------------------------------------------------------------------

(4) the final maturity date of any Extended Term Loans will be no earlier than
the Latest Term Loan Maturity Date of the Term Loans extended thereby;

(5) the Weighted Average Life to Maturity of any Extended Term Loans will be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(6) any Extended Term Loans may participate on a pro rata basis, a less than pro
rata basis or a greater than pro rata basis (except that such Extended Term
Loans may not participate on a greater than pro rata basis as compared to any
earlier or equivalent maturing Class of Term Loans (other than pursuant to a
refinancing)) with non-extending tranches of Term Loans in any mandatory
prepayments hereunder, in each case as specified in the respective Extension
Offer; and

(ii) if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) in respect of which a Lender will have
accepted the relevant Extension Offer will exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lender will be extended
ratably up to such maximum amount based on the respective principal or
commitment amounts with respect to which such Lender have accepted such
Extension Offer. With respect to all Extensions consummated by the Borrower
pursuant to this Section 10.5(g), (i) such Extensions will not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.13 or
2.14 and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans of any or all
applicable tranches be tendered. The Administrative Agent, the Collateral Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Credit Document that may otherwise prohibit or
conflict with any such Extension or any other transaction contemplated by this
Section.

(iii) No consent of any Lender, the Collateral Agent or the Administrative Agent
will be required to effectuate any Extension, other than the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
(or a portion thereof). All Extended Term Loans and all obligations in respect
thereof will be Obligations under this Agreement and the other Credit Documents
and secured by the same Liens on the Collateral that secure all other applicable
Obligations. The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into amendments to this Agreement and the
other Credit Documents with the Borrower

 

157



--------------------------------------------------------------------------------

(on behalf of all Credit Parties) as may be necessary in order to establish new
tranches or sub-tranches in respect of Term Loans and such technical amendments
as may be necessary in the reasonable opinion of the Administrative Agent and
the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section (any such
amendment, an “Extension Amendment”). Without limiting the foregoing, in
connection with any Extensions the applicable Credit Parties will (at their
expense) amend (and the Collateral Agent is hereby directed by the Lenders to
amend) any Mortgage that has a maturity date prior to the then latest maturity
date so that such maturity date referenced therein is extended to the then
latest maturity date (or such later date as may be advised by local counsel to
the Collateral Agent). The Administrative Agent will promptly notify each Lender
of the effectiveness of each such Extension Amendment.

(iv) In connection with any Extension, the Borrower will provide the
Administrative Agent at least three (3) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
will agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 10.5(g). This Section 10.5(g) will
supersede any provisions of this Section 10.5 or Section 2.17 or 10.4 to the
contrary

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement will be binding upon the parties hereto and their
respective successors and assigns and will inure to the benefit of the parties
hereto and the successors and assigns of the Lenders. No Credit Party’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by any Credit Party without the prior written consent of all of the Lenders.
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Each Credit Party, the Administrative Agent and the Lenders will
deem and treat the Persons listed as the Lenders in the Register as the holders
and owners of the corresponding Term Loan Commitments and Term Loans listed
therein for all purposes hereof, and no assignment or transfer of any such Term
Loan Commitment or Term Loan (whether or not evidenced by a Term Loan Note) will
be effective, in each case, unless and until recorded in the Register following
receipt of an Assignment Agreement effecting the assignment or transfer thereof,
together with the required forms and certificates regarding tax matters and any
fees payable in connection with such assignment, in each case, as provided in
Section 10.6(d). Each assignment will be recorded in the Register on the
Business Day the Assignment Agreement is received by the Administrative Agent,
if received by 12:00 noon New York City time, and on the following Business Day
if received after such time, prompt notice thereof will be provided to the
Borrower and a copy of such Assignment Agreement will be maintained. The date of
such recordation of a transfer will be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender will be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Term Loan Commitments or
Term Loans.

 

158



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender will have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Term Loan Commitment or Term Loans owing to it
or other Obligations (provided that, pro rata assignments will not be required,
but each such assignment will be of a uniform, and not varying, percentage of
all rights and obligations under and in respect of any Term Loan and any related
Term Loan Commitment):

(i) to any Person meeting the criteria of clause (a) or clause (c) of the
definition of “Eligible Assignee” upon the giving of notice to the Borrower and
the Administrative Agent; and

(ii) to any Person meeting the criteria of clause (b) of the definition of
“Eligible Assignee” and consented to by each of the Borrower (except in the case
of any assignment made in connection with the primary syndication of the Term
Loan Commitments) and the Administrative Agent (each such consent not to be
(x) unreasonably withheld, delayed or conditioned and (y) in the case of the
Borrower, required at any time an Event of Default will have occurred and then
be continuing); provided that (1) the Borrower’s refusal to accept an assignment
to a Disqualified Lender will be deemed to be reasonable, (2) the Borrower’s
consent will be required with respect to any assignments to Disqualified Lenders
and (3) the Borrower will be deemed to have consented to any such assignment
(other than to an assignment to a Disqualified Lender) unless it will object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof; provided, further that each
such assignment pursuant to this Section 10.6(c)(ii) will be in an aggregate
amount of not less than $1,000,000 (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent or as will constitute the aggregate
amount of the Term Loan of the assigning Lender) with respect to the assignment
of Term Loans.

Notwithstanding the foregoing, no assignment may be made (A) to a Natural Person
or (B) to a Disqualified Lender and, to the extent that any assignment of any
Term Loan and/or related Term Loan Commitment is purported to be made to a
Disqualified Lender, such Disqualified Lender shall be required immediately (and
in any event within five (5) Business Days) to assign all Term Loans and Term
Loan Commitments then owned by such Disqualified Lender to another Lender,
Eligible Assignee or, subject to Section 10.6(j), the Borrower at a purchase
price equal to the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such Term Loans or Term Loan
Commitments, in each case, plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder (and the Borrower
shall be entitled to seek specific performance in any applicable court of law or
equity to enforce this sentence).

(d) Mechanics. Assignments and assumptions of Term Loans and Term Loan
Commitments will only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement and will be effective as of the
applicable Assignment Effective Date. In connection with all assignments there
will be delivered to the Administrative Agent such forms, certificates or other
evidence, if any, as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.20(f), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 by such
assignee; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.

 

159



--------------------------------------------------------------------------------

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Term Loan Commitments
and Term Loans, as the case may be, represents and warrants as of the Closing
Date or as of the Assignment Effective Date that (i) (A) it is an Eligible
Assignee and (B) it is not a Disqualified Lender, it being acknowledged by the
Credit Parties, the Lenders and the other Secured Parties that the
Administrative Agent will be entitled to rely on such representations and
warranties set forth in this clause (i) without any diligence in respect to the
accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (ii) it has experience
and expertise in the making of or investing in commitments or loans such as the
applicable Term Loan Commitments or Term Loans, as the case may be.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
will have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Term Loans and Term Loan Commitments as reflected in the
Register and will thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder will, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender will cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender will continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Term Loan Commitments will be modified
to reflect the Term Loan Commitment of such assignee; and (iv) if any such
assignment occurs after the issuance of any Term Loan Note hereunder, the
assigning Lender will, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Term Loan Notes to the
Administrative Agent for cancellation, and thereupon the Borrower will issue and
deliver new Term Loan Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect outstanding Term Loans of the assignee and/or the
assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with clauses (b) through
(f) will be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (g).

(g) Participations. Each Lender will have the right at any time to sell one or
more participations to any Person (other than to a Disqualified Lender) in all
or any part of its Term Loan Commitments, Term Loans or in any other Obligation;
provided that (x) the Administrative Agent may provide a list of Disqualified
Lenders to any Lender upon the request of such Lender pursuant to Section 2.7(c)
and (y) with respect to any participation by a Lender to a Disqualified Lender
or, to the extent the Borrower’s consent is required under this Section 10.6, to
any other Person, such participation will not be rendered void as a result but
the Borrower shall be entitled to pursue any remedy available to them (whether
at law or in equity, but excluding specific performance to unwind such
participation) against the Lender and such Disqualified Lender, but in no case
shall the Borrower or any other Person be entitled to pursue any remedy against
the Administrative Agent with respect to such participation. The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, will not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the scheduled maturity of any Term Loan or Term
Loan Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Term Loan Commitment will not constitute a change in the terms
of such participation, and that an increase in any Term Loan Commitment

 

160



--------------------------------------------------------------------------------

or Term Loan will be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by any Credit Party of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) supporting the Term Loans hereunder or release all or
substantially all of the guarantees in which such participant is participating.
The Borrower agrees that each participant will be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that (i) the participant agrees to be subject to the
provisions of Sections 2.21 and 2.23 as if it were an assignee under
Section 10.6(c), (ii) a participant will not be entitled to receive any greater
payment under Sections 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with the
Borrower’s prior written consent to the participant and (iii) a participant that
would be a Non-U.S. Lender if it were a Lender will not be entitled to the
benefits of Section 2.20 unless the Borrower is notified of the participation
sold to such participant and such participant agrees, for the benefit of the
Borrower, to comply with Section 2.20 as though it were a Lender (it being
understood that the documentation required under Section 2.20(f) or
Section 2.20(g) will be delivered to the participant). Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Sections
2.21 and 2.23 with respect to any participant. To the extent permitted by law,
each participant also will be entitled to the benefits of Section 10.4 as though
it were a Lender; provided that such participant agrees to be subject to
Section 2.17 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, will
maintain a register on which it records the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Term Loans and Term Loan Commitments (each, a “Participant Register”).
The entries in the Participant Register will be conclusive absent manifest
error, and such Lender, the Borrower and the Administrative Agent will treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such Term Loans and Term Loan Commitments for all
purposes of this Agreement, notwithstanding any notice to the contrary. No
Lender will have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Term Loans, the other
Obligations owed by or to such Lender, and its Term Loan Notes, if any, to
secure obligations of such Lender, including, without limitation, to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or any
central bank; provided that no Lender, as between the Borrower and such Lender,
will be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, in no event will the applicable
Federal Reserve Bank, central bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder. Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of the Borrower, the Administrative Agent or any
other Person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Term Loans and Term Loan Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

161



--------------------------------------------------------------------------------

(i) [Reserved].

(j) Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, assign all or a portion of its rights and
obligations with respect to the Term Loans and the Term Loan Commitments under
this Agreement to the Borrower or any Subsidiary through (x) Dutch auctions open
to all Lenders in accordance with procedures of the type described in
Section 2.25 or (y) open market purchase on a non-pro rata basis, in each case
subject to the following limitations; provided that: (x) if the assignee is the
Borrower or any of its Subsidiaries, upon such assignment, transfer or
contribution, the applicable assignee will automatically be deemed to have
contributed or transferred the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the Borrower; or (y) if the assignee is
the Borrower (including through contribution or transfers set forth in clause
(x)), (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to the Borrower
will be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders will reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (c) the Borrower
will promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, will reflect the cancellation of the applicable Term
Loans in the Register.

(k) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein will constitute a commitment by any SPC to make any Term Loan
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender will be obligated
to make such Term Loan pursuant to the terms hereof; provided, further that
nothing herein will make the SPC a “Lender” for the purposes of this Agreement,
obligate the Borrower or any other Credit Party or the Administrative Agent to
deal with such SPC directly, obligate the Borrower or any other Credit Party in
any manner to any greater extent than it was obligated to the Granting Lender,
or increase costs or expenses of the Borrower. The Credit Parties and the
Administrative Agent will be entitled to deal solely with, and obtain good
discharge from, the Granting Lender and will not be required to investigate or
otherwise seek the consent or approval of any SPC, including for the approval of
any amendment, waiver or other modification of any provision of any Credit
Document. The making of a Term Loan by an SPC hereunder will utilize the Term
Loan Commitment of the Granting Lender to the same extent, and as if, such Term
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC will be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which will remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
will survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any state thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.06(k), any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Term Loans to the Granting Lender or to
any financial institutions

 

162



--------------------------------------------------------------------------------

(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Term Loans and (ii) disclose on a confidential basis any
non-public information relating to its Term Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

(l) Electronic Signatures, Etc. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement will be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which will be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

10.7 Independence of Covenants; Interpretation. All covenants hereunder will be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
will not avoid the occurrence of a Default or an Event of Default if such action
is taken or condition exists. Any dispute regarding the occurrence or
continuance of a Default or Event of Default will be resolved by the Borrower
and the Required Lenders (or Administrative Agent), and no Person other than the
Required Lenders (or the Administrative Agent) will assert that a Default or
Event of Default will have occurred and be continuing. Any Default or Event of
Default that has been cured (including by means of delivery or performance of an
obligation after the date by which such delivery or performance was due) or
waived will be deemed to no longer be continuing.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein will survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18, 2.19, 2.20, 10.2,
10.3, 10.14, 10.15 and 10.16 and the agreements of the Lenders set forth in
Sections 2.17, 9.5, 9.6 and 9.8 will survive the termination of all Term Loan
Commitments, and the payment in full of all other Obligations.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document will impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor will any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and will be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Secured Rate Contracts or any of the Bank Product
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder will not impair any such right, power or
remedy or be construed to be a waiver thereof, nor will it preclude the further
exercise of any such right, power or remedy.

10.10 Marshalling; Payments Set Aside. No Agent or any Lender will be under any
obligation to marshal any assets in favor of any Credit Party or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any Credit Party makes a payment or payments to the Administrative Agent or
the Lenders (or to the Administrative Agent, on behalf of the Lenders), or the
Administrative Agent or the Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common

 

163



--------------------------------------------------------------------------------

law, any equitable cause or any intercreditor arrangement contemplated
hereunder, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, will be revived and continued in full force and effect as if
such payment or payments had not been made or such enforcement or setoff had not
occurred.

10.11 Severability. In case any provision in or obligation hereunder or any Term
Loan Note will be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, will
not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of the Lenders’ Rights.

(a) The obligations of the Lenders hereunder are several and no Lender will be
responsible for the obligations or Term Loan Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, will be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
will be a separate and independent debt, and each Lender will be entitled to
protect and enforce its rights arising out hereof and it will not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

(b) Each Lender acknowledges and agrees that it will act collectively through
the Administrative Agent and, without limiting the delegation of authority to
the Administrative Agent set forth herein, the Required Lenders will direct the
Administrative Agent with respect to the exercise of rights and remedies
hereunder (including with respect to alleging the existence or occurrence of,
and exercising rights and remedies as a result of, any Default or Event of
Default in each case that could be waived with the consent of the Required
Lenders), and such rights and remedies will not be exercised other than through
the Administrative Agent.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and will not constitute a part hereof for any other purpose or be
given any substantive effect.

10.14 Applicable Law. This Agreement and the rights and obligations of the
parties hereunder will be governed by, and will be construed and enforced in
accordance with, the laws of the State of New York.

10.15 Consent to Jurisdiction. All judicial proceedings brought against any
Credit Party arising out of or relating hereto or any other Credit Document, or
any of the Obligations, will be brought in any state or Federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Credit Party, for itself and in connection
with its properties, irrevocably (a) accepts generally and unconditionally the
exclusive jurisdiction and venue of such courts; (b) waives any defense of forum
non conveniens; (c) agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to the applicable Credit Party at its address provided in accordance
with Section 10.1; (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable Credit Party in
any such proceeding in any such court, and otherwise constitutes effective and
binding service in every respect; and (e) agrees that Agents and Lenders retain
the right to serve process in any other manner permitted by law or to bring
proceedings against any Credit Party in the courts of any other jurisdiction.

 

164



--------------------------------------------------------------------------------

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

10.17 Confidentiality; Tombstones; Etc.

(a) Confidentiality. Each Agent and each Lender will (A) not furnish any
Nonpublic Information identified as such by the Borrower to any other Person and
(B) treat all Nonpublic Information with the same degree of care as it treats
its own confidential information, it being understood and agreed by the Borrower
that, in any event, an Agent or a Lender may make (i) disclosures of such
information to creditors of any such Lender, Affiliates of such Agent or such
Lender, to their and such Affiliates’ shareholders, officers, directors,
employees, legal counsel, independent auditors and other experts, advisors or
agents who need to know such information in connection with the transactions
contemplated hereby, are informed of the confidential nature of such information
and are instructed to keep such information confidential (and to other Persons
authorized by an Agent or Lender to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) other than any Disqualified Lender, (ii) disclosure to any
rating agency when required by it, (iv) disclosures required or requested by any
Governmental Authority or self-regulatory authority or representative thereof or
by the NAIC or pursuant to legal or judicial process, including in connection
with assignments or pledges made pursuant to Section 10.6(h); provided that,
unless specifically prohibited by applicable law, court order or any
Governmental Authority or representative thereof, each Agent and each Lender
will notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Agent or such Lender by such Governmental Authority or representative thereof or
self-regulatory authority or any such request pursuant to the Right to Financial
Privacy Act of 1978) for disclosure of any such Nonpublic Information prior to
disclosure of such information, (v) disclosures in connection with the
enforcement of its rights under any Credit Document, (vi) disclosures to any
other party to this Agreement, (vii) disclosures to an actual or prospective
assignee, participant or investor in an SPC (provided that such assignee,
participant or investor is not a Disqualified Lender and is advised of and
agrees to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (viii) disclosures
with the consent of the Borrower, (ix) disclosures to the extent such Nonpublic
Information (A) becomes publicly available other than as a result of a breach of
this Section 10.17 or (B) becomes available to such Agent or such Lender on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or any of their respective Affiliates that is not known by such Agent or such
Lender to be subject to confidentiality obligations to the Borrower or any
Subsidiary or their respective Affiliate and (x) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized,

 

165



--------------------------------------------------------------------------------

in whole or in party, by the Term Loans. In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents. For the avoidance of doubt, in no event will any Agent or any Lender
disclose Nonpublic Information to any Disqualified Lender unless such disclosure
is otherwise consented to by the Borrower.

(b) Tombstones. Each Credit Party consents to the publication by the Lead
Arranger of advertisements in financial and other newspapers and periodicals or
on a home page or similar place for dissemination of information on the Internet
or worldwide web as it may choose, and the circulation of similar promotional
materials, on and following the Closing Date in the form of a “tombstone” or
otherwise, containing information customarily included in such advertisements
and materials, including (i) the names of the Borrower and its Affiliates (or
any of them), (ii) the Lead Arranger and its Affiliates’ titles and roles in
connection with the Transactions and (iii) the amount, type and closing date of
the Term Loan Commitments and the Term Loans.

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law will not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Term Loans made hereunder will bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Term Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower will pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess will be cancelled automatically and, if previously paid, will at such
Lender’s option be applied to the outstanding amount of the Term Loans made
hereunder or be refunded to the Borrower.

10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, but all such counterparts together will constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission will be as effective as delivery of a manually executed counterpart
hereof.

10.20 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

10.21 Effectiveness; Entire Agreement. This Agreement will become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by the Borrower and the Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

166



--------------------------------------------------------------------------------

10.22 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties. Each Credit
Party acknowledges and agrees:

(a) nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and each Credit Party, its stockholders or its affiliates;

(b) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Credit
Party, on the other;

(c) in connection therewith and with the process leading to such transaction
each of the Lenders is acting solely as a principal and not the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person;

(d) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents;

(e) each Credit Party has consulted its own legal and financial advisors to the
extent it deemed appropriate;

(f) each Credit Party is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto; and

(g) no Credit Party will claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Credit Party,
in connection with such transaction or the process leading thereto.

10.23 No Third Parties Benefit. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agents and
each other Secured Party, and their permitted successors and assigns, and no
other Person will be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Credit Documents. No Agent or any Lender will have any
obligation to any Person not a party to this Agreement or the other Credit
Documents.

10.24 PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.

 

167



--------------------------------------------------------------------------------

10.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:                LUMENTUM HOLDINGS INC.   By:  

/s/ Alan Lowe

    Name: Alan Lowe     Title:   Chief Executive Officer and President

[Lumentum - Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GUARANTOR SUBSIDIARIES:                LUMENTUM INC.   By:  

/s/ Alan Lowe

    Name: Alan Lowe     Title:   Chief Executive Officer and President  
LUMENTUM OPERATIONS LLC   By: Lumentum Inc., as sole member of Lumentum
Operations LLC   By:  

/s/ Alan Lowe

    Name: Alan Lowe     Title:   Chief Executive Officer and President   OCLARO,
LLC   By: Lumentum Holdings Inc., as sole member of Oclaro, LLC   By:  

/s/ Alan Lowe

    Name: Alan Lowe     Title:   Chief Executive Officer and President   OCLARO
FIBER OPTICS, INC.   By:  

/s/ Alan Lowe

    Name: Alan Lowe     Title:   President

[Lumentum - Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

OCLARO, INC. By:  

/s/ Alan Lowe

  Name: Alan Lowe   Title:   President

[Lumentum - Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
a Lender By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title:   Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title:   Vice President

[Lumentum - Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan
Commitment      Pro Rata Share  

Deutsche Bank AG New York Branch

   $ 500,000,000        100.000000000 %    

 

 

    

 

 

 

Total:

   $ 500,000,000        100.000000000 %    

 

 

    

 

 

 

 

Appendix A-1-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

 

(i)

if to the Borrower or any other Credit Party:

Lumentum Holdings Inc.

400 N. McCarthy Boulevard

Milpitas, CA 95035

Attention: Legal Department (LumentumLegal@lumentum.com)

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attention: John Mao (jmao@wsgr.com)

 

(ii)

if to the Administrative Agent or the Collateral Agent:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Agency Transactions (Agency.Transactions@db.com)

with a copy (which shall not constitute notice) to:

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020-1095

Attention: Eric F. Leicht (eleicht@whitecase.com)

 

Appendix B-1



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

FUNDING NOTICE

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent for the Lenders referred to below

60 Wall Street

New York, NY 10005

Attention: Agency Transactions (Agency.Transactions@db.com)

                 ,         

 

Re:

Lumentum Holdings Inc.

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement), among
Lumentum Holdings Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Guarantor
Subsidiaries, the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent and as Collateral Agent.

The Borrower hereby gives you irrevocable notice, pursuant to [Sections 2.1 and
3.1(d)]1[Section 3.2(a)(i)]2 of the Credit Agreement, of its request of a Credit
Extension (the “Proposed Borrowing”) under the Credit Agreement and sets forth
the following information:

The date of the Proposed Borrowing is              ,         3 (the “Credit
Date”).

I The aggregate principal amount of requested Term Loans is $            , of
which $             consists of Base Rate Loans and $             consists of
Eurodollar Rate Loans having an initial Interest Period of [one month][two
months][three months][six months][twelve months]4.

II The requested funds are to be disbursed to the Borrower’s account with
[            ] (Routing No. [        ]; Account No. [        ]).

III The undersigned hereby certifies that the following statements are true on
and as of the Credit Date:

 

1 

For borrowings of the Initial Term Loans on the Closing Date only.

2 

For borrowings of any Term Loans after the Closing Date.

3 

Notices pursuant to Section 2.1 of the Credit Agreement must be delivered no
later than 11:00 a.m. (New York City time) one Business Day prior to the date of
the Proposed Borrowing for Base Rate Loans and three Business Days prior to the
date of the Proposed Borrowing for Eurodollar Rate Loans.

4 

Twelve month periods available only with the consent of each applicable Lender
of the affected Class. Period of less than one month available only with the
consent of the Administrative Agent in its sole discretion.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

A [As may be limited in respect of certain conditions precedent set forth in
Section 2.24(f) of the Credit Agreement with respect to Incremental Term
Facilities or Section 1.5 of the Credit Agreement with respect to any Limited
Condition Acquisition, the representations and warranties contained in the
Credit Agreement and in the other Credit Documents are true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which are true and correct in all respects) on and
as of the Credit Date to the same extent as though made on and as of the Credit
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (except for those representations
and warranties that are conditioned by materiality, which were true and correct
in all respects) on and as of such earlier date;]5 and

B [no Default or Event of Default has occurred and is continuing or will have
occurred and be continuing immediately following the Proposed Borrowing].6

[Remainder of Page Intentionally Left Blank]

 

 

5 

Not required for borrowings on the Closing Date.

6 

Not required for borrowings on the Closing Date and, in the event of any LCA
Election, subject to Section 1.5.

 

Exhibit A-1-2



--------------------------------------------------------------------------------

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Form of Funding Notice]



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

CONVERSION/CONTINUATION NOTICE

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent for the Lenders referred to below

60 Wall Street

New York, NY 10005

Attention: Agency Transactions (Agency.Transactions@db.com)

                 ,         

 

Re:

Lumentum Holdings Inc.

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement), among
Lumentum Holdings Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Guarantor
Subsidiaries, the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent and as Collateral Agent.

The Borrower hereby gives you irrevocable notice1, pursuant to Section 2.9(b) of
the Credit Agreement, of its request for the following:

[I a continuation, on              ,         , as Eurodollar Rate Loans having
an Interest Period of [one month][two months][three months][six months][twelve
months]2 of Term Loans in an aggregate outstanding principal amount of
$             having an Interest Period ending on the proposed date for such
continuation;]

[II a conversion, on              ,         , to Eurodollar Rate Loans having an
Interest Period of [one month][two months][three months][six months][twelve
months]3 of Term Loans in an aggregate outstanding principal amount of
$            ; and]

[III a conversion, on             ,         , to Base Rate Loans, of Term Loans
in an aggregate outstanding principal amount of $            .]

In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the date hereof.

 

 

1 

Must be delivered no later than 11:00 a.m. (New York City time) one Business Day
prior to the proposed conversion date for a conversion to a Base Rate Loan and
three Business Days prior to the proposed conversion/continuation date for a
conversion to, or a continuation of, a Eurodollar Rate Loan.

2 

Twelve month periods available only with the consent of each applicable Lender
of the affected Class. Period of less than one month available only with the
consent of the Administrative Agent in its sole discretion.

3 

Twelve month periods available only with the consent of each applicable Lender
of the affected Class. Period of less than one month available only with the
consent of the Administrative Agent in its sole discretion.

[Remainder of Page Intentionally Left Blank]

 

Exhibit A-2-1



--------------------------------------------------------------------------------

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Conversion/Continuation Notice]



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

TERM LOAN NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount: $            
                    ,         

FOR VALUE RECEIVED, the undersigned, Lumentum Holdings Inc. a Delaware
corporation (the “Borrower”) hereby promises to pay to the Lender set forth
above (the “Lender”) the principal amount set forth above, or, if less, the
aggregate unpaid principal amount of Term Loans (as defined in the Credit
Agreement referred to below) of the Lender pursuant to the Credit Agreement,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of Term
Loans from the date made until such principal amount is paid in full, payable at
such times and at such interest rates as are specified in the Credit Agreement.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to Deutsche Bank AG New York
Branch, as Administrative Agent, at the address set forth in the Credit
Agreement, in immediately available funds.

This Term Loan Note is one of the Term Loan Notes referred to in, and is
entitled to the benefits of, the Credit and Guaranty Agreement, dated as of
December 10, 2018 (as the same may be amended, restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto
as Guarantor Subsidiaries, the Lenders from time to time party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of Term
Loans by the Lender to the Borrower in an aggregate amount not to exceed at any
time outstanding the principal amount set forth above, the indebtedness of the
Borrower resulting from such Term Loans being evidenced by this Term Loan Note
and (b) contains provisions for acceleration of the maturity of the unpaid
principal amount of this Term Loan Note upon the happening of certain stated
events and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

This Term Loan Note is a Credit Document, is entitled to the benefits of the
Credit Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.3 (Interpretation, etc.), 10.15 (Consent to Jurisdiction)
and 10.16 (Waiver of Jury Trial) thereof.

This Term Loan Note is a registered obligation, transferable only upon notation
in the Register, and no assignment hereof shall be effective until recorded
therein.

 

Exhibit B-1



--------------------------------------------------------------------------------

This Term Loan Note and the rights and obligations of the parties hereunder,
including but not limited to the validity, interpretation, construction, breach,
enforcement or termination hereof, and whether arising in contract or tort or
otherwise shall be governed by, and shall be construed and enforced in
accordance with, the law of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Loan Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Term Loan Note]



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

COMPLIANCE CERTIFICATE1

DATED:                     

THE UNDERSIGNED HEREBY CERTIFIES IN THE CAPACITY SET FORTH BELOW, AND NOT IN A
PERSONAL CAPACITY AND WITHOUT ANY PERSONAL LIABILITY, AS FOLLOWS:

1. I am the [Chief Financial Officer]2 of LUMENTUM HOLDINGS INC., a Delaware
corporation (the “Borrower”).

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of December 10, 2018 (as amended, amended and restated, supplemented,
waived and/or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition are used as defined therein),
among the Borrower, certain Subsidiaries of the Borrower from time to time party
thereto as Guarantor Subsidiaries, the Lenders from time to time party thereto,
and Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and as Collateral Agent, and I have made, or have caused
to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

3. The financial statements delivered pursuant to Section [5.1(a)][5.1(b)] of
the Credit Agreement with this Compliance Certificate were prepared in
accordance with GAAP [(subject, in the case of financial statements delivered in
accordance with Section 5.1(b) of the Credit Agreement, to normal year-end audit
adjustments and the absence of footnotes)] applied on a consistent basis
throughout the periods covered thereby, except as may be indicated in the notes
thereto, and fairly present, in all material respects, the consolidated
financial position of the Persons described in such financial statements as of
the dates indicated and the results of their operations and their cash flows for
the periods indicated [(subject, in the case of financial statements delivered
in accordance with Section 5.1(b) of the Credit Agreement, to changes resulting
from normal year-end audit adjustments and the absence of footnotes)]. Each of
the calculations set forth on Annex A hereto are correct in all material
respects.

4. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Compliance
Certificate[, except as set forth in Annex B, describing in detail, the nature
of the condition or event, the period during which it has existed and the action
which the Borrower has taken, is taking, or proposes to take with respect to
each such condition or event].

 

1 

In the event of any conflict between this Compliance Certificate (including the
Annexes hereto) and the Credit Agreement, the Credit Agreement shall control.

2 

Or other officer with equivalent duties.

 

Exhibit C-1



--------------------------------------------------------------------------------

5. [Attached hereto as Annex C is a calculation of Consolidated Excess Cash
Flow, Cumulative Retained Excess Cash Flow, Cumulative Retained Asset Sale
Proceeds, Consolidated Working Capital, Consolidated Working Capital Adjustment,
Available Amount and a summary of the uses of the Available Amount during the
applicable Excess Cash Flow Period3 and the dates on which such uses occurred.]4

6. [In accordance with Section 4.6(b) of the Pledge and Security Agreement,
attached hereto as Annex D is a supplement to Part II (Intellectual Property) of
Schedule 5.2 of the Security Agreement Disclosure Letter (as defined in the
Pledge and Security Agreement), if any.]5

[Remainder of Page Intentionally Left Blank]

 

 

3 

“Excess Cash Flow Period” means (i) initially, the period commencing on the
first day of the first full Fiscal Quarter of the Borrower ended after the
Closing Date and ending on the last day of the Fiscal Year ended June 29, 2019
and (ii) thereafter, each subsequent Fiscal Year of the Borrower, but in all
cases for purposes of calculating the Cumulative Retained Excess Cash Flow shall
only include such Fiscal Years (or portion of a given Fiscal Year) for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(e) of the Credit Agreement,
respectively, and for which any prepayments required by Section 2.14(d) of the
Credit Agreement (if any) have been made (it being understood that the Retained
ECF Percentage of Consolidated Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow, regardless of
whether a prepayment is required by Section 2.05(d) of the Credit Agreement).

4 

Items described in this Section are to be delivered with each Compliance
Certificate accompanying financial statements delivered pursuant to
Section 5.1(a) of the Credit Agreement.

5 

To be delivered with each Compliance Certificate when required by Section 4.5(b)
of the Pledge and Security Agreement. To include any Collateral consisting of
(a) U.S. registered Patents and applications therefor, (b) U.S. registered
Trademarks and applications therefor and (c) U.S. registered Copyrights, in each
case, acquired during the applicable Fiscal Year period.

 

Exhibit C-2



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in Annex
A attached hereto (if any) and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered as of the date
first set forth above pursuant to Section 5.1(e) of the Credit Agreement.

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE [[FOUR] FISCAL QUARTER[S]] [FISCAL YEAR] ENDING [mm/dd/yy]

 

1. Consolidated Adjusted EBITDA:1 (a) + [(b)(i) through (b)(xxi)]2 – [(c)(i)
through (c)(ii)]3 =    $ [    ,    ,     ] 

(a)   Consolidated Net Income for such period:4

   $ [    ,    ,     ] 

(b)   (i) Consolidated Interest Expense for such Test Period:

   $ [    ,    ,     ] 

(ii) consolidated tax expense for such Test Period based on income, profits or
capital, including state, franchise, capital and similar taxes and withholding
taxes paid or accrued during such period:

   $ [    ,    ,     ] 

(iii) amounts attributable to depreciation and amortization expense for such
Test Period (including amortization of customer contracts, non-compete
agreements or other intangible assets):

   $ [    ,    ,     ] 

(iv) non-cash charges or expenses reducing Consolidated Net Income for such
period.5

   $ [    ,    ,     ] 

(v) costs, fees and expenses associated with the Transactions:

   $ [    ,    ,     ] 

 

 

1 

For purposes of calculating Consolidated Adjusted EBITDA for any Test Period
that includes any Fiscal Quarter from, and including, December 30, 2017 through
September 29, 2018, Consolidated Adjusted EBITDA for such Fiscal Quarter will be
deemed to be the amounts set forth in the table below, subject to Pro Forma
adjustment as set forth in the Credit Agreement in connection with any Specified
Transaction:

 

Fiscal Quarter ended:

   Consolidated Adjusted EBITDA  

December 30, 2017

   $ 164,600,000  

March 31, 2018

   $ 93,700,000  

June 30, 2018

   $ 98,300,000  

September 29, 2018

   $ 129,600,000  

 

2 

In each case (other than clauses (b)(xx) and (b)(xxi)), to the extent the items
listed in such clause (b) are deducted (and not added back or excluded) in the
calculation of Consolidated Net Income, but without duplication.

3 

In each case, to the extent the items listed in such clause (c) are included in
the calculation of Consolidated Net Income, but without duplication.

4 

Calculated in Item 2.

5 

In connection with any non-cash charge or expense that is an accrual of a
reserve for a cash expenditure or payment required to be made, or anticipated to
be made, in a future period, (1) the Borrower may determine not to add back such
non-cash charge or expense in the current Test Period and (2) to the extent the
Borrower decides to add back such non-cash charge or expense, the cash payment
in respect thereof in such future period will be subtracted from Consolidated
Adjusted EBITDA to such extent.

 

Exhibit C-A-1



--------------------------------------------------------------------------------

(vi) costs, fees, charges and expenses arising in connection with the
Acquisition and any transaction that is or would be a Permitted Acquisition,
permitted Investment, disposition, incurrence or repayment of Indebtedness
(including a refinancing, amendment or other modification thereof) and/or equity
offering, in each case whether or not consummated and any amendment or
modification to the terms of any such transactions (including such costs, fees,
charges and expenses reimbursed or actually paid by a Person that is not the
Borrower or a Subsidiary or covered by indemnification or reimbursement
provisions):

   $ [    ,    ,     ] 

(vii) restructuring, integration or similar charges, expenses or reserves,
whether or not classified as restructuring charges or expenses under GAAP
(including restructuring costs related to acquisitions and closure or
consolidation of branches, facilities or locations, any lease termination
settlements (or remaining rental expense until the end of the applicable lease
term), and any expense related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate use):

   $ [    ,    ,     ] 

(viii) extraordinary, unusual or non-recurring costs, fees, charges and other
expenses, including severance costs and expenses (including such fees, charges
and expenses incurred by the Borrower or any Subsidiary that are reimbursed or
actually paid by a Person that is not the Borrower or a Subsidiary or covered by
indemnification or reimbursement provisions):

   $ [    ,    ,     ] 

(ix) expenses, losses (including lost revenues) or charges incurred during such
period in connection with Casualty Events to the extent that any such amount is
covered by business interruption or other insurance and which either has been
reimbursed or as to which the Borrower has made a determination that there
exists reasonable evidence that such amount will be reimbursed by the insurer
and only to the extent that such amount is (a) not denied by the applicable
insurance carrier in writing and (b) in fact reimbursed within 180 days of the
date of such determination (with a deduction for any amount so added back to the
extent not so reimbursed within 180 days):

   $ [    ,    ,     ] 

(x) expenses, charges and losses due to the effects of purchase accounting, as
set forth in Accounting Standards Codification 805:

   $ [    ,    ,     ] 

(xi) the amount of any expenses paid on behalf of any member of the board of
directors or reimbursable to such member of the board of directors:

   $ [    ,    ,     ] 

(xii) costs or expenses incurred by the Borrower or any Subsidiary pursuant to
an equity-based compensation plan, profits interest or stock option plan or any
other management or employee benefit plan or arrangement or any stock
subscription or shareholder plan:

   $ [    ,    ,     ] 

(xiii) any minority interest expense:

   $ [    ,    ,     ] 

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Adjusted EBITDA pursuant to clause (c)(ii) below for any
previous period:

   $ [    ,    ,     ] 

 

Exhibit C-A-2



--------------------------------------------------------------------------------

(xv) expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with
Permitted Acquisitions or other permitted Investments or acquisitions:

   $ [    ,    ,     ] 

(xvi) retention, recruiting, relocation and signing bonuses and expenses:

   $ [    ,    ,     ] 

(xvii) charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed, or, so long as
the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is
(A) not denied by the applicable indemnitor in writing and (B) in fact
indemnified or reimbursed within 180 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 180 day period):

   $ [    ,    ,     ] 

(xviii) in connection with acquisitions of Foreign Subsidiaries, expenses
recognized on conversion from IFRS to GAAP for items capitalized under IFRS but
expensed under GAAP:

   $ [    ,    ,     ] 

(ix) costs relating to compliance with the Sarbanes-Oxley Act of 2002, as
amended, and other expenses arising out of or incidental to the status of the
Borrower as a reporting company, including costs, fees and expenses relating to
compliance with provisions of the Securities Act and the Exchange Act and the
rules of national securities exchange companies with listed equity securities:

   $ [    ,    ,     ] 

(xx) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from (A) actions
taken, (B) actions relating to any acquisition, disposition or operational
change committed to be taken or expected to be taken no later than 24 months
after such acquisition, disposition or operational change and (C) actions
relating to the Transactions and acquisitions that occurred prior to the Closing
Date reasonably expected to be taken no later than 24 months after the Closing
Date, in each case, which cost savings, operating expense reductions and
synergies will be determined by the Borrower in good faith and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined:

   $ [    ,    ,     ] 

(xxi) any other add-backs and adjustments set forth in the bank model delivered
to the Administrative Agent and the Lead Arranger, dated March 3, 2018:

   $ [    ,    ,     ] 

 

Exhibit C-A-3



--------------------------------------------------------------------------------

(c)   (i) extraordinary, unusual or non-recurring cash gains of such Person for
such period increasing Consolidated Net Income:

   $ [    ,    ,     ] 

(ii) all non-cash items of such Person for such Test Period increasing
Consolidated Net Income, including gains on cancellation of debt purchased at
less than par (in each case of or by the Borrower and the Subsidiaries for such
period), other than the accrual of revenue in the ordinary course and excluding
any such items which represent the reversal in such Test Period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period to the
extent such amount was deducted in determining Consolidated Adjusted EBITDA for
such prior period:

   $ [    ,    ,     ] 

2.  Consolidated Net Income: (a) + (b) – [(c)(i) through (c)(viii)] =

   $ [    ,    ,     ] 

(a)   the net income (or loss) of the Borrower and the Subsidiaries on a
consolidated basis for such Test Period taken as a single accounting period
determined in conformity with GAAP:

   $ [    ,    ,     ] 

(b)   the income (or loss) of any Joint Venture or Unrestricted Subsidiary of
the Borrower or any Subsidiary, solely, in the case of any income, to the extent
of the amount of dividends or other distributions actually paid in cash to the
Borrower or any Subsidiary by such Joint Venture or Unrestricted Subsidiary
during such Test Period:

   $ [    ,    ,     ] 

(c)   (i) to the extent included in clause (a) above (without duplication), with
respect to any Person that is not a wholly-owned Subsidiary of the Borrower but
whose net income is consolidated in whole or in part with the net income of the
Borrower, the income (or loss) of such Person solely to the extent attributable
to that portion of the Capital Stock in such Person that is not owned, directly
or indirectly, by the Borrower during such Test Period; provided, the Borrower’s
equity in the net income in such Person will be included in Consolidated Net
Income up to the amount of dividends, distributions or other payments in respect
of such equity that are paid in cash (or to the extent converted into cash) by
such Person to the Borrower or any Subsidiary (and the Borrower’s equity in the
net loss of such Person shall be included to the extent of the aggregate
Investment of the Borrower or any Subsidiary in such Person):

   $ [    ,    ,     ] 

(ii) to the extent included in clause (a) above (without duplication), with
respect to any Person that is not a wholly-owned Subsidiary of the Borrower but
whose net income is consolidated in whole or in part with the net income of the
Borrower, the income of such Person solely to the extent that the declaration or
payment of dividends or similar distributions by such Person of that income is
not permitted by operation of the terms of its Organizational Documents or any
agreement, instrument or requirement of Law applicable to such Person during
such Test Period; provided that Consolidated Net Income shall be increased by
the amount of dividends or distributions or other payments that are actually
paid by such Person to the Borrower or any Subsidiary in respect of such Test
Period:

   $ [    ,    ,     ] 

 

Exhibit C-A-4



--------------------------------------------------------------------------------

(iii) to the extent included in clause (a) above (without duplication), the
income (or loss) of any Person (other than the Acquired Business in connection
with the Acquisition) accrued prior to the date (x) such Person becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any Subsidiary or (y) such Person’s assets are acquired by the Borrower or
any Subsidiary:

   $ [    ,    ,     ] 

(iv) to the extent included in clause (a) above (without duplication), any
after-tax gains or losses attributable to non-ordinary course dispositions of
property:

   $ [    ,    ,     ] 

(v) to the extent included in clause (a) above (without duplication), earnings
(or losses), including any non-cash impairment charge, resulting from any
reappraisal, revaluation or write-up (or write-down) of assets during such Test
Period:

   $ [    ,    ,     ] 

(vi) to the extent included in clause (a) above (without duplication), (x)
unrealized gains and losses with respect to Rate Contracts for such Test Period
and the application of Accounting Standards Codification 815 (Derivatives and
Hedging) and (y) any after-tax effect of income (or losses) for such Test Period
that result from the early extinguishment of (1) Indebtedness, (2) obligations
under any Rate Contracts or (3) other derivative instruments:

   $ [    ,    ,     ] 

(vii) to the extent included in clause (a) above (without duplication), gains
and losses due solely to fluctuations in currency values and the related tax
effects determined in accordance with GAAP for such Test Period:

   $ [    ,    ,     ] 

(viii) to the extent included in clause (a) above (without duplication), the
effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Subsidiaries) in the inventory, property and equipment,
software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period:

   $ [    ,    ,     ] 

 

Exhibit C-A-5



--------------------------------------------------------------------------------

3.  Consolidated Total Debt:6

   $ [    ,    ,     ] 

4.  Total Net Leverage Ratio: (i)/(ii) =7

         .    :1.00  

(i) Consolidated Total Debt as of such date, minus Unrestricted Cash (not to
exceed $100,000,000) as of such date:

   $ [    ,    ,     ] 

(ii)  LTM Consolidated Adjusted EBITDA8:

   $ [    ,    ,     ] 

5.  First Lien Net Leverage Ratio: (i)/(ii)9

         .    :1.00  

(i) Consolidated Total Debt that is Pari Passu Lien Indebtedness, minus
Unrestricted Cash (not to exceed $100,000,000) as of such date:

   $ [    ,    ,     ] 

(ii)  LTM Consolidated Adjusted EBITDA10:

   $ [    ,    ,     ] 

 

 

6 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and the Subsidiaries
referred to in the following clauses of the definition of “Indebtedness”:
clauses (a) (including, for the avoidance of doubt, the Convertible Notes and
any Purchase Money Indebtedness), (b), (c), (e) (but only to the extent that any
letter of credit has been drawn and not reimbursed) and (h) (solely to the
extent relating to Indebtedness of the type described in clauses (a), (b), (c)
and (e) of the definition thereof), in each case determined on a consolidated
basis in accordance with GAAP; provided that Consolidated Total Debt shall not
include Indebtedness in respect of obligations under Rate Contracts.

7 

Determined on a Pro Forma Basis.

8 

Calculated in Item 1.

9 

Determined on a Pro Forma Basis.

10 

Calculated in Item 1.

 

Exhibit C-A-6



--------------------------------------------------------------------------------

[ANNEX B TO

COMPLIANCE CERTIFICATE]

[DEFAULT OR EVENT OF DEFAULT]

 

Exhibit C-B-1



--------------------------------------------------------------------------------

ANNEX C TO

COMPLIANCE CERTIFICATE

1. Consolidated Excess Cash Flow

 

Consolidated Excess Cash Flow: [(a)(i)(x)—(a)(i)(y) + (a)(ii) + (a)(iii)]1 -
[(b)(i) through (b)(xii)]2 =3

   $ [    ,    ,     ] 

(a)

  

(i)(x) Consolidated Adjusted EBITDA4 for such Excess Cash Flow Period (for the
avoidance of doubt, calculated on an actual and not on a Pro Forma Basis):

   $ [    ,    ,     ] 

(i)(y) the aggregate cash component of all fees, costs, expenses, charges,
proceeds or other amounts included in the calculation of Consolidated Adjusted
EBITDA (pursuant to clause (b) of the definition thereof)5 for such Excess Cash
Flow Period:

   $ [    ,    ,     ] 

(ii) all cash extraordinary, unusual and non-recurring gains excluded in the
calculation of Consolidated Adjusted EBITDA (pursuant to clause (c)(i) of the
definition thereof)6 for such Excess Cash Flow Period:

   $ [    ,    ,     ] 

(iii) decreases in the Consolidated Working Capital Adjustment for such Excess
Cash Flow Period (other than any such decreases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such period
or the application of purchase accounting):

   $ [    ,    ,     ] 

(b)

  

(i) consolidated capital expenditures in accordance with GAAP or acquisitions of
Intellectual Property accrued or paid in cash by the Borrower and the
Subsidiaries during such period or prior to the ECF Payment Date, in each case
to the extent funded with Internally Generated Cash:78

   $ [    ,    ,     ] 

 

1 

Without duplication.

2 

Without duplication and without duplication of amounts deducted pursuant to item
(a)(i)(y) above.

3 

For purposes of Section 2.14(d) of the Credit Agreement, “Consolidated Excess
Cash Flow” will be deemed to be $0 if the calculation above results in a
negative number.

4 

Calculated in Item 1 of Annex A.

5 

Calculated in Item 1(b) of Annex A.

6 

Calculated in Item 1(c)(i) of Annex A.

7 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (a) proceeds of the issuance of (or
contributions in respect of) Capital Stock of such Person, (b) proceeds of the
incurrence of Indebtedness by such Person or any of its Subsidiaries or
(c) proceeds of dispositions (other than dispositions of inventory in the
ordinary course of business) and Casualty Events.

8 

In respect of items enumerated in clauses (b)(i), (b)(iii), (b)(iv), (b)(v),
(b)(x) and (b)(xi), (A) any amount committed to be paid or made within such time
period that reduces Consolidated Excess Cash Flow in such Excess Cash Flow
Period pursuant to such clause will not be deducted again in the calculation of
Consolidated Excess Cash Flow for any subsequent Excess Cash Flow Period and
(B) to the extent any such amount committed to be paid or made after the end of
such Excess Cash Flow Period is not actually paid or made in cash within such
period, such unpaid amount will, to the extent applicable, be added to the
calculation of Consolidated Excess Cash Flow for the immediately succeeding
Excess Cash Flow Period.

 

Exhibit C-C-1



--------------------------------------------------------------------------------

(ii) the amounts for such Excess Cash Flow Period of all repayments,
repurchases, redemptions, retirements, defeasances or other discharges of
Indebtedness funded with Internally Generated Cash (excluding (x) repayments of
revolving Indebtedness unless accompanied by a permanent reduction in the
commitments thereunder and (y) purchases, prepayments and repayments of Term
Loans and other Pari Passu Lien Indebtedness, to the extent the same reduce the
amount of mandatory prepayments of Term Loans from Consolidated Excess Cash Flow
pursuant to Sections 2.14(d)(ii) and/or 2.14(d)(iii) of the Credit Agreement),
in each case paid in cash during such period:

   $ [    ,    ,     ] 

(iii) the amount of Restricted Equity Payments pursuant to Sections 6.4(a), (c),
(f), (g), (h), (k) and (l) of the Credit Agreement made during such period or
prior to the ECF Payment Date to the extent funded with Internally Generated
Cash:

   $ [    ,    ,     ] 

(iv) the aggregate consideration paid in cash during such period or prior to the
ECF Payment Date in connection with Permitted Acquisitions or other Investments
permitted under Section 6.6 of the Credit Agreement to the extent funded with
Internally Generated Cash (excluding any intercompany Investments by and among
the Borrower and its Subsidiaries, Investments pursuant to Section 6.6(a) of the
Credit Agreement and any such payments made in reliance on any basket calculated
by reference to the Available Amount):

   $ [    ,    ,     ] 

(v) the amount of any payments in respect of purchase price adjustments,
earn-outs or long-term liabilities of the Borrower and its Subsidiaries made in
cash by the Borrower or any Subsidiary during such period or prior to the ECF
Payment Date (only to the extent made with Internally Generated Cash and
excluding any such payments made in reliance on any basket calculated by
reference to the Available Amount):

   $ [    ,    ,     ] 

(vi) increases in the Consolidated Working Capital Adjustment for such Excess
Cash Flow Period (other than any such increases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such Excess
Cash Flow Period or the application of purchase accounting):

   $ [    ,    ,     ] 

(vii) all non-cash expenses, charges and adjustments for such Excess Cash Flow
Period added to Consolidated Adjusted EBITDA pursuant to clause (b) of the
definition thereof9:

   $ [    ,    ,     ] 

(viii) an amount equal to the aggregate net non-cash gain on dispositions of
property by the Borrower and its Subsidiaries during such Excess Cash Flow
Period (other than dispositions of property in the ordinary course of business)
to the extent included in arriving at such Consolidated Adjusted EBITDA and the
net cash loss on dispositions to the extent otherwise added to arrive at
Consolidated Adjusted EBITDA:

   $ [    ,    ,     ] 

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such Excess
Cash Flow Period that are made in connection with any prepayment of any
principal of Indebtedness to the extent (x) such prepayment of principal reduced
Consolidated Excess Cash Flow pursuant to clause (b)(ii) above or reduced the
mandatory prepayment required by Section 2.14(d) of the Credit Agreement and
(y) such payment is made with Internally Generated Cash:

   $ [    ,    ,     ] 

 

9 

Calculated in item 1(b)(iv) of Annex A.

 

Exhibit C-C-2



--------------------------------------------------------------------------------

(x) the amount of cash Taxes paid or Tax reserves set aside or payable (without
duplication), including taxes imposed on the distribution or repatriation of
cash, in such Excess Cash Flow Period:

   $[    ,    ,    ]

(xi) without duplication of amounts deducted from Consolidated Excess Cash Flow
in prior periods, at the option of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower or any Subsidiary pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Investments permitted by Section 6.6 of the Credit
Agreement (including Permitted Acquisitions) or capital expenditures to be
consummated or made during the period of four consecutive Fiscal Quarters
following the end of such period to the extent intended to be financed with
Internally Generated Cash; provided, that to the extent the aggregate amount
utilized to consummate such transaction during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Consolidated Excess Cash Flow at
the end of such period of four consecutive Fiscal Quarters:

   $[    ,    ,    ]

(xii) the amount of all extraordinary, unusual or non-recurring costs, fees,
charges and other expenses paid in cash, in each case, to the extent added back
in the calculation of Consolidated Adjusted EBITDA (pursuant to clause (b)(viii)
of the definition thereof):

   $[    ,    ,    ]

2. Cumulative Retained Excess Cash Flow

 

Cumulative Retained Excess Cash Flow: (a) - (b)10 =

   $ [    ,    ,     ] 

(a)   the aggregate cumulative sum of the Consolidated Excess Cash Flow11 for
all Excess Cash Flow Periods ended prior to such date of determination:

   $ [    ,    ,     ] 

(b)   (i) aggregate cumulative sum of Consolidated Excess Cash Flow applied or
required to be applied to prepay the Term Loans pursuant to Section 2.14(d) of
the Credit Agreement for all Excess Cash Flow Periods ended prior to such date
of determination and (ii) the aggregate principal amount of all prepayments,
repayments and purchases of Term Loans and other Pari Passu Lien Indebtedness
applied pursuant to clauses (ii) and (iii) of Section 2.14(d) of the Credit
Agreement to reduce the calculation of the Consolidated Excess Cash Flow payment
under Section 2.14(d) of the Credit Agreement for all Excess Cash Flow Periods
ended prior to such date of determination:

   $ [    ,    ,     ] 

 

 

10 

Not less than zero.

11 

Calculated in item 1.

 

Exhibit C-C-3



--------------------------------------------------------------------------------

3. Cumulative Retained Asset Sale Proceeds

 

The aggregate cumulative sum of the Net Cash Proceeds from Asset Sales not
required to have been applied to the repayment of Term Loans during the period
from the Closing Date to such date of determination solely as a result of
(x) the reduction of the Asset Sale Sweep Percentage to less than 100% by
operation of the proviso appearing in Section 2.14(d) of the Credit Agreement or
(y) the waiver of any mandatory prepayment with respect to Asset Sales pursuant
to Section 2.15(e) of the Credit Agreement:

   $ [    ,    ,     ] 

4. Consolidated Working Capital

 

Consolidated Working Capital (beginning of such Fiscal Year): (i)(a) - (i)(b) =

   $ [    ,    ,     ] 

(i) (a) Consolidated Current Assets:

   $ [    ,    ,     ] 

(b) Consolidated Current Liabilities:

   $ [    ,    ,     ] 

Consolidated Working Capital (end of such Fiscal Year): (ii)(a) - (ii)(b) =

   $ [    ,    ,     ] 

(ii)  (a) Consolidated Current Assets:

   $ [    ,    ,     ] 

(b) Consolidated Current Liabilities:

   $ [    ,    ,     ] 

5. Consolidated Working Capital Adjustment

 

Consolidated Working Capital Adjustment12: (i) - (ii) =13

   $ [    ,    ,     ] 

(i) Consolidated Working Capital as of the beginning of such Excess Cash Flow
Period:

   $ [    ,    ,     ] 

(ii) Consolidated Working Capital as of the end of such Excess Cash Flow Period:

   $ [    ,    ,     ] 

 

12 

For purposes of this calculation, Consolidated Working Capital as of the
beginning of the Excess Cash Flow Period shall be adjusted to give effect to any
working capital arising from acquisitions or dispositions by the Borrower and
its Subsidiaries completed during such Excess Cash Flow Period (including the
impact of any post-closing working capital adjustments).

13 

Amount may be positive or negative.

 

Exhibit C-C-4



--------------------------------------------------------------------------------

[ANNEX D TO

COMPLIANCE CERTIFICATE]

[SUPPLEMENT TO PART II OF SCHEDULE 5.2 OF THE SECURITY AGREEMENT DISCLOSURE
LETTER]

 

II.

INTELLECTUAL PROPERTY

 

(A)

Registered U.S. Copyrights and Copyright Applications:

 

No.

   Title    App. No.    App. Date    Reg. No.    Reg. Date    Owner            
                       

(B)

U.S. Patents and Patent Applications:

 

No.

   Title    App. No.    App. Date    Reg. No.    Reg. Date    Owner            
                       

 

(C)

U.S. Trademark Registrations and Trademark Applications:

 

No.

   Trademark    Owner    App. No.    App. Date    Reg. No.    Reg. Date         
                          

 

Exhibit C-D-1



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

SOLVENCY CERTIFICATE

December 10, 2018

This solvency certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 3.1(k) of the certain Credit and Guaranty
Agreement, dated as of December 10, 2018 (as the same may be amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Lumentum Holdings Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto as Guarantor Subsidiaries, the Lenders from time to time party thereto,
and Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent; capitalized terms used herein without definition are used as defined in
the Credit Agreement.

I, [        ], the Chief Financial Officer of the Borrower, solely in such
capacity and not in an individual capacity, hereby certify that I am the Chief
Financial Officer of the Borrower and that I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries (taken as a whole),
and I am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as Chief Financial Officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that:

 

  (i)

the sum of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole;

 

  (ii)

the present fair saleable value of the assets of the Borrower and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured;

 

  (iii)

the capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower or its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and

 

  (iv)

the Borrower and the Subsidiaries, taken as a whole, are able to pay their debts
(including current obligations and contingent liabilities) as such debts mature
and do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debts as they mature in the ordinary course of business.

 

Exhibit D-1



--------------------------------------------------------------------------------

For the purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

[Remainder of Page Intentionally Left Blank]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title: Chief Financial Officer

[Lumentum - Signature Page to Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit and Guaranty Agreement identified below (as the same may be
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (but not prior to the registration of
the information contained herein in the Register pursuant to Section 10.6(b) of
the Credit Agreement) (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and the other Credit Documents or any
other instrument or document furnished pursuant thereto, to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any guarantees
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, the other Credit
Documents, any other instrument or document furnished pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]: _________________________________________

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1



--------------------------------------------------------------------------------

2.

Assignee[s]:_________________________________________

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 

3.

Assignee’s Address for Notices: _________________________________________

 

4.

Borrower: Lumentum Holdings Inc.

 

5.

Administrative Agent: Deutsche Bank AG New York Branch, as the administrative
agent under the Credit Agreement

 

6.

Credit and Guaranty Agreement: The Credit and Guaranty Agreement, dated as of
December 10, 2018 among Lumentum Holdings Inc., a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower from time to time party
thereto as Guarantor Subsidiaries, the Lenders from time to time party thereto,
and Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent.

 

7.

Assigned Interest[s]:

 

Assignor[s] 5

   Assignee[s] 6      Term
Loan/Term
Loan
Commitment
Assigned   Aggregate
Amount of Term
Loans/Term Loan
Commitment for
all Lenders7    Principal
Amount of Term
Loans/Term
Loan
Commitments
Assigned    Percentage
Assigned of
Applicable
Term
Loan/Term
Loan
Commitment8     CUSIP
Number       [Term


Loan
Commitment/

Term Loans]

  $    $           %   

 

[8.

Trade Date: ______________]9

[Remainder of Page Intentionally Left Blank]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 15 decimals, as a percentage of Term Loans and the
aggregate Term Loan Commitments of all lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___1

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]2 [NAME OF ASSIGNOR] By:  

 

  Title: [[NAME OF ASSIGNOR] By:  

 

  Title:] ASSIGNEE[S]3 [NAME OF ASSIGNEE] By:  

 

  Title: [[NAME OF ASSIGNEE] By:  

 

  Title:]

 

 

1 

To be inserted by the Administrative Agent and which shall be the Effective Date
of recordation of transfer in the register therefor.

2 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

3 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

[Lumentum - Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

[Consented to and Accepted:]4 [LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:]

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:]

 

 

4 

To be completed to the extent consent of the Borrower or the Administrative
Agent is required under Section 10.6 of the Credit Agreement.

[Lumentum - Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor, and (iii) it has all
necessary power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) except as set forth in clause (a) above, it makes
no representation or warranty and assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, (iii) the financial condition of any Credit Party,
any of their respective Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by any
Credit Party, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto.

1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it is
legally authorized to enter into this Assignment and Assumption; (ii) it has all
necessary power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and become a Lender under the Credit Agreement; (iii) it is
an Eligible Assignee; (iv) it is not a Disqualified Lender; (v) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (vi) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experience in acquiring assets of such type, (vii) it has received a copy of the
Credit Agreement, and as received to has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest; (viii) agrees that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; (ix) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts that have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions.

Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, in its sole discretion, be earlier than three Business
Days after the date of such acceptance and recording by the Administrative
Agent). This Assignment and Assumption will be delivered to the Administrative
Agent together with (a) the forms specified in Section 2.20(f) of the Credit
Agreement, duly completed and executed by [the][each] Assignee; (b) if
[the][each] Assignee is not already a Lender under the Credit Agreement, an
administrative questionnaire, and (c) a processing and recordation fee of
$3,500, if required under the Credit Documents.

From and after the Effective Date, (a) [the][each] Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and shall be bound by the provisions thereof (including
Section 10.6(c) of the Credit Agreement) and (b) [the][each] Assignor shall, to
the extent provided in this Assignment and Assumption, relinquish its rights and
be released from its obligations under the Credit Agreement.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.

This Assignment and Assumption and the rights and obligations of the parties
hereunder, including, but not limited to, the validity, interpretation,
construction, breach, enforcement or termination hereof, and whether arising in
contract or tort or otherwise, shall be construed in accordance with and be
governed by the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities

For U.S. Federal Income Tax Purposes)

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Lumentum Holdings
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto as Guarantor Subsidiaries, the Lenders
from time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.20(f) of the Credit Agreement, the undersigned hereby
certifies that:

 

  (i)

it is the sole record and beneficial owner of the Term Loan(s) (as well as any
Term Loan Note(s) evidencing such Term Loan(s)) in respect of which it is
providing this certificate,

 

  (ii)

it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code,

 

  (iii)

it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and

 

  (iv)

it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided in this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Remainder of Page Intentionally Left Blank]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

Dated: _____________ __, ____

[Lumentum - Signature Page to Certificate re Non-Bank Status]



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities

For U.S. Federal Income Tax Purposes)

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Lumentum Holdings
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto as Guarantor Subsidiaries, the Lenders
from time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.20(f) and Section 10.6(g) of the Credit Agreement, the
undersigned hereby certifies that:

 

  (i)

it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate,

 

  (ii)

it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code,

 

  (iii)

it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and

 

  (iv)

it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Remainder of Page Intentionally Left Blank]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN PARTICIPANT]

By:  

 

  Name:   Title:

Dated: _____________ __, ____

[Lumentum - Signature Page to Certificate re Non-Bank Status]



--------------------------------------------------------------------------------

EXHIBIT F-3 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships or Pass-Thru Entities

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit and Guaranty Agreement, dated as of
December 10, 2018 (as the same may be amended, restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among Lumentum
Holdings Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party thereto as Guarantor Subsidiaries, the
Lenders from time to time party thereto, and Deutsche Bank AG New York Branch,
as Administrative Agent (the “Administrative Agent”) and as Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.20(f) and Section 10.6(g) of the Credit Agreement, the
undersigned hereby certifies that:

 

  (i)

it is the sole record owner of the participation in respect of which it is
providing this certificate,

 

  (ii)

its direct or indirect partners/members are the sole beneficial owners of such
participation,

 

  (iii)

with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,

 

  (iv)

none of its direct or indirect partners/members is a “ten percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and

 

  (v)

none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Remainder of Page Intentionally Left Blank]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN PARTICIPANT]

By:  

 

  Name:   Title:

Dated: _____________ __, ____

[Lumentum - Signature Page to Certificate re Non-Bank Status]



--------------------------------------------------------------------------------

EXHIBIT F-4 TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships or Pass-Thru Entities

For U.S. Federal Income Tax Purposes)

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Lumentum Holdings
Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party thereto as Guarantor Subsidiaries, the Lenders
from time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.20(f) of the Credit Agreement, the undersigned hereby
certifies that:

 

  (i)

it is the sole record owner of the Term Loan(s) (as well as any Term Loan
Note(s) evidencing such Term Loan(s)) in respect of which it is providing this
certificate,

 

  (ii)

its direct or indirect partners/members are the sole beneficial owners of such
Term Loan(s) (as well as any Term Loan Note(s) evidencing such Term Loan(s)),

 

  (iii)

with respect to the extension of credit pursuant to this Credit Agreement or any
other Credit Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code,

 

  (iv)

none of its direct or indirect partners/members is a “ten percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and

 

  (v)

none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Remainder of Page Intentionally Left Blank]

 

Exhibit F-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

Dated: _____________ __, ____

[Lumentum - Signature Page to Certificate re Non-Bank Status]



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

CLOSING DATE CERTIFICATE

December 10, 2018

Reference is made to the Credit and Guaranty Agreement, dated as of December 10,
2018 (as the same may be amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement), among
Lumentum Holdings Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Guarantor
Subsidiaries, the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent (the “Administrative Agent”) and as
Collateral Agent.

The undersigned, in his or her capacity as [        ] of the Borrower, and not
in a personal capacity and without any individual liability, hereby certifies in
such capacity as follows:

(a) Acquisition. The Acquisition has been consummated concurrently with the
Initial Credit Extension substantially in accordance with the Merger Agreement
(but without giving effect to the Second Step Merger (as defined in the Merger
Agreement)) without any waiver, amendment or modification thereof, in each case,
that is materially adverse to the Lenders unless consented to in writing by the
Administrative Agent and the Lead Arranger (such consent not to be unreasonably
withheld or delayed).

(b) Specified Representations and Merger Agreement Representations. (x) The
Specified Representations are true and correct in all material respects on and
as of the date hereof (except for those Specified Representations that are
conditioned by materiality, which are true and correct in all respects) and
(y) the Merger Agreement Representations are true and correct (subject, in each
case, to any materiality set forth in Article III of the Merger Agreement) on
and as of the date hereof (except to the extent such Merger Agreement
Representations specifically relate to an earlier date, in which case such
Merger Agreement Representations were true and correct (subject, in each case,
to any materiality set forth in Article III of the Merger Agreement) on and as
of such earlier date).

(c) No Company Material Adverse Effect. Since March 11, 2018 no Company Material
Adverse Effect (as defined in the Merger Agreement) has occurred and is
continuing as of the date hereof.

[Remainder of Page Intentionally Left Blank]

 

Exhibit G-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first above
written.

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title:

[Lumentum—Signature Page to Closing Date Certificate]



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated                 ,          (this “Counterpart
Agreement”) is delivered pursuant to the Credit and Guaranty Agreement, dated as
of December 10, 2018 (as the same may be amended, restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition are used as defined in the Credit Agreement),
among Lumentum Holdings Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto as Guarantor
Subsidiaries, the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent (the “Administrative Agent”) and as
Collateral Agent (the “Collateral Agent”).

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement, and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that the representations and warranties contained in
the Credit Agreement and in the other Credit Documents and applicable to the
undersigned are true and correct in all material respects (except for those
representations and warranties that are conditioned by materiality, which are
true and correct in all respects) on and as of the date hereof to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (except for those representations and warranties that are conditioned
by materiality, which are true and correct in all respects) on and as of such
earlier date; provided that any such representation or warranty solely as to
undersigned and the Collateral of the undersigned that (i) relates to an earlier
date shall be deemed to be made as of the date hereof and (ii) refers to a
Schedule to the Credit Agreement Disclosure Letter shall be deemed to refer to
such Schedules as supplemented hereby;

(c) [reserved];

(d) subject to the provisions of Section 7.2 of the Credit Agreement,
irrevocably and unconditionally guarantees to the Administrative Agent for the
ratable benefit of the Secured Parties the due and punctual payment in full of
all Guaranteed Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), in
accordance with Section 7.1 of the Credit Agreement and, for the avoidance of
doubt, to the fullest extent of the law, hereby makes each waiver set forth in
Section 7.4 of the Credit Agreement, for the benefit of the Secured Parties;

(e) directs the Administrative Agent to attach the applicable information set
forth in Annex 1 to the information set forth in Schedule 4.10(b) to the Credit
Agreement Disclosure Letter;

 

Exhibit H-1



--------------------------------------------------------------------------------

(f) agrees that this Counterpart Agreement may be attached to the Pledge and
Security Agreement and that by the execution and delivery hereof, the
undersigned becomes a Grantor under the Pledge and Security Agreement;

(g) agrees that the undersigned will comply with all the terms, covenants and
conditions of the Pledge and Security Agreement as if it had been a signatory
thereto on the date of the Pledge and Security Agreement and agrees to be bound
by all the terms thereof;

(h) without limiting the generality of clause (g) hereby, grants, transfers,
assigns and pledges to the Collateral Agent for the benefit of the Secured
Parties a security interest in and continuing lien on all of the undersigned’s
right, title and interest in, to and under all Collateral (as such term is
defined in the Pledge and Security Agreement) of the undersigned, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located and all such Collateral shall be deemed to be part of the Collateral (as
such term is defined in the Pledge and Security Agreement) and shall hereafter
be subject to each of the terms and conditions of the Pledge and Security
Agreement and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Secured Obligations (as such term is
defined in the Pledge and Security Agreement); provided that notwithstanding the
foregoing or any other provision set forth in this Counterpart Agreement, this
Counterpart Agreement shall not, at any time, constitute a grant of a security
interest or Lien upon any property that is, at such time, an Excluded Asset (as
defined in the Pledge and Security Agreement), and the term “Collateral” shall
not include any Excluded Asset;

(i) agrees that information set forth in Annex 1 shall supplement the
information set forth in Schedules 5.1 [and 5.2] of the Security Agreement
Disclosure Letter (as defined in the Pledge and Security Agreement) and the
Collateral Agent may attach such information to the Pledge and Security
Agreement;

(j) agrees that the Collateral listed on Annex 1 to this Counterpart Agreement
shall be and become part of the Collateral referred to in the Pledge and
Security Agreement and shall secure all Secured Obligations (as such term is
defined in the Pledge and Security Agreement) of the undersigned; and

(k) agrees to deliver, concurrently with the delivery of the execution and
delivery of this Counterpart Agreement, a supplement to the Perfection
Certificate with respect to the undersigned.

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent or Collateral Agent, to take such additional actions and to
execute and deliver such additional documents and instruments as Administrative
Agent or Collateral Agent may reasonably request to effect the transactions
contemplated by, and to carry out the intent of, this Counterpart Agreement.
Neither this Counterpart Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Counterpart Agreement) against whom enforcement of such
change, waiver, discharge or termination is sought. Any notice or other
communication herein required or permitted to be given shall be given pursuant
to Section 10.1 of the Credit Agreement, and for purposes thereof, the notice
address of the undersigned shall be the address as set forth on the signature
page hereof. In case any provision in or obligation under this Counterpart
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

Exhibit H-2



--------------------------------------------------------------------------------

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, BREACH, ENFORCEMENT OR TERMINATION HEREOF, AND WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

Exhibit H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

  Name:   Title: Address for Notices: [        ] Attention: [        ]

([        ])

 

with a copy (which shall not constitute notice) to:

 

[        ]

Attention: [        ] ([        ])

[Lumentum - Signature Page to Counterpart Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
By:  

                 

Name:   Title:   By:  

 

Name:   Title:  

[Lumentum - Signature Page to Counterpart Agreement]



--------------------------------------------------------------------------------

Annex 1

[ATTACH SUPPLEMENTS TO SCHEDULE 4.10(b) TO CREDIT AGREEMENT DISCLOSURE LETTER
AND SCHEDULES 5.1

[AND 5.2] OF THE SECURITY AGREEMENT DISCLOSURE LETTER]

SUPPLEMENT TO SCHEDULE 5.1

OF THE SECURITY AGREEMENT DISCLOSURE LETTER

GENERAL INFORMATION

 

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal

Name

   Type of
Organization    Jurisdiction
of
Organization    Chief Executive Office/Sole Place
of Business    Organization
Identification
Number

 

(B)

Trade Names or Other Names under which each Grantor currently conducts business:

 

Grantor

   Trade Names/Other Names

 

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

Grantor

   Date of Change    Description of Change

 

(D)

Financing Statements, etc.:

UCC-1 Financing Statements:

 

Grantor

   Filing Office



--------------------------------------------------------------------------------

[SUPPLEMENT TO SCHEDULE 5.2

OF THE SECURITY AGREEMENT DISCLOSURE LETTER

 

I.

INVESTMENT RELATED PROPERTY

 

(A)

Pledged Stock:

 

Grantor

   Issuer    Type of
Organization    Jurisdiction
of
Organization    % of
Interest
Pledged

 

(B)

Pledged LLC Interests:

 

Grantor

   Issuer    Type of
Organization    Jurisdiction
of
Organization    % of
Interest
Pledged

 

(C)

Other Pledged Equity Interests:

 

Grantor

   Issuer    Type of
Organization    Jurisdiction
of
Organization    % of
Interest
Pledged

 

(D)

Pledged Debt:

 

Grantor

   Payee    Maturity Date    Principal
Amount

 

II.

INTELLECTUAL PROPERTY

 

(A)

Registered U.S. Copyrights and Copyright Applications:

 

No.

   Title    App. No.    App. Date    Reg. No.    Reg. Date    Owner

 

(B)

U.S. Patents and Patent Applications:



--------------------------------------------------------------------------------

No.

   Title    App. No.    App. Date    Reg. No.    Reg. Date    Owner

 

(C)

U.S. Trademark Registrations and Trademark Applications:

 

No.

   Trademark    Owner    App. No.    App. Date    Reg. No.    Reg. Date

 

III.

COMMERCIAL TORT CLAIMS

[    ]



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

PLEDGE AND SECURITY AGREEMENT

[SEE ATTACHED]

 

Exhibit I-1



--------------------------------------------------------------------------------

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

dated as of December 10, 2018

by and among

LUMENTUM HOLDINGS INC.,

EACH OF THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS; INTERPRETATION

     1  

1.1

  General Definitions      1  

1.2

  UCC Definitions      6  

1.3

  Credit Agreement Definitions; Interpretation      6   SECTION 2.  

GRANT OF SECURITY

     7  

2.1

  Grant of Security      7  

2.2

  Certain Limited Exclusions      8   SECTION 3.  

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10  

3.1

  Security for Obligations      10  

3.2

  Continuing Liability Under Collateral      10   SECTION 4.  

CERTAIN PERFECTION REQUIREMENTS

     10  

4.1

  Delivery Requirements      10  

4.2

  Intellectual Property Recording Requirements      11  

4.3

  Pledged Partnership Interests and Pledged LLC Interests      12  

4.4

  Commercial Tort Claims      12  

4.5

  Control      12  

4.6

  Timing      12   SECTION 5.  

CERTAIN REPRESENTATIONS AND WARRANTIES

     13  

5.1

  Grantor Information and Status      13  

5.2

  Collateral Identification, Special Collateral      13  

5.3

  Status of Security Interest      13  

5.4

  Pledged Equity Interests, Investment Related Property      14  

5.5

  Intellectual Property      14   SECTION 6.  

CERTAIN COVENANTS

     15  

6.1

  Grantor Information and Status      15  

6.2

  Defense of Collateral; Notice of Impairment of Collateral      16  

6.3

  Status of Security Interest      16  

6.4

  Receivables      16  

6.5

  Pledged Equity Interests, Investment Related Property      17  

6.6

  Intellectual Property      18  

6.7

  Uncertificated Securities      18  

 

i



--------------------------------------------------------------------------------

SECTION 7.  

FURTHER ASSURANCES; ADDITIONAL GRANTORS

     18  

7.1

  Further Assurances      18  

7.2

  Additional Grantors      19   SECTION 8.  

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     19  

8.1

  Power of Attorney      19  

8.2

  No Duty on the Part of Collateral Agent or Secured Parties      20  
SECTION 9.  

REMEDIES

     20  

9.1

  Generally      20  

9.2

  Application of Proceeds      22  

9.3

  Sales on Credit      22  

9.4

  Investment Related Property      22  

9.5

  Grant of Intellectual Property License      22  

9.6

  Intellectual Property      23  

9.7

  Cash Proceeds; Collateral Account      24   SECTION 10.  

COLLATERAL AGENT

     24   SECTION 11.  

CONTINUING SECURITY INTEREST; REINSTATEMENT.

     25   SECTION 12.  

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     25   SECTION 13.  

INTERCREDITOR AGREEMENTS

     25   SECTION 14.  

MORTGAGES

     25   SECTION 15.  

TERMINATION AND RELEASE

     25   SECTION 16.  

MISCELLANEOUS

     26  

 

Exhibits*

    Exhibit A  

Form of Pledge Supplement

Exhibit B  

Form of Copyright Security Agreement

Exhibit C  

Form of Patent Security Agreement

Exhibit D  

Form of Trademark Security Agreement

 

*

The Form of Counterpart Agreement (for purposes of joining additional Persons as
Guarantors under the Credit Agreement and as Additional Grantors pursuant to
Section 7.2 of this Agreement) is set forth as Exhibit H to the Credit
Agreement.

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of December 10, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among LUMENTUM HOLDINGS INC., a Delaware corporation (the
“Borrower”), each of the Subsidiaries party hereto from time to time, whether as
an original signatory hereto or as an Additional Grantor (as herein defined)
(each (including the Borrower), a “Grantor”), and DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Subsidiaries from time to time party thereto, the Lenders and other parties
from time to time party thereto, and DBNY, as Administrative Agent and as
Collateral Agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower or any Subsidiary may enter into one or more Bank Product Agreements
with one or more Bank Product Providers and/or enter into one or more Secured
Rate Contracts with one or more Secured Swap Providers; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Lenders, the Bank Product Providers and the Secured Swap Providers as set
forth in the Credit Agreement, the Bank Product Agreements and the Secured Rate
Contracts, respectively, each Grantor has agreed to secure the Secured
Obligations (as defined below) as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; INTERPRETATION

1.1 General Definitions. In this Agreement, the following terms have the
following meanings:

“Additional Grantors” has the meaning assigned thereto in Section 7.2.

“Agreement” has the meaning set forth in the preamble.

“Borrower” has the meaning set forth in the preamble.

“Cash Proceeds” has the meaning assigned thereto in Section 9.7.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” means any account established by the Collateral Agent.

“Collateral Agent” has the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer Software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing Software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or useful in the collection thereof
or realization thereupon.

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” means (a) with respect to any Deposit Accounts, control within the
meaning of Section 9-104 of the UCC, (b) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (c) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (d) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (e) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (f) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (g) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Copyright Licenses” means any and all written agreements and licenses providing
for the granting of any right in or to Copyrights (whether the applicable
Grantor is licensee or licensor thereunder), in each case to the extent not an
Excluded Asset.

“Copyright Security Agreement” means a Copyright Security Agreement
substantially in the form of Exhibit B, with such amendments or modifications as
may be approved by the Collateral Agent.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States copyrights (including community
designs), including copyrights in Software and all rights in and to databases,
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, and applications for any of the foregoing,
including: (a) all registrations and applications therefor including the
registrations required to be listed in Schedule 5.2 of the Security Agreement
Disclosure Letter under the heading “Registered U.S. Copyrights and Copyright
Applications” (as such schedule may be amended or supplemented from time to
time), (b) all extensions and renewals thereof, (c) all rights corresponding
thereto throughout the world, (d) all rights to sue for past, present and future
infringements thereof and (e) all Proceeds of the foregoing, including license
fees, royalties, income, payments, claims, damages and proceeds of suit, in each
case to the extent not an Excluded Asset.

“Credit Agreement” has the meaning set forth in the recitals.

“DBNY” has the meaning set forth in the preamble.

“Excluded Account” means any zero-balance disbursement account, payroll account,
employee wage and benefit account, tax account, escrow account, fiduciary
account or trust account or any other accounts containing segregated funds or
accounts held or received on behalf of third parties (other than any Grantor).

“Excluded Asset” means any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 but only to the extent, and for so
long as, so excluded thereunder.

 

2



--------------------------------------------------------------------------------

“Excluded Real Estate Assets” means (a) any fee interest in any real property
owned on the Closing Date, (b) any fee interest in owned real property and any
leasehold interest (including any ground lease interest) in real property, in
each case, not constituting a Material Real Estate Asset, and (c) any fixtures
affixed to any real property to the extent (i) such real property does not
constitute Collateral and/or (ii) such real property is not otherwise an
Excluded Asset and a security interest in such fixtures may not be perfected by
a UCC-1 financing statement in the jurisdiction of organization of the
applicable Credit Party.

“Grantor” has the meaning set forth in the preamble.

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent is the loss payee thereof).

“Intellectual Property” means, with respect to any Grantor, collectively, the
Copyrights, the Patents, the Trademarks and the Trade Secrets.

“Intellectual Property Licenses” means, collectively, the Copyright Licenses,
Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Intercreditor Agreements” means, as of any date of determination, any Pari
Passu Lien Intercreditor Agreement and/or any Junior Lien Intercreditor
Agreement to which the Collateral Agent is a party and which is in effect as of
such date.

“Investment Accounts” means the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts, in each case to the extent not an
Excluded Asset.

“Investment Related Property” means (a) all “investment property” (as such term
is defined in Article 9 of the UCC) and (b) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt and the Investment Accounts.

“Knowledge” means the knowledge of an Executive Officer of the applicable
Grantor.

“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of the Grantors and their
Subsidiaries, taken as a whole.

“Material Real Estate Asset” means (a) any Material Owned Real Estate Assets and
(b) any Material Leased Real Estate Assets.

“Pass-Through Grantor” has the meaning assigned in Section 2.2(c).

“Patent Licenses” means all written agreements and licenses providing for the
granting of any right in or to Patents (whether the applicable Grantor is
licensee or licensor thereunder), in each case to the extent not an Excluded
Asset.

“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit C, with such amendments or modifications as may be approved
by the Collateral Agent.

“Patents” means, with respect to any Grantor, all of such Grantor’s right, title
and interest in and to, all United States patents and certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including: (a) each patent and patent application required to be
listed in Schedule 5.2 of the Security Agreement Disclosure Letter under the
heading “U.S. Patents and Patent Applications” (as such schedule may be amended
or supplemented from time to time), (b) all reissues,

 

3



--------------------------------------------------------------------------------

divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof, (c) all rights corresponding thereto throughout the
world, (d) all inventions and improvements claimed therein, (e) all rights to
sue for past, present and future infringements thereof and (f) all Proceeds of
the foregoing, including license fees, royalties, income, payments, claims,
damages and proceeds of suit, in each case to the extent not an Excluded Asset.

“Pledge Supplement” means any supplement to this Agreement substantially in the
form of Exhibit A.

“Pledged Debt” means all Indebtedness for borrowed money owed to any Grantor,
whether or not evidenced by any Instrument, including all intercompany loans and
advances and all Indebtedness described on Schedule 5.2 of the Security
Agreement Disclosure Letter under the heading “Pledged Debt” (as such schedule
may be amended or supplemented from time to time), issued by the obligors named
therein, the Instruments, if any, evidencing any of the foregoing, and all
interest, cash, Instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing, in each case to the extent not an Excluded Asset.

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any Person or business entity including any trust, all
Capital Stock described on Schedule 5.2 of the Security Agreement Disclosure
Letter under the heading “Other Pledged Equity Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such interests and Capital Stock and any interest of any Grantor on
the books and records of such Person or on the books and records of any
Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, Instruments, Securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
Capital Stock, in each case to the extent not an Excluded Asset.

“Pledged LLC Interests” means all interests in any limited liability company and
each series thereof including all limited liability company interests listed on
Schedule 5.2 of the Security Agreement Disclosure Letter under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of any Grantor on the books and records of
such limited liability company or on the books and records of any Securities
Intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, Instruments, Securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company,
in each case to the extent not an Excluded Asset.

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including all partnership interests listed on Schedule 5.2 of the Security
Agreement Disclosure Letter under the heading “Pledged Partnership Interests”
(as such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such partnership interests and any interest
of any Grantor on the books and records of such partnership or on the books and
records of any Securities Intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, Instruments,
Securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership, in
each case to the extent not an Excluded Asset.

 

4



--------------------------------------------------------------------------------

“Pledged Stock” means all shares of capital stock owned by any Grantor in a
corporation, including all shares of capital stock described on Schedule 5.2 of
the Security Agreement Disclosure Letter under the heading “Pledged Stock” (as
such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of any Grantor
in the entries on the books of the issuer of such shares or on the books of any
Securities Intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, Instruments, Securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares, in each
case to the extent not an Excluded Asset.

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible or Investment Related Property, together with all of each Grantor’s
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records, in each case to the extent not an Excluded Asset.

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of any Grantor or
any computer bureau or agent from time to time acting for such Grantor or
otherwise, (c) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including lien search reports, from filing or other registration offices,
(d) all credit information, reports and memoranda relating thereto and (e) all
other written or non-written forms of information related in any way to the
foregoing or any Receivable, in each case to the extent not an Excluded Asset.

“Secured Obligations” has the meaning assigned in Section 3.1.

“Security Agreement Disclosure Letter” means the disclosure letter and schedules
attached thereto, dated as of the Closing Date, as amended, supplemented or
otherwise modified form time to time pursuant to the terms hereof, delivered by
the Borrower to the Collateral Agent for the benefit of the Secured Parties.

“Software” means computer programs, object code, source code and supporting
documentation, including, without limitation, “software” as such term is defined
in the UCC and computer programs that may be construed as included in the
definition of “goods” in the UCC, including any licensed rights to Software, and
all media that may contain Software or recorded data of any kind.

“Trademark Licenses” means any and all written agreements and licenses providing
for the granting of any right in or to Trademarks or permitting co-existence
(whether the applicable Grantor is licensee or licensor thereunder), in each
case to the extent not an Excluded Asset.

“Trademark Security Agreement” means a Trademark Security Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Collateral Agent.

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to, all United States trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,

 

5



--------------------------------------------------------------------------------

logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including: (a) the registrations and applications referred to in Schedule 5.2 of
the Security Agreement Disclosure Letter under the heading “U.S. Trademark
Registrations and Trademark Applications” (as such schedule may be amended or
supplemented from time to time), (b) all extensions or renewals of any of the
foregoing, (c) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (d) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill
and (e) all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages and proceeds of suit, in each case to the
extent not an Excluded Asset.

“Trade Secret Licenses” means any and all written agreements providing for the
granting of any right in or to Trade Secrets (whether the applicable Grantor is
licensee or licensor thereunder), in each case to the extent not an Excluded
Asset.

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to, all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, including:
(a) the right to sue for past, present and future misappropriation or other
violation thereof and (b) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit, in each case
to the extent not an Excluded Asset.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law
the perfection, the effect of perfection or non-perfection, the priority of, or
remedies with respect to, the security interests of the Collateral Agent in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, the term “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority or remedies.

“United States” or “U.S.” means the United States of America.

1.2 UCC Definitions. The following capitalized terms have the respective
meanings set forth in the UCC: Account, Account Debtor, Bank, Certificated
Security, Chattel Paper, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Electronic Chattel Paper, Entitlement
Order, Equipment, Fixtures, General Intangibles, Goods, Inventory, Letter of
Credit Right, Money, Payment Intangible, Proceeds, Record, Securities Account,
Securities Intermediary, Security, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security. In
addition, the capitalized term Instrument has the meaning assigned thereto in
Article 9 of the UCC.

1.3 Credit Agreement Definitions; Interpretation. All other capitalized or
non-capitalized terms used herein (including the preamble and recitals hereto)
and not otherwise defined herein have the meanings ascribed thereto in the
Credit Agreement. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References to “hereof” or “herein” mean of or in this Agreement, as
applicable. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words

 

6



--------------------------------------------------------------------------------

of similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document (including this Agreement) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document). The words “asset” and “property” shall be construed to have the same
meaning and effect. The word “will” shall be construed to have the same meaning
and effect as the word “shall.” Any reference to any law or regulation shall
(a) include all statutory and regulatory provisions consolidating, replacing or
interpreting or supplementing such law or regulation and (b) unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. If any conflict or inconsistency exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article or Division
of the UCC.

SECTION 2. GRANT OF SECURITY

2.1 Grant of Security. Each Grantor hereby grants, transfers, assigns and
pledges to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

(a) each and every Account;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods, including Inventory and Equipment;

(f) Instruments;

(g) Insurance;

(h) Intellectual Property and Intellectual Property Licenses;

(i) Software;

(j) Investment Related Property (including Deposit Accounts and Securities
Accounts);

(k) Letter of Credit Rights;

(l) Money;

(m) Receivables and Receivable Records;

 

7



--------------------------------------------------------------------------------

(n) Commercial Tort Claims described on Schedule 5.2 of the Security Agreement
Disclosure Letter;

(o) all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing;

provided that, notwithstanding any other provision set forth in this Agreement,
this Agreement shall not, at any time, constitute a grant of a security interest
or Lien upon any property that is, at such time, an Excluded Asset, and the term
“Collateral” shall not include any Excluded Asset.

2.2 Certain Limited Exclusions. Notwithstanding anything herein or in any other
Credit Document to the contrary, in no event shall the Collateral include, or
the security interest granted, assigned and pledged under Section 2.1, attach
to:

(a) any license, instrument, franchise, charter, authorization, contract or
other agreement to which any Credit Party is a party, and any of its rights or
interest thereunder, and any assets to the extent that a security interest
therein:

(i) is prohibited by or in violation of any law, rule or regulation applicable
to such Credit Party or would require regulatory or governmental approval,
consent or authorization not obtained,

(ii) is prohibited by or in violation of the terms of any such license,
instrument, franchise, charter, authorization, contract or other agreement or
would create a right of termination in favor of any other party thereto (other
than Borrower and its Subsidiaries) or would require any consent, approval,
license or other authorization of any third party (other than Borrower and its
Subsidiaries); provided that any such prohibition was not entered into for the
purpose of qualifying for the exclusion in this clause (a)(ii),

(iii) in the case of assets subject to liens securing permitted acquired debt
(limited to the acquired assets), sale and leaseback transactions, purchase
money debt or capital lease obligations permitted under the Credit Agreement, to
the extent and for so long as the agreements governing such debt or capital
lease obligations do not permit the grant of a security interest in such assets
or require the consent of any person (other than a Credit Party) as a condition
to the creation of any other security interest on such asset or if the granting
of a security interest in such assets would create a right of termination in
favor of any other party thereto, and, in each case, such prohibition or
requirement is permitted under the Credit Agreement, or

(iv) in the case of assets acquired after the Closing Date, to the extent and
for so long as the grant of a security interest in such asset is not permitted
pursuant to the terms of a contract binding on such asset at the time of
acquisition thereof and was not entered into in contemplation of such
acquisition;

in each case of clauses (i) through (iii), after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable Laws, other than
proceeds and receivables thereof the assignment of which is expressly deemed
effective under the UCC or other applicable laws notwithstanding such
prohibition; provided that such license, instrument, franchise, charter,
authorization, contract or other agreement or other asset shall cease to be an
Excluded Asset and the security interest granted under Section 2.1 shall attach
immediately at such time as the applicable limitation set forth herein shall
cease to be in effect;

 

8



--------------------------------------------------------------------------------

(b) any asset, to the extent that a security interest therein reasonably would
be expected to result in material adverse tax consequences to the Borrower or
its Subsidiaries (including, for the avoidance of doubt, any tax consequences to
any such entity in respect of which a tax payment may be made) as reasonably
determined by the Borrower in consultation with the Administrative Agent;

(c) the outstanding ownership interests of any Excluded Foreign Subsidiary, with
the exception of (i) ownership interests of an Excluded Foreign Subsidiary owned
directly by the Borrower or by any Guarantor Subsidiary that is not Voting
Capital Stock, and (ii) Voting Capital Stock not in excess of 65% of the voting
power of all classes of Voting Capital Stock then outstanding of an Excluded
Foreign Subsidiary owned directly by the Borrower or by any Guarantor
Subsidiary; provided that, with respect to any Excluded Foreign Subsidiary owned
by any Borrower or Guarantor Subsidiary that is treated as a disregarded entity
or partnership for U.S. federal income tax purposes (each, a “Pass-Through
Grantor”), in no event will any Secured Party have recourse to more than 65% of
the voting power of all classes of Voting Capital Stock of such Excluded Foreign
Subsidiary, regardless of any pledge of the Capital Stock of such Pass-Through
Grantor;

(d) any Capital Stock or assets of any (i) Unrestricted Subsidiary, (ii) captive
insurance subsidiary, (iii) not-for-profit subsidiary or (iv) special purpose
entity;

(e) any “intent-to-use” trademark or service mark application, filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application or any
registration that issues from such intent-to-use application under applicable
federal Law;

(f) (A) any Capital Stock of any joint venture or any non-wholly owned
Subsidiary, in each case to the extent that a security interest is not permitted
by the terms of such Person’s organizational or joint venture documents or other
agreements with holders of such Capital Stock, other than to the extent that any
such term would be rendered ineffective under the UCC of any relevant
jurisdiction or any other applicable Law (including the Bankruptcy Code), in
each case after giving effect to the applicable anti-assignment provisions of
the UCC and other applicable Law; provided that such Capital Stock shall cease
to be an Excluded Asset and the security interest granted under Section 2.1
shall attach immediately at such time as such prohibition ceases to be in
effect; and (B) any Margin Stock;

(g) any Excluded Real Estate Assets;

(h) any Excluded Accounts;

(i) motor vehicles, airplanes and any other assets subject to certificates of
title, including aircraft engines, or helicopters or other assets constituting a
part thereof (to the extent a security interest therein could not be perfected
by a filing of a UCC-1 financing statement); and

(j) any property or asset with respect to which the Collateral Agent shall have
determined in its reasonable discretion that the cost of obtaining, perfecting
or maintaining a security interest in such property or asset exceeds the value
of the security afforded thereby.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything contained herein or in any other Credit Document to the
contrary (other than as provided in this Section 2.2), no Grantor shall be
required to take any action intended to cause any Excluded Asset to constitute
Collateral and none of the covenants, representations and warranties or other
agreements of any Grantor with respect to any Collateral shall be deemed to
apply to any property or asset constituting an Excluded Asset unless and until
such property or asset ceases to constitute an Excluded Asset.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

3.1 Security for Obligations. This Agreement and the grant of the security
interest in Section 2.1 secures, and the Collateral is collateral security for,
the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) (and any successor provision thereof) (including interest, fees,
premium, expenses and other charges accruing on or after the commencement of any
Bankruptcy Proceeding at the rate provided for in the Credit Documents or as
otherwise required by the relevant court, in a final and non-appealable
decision, whether or not such interest, fees, premium, expenses or other charges
are allowed or allowable in any such Bankruptcy Proceeding)), of all Obligations
other than with respect to a Grantor, any Excluded Swap Obligations of such
Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (b) each Grantor shall
remain liable under each of the agreements included in the Collateral, including
any agreements relating to Pledged Partnership Interests, Pledged Stock, Pledged
LLC Interests or other Pledged Equity Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto and neither the Collateral Agent nor any other Secured Party
shall have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including
any agreements relating to Pledged Partnership Interests, Pledged Stock, Pledged
LLC Interests or other Pledged Equity Interests, and (c) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall (on the Closing Date or with respect to Certificated Securities
acquired or created after the date hereof, promptly, and in any event within
thirty (30) days after acquisition thereof (or such longer time as the
Collateral Agent may agree in its sole discretion)) deliver to the Collateral
Agent the Security Certificates evidencing such Certificated Securities duly
indorsed by an effective indorsement (within the meaning of Section 8-107 of the
UCC) or accompanied by transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank along with irrevocable proxies in form and substance satisfactory to
the Collateral Agent.

 

10



--------------------------------------------------------------------------------

(b) With respect to any Instrument (other than any Instrument deposited or to be
deposited for collection in the ordinary course of business) or Tangible Chattel
Paper included in the Collateral with a face amount in excess of $5,000,000
individually or $15,000,000 in the aggregate not previously delivered to the
Collateral Agent, each Grantor shall (on the Closing Date or with respect to
Instruments or Tangible Chattel Paper acquired or created after the date hereof,
promptly, and in any event, within thirty (30) days after acquisition thereof
(or such longer time as the Collateral Agent may agree in its sole discretion))
deliver to the Collateral Agent all such Instruments or Tangible Chattel Paper
duly indorsed in blank.

(c) With respect to any Uncertificated Security of any Domestic Subsidiary
included in the Collateral (other than any Uncertificated Securities credited to
a Securities Account), each Grantor shall, to the extent permitted by applicable
law, either (i) cause the Organizational Documents of such issuer that is a
Subsidiary of such Grantor to not have elected to be treated as a “security”
within the meaning of Article 8 of the UCC or (ii) (A) cause the Organizational
Documents of each such issuer that is a Subsidiary of such Grantor to provide
that such Pledged Securities shall be treated as “securities” for purposes of
the UCC and (B) cause such Pledged Equity Interest to become certificated and
delivered to the Collateral Agent in accordance with the provisions of
Section 4.1(a).

4.2 Intellectual Property Recording Requirements.

(a) In the case of any Collateral consisting of U.S. registered Copyrights and
applications therefor, the applicable Grantor shall (on the Closing Date or with
respect to such Copyrights acquired, applied for or registered after the date
hereof, promptly, and in any event within thirty (30) days after acquisition,
application or registration thereof (or such longer time as the Collateral Agent
may agree in its sole discretion)) execute and deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with a supplement to Schedule 5.2 of the Security Agreement
Disclosure Letter, identifying such Copyrights and a Copyright Security
Agreement substantially in the form of Exhibit B hereto (or a supplement
thereto) for recordation with the U.S. Copyright Office covering all such
Copyrights with respect to the security interest of the Collateral Agent.

(b) In the case of any Collateral consisting of issued U.S. Patents and
applications therefor, the applicable Grantor shall (on the Closing Date or with
respect to such Patents acquired, applied for or registered after the date
hereof, on or prior to the date that the next Compliance Certificate is due
pursuant to Section 5.1(e) of the Credit Agreement (or such longer time as the
Collateral Agent may agree in its sole discretion)) execute and deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with a supplement to Schedule 5.2 of the
Security Agreement Disclosure Letter, identifying such Patents and a Patent
Security Agreement substantially in the form of Exhibit C hereto (or a
supplement thereto) for recordation with the U.S. Patent and Trademark Office
covering all such Patents with respect to the security interest of the
Collateral Agent.

(c) In the case of any Collateral consisting of U.S. registered Trademarks and
applications therefor, the applicable Grantor shall (on the Closing Date or with
respect to such Trademarks acquired, applied for or registered after the date
hereof, on or prior to the date that the next Compliance Certificate is due
pursuant to Section 5.1(e) of the Credit Agreement (or such longer time as the
Collateral Agent may agree in its sole discretion)) execute and deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with a supplement to Schedule 5.2 of the
Security Agreement Disclosure Letter, identifying such Trademarks and a
Trademark Security Agreement substantially in the form of Exhibit D hereto (or a
supplement thereto) for recordation with the U.S. Patent and Trademark Office
covering all such Trademarks with respect to the security interest of the
Collateral Agent.

 

11



--------------------------------------------------------------------------------

4.3 Pledged Partnership Interests and Pledged LLC Interests. With respect to any
Pledged Partnership Interests and Pledged LLC Interests included in the
Collateral, if any Grantor owns less than 100% of the Capital Stock in any
issuer of such Pledged Partnership Interests or Pledged LLC Interests, such
Grantor shall use commercially reasonable efforts to obtain the consent of each
other holder of the partnership interests or limited liability company interests
in such issuer if such other holder is another Grantor or a Subsidiary of any
Grantor to the security interest of the Collateral Agent hereunder and, at any
time during the continuance of an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to the Collateral Agent or its
designee and the substitution of such Grantor by the Collateral Agent or its
designee as a partner or member with all the rights and powers related thereto.
Each Grantor consents to the grant by each other Grantor of a Lien in all
Investment Related Property to the Collateral Agent and without limiting the
generality of the foregoing consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
during the continuance of an Event of Default and, during the continuance of an
Event of Default, to the substitution of the Collateral Agent or its designee as
a partner in any partnership or as a member in any limited liability company
with all the rights and powers related thereto.

4.4 Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) or $5,000,000 or more, such Assignor shall promptly deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with a supplement to Schedule 5.2 of the
Security Agreement Disclosure Letter, identifying such Commercial Tort Claim in
accordance with Section 4.6(b).

4.5 Control. No control agreements shall be required hereunder or under any
other Credit Document at any time with respect to any Investment Account.

4.6 Timing.

(a) Notwithstanding anything herein to the contrary, to the extent that any
Grantor party to this Agreement on the Closing Date does not or cannot create or
perfect, after use of commercially reasonable efforts to do so, on the Closing
Date the Collateral Agent’s security interest in any Collateral required to be
created or perfected by this Agreement or deliver any Collateral other than, in
each case, the creation, perfection and delivery required by Section 3.1(m) of
the Credit Agreement (other than to the extent that a Lien on such Collateral
may be perfected by (i) the filing of a financing statement under the UCC or
(ii) the delivery of Certificated Securities representing the equity interests
of the Borrower’s direct Subsidiaries (other than Subsidiaries that are part of
the Acquired Business (to the extent commercially reasonable efforts have been
made to obtain such Certificated Securities)), such Grantor will not be required
to create or perfect the Collateral Agent’s security interest in such Collateral
or deliver such Collateral until the date that is, with respect to any other
Collateral owned by such Grantor on the Closing Date immediately following the
Transactions, ninety (90) days after the Closing Date (or such longer period as
the Collateral Agent may agree in its reasonable discretion).

(b) Except as otherwise set forth in this Agreement or the Credit Agreement,
with respect to any Collateral acquired after the Closing Date and Collateral of
any Person that becomes a Grantor after the Closing Date, such Grantor shall
comply with the requirements of this Section 4 on or prior to the later of
(a) the date on which the next Compliance Certificate is due pursuant to
Section 5.1(e) of the Credit Agreement and (b) thirty (30) days from the date
that such Collateral is acquired or such Person becomes a Grantor (or, in each
case, such later date agreed to by the Collateral Agent in its reasonable
discretion).

 

12



--------------------------------------------------------------------------------

SECTION 5. CERTAIN REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that:

5.1 Grantor Information and Status.

(a) As of the Closing Date, Schedule 5.1(A) of the Security Agreement Disclosure
Letter sets forth under the appropriate headings with respect to each Grantor:
(1) the full legal name of such Grantor, (2) its type of organization, (3) its
jurisdiction of organization, (4) the jurisdiction where its chief executive
office or its sole place of business is located and (5) its organizational
identification number, if any.

(b) As of the Closing Date, Schedule 5.1(B) of the Security Agreement Disclosure
Letter sets forth under the appropriate headings with respect to each applicable
Grantor, if any, all trade names or other names under which such Grantor
currently conducts business.

(c) Except as provided on Schedule 5.1(C) of the Security Agreement Disclosure
Letter, no Grantor has changed its name, jurisdiction of organization, chief
executive office or sole place of business or its corporate structure in any way
(e.g., by merger, consolidation, change in corporate form or otherwise), in each
case, within the five (5) years preceding the Closing Date.

(d) As of the Closing Date, Schedule 5.1(D) of the Security Agreement Disclosure
Letter sets forth (i) the appropriate filing offices for the financing
statements attached hereto with respect to each Grantor and (ii) the appropriate
filing offices for the filings described in Section 4.2.

5.2 Collateral Identification, Special Collateral.

(a) Schedule 5.2 of the Security Agreement Disclosure Letter sets forth, as of
the Closing Date, under the appropriate headings all of each Grantor’s:
(i) Investment Related Property comprised of (x) Pledged Equity Interests and
(y) Pledged Debt having an aggregate principal amount outstanding on the Closing
Date in excess of $1,000,000, (ii) Intellectual Property comprised of United
States Copyright registrations and United States registrations of and
applications for Patents and Trademarks, in each case, owned by such Grantor,
(iii) Commercial Tort Claims with a value in excess of $5,000,000 and
(iv) Letter of Credit Rights with a value in excess of $1,000,000.

(b) All information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

5.3 Status of Security Interest.

(a) Upon the filing of financing statements naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 5.1(D) of the
Security Agreement Disclosure Letter (as such schedule may be amended or
supplemented from time to time), the security interests of the Collateral Agent
in all Collateral (including, without limitation, internet domain names and
Intellectual Property Licenses included in Collateral) of such Grantor that can
be perfected by the filing of a financing statement under the UCC as in effect
in any jurisdiction will constitute valid, perfected, first priority Liens,
subject to any Permitted Liens. Each agreement purporting to give the Collateral
Agent Control over any Collateral is effective to establish the Collateral
Agent’s Control of the Collateral subject thereto to the extent required under
Section 4.1.

(b) To the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. registered Copyrights and Copyright applications, U.S.
issued Patents and Patent applications or U.S. registered Trademarks and
applications therefor, in each case owned by such Grantor, in the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, the security interests granted to the Collateral Agent hereunder in
such Intellectual Property shall constitute valid, perfected, first priority
Liens, subject to any Permitted Liens.

 

13



--------------------------------------------------------------------------------

(c) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) to
such Grantor’s Knowledge, the exercise by Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable Law), except (A) for the
filings contemplated by clauses (a) and (b) above and (B) as may be required, in
connection with the disposition of any Investment Related Property, by Laws
generally affecting the offering and sale of Securities.

5.4 Pledged Equity Interests, Investment Related Property.

(a) The applicable Grantor is the record and beneficial owner of the Pledged
Equity Interests purported to be owned by it, free of all Liens, rights or
claims of other Persons (other than Permitted Liens) and, except as permitted by
the Credit Agreement, there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests.

(b) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority (subject to Permitted Liens) Lien status of the security interest
of the Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof except such as have been obtained.

(c) None of the Pledged LLC Interests and Pledged Partnership Interests
represents interests that by their terms provide that they are Securities
governed by the UCC of an applicable jurisdiction unless such Pledged LLC
Interests or Pledged Partnership Interests are represented by a certificate and
the applicable Grantor complies with the requirements of Section 4.1(a) with
respect thereto.

5.5 Intellectual Property.

(a) The U.S. Copyrights, Patents and Trademarks listed on Schedule 5.2 of the
Security Agreement Disclosure Letter include all U.S. Copyrights, Patents and
Trademarks that such Grantor owns as of the Closing Date that are registered or
applied for at the United States Patent and Trademark Office, or registered at
the United States Copyright Office. Except to the extent noted on the Schedule
5.2 of the Security Agreement Disclosure Letter (as such schedule may be amended
or supplemented from time to time), as of the Closing Date, the applicable
Grantor is the sole and exclusive owner of all such Intellectual Property listed
on Schedule 5.2 of the Security Agreement Disclosure Letter (as such schedule
may be amended or supplemented from time to time), except for such property
disposed of in accordance with the Credit Agreement. Each Grantor owns,
licenses, or otherwise has the right to use all Intellectual Property used in
such Grantor’s business, except where the failure of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 5.2 of the Security Agreement Disclosure
Letter, as of the Closing Date, all of the registrations and applications for
Intellectual Property owned by such Grantor and included in the Collateral are
subsisting and have not been adjudged invalid or unenforceable

 

14



--------------------------------------------------------------------------------

by any Governmental Authority, in whole or in part, nor, in the case of Patents,
are any of the issued Patents constituting Intellectual Property that are
included in the Collateral the subject of a reexamination proceeding, and such
Grantor has performed all acts and paid all renewal, maintenance, and other fees
and taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks included in the Collateral in full force and
effect, except, in each case, to the extent that a failure of the foregoing
could not reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 5.2 of the Security Agreement Disclosure
Letter (as such schedule may be amended or supplemented from time to time), all
Copyright registrations and applications for Copyrights, all Patents and Patent
applications and all registered Trademarks and applications for registered
Trademarks listed in Schedule 5.2 of the Security Agreement Disclosure Letter
(as may be amended or supplemented from time to time) are standing in the name
of the applicable Grantor, except for such property disposed of in accordance
with the Credit Agreement.

(d) Except as set forth on Schedule 5.2 of the Security Agreement Disclosure
Letter, (i) the conduct of such Grantor’s business does not infringe upon or
misappropriate or otherwise violate any intellectual property rights of any
other Person and (ii) no written claim has been received by such Grantor that
has not been resolved that the use of any Intellectual Property owned or used by
such Grantor (or any of its respective licensees) infringes upon,
misappropriates or otherwise violates the asserted intellectual property rights
of any other Person, and no demand that any Grantor enter into a license or
co-existence agreement has been made in writing but not resolved, except in each
case of this clause (d) as could not reasonably be expected to result in a
Material Adverse Effect.

(e) To the knowledge of the Grantor, except as set forth on Schedule 5.2 of the
Security Agreement Disclosure Letter, no other Person is infringing upon,
misappropriating or otherwise violating any rights in any Material Intellectual
Property owned by such Grantor.

(f) Except as set forth on Schedule 5.2 of the Security Agreement Disclosure
Letter or except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no settlement or consents, covenants
not to sue, co-existence agreements, non-assertion assurances or releases have
been entered into by such Grantor in a manner that could adversely affect such
Grantor’s rights to own, license or use any Intellectual Property owned by such
Grantor.

SECTION 6. CERTAIN COVENANTS

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Credit Agreement,
each Grantor agrees to, within thirty (30) days following such event (or such
later date as the Collateral Agent may agree in its reasonable discretion),
notify the Collateral Agent of any change in any Grantor’s legal name, type of
organization, chief executive office or jurisdiction of organization, and shall,
subject to Section 6.3(b), have taken all actions necessary or reasonably
requested by the Collateral Agent to maintain the continuous validity,
perfection and the same priority of the Collateral Agent’s security interest in
the Collateral granted or intended to be granted and agreed to hereby, which in
the case of any change in corporate structure shall include (to the extent
applicable) executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, upon completion of such change in
corporate structure confirming the grant of the security interest hereunder.

 

15



--------------------------------------------------------------------------------

6.2 Defense of Collateral; Notice of Impairment of Collateral.

(a) Each Grantor shall use commercially reasonable efforts to defend the
Collateral against all Liens (other than Permitted Liens).

(b) No Grantor shall sell, transfer or assign (by operation of Law or otherwise)
or exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

6.3 Status of Security Interest.

(a) Subject to the limitations set forth in clause (b) below, each Grantor shall
take such actions as may reasonably be requested by the Collateral Agent to
maintain the security interest of the Collateral Agent hereunder in all
Collateral as valid, perfected, first priority (subject to Permitted Liens)
Liens.

(b) Notwithstanding anything in this Agreement or any other Credit Document to
the contrary, (i) no Grantor shall be required to take any action to perfect any
Collateral that can only be perfected by (A) Control, except as and to the
extent specified in Section 4 and (B) foreign filings with respect to
Intellectual Property, (ii) other than the filing of a UCC-1 financing statement
in the applicable Grantor’s jurisdiction of organization, no actions will be
required to perfect the Collateral Agent’s security interest in any Letter of
Credit Rights and (iii) no Grantor shall be required to (A) execute any
agreement, instrument or other document, complete any filings or take any other
action with respect to the creation, perfection or maintenance of the Collateral
Agent’s security interest in any Collateral in each case, in or under the laws
of any jurisdiction outside of the United States or any State or territory
thereof or the District of Columbia (in each case, other than the delivery of
Pledged Equity Interests if such Pledged Equity Interests are certificated or
Pledged Debt, in each case, to the extent required by, Section 4) or (B) deliver
landlord, bailee or warehouseman waivers or collateral access agreements in any
circumstances.

6.4 Receivables.

(a) Other than in the ordinary course of business or as permitted under the
Credit Agreement, following and during the continuation of an Event of Default,
no Grantor shall (i) grant any extension or renewal of the time of payment of
any Receivable, (ii) compromise or settle any dispute, claim or legal proceeding
with respect to any Receivable for less than the total unpaid balance thereof,
(iii) release, wholly or partially, any Person liable for the payment thereof or
(iv) allow any credit or discount thereon.

(b) At any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent has the right at any time, upon three
(3) Business Days’ prior written notice to the Borrower and the applicable
Grantor to (i) notify, or require any Grantor to notify, any Account Debtor of
the Collateral Agent’s security interest in the Receivables and any Supporting
Obligation; (ii) direct the Account Debtors under any Receivables to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Collateral Agent; (iii) notify, or require any Grantor to notify, each
Person maintaining a lockbox or similar arrangement to which Account Debtors
under any Receivables have been directed to make payment to remit all amounts
representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent; and (iv) enforce, at the expense of such Grantor, collection
of any such Receivables and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as such Grantor might
have done. If the Collateral Agent so notifies the Borrower and such applicable
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of such Receivables received by such Grantor
shall be, within two (2) Business Days (or such longer period as the Collateral
Agent may agree in its reasonable discretion), deposited by the applicable
Grantor in the

 

16



--------------------------------------------------------------------------------

exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in the Collateral Account maintained under the sole dominion and
control of the Collateral Agent, and until so turned over, all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of such Grantor and, except as the
Collateral Agent may otherwise agree, such Grantor shall not adjust, settle or
compromise the amount or payment of any Receivables, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon.

6.5 Pledged Equity Interests, Investment Related Property.

(a) Dividends, Interest or Distributions Prior to an Event of Default. Except as
provided in the next sentence, in the event such Grantor receives any dividends,
interest or distributions on any Pledged Equity Interest or other Investment
Related Property (other than Deposit Accounts), then (i) such dividends,
interest or distributions and Securities or other property shall be included in
the definition of Collateral without further action (except to the extent such
property otherwise constitutes an Excluded Asset) and (ii) such Grantor shall
comply with the requirements of Section 4 to the extent applicable to such
property. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions paid by the issuer and all payments of
interest to the extent such dividends, distributions and interest is permitted
and otherwise paid or distributed in accordance with the Credit Agreement.

(b) Voting Prior to an Event of Default. So long as no Event of Default has
occurred and is continuing, except as otherwise provided under the covenants and
agreements relating to Investment Related Property in this Agreement or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement.

(c) Dividends and Voting After an Event of Default. (i) Upon the occurrence and
during the continuation of an Event of Default and upon two (2) Business Days’
prior written notice from the Collateral Agent to the Borrower and such Grantor
to exercise such rights:

(A) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights;

(B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies (including
irrevocable proxies in form and substance reasonably satisfactory to the
Collateral Agent), dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney as set
forth in Section 8.1; and

(C) all rights of each Grantor to receive dividends, distributions or interest
pursuant to Section 6.5(a) or otherwise shall immediately cease and be vested
with the Collateral Agent, which shall thereupon have the sole right to hold as
Collateral such dividends, distributions and interests thereof.

 

17



--------------------------------------------------------------------------------

(ii) All distributions, dividends, interest and other amounts which are received
by any Grantor contrary to the provisions of this Section 6.5(c) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall immediately be paid over to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

6.6 Intellectual Property.

(a) Except (i) as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) as otherwise permitted by the
Credit Agreement, such Grantor shall not knowingly do any act or knowingly omit
to do any act whereby any of the Intellectual Property owned by such Grantor
that is included in the Collateral may lapse, or become abandoned, dedicated to
the public, or unenforceable, or which would adversely affect the validity,
grant, or enforceability of the security interest granted therein.

(b) Except (i) as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) as otherwise permitted by the
Credit Agreement, such Grantor shall not, with respect to any Trademarks
constituting Intellectual Property that is included in the Collateral, cease the
use of any of such Trademarks (unless continued use of such Trademarks would be
commercially unreasonable) or fail to control the quality of its products sold
and its services rendered under any of such Trademark consistent with industry
standards and each Grantor shall take all commercially reasonable steps to
insure that licensees of such Trademarks use such industry standards.

(c) [Reserved].

(d) Subject to the Credit Agreement and except as otherwise permitted thereby,
such Grantor shall take commercially reasonable steps in the United States
Copyright Office or the United States Patent and Trademark Office to pursue any
application and maintain any registration of each Copyright, Patent and
Trademark constituting Material Intellectual Property owned by such Grantor (to
the extent permitted by law) including those items on Schedule 5.2 of the
Security Agreement Disclosure Letter (as each may be amended or supplemented
from time to time).

6.7 Uncertificated Securities.

No Grantor shall permit any of its Subsidiaries that is an issuer of
Uncertificated Securities included in the Collateral to allow such
Uncertificated Securities to become Certificated Securities unless such Grantor
complies with the procedures set forth in Section 4.1(a) above.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS

7.1 Further Assurances.

(a) Subject to Section 6.3(b), each Grantor agrees that from time to time, at
the expense of such Grantor, it shall promptly execute and deliver all further
instruments and documents, and take all further action that the Collateral Agent
may reasonably request in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor shall:

 

18



--------------------------------------------------------------------------------

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby, subject to Section 6.3(b);

(ii) at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that could reasonably be expected to directly and adversely
affect such Grantor’s title to or the Collateral Agent’s security interest in
all or any part of the Collateral; and

(iii) furnish the Collateral Agent with such information regarding the
Collateral, including the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Subject to Section 6.3(b), each Grantor hereby authorizes the Collateral
Agent to file a Record or Records, including financing or continuation
statements, intellectual property security agreements and amendments to any of
the foregoing, in any U.S. jurisdictions and with any U.S. filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.”

7.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Subsidiaries of the Borrower (other than any Excluded Subsidiaries)
may, in accordance with Section 5.10 of the Credit Agreement or the definition
of “Guarantor Subsidiary” in Section 1.1 of the Credit Agreement, become parties
hereto as additional Grantors (each, an “Additional Grantor”), by executing a
Counterpart Agreement substantially in the form of Exhibit H to the Credit
Agreement. Upon delivery of any such Counterpart Agreement to the Collateral
Agent, each Additional Grantor shall be a Grantor hereunder and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of the Collateral Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion, upon the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) to obtain and adjust Insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to the Credit Agreement;

 

19



--------------------------------------------------------------------------------

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for Moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other Instruments, Documents
and Chattel Paper in connection with clause (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand;

(f) to pay or discharge taxes or Liens levied or placed on or threatened against
the Collateral; and

(g) to generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

SECTION 9. REMEDIES

9.1 Generally.

(a) If any Event of Default has occurred and is continuing, the Collateral Agent
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it at Law or in equity,
all the rights and remedies of a secured party on default under the UCC (whether
or not the UCC applies) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon written request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;

 

20



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or non-exclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of Law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by Law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives (to the
extent permitted by applicable Law) any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, the Grantors shall be liable for the deficiency
and the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at Law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives (to the extent permitted by applicable Law) and agrees (to the
extent permitted by applicable Law) not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section shall in any way limit
the rights of the Collateral Agent hereunder.

 

21



--------------------------------------------------------------------------------

(c) In connection with its exercise of remedies hereunder, the Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent has no obligation to marshal any of the Collateral.

9.2 Application of Proceeds. Subject to any Intercreditor Agreements, except as
expressly provided elsewhere in this Agreement, all proceeds received by the
Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against the Secured Obligations in the order of
priority set forth in Section 8.3 of the Credit Agreement.

9.3 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, the Collateral Agent
may resell the Collateral and Grantor shall be credited with proceeds of the
sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities Laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities Laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
has no obligation to engage in public sales and no obligation to delay the sale
of any Investment Related Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities Laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer (or use commercially reasonable efforts to cause any issuer that is not a
Subsidiary of such Grantor) of any Investment Related Property to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may reasonably request in order to determine the number and nature of interest,
shares or other instruments included in the Investment Related Property which
may be sold by the Collateral Agent in exempt transactions under the Securities
Act and the rules and regulations of the U.S. Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

9.5 Grant of Intellectual Property License. Subject to Section 9.6, upon the
occurrence and during the continuance of an Event of Default, for the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Section 9 at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent of such Grantor’s rights therein
and to the extent permitted by the applicable licenses or other agreements
relating thereto, an irrevocable (during the continuation of an Event of
Default) non-exclusive license, subject, in the case of Trademarks, to
sufficient rights in favor of such Grantor to

 

22



--------------------------------------------------------------------------------

quality control and inspection relating to the nature and quality of goods and
services to be offered in connection with such Trademarks to avoid the risk of
invalidation of such Trademarks, to use or sublicense any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located, such license being exercisable without payment of royalty or other
compensation to such Grantor. Such license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent has the right (but not the obligation) to bring suit or
otherwise commence any action or proceeding in the name of any Grantor, the
Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property included in the Collateral and rights under
Intellectual Property Licenses included in the Collateral in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property included in the Collateral as provided in this Section 9.6, each
Grantor agrees to use all commercially reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement or other violation of
any of such Grantor’s rights in such Intellectual Property by others and for
that purpose agrees to, to the extent commercially reasonable, diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;

(ii) the Collateral Agent has the right to, or upon written demand from the
Collateral Agent, each Grantor shall, grant, assign, convey or otherwise
transfer to the Collateral Agent or such Collateral Agent’s designee all of such
Grantor’s right, title and interest in and to the Intellectual Property included
in the Collateral and execute and deliver to the Collateral Agent such documents
as are necessary or appropriate to carry out the intent and purposes of this
Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or any other realization upon, the Intellectual Property included
in the Collateral;

(iv) the Collateral Agent has the right to direct such Grantor to refrain, in
which event such Grantor shall refrain, from using the Intellectual Property
included in the Collateral in any manner whatsoever, directly or indirectly; and

(v) the Collateral Agent has the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property included in the Collateral, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done.

 

23



--------------------------------------------------------------------------------

(b) If (i) an Event of Default has occurred and, by reason of cure, waiver,
modification, amendment or otherwise, no longer is continuing, (ii) no other
Event of Default has occurred and is continuing, (iii) an assignment or other
transfer to the Collateral Agent of any rights, title and interests in and to
the Intellectual Property has been previously made and has become absolute and
effective, and (iv) the Secured Obligations shall not have become immediately
due and payable, upon the written request of any Grantor, the Collateral Agent
shall promptly execute and deliver to such Grantor, at such Grantor’s sole cost
and expense, such assignments or other transfer as may be necessary to reassign
to such Grantor any such rights, title and interests as may have been assigned
to the Collateral Agent as aforesaid, subject to any disposition thereof that
may have been made by the Collateral Agent; provided that, after giving effect
to such reassignment, the Collateral Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; provided further, that
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.

9.7 Cash Proceeds; Collateral Account. If any Event of Default has occurred and
is continuing, in addition to the rights of the Collateral Agent specified in
Section 6.4 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for the Collateral Agent, segregated from other funds of such Grantor, and
shall, upon written request of the Collateral Agent, promptly (but in any event
within two (2) Business Days or such longer period as the Collateral Agent may
agree in its reasonable discretion) following receipt by such Grantor, be turned
over to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent in the Collateral Account. Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) may, at the sole
discretion of the Collateral Agent, (a) be held by the Collateral Agent for the
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (b) then or at any time
thereafter may be held by the Collateral Agent and applied by the Administrative
Agent to the Secured Obligations then due and owing pursuant to the terms of the
Credit Agreement. Upon the cure or waiver of all continuing Events of Default
certified in writing by the Borrower, all Cash Proceeds held by the Collateral
Agent that have not been otherwise applied shall be returned to the applicable
Grantor or as the Borrower may otherwise direct in writing.

SECTION 10. COLLATERAL AGENT

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and has the right hereunder,
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement. In furtherance of the foregoing provisions of this Section 10,
each Secured Party (other than the Collateral Agent and Administrative Agent),
by its acceptance of the benefits hereof, agrees that it has no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. The provisions of
the Credit Agreement relating to the Collateral Agent including the provisions
relating to resignation or removal of the Collateral Agent and the powers and
duties and immunities of the Collateral Agent are incorporated herein by this
reference and shall survive any termination of the Credit Agreement to the
extent provided therein.

 

24



--------------------------------------------------------------------------------

SECTION 11. CONTINUING SECURITY INTEREST; REINSTATEMENT.

Each Grantor agrees that, if any payment made by any Credit Party or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Credit Party, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (a) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing or (b) any provision of the
Guaranty under the Credit Agreement shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. The Collateral Agent shall not be responsible for any failure to
exercise any such powers or any delay in so doing. Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for Moneys actually received by it hereunder, the Collateral Agent
has no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.

SECTION 13. INTERCREDITOR AGREEMENTS

Notwithstanding anything herein to the contrary, (a) the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and (b) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and the provisions of any Intercreditor Agreements. In the event
of any conflict between the terms of any Intercreditor Agreement and the terms
of this Agreement, the terms of such Intercreditor Agreement shall govern.

SECTION 14. MORTGAGES

In the case of a conflict between this Agreement and any Mortgage with respect
to any Material Real Estate Asset that is also subject to a valid and
enforceable Lien under the terms of such Mortgage (including Fixtures), the
terms of such Mortgage shall govern.

SECTION 15. TERMINATION AND RELEASE

Subject to the terms of the Credit Agreement, the Collateral Agent is hereby
irrevocably authorized by each Secured Party (without the requirement of notice
to or consent of any Secured Party except as expressly required by Section 10.5
of the Credit Agreement) to take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations as, and to the
extent, provided in Section 9.10 of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 16. MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement shall be binding
upon and inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns. Except as permitted under the Credit
Agreement, no Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. Accordingly, the Credit Documents may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties pertaining
to the subject matter hereof. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.5 of the Credit Agreement; provided, however, that (a) to the
extent expressly required hereunder or under the Credit Agreement, schedules to
the Security Agreement Disclosure Letter may be amended or supplemented through
Pledge Supplements, substantially in the form of Exhibit A attached hereto, duly
executed by the Collateral Agent and each applicable Grantor, and as otherwise
expressly provided in this Agreement and (b) additional Grantors may join this
Agreement in accordance with Section 7.2.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed signature page of this Agreement by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTIONS 10.15 (CONSENT TO JURISDICTION) AND 10.16 (WAIVER OF JURY TRIAL) OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

                                                     GRANTORS:

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title: LUMENTUM INC. By:  

 

  Name:   Title: LUMENTUM OPERATIONS LLC By:  

 

  Name:   Title: OCLARO, LLC By:  

 

  Name:   Title: OCLARO FIBER OPTICS, INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

OCLARO, INC. By:  

 

  Name:   Title:

[Lumentum - Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Lumentum - Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [    ], 20[    ], is delivered by [    ], a [    ]
(the “Grantor”), pursuant to the Pledge and Security Agreement, dated as of
December 10, 2018 (as it may be from time to time amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
by and among LUMENTUM HOLDINGS INC., a Delaware corporation (the “Borrower”),
the other Grantors party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Collateral Agent. Capitalized terms used herein not otherwise defined herein has
the meanings ascribed thereto in the Security Agreement.

The Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of and does hereby grant to the Collateral Agent a security
interest in all of Grantor’s right, title and interest in and to all Collateral
set forth in the attached Supplements to the Schedules of the Security Agreement
Disclosure Letter, to secure the Secured Obligations. The Grantor represents and
warrants that the attached Supplements to Schedules accurately and completely
set forth all additional information required to be provided pursuant to the
Security Agreement and hereby agrees that such Supplements to Schedules shall
constitute part of the Schedules to the Security Agreement Disclosure Letter.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

[Remainder of Page Intentionally Left Blank]

 

EXHIBIT A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

OF THE SECURITY AGREEMENT DISCLOSURE LETTER

Additional Information:

GENERAL INFORMATION

 

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal

Name

 

Type of

Organization

 

Jurisdiction of

Organization

  

Chief Executive

Office/Sole Place of
Business

  

Organization
Identification

Number

         

 

(B)

Trade Names or Other Names under which each Grantor currently conducts business:

 

Grantor

 

Trade Names/Other Names

 

 

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

   

 

(D)

Financing Statements, etc.:

UCC-1 Financing Statements:

 

Grantor

 

Filing Office

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

OF THE SECURITY AGREEMENT DISCLOSURE LETTER

COLLATERAL IDENTIFICATION

 

I.

INVESTMENT RELATED PROPERTY

 

(A)

Pledged Stock:

 

Grantor

 

Issuer

 

Type of

Organization

  

Jurisdiction

of

Organization

  

% of

Interest

Pledged

         

 

(B)

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Type of

Organization

  

Jurisdiction

of

Organization

  

% of

Interest

Pledged

         

(C) Other Pledged Equity Interests:

 

Grantor

 

Issuer

 

Type of

Organization

  

Jurisdiction

of

Organization

  

% of

Interest

Pledged

         

 

(D)

Pledged Debt:

 

Grantor

 

Payee

 

Maturity Date

  

Principal Amount

      



--------------------------------------------------------------------------------

II.

INTELLECTUAL PROPERTY

 

(A)

Registered U.S. Copyrights and Copyright Applications:

 

No.

 

Title

 

App. No.

 

App. Date.

 

Reg. No.

 

Reg. Date

 

Owner

           

 

(B)

U.S. Patents and Patent Applications:

 

No.

 

Title

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Owner

           

 

(C)

U.S. Trademark Registrations and Trademark Applications:

 

No.

 

Trademark

 

Owner

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

III.

COMMERCIAL TORT CLAIMS

[    ]



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and collectively, the “Grantors”) in favor of DEUTSCHE BANK
AG NEW YORK BRANCH, as Collateral Agent for the Secured Parties (in such
capacity and together with its successors and assigns in such capacity, the
“Agent”).

WHEREAS, the Grantors entered into a Pledge and Security Agreement dated as of
December 10, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Grantors and each of the
other grantors from time to time party thereto and the Agent, pursuant to which
the Grantors granted to the Agent, for the benefit of the Secured Parties, a
security interest in the Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Grantors agreed to execute and
deliver this Agreement, in order to record the security interest granted to the
Agent for the benefit of the Secured Parties with the United States Copyright
Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
a security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all Copyrights of such Grantor including the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Copyright Collateral”) as
collateral security for the Secured Obligations: all United States copyrights
(including community designs), including copyrights in Software and all rights
in and to databases, and all Mask Works (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, moral rights,
reversionary interests, termination rights and applications for any of the
foregoing, including: (a) all registrations and applications therefor including
the registrations and applications listed on Schedule A attached hereto, (b) all
extensions and renewals thereof, (c) all rights corresponding thereto throughout
the world, (d) all rights to sue for past, present and future infringements
thereof and (e) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit.



--------------------------------------------------------------------------------

Notwithstanding the foregoing and anything to the contrary contained herein, the
security interest created hereby shall not extend to, and the term “Copyright
Collateral” shall not include, any Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Security Agreement, and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Recordation

Each Grantor authorizes and requests that the Register of Copyrights and any
other applicable government officer record this Agreement.

SECTION 5. Governing Law, Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW.

SECTIONS 10.15 (CONSENT TO JURISDICTION) AND 10.16 (WAIVER OF JURY TRIAL) OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

No.

 

Title

 

App. No.

  

App. Date

  

Reg. No.

  

Reg.

Date

  

Owner

               



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                    ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and collectively, the “Grantors”) in favor of DEUTSCHE BANK
AG NEW YORK BRANCH, as Collateral Agent for the Secured Parties (in such
capacity and together with its successors and assigns in such capacity, the
“Agent”).

WHEREAS, the Grantors entered into a Pledge and Security Agreement dated as of
December 10, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), by and among the Grantors and each of
the other grantors from time to time party thereto and the Agent, pursuant to
which the Grantors granted to the Agent, for the benefit of the Secured Parties,
a security interest in the Patent Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Grantors agreed to execute and
deliver this Agreement, in order to record the security interest granted to the
Agent for the benefit of the Secured Parties with the United States Patent and
Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
a security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all Patents of such Grantor including the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Patent Collateral”) as
collateral security for the Secured Obligations: all United States patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including: (a) each patent and patent
application listed on Schedule A attached hereto, (b) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof, (c) all rights corresponding thereto throughout the world, (d) all
inventions and improvements claimed therein, (e) all rights to sue for past,
present and future infringements thereof, and (f) all Proceeds of the foregoing,
including license fees, royalties, income, payments, claims, damages and
proceeds of suit.

Notwithstanding the foregoing and anything to the contrary contained herein, the
security interest created hereby shall not extend to, and the term “Patent
Collateral” shall not include, any Excluded Assets.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Security Agreement, and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Recordation

Each Grantor authorizes and requests that the Director of the United States
Patent and Trademark Office and any other applicable government officer record
this Agreement.

SECTION 5. Governing Law, Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW.

SECTIONS 10.15 (CONSENT TO JURISDICTION) AND 10.16 (WAIVER OF JURY TRIAL) OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed: DEUTSCHE BANK AG NEW YORK BRANCH,
as Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

ISSUED PATENTS AND PATENT APPLICATIONS

 

No.

  

Title

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Owner



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                ] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each, a “Grantor” and collectively, the “Grantors”) in favor of DEUTSCHE BANK
AG NEW YORK BRANCH, as Collateral Agent for the Secured Parties (in such
capacity and together with its successors and assigns in such capacity, the
“Agent”).

WHEREAS, the Grantors entered into a Pledge and Security Agreement dated as of
December 10, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Grantors and each of the
other grantors from time to time party thereto and the Agent, pursuant to which
the Grantors granted to the Agent, for the benefit of the Secured Parties, a
security interest in the Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Grantors agreed to execute and
deliver this Agreement, in order to record the security interest granted to the
Agent for the benefit of the Secured Parties with the United States Patent and
Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

Section 2.1 Grant of Security.

Each Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
a security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all Trademarks of such Grantor including the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Trademark Collateral”) as
collateral security for the Secured Obligations: all United States trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, (a) the registrations and applications listed on Schedule A
attached hereto, (b) all extensions or renewals of any of the foregoing, (c) all
of the goodwill of the business connected with the use of and symbolized by the
foregoing, (d) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill and (e) all
Proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages and proceeds of suit.



--------------------------------------------------------------------------------

Section 2.2 Certain Limited Exclusions.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include or the security interest granted under Section 2.1 hereof
attach to (a) any “intent-to-use” trademark application filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application or any
registration that issues from such intent-to-use application under applicable
federal Law, or (b) any other Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Security Agreement, and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Recordation

Each Grantor authorizes and requests that the Director of the United States
Patent and Trademark Office and any other applicable government officer record
this Agreement.

SECTION 5. Governing Law, Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTIONS 10.15 (CONSENT TO JURISDICTION) AND 10.16 (WAIVER OF JURY TRIAL) OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[GRANTOR] By:  

                                 

Name: Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

No.

  

Trademark

  

Owner

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Intercompany Subordination Agreement”), dated as of December 10, 2018, made by
and among Lumentum Holdings Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower (as defined in the Credit Agreement referred to
below) party hereto (together with the Borrower and the other Subsidiaries of
the Borrower as shall become party hereto pursuant to Section 5.10 of the Credit
Agreement (as defined below), each, (i) if such Person is a Credit Party, in its
capacity as an obligor under any Intercompany Subordinated Debt (as defined
below), being referred to individually, as an “Intercompany Debtor” and
collectively, as the “Intercompany Debtors” and (ii) if such Person is not a
Credit Party, in its capacity as a holder of any Intercompany Subordinated Debt,
being referred to individually, as a “Subordinated Creditor” and collectively,
as the “Subordinated Creditors”), in favor of Deutsche Bank AG New York Branch
(“DBNY”), as Agent (as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to (a) the Credit and Guaranty Agreement, dated as of
the date hereof (as the same may be amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the other Credit Parties from time to
time party thereto, the several financial institutions from time to time party
thereto, and DBNY as Administrative Agent and Collateral Agent (each as defined
thereunder) (in such capacities, the “Agent”) for the benefit of the Secured
Parties thereunder (the “Secured Parties”) and (b) any related notes,
guarantees, collateral documents, instruments and agreements executed in
connection with the Credit Agreement, and in each case as amended, modified,
renewed, refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time, regardless of whether such
amendment, modification, renewal, refunding, replacement, restatement,
restructuring, increase, supplement or refinancing is with the same lenders or
holders, agents or otherwise. Capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

WHEREAS, each Intercompany Debtor is now or may hereafter from time to time
become indebted or otherwise obligated to one or more Subordinated Creditors in
respect of Indebtedness owing to or investment made by each such Subordinated
Creditor whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (whether created directly or acquired
by assignment or otherwise), and interest, premiums and fees, if any, thereon
and other amounts payable in respect thereof and all rights and remedies of each
such Subordinated Creditor with respect thereto, being referred to as the
“Intercompany Subordinated Debt”);

WHEREAS, each Subordinated Creditor has duly authorized the execution, delivery
and performance of this Intercompany Subordination Agreement; and

WHEREAS, it is in the best interests of each Subordinated Creditor to execute
this Intercompany Subordination Agreement inasmuch as such Subordinated Creditor
will derive substantial direct and indirect benefits from the Credit Extensions
made by the Lenders pursuant to the Credit Agreement;

 

Exhibit J-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in order to (a) induce the Lenders to make
Credit Extensions to the Borrower pursuant to the Credit Agreement and (b) in
the case of each Secured Swap Provider and Bank Product Provider, to enter into
and perform under any Bank Product Agreement or Secured Rate Contract, the
parties hereto hereby agree as follows:

ARTICLE I

AGREEMENT

SECTION 1.1. Agreement to Subordinate.

(a) Each of the Intercompany Debtors and the Subordinated Creditors agrees that
the Intercompany Subordinated Debt is and shall be subject, subordinate and
rendered junior, to the extent and in the manner hereinafter set forth, in right
of payment, to the prior Payment in Full (as defined below) in cash of all
Obligations (such obligations and other indebtedness and obligation in
connection with any renewal refinancing or restructuring thereof are referred to
collectively as the “Senior Indebtedness”). For purposes of this Intercompany
Subordination Agreement, “Payment in Full” of the Senior Indebtedness means that
the Secured Parties shall have received full payment of the Senior Indebtedness
in cash (including, in each case, interest, fees, and other amounts after the
filing of a petition initiating any proceeding or the commencement of a
proceeding referred to in clause (a) of Section 1.2 below) (other than amounts
in respect of indemnification, expense reimbursement, yield protection or tax
gross-up and contingent obligations, in each case that are not then owing or
with respect to which no claim has been made), all Term Loan Commitments have
terminated. Each of the Intercompany Debtors and the Subordinated Creditors
waives notice of acceptance of this Intercompany Subordination Agreement by the
Secured Parties, and each Subordinated Creditor waives notice of, and consents
to the making, amount and terms of, the Senior Indebtedness which may exist or
be created from time to time and any renewal, extension, refinancing, amendment,
amendment and restatement or other modification thereof from time to time, and
any other lawful action which any Secured Party in its sole and absolute
discretion may take or omit to take with respect thereto from time to time. The
provisions of this section shall inure to the benefit of and to all Secured
Parties, and the Agent is hereby irrevocably authorized to enforce such
provisions in accordance with the terms of the Credit Agreement.

(b) Except as the Agent may otherwise agree, no Intercompany Debtor shall make,
and no Subordinated Creditor shall receive or accept from any source whatsoever,
any payment or distribution of any kind, directly or indirectly, in cash,
property or by set-off in any manner, in respect of any Intercompany
Subordinated Debt if any Event of Default under the Credit Agreement shall have
occurred and be continuing or would result therefrom, unless and until
(i) Payment in Full or (ii) such Event of Default has been cured or waived in
accordance with the terms of the Credit Agreement. Nothing herein shall prohibit
any Intercompany Debtor from making, in accordance with the terms of the Credit
Agreement, and any Subordinated Creditor from receiving, in accordance with the
terms of the Credit Agreement, any payments in respect of Intercompany
Subordinated Debt so long as no Event of Default has occurred and is continuing
under and as defined in the Credit Agreement. Absent the occurrence and
continuance of an Event of Default, each Intercompany Debtor shall be permitted
to make, and each Subordinated Creditor shall be permitted to receive or accept
from any source whatsoever, any payment or distribution of any kind, directly or
indirectly, in cash, property or by set-off in any manner, in respect of any
Intercompany Subordinated Debt (to the extent not otherwise prohibited by any
other Credit Document).

 

Exhibit J-2



--------------------------------------------------------------------------------

SECTION 1.2. In Furtherance of Subordination.

(a) Except as otherwise permitted under the Credit Agreement, upon any
distribution of all or any of the assets of any Intercompany Debtor in the event
of:

(i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to such Intercompany Debtor, or to its creditors, as such,
or to its assets,

(ii) any liquidation, dissolution or other winding up of such Intercompany
Debtor, Subordinated Creditor or Credit Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or

(iii) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of such Intercompany Debtor,

and upon the occurrence and during the continuing of an Event of Default, then,
and in any such event, unless the Agent shall otherwise agree in writing, the
Secured Parties and the holders shall be entitled to receive Payment in Full in
cash of all amounts due or to become due (whether or not the Senior Indebtedness
has been declared due and payable prior to the date on which the Senior
Indebtedness would otherwise have become due and payable) on or in respect of
all Senior Indebtedness (including post-petition interest, fees, and expenses)
before any of the Subordinated Creditors or anyone claiming through or on their
behalf (including any receiver, trustee, or otherwise) are entitled to receive
any payment or distribution on account of principal of (or premium, if any) or
interest on or other amounts payable in respect of the Intercompany Subordinated
Debt, and to that end, any payment or distribution of any kind or character,
whether in cash, property or securities, which may be payable or deliverable in
respect of the Intercompany Subordinated Debt in any such case, proceeding,
dissolution, liquidation or other winding up or event, shall be paid or
delivered directly to the Agent for the application (in the case of cash) to, or
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Senior Indebtedness until the Secured Parties have received
Payment in Full of the Senior Indebtedness.

(b) Upon the occurrence and during the continuance of an Event of Default, if
any proceeding, liquidation, dissolution or winding up referred to in clause (a)
above is commenced by or against any Intercompany Debtor, to the extent
permitted by Law:

(i) The Agent is hereby irrevocably authorized and empowered (in its own name or
in the name of the Intercompany Debtors, the Subordinated Creditors or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of the Intercompany
Subordinated Debt above and give acquittance therefor and to file claims and
proofs of claim and take such other action (including voting the Intercompany
Subordinated Debt or enforcing any security interest or other lien securing
payment of the Intercompany Subordinated Debt) as the Agent may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Secured Parties hereunder; and

 

 

Exhibit J-3



--------------------------------------------------------------------------------

(ii) Each applicable Subordinated Creditor shall duly and promptly take such
action as the Agent may reasonably request (A) to collect the Intercompany
Subordinated Debt for the account of the Secured Parties and to file appropriate
claims or proofs of claim in respect of the Intercompany Subordinated Debt,
(B) to execute and deliver to the Agent such powers of attorney, assignments or
other instruments as the Agent may reasonably request in order to enable them to
enforce any and all claims with respect to, and any security interests and other
liens securing payment of, the Intercompany Subordinated Debt and (C) to collect
and receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Intercompany Subordinated Debt.

(c) All payments or distributions of assets upon or with respect to the
Intercompany Subordinated Debt which are received by any Subordinated Creditor
contrary to the provisions of this Intercompany Subordination Agreement or the
terms of the Credit Agreement or any other Credit Document shall be deemed to be
held in trust for the Agent and the other Secured Parties, and shall be
segregated from other funds and property held by such Subordinated Creditor and
shall in any event be forthwith paid over to the Agent, in the same form as so
received (with any necessary endorsement), to be applied (in the case of cash)
to, or held as collateral (in the case of non-cash property or securities) for,
the payment or prepayment of the Senior Indebtedness, whether matured or
unmatured, in accordance with the terms of this Intercompany Subordination
Agreement and the Credit Agreement.

(d) The Agent and the Required Lenders under the Credit Agreement are hereby
authorized to demand specific performance of this Intercompany Subordination
Agreement, whether or not any Intercompany Debtor shall have complied with any
of the provisions hereof applicable to it, at any time when any Subordinated
Creditor shall have failed to comply with any of the provisions of this
Intercompany Subordination Agreement applicable to it. Each Subordinated
Creditor hereby irrevocably waives any defense based on the adequacy of a remedy
at law which might be asserted as a bar to such remedy of specific performance.

(e) Each Intercompany Debtor and each Subordinated Creditor acknowledges and
agrees that the provisions of this Intercompany Subordination Agreement are
intended to be and shall be enforceable in any bankruptcy, insolvency,
receivership, or similar case or proceeding as a subordination agreement within
the meaning of Section 510(a) of the United States Bankruptcy Code or any
similar provision under any other law for the relief of debtors. Each
Intercompany Debtor and each Subordinated Creditor further agrees that it will
not take any actions in any bankruptcy, insolvency, receivership, or similar
case or proceeding that are inconsistent with, or prohibited by, the provisions
of this Intercompany Subordination Agreement. Specifically, no Intercompany
Debtor or Subordinated Creditor may propose, vote to accept, or otherwise
directly or indirectly support any proposed plan of reorganization or other
dispositive restructuring or liquidating plan that is inconsistent with the
provisions of this Intercompany Subordination Agreement.

 

Exhibit J-4



--------------------------------------------------------------------------------

SECTION 1.3. No Enforcement or Commencement of Any Proceedings. Each
Subordinated Creditor agrees that it will not, unless consented to by the Agent,
accelerate the maturity of the Intercompany Subordinated Debt or commence, or
join with any creditor other than the Agent or the Secured Parties in
commencing, any proceeding referred to in Section 1.2(a) of this Intercompany
Subordination Agreement, in each case except as not prohibited under the Credit
Agreement. Unless consented to by the Agent, each Subordinated Creditor agrees
not to initiate, prosecute or participate in any claim, action or other
proceeding challenging the enforceability, validity, perfection, allowability,
or priority of the Senior Indebtedness or any liens and security interests
securing the Senior Indebtedness, in each case except as not prohibited under
the Credit Agreement.

SECTION 1.4. Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Agent or any of the Secured Parties pursuant to
the provisions of this Intercompany Subordination Agreement shall entitle such
Subordinated Creditor to exercise any rights of subrogation in respect thereof
until Payment in Full. Each Subordinated Creditor agrees that the subordination
provisions contained herein shall not be affected by any action, or failure to
act, in each case, in the course of an insolvency proceeding, by the Agent or
any Secured Party which results, or may result, in affecting, impairing or
extinguishing any right of reimbursement or subrogation or other right or remedy
of such Subordinated Creditor against any Intercompany Debtor.

SECTION 1.5. Subordination Legend; Further Assurances. Each of the Subordinated
Creditors and the Intercompany Debtors will (or in the case of any notes or
instruments evidencing any Intercompany Subordinated Debt that exists as of the
Closing Date will use commercially reasonable efforts to) cause each note and
instrument evidencing any Intercompany Subordinated Debt that is Material
Indebtedness to be endorsed with the following legend:

“THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL IN CASH OF THE SENIOR INDEBTEDNESS (AS DEFINED IN THE
INTERCOMPANY SUBORDINATION AGREEMENT, DATED AS OF DECEMBER 10, 2018) PURSUANT
TO, AND TO THE EXTENT PROVIDED IN, SUCH INTERCOMPANY SUBORDINATION AGREEMENT BY
THE MAKER HEREOF AND PAYEE NAMED HEREIN IN FAVOR OF DEUTSCHE BANK AG NEW YORK
BRANCH, AS AGENT, AND THE SECURED PARTIES AND ANY PERSON NOW OR HEREAFTER
DESIGNATED AS THEIR AGENT.”

Each of the Intercompany Debtors and the Subordinated Creditors hereby agrees to
mark its books of account in such a manner as shall be effective to give proper
notice of the effect of this Intercompany Subordination Agreement. Each of the
Subordinated Creditors and the Intercompany Debtors will at its expense and at
any time and from time to time promptly execute and deliver all further
instruments and documents and take all further action that the Agent or the
Required Lenders may reasonably request to protect any right or interest granted
or purported to be granted hereunder or to enable the Secured Parties or the
Agent to exercise and enforce their respective rights and remedies hereunder.

SECTION 1.6. No Change in or Disposition of Intercompany Subordinated Debt. The
Subordinated Creditors will not, without the prior written consent of the Agent,
except as otherwise permitted by the Credit Agreement or any other Credit
Document:

(a) sell, assign, transfer, endorse, pledge, encumber or otherwise dispose of
any of the Intercompany Subordinated Debt;

 

Exhibit J-5



--------------------------------------------------------------------------------

(b) permit any of the terms relating to the subordination of the Intercompany
Subordinated Debt or permit any changes that are in contradiction with this
Intercompany Subordination Agreement (in each case, except to the extent such
changes or amendments are not prohibited by any applicable intercreditor or
subordination provisions applicable to such Intercompany Subordinated Debt) to
be changed in a manner that would be materially adverse to the interests of the
Lenders under the Credit Agreement; or

(c) upon the occurrence and during the continuance of a Default or an Event of
Default, take, or permit to be taken, any action to assert, collect or enforce
the Intercompany Subordinated Debt or any part thereof in contravention of the
provisions of this Intercompany Subordination Agreement.

SECTION 1.7. Agreement by the Intercompany Debtors. Each Intercompany Debtor
agrees that it will not make any payment or distribution on any Intercompany
Subordinated Debt, or take any other action, in contravention of the provisions
of this Intercompany Subordination Agreement.

SECTION 1.8. Obligations Hereunder Not Affected. All rights and interest of the
Agent and the other Secured Parties hereunder, and all agreements and
obligations of each of the Subordinated Creditors and the Intercompany Debtors
hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any document evidencing Senior
Indebtedness;

(b) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Indebtedness, or any amendment, amendment and
restatement, refinancing, other modification or waiver of or any consent to
depart from any of the documents evidencing or relating to the Senior
Indebtedness;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to depart from any guaranty or Credit
Document, for all or any of the Senior Indebtedness;

(d) any failure of any Secured Party to assert any claim or to enforce any right
or remedy against any party hereto or any other Credit Party under the
provisions of any Credit Document;

(e) any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason (other than Payment in Full), including any claim of
waiver, release, surrender, alteration or compromise; and

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Intercompany Debtor in respect of the Senior
Indebtedness or any Subordinated Creditor in respect of this Intercompany
Subordination Agreement (in each case, other than Payment in Full).

 

Exhibit J-6



--------------------------------------------------------------------------------

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by the Agent, any
Secured Party upon the insolvency, bankruptcy or reorganization of the Borrower,
any other Credit Party or otherwise, all as though such payment had not been
made. Each Subordinated Creditor acknowledges and agrees that the Agent and the
other Secured Parties may, in accordance with the terms of, and to the extent
permitted by the Credit Agreement, without notice or demand and without
affecting or impairing such Subordinated Creditor’s obligations hereunder, from
time to time (i) renew, compromise, extend, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Senior
Indebtedness or any part thereof, including to increase or decrease the rate of
interest thereon or the principal amount thereof; (ii) take or hold security for
the payment of the Senior Indebtedness and exchange, enforce, foreclose upon,
waive and release any such security; (iii) apply such security and direct the
order or manner of sale thereof as the Agent and the other Secured Parties, in
their sole discretion, may determine; (iv) release and substitute one or more
endorsers, warrantors, borrowers or other obligors; and (v) exercise or refrain
from exercising any rights against the Borrower, any Credit Party or any other
Person.

ARTICLE II

OTHER AGENTS AND SENIOR CREDITORS

SECTION 2.1. Other Agents and Senior Creditors. Each of the Subordinated
Creditors, the Intercompany Debtors, the Agent and the Borrower hereby
acknowledges that from time to time the Subordinated Creditors and Intercompany
Debtors may enter into one or more intercompany subordination agreements
substantially similar to this Intercompany Subordination Agreement (each, an
“Other Agreement”); provided that the subordination terms in such Other
Agreement are substantially identical to the provisions of Article I of this
Intercompany Subordination Agreement, with one or more other agents on behalf of
other senior creditors to the Subordinated Creditors or Credit Parties (each
such other agent, an “Other Agent” and such other creditors, “Other Senior
Creditors”) and so long as such Other Agreement and documents governing the
obligations owed by the Subordinated Creditors or Credit Parties to such Other
Agents or Other Senior Creditors (the “Other Senior Obligations”) do not
contravene this Agreement.

SECTION 2.2. Coordination among this Intercompany Subordination Agreement and
Other Agreements. To the extent the provisions of Article I hereof require any
amount or asset to be held in trust for, or delivered or paid over to, the Agent
on behalf of the Lenders and Secured Parties for application to the payment or
prepayment of Senior Indebtedness in accordance with the Credit Agreement, and
any Other Agreement then existing contains corresponding terms for the same
amount or asset to be held in trust for, or delivered or paid over to, such
Other Agent on behalf of the Other Senior Creditors for application to the
payment or prepayment of Other Senior Obligations owed to such Other Senior
Creditors, then such requirement to deliver or pay over any such amount or asset
shall be deemed to have been satisfied if delivered or paid to the Agent or, to
the extent there is an intercreditor or subordination agreement purported to be
in effect among the Agent and such Other Agent, delivered or paid to the Agent
or such Other Agent in accordance with such intercreditor agreement or
subordination agreement.

SECTION 2.3. Modification of Legend. To the extent any Other Agreement exists,
the legend set forth in Section 1.5 of this Intercompany Subordination Agreement
may be modified to make reference to both this Intercompany Subordination
Agreement and each such Other Agreement; provided that as long as this
Intercompany Subordination Agreement remains in effect such legend shall
accurately refer specifically to this Intercompany Subordination Agreement.

 

Exhibit J-7



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Representations and Warranties. Each of the Subordinated Creditors
and the Intercompany Debtors hereby represents and warrants as follows:

(a) such Subordinated Creditor owns the Intercompany Subordinated Debt
outstanding free and clear of any Lien other than Permitted Liens; and

(b) this Intercompany Subordination Agreement constitutes a legal, valid and
binding obligation of each of the Subordinated Creditors and the Intercompany
Debtors, enforceable in accordance with its terms (except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by principles of equity).

SECTION 3.2. Credit Document. This Intercompany Subordination Agreement is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

SECTION 3.3. Binding on Successors; Transferees and Assigns; Continuing
Agreement. This Intercompany Subordination Agreement shall be binding upon each
of the Subordinated Creditors and the Intercompany Debtors and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
the Agent, the Required Lenders under the Credit Agreement and their respective
successors and assigns; provided, that no Subordinated Creditor nor any
Intercompany Debtor may assign or transfer its rights and obligations in respect
of the Intercompany Subordinated Debt, except as expressly permitted by the
Credit Documents or otherwise agreed by the Agent, and any such transferee or
assignee, as a condition to acquiring an interest in the Intercompany
Subordinated Debt shall agree to be bound hereby, in form reasonably
satisfactory to the Agent, or to other subordination terms reasonably
satisfactory to the Agent. Without limiting the generality of the foregoing, any
Lender may assign or otherwise transfer (in whole or in part) any Term Loan
Commitments, Term Loans or Term Loan Notes held by it to any other Person or
entity, and such other Person or entity shall thereupon become vested with all
rights and benefits in respect thereof granted to such Lender under any Credit
Document (including this Intercompany Subordination Agreement) or otherwise,
subject, however, to any contrary provisions in such assignment or transfer, and
to the provisions of Section 10.6 of the Credit Agreement. This Intercompany
Subordination Agreement is a continuing agreement of subordination and the
Secured Parties may, from time to time and without notice to the Subordinated
Creditors, extend credit or make other financial arrangements under the Credit
Agreement in reliance hereon.

SECTION 3.4. Amendments, Waivers. No amendment to or waiver of any provision of
this Intercompany Subordination Agreement, nor consent to any departure by any
of the Subordinated Creditors or the Intercompany Debtors herefrom, shall in any
event be effective unless the same shall be made in accordance with Section 10.5
of the Credit Agreement and with the consent of such Subordinated Creditor or
Intercompany Debtor, and then any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No act,
failure or delay by the Agent shall constitute a waiver of its rights and
remedies hereunder or otherwise. No single or partial waiver by the Agent or the
Required Lenders under the Credit Agreement of any default or right or remedy
that it may have shall operate as a waiver of any other default, right or remedy
or of the same default, right or remedy on a future occasion.

 

Exhibit J-8



--------------------------------------------------------------------------------

SECTION 3.5. Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

SECTION 3.6. Cumulative Rights. The rights, powers and remedies of the Secured
Parties under this Intercompany Subordination Agreement shall be in addition to
all rights, powers and remedies given to such Persons by virtue of any contract,
statute or rule of law, all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently. The parties hereto
expressly acknowledge and agree that the Secured Parties are intended, and by
this reference expressly made, third party beneficiaries of the provisions of
this Intercompany Subordination Agreement.

SECTION 3.7. Governing Law. This Intercompany Subordination Agreement and the
rights and obligations of the parties hereunder, including, but not limited to,
the validity, interpretation, construction, breach, enforcement or termination
hereof, and whether arising in contract or tort or otherwise, shall be governed
by, and shall be construed and enforced in accordance with, the law of the State
of New York.

SECTION 3.8. Consent to Jurisdiction. All judicial proceedings brought against
any Subordinated Creditor or any Intercompany Debtor arising out of or relating
hereto, shall be brought in any state or Federal court of competent jurisdiction
in the State, County and City of New York. By executing and delivering this
Intercompany Subordination Agreement, each Subordinated Creditor and each
Intercompany Debtor, for itself and in connection with its properties,
irrevocably (a) accepts generally and unconditionally the exclusive jurisdiction
and venue of such courts; (b) waives any defense of forum non conveniens;
(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to the
attention of the Borrower at its address provided in accordance with the Credit
Agreement; (d) agrees that service as provided in clause (c) above is sufficient
to confer personal jurisdiction over the applicable Subordinated Creditor or
Intercompany Debtor in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and (e) agrees that
the Agent and Lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against such Subordinated Creditor or
such Intercompany Debtor in the courts of any other jurisdiction.

SECTION 3.9. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE INTERCOMPANY SUBORDINATION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS INTERCOMPANY SUBORDINATION AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Exhibit J-9



--------------------------------------------------------------------------------

SECTION 3.10. Headings. The captions and headings of this Intercompany
Subordination Agreement are for convenience of reference only and shall not
affect the interpretation of this Intercompany Subordination Agreement

SECTION 3.11. Counterparts; Facsimile Signature. This Intercompany Subordination
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Intercompany Subordination Agreement by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 3.12. Reinstatement. To the extent that any Intercompany Debtor makes a
payment to any Subordinated Creditor or the Agent receives any payment or
proceeds of the Collateral securing the Senior Indebtedness for the Borrower’s
benefit, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be or avoided as fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable doctrine, then, to
the extent of such payment or proceeds received and not retained by the Agent,
the Senior Indebtedness intended to be satisfied thereby and this Intercompany
Subordination Agreement shall be reinstated and continue in full force and
effect until full and final payment shall have been made to the Agent. Each
Subordinated Creditor agrees to hold in trust for the Agent and promptly remit
to the Agent any payments received by such Subordinated Creditor after such
invalidated, rescinded or returned payment was originally made.

SECTION 3.13. Additional Parties. Any Person (each, an “Additional Party”) may
hereafter become a party to this Intercompany Subordination Agreement by
executing a joinder agreement substantially in the form of Exhibit A attached
hereto (with such changes therein as shall be satisfactory to the Agent), and
there shall be no need to re-execute, amend or restate this Intercompany
Subordination Agreement in connection therewith. Upon such execution and
delivery by any Additional Party, notice of which is hereby waived by the
Intercompany Debtors and the Subordinated Creditors, such Additional Party shall
be deemed to have made the representations and warranties set forth herein as
they relate to such Additional Party and shall be bound by all of the terms,
agreements, covenants and conditions hereof to the same extent as if such
Additional Party had executed this Intercompany Subordination Agreement as of
the Closing Date, and the Agent shall be entitled to all of the benefits of such
Additional Party’s obligations.

[Remainder of Page Intentionally Left Blank]

 

Exhibit J-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Subordinated Creditors,
the Intercompany Debtors and the Agent have caused this Intercompany
Subordination Agreement to be executed as of the date first above written.

 

[        ]   By:  

 

Name:   Title:  

[Lumentum - Signature Page to Intercompany Subordation Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Lumentum - Signature Page to Intercompany Subordation Agreement]



--------------------------------------------------------------------------------

Exhibit A to Intercompany Subordination Agreement

FORM OF JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) is made as of [                ] by
[                ], a [                ] [                ] (the “Additional
Party”), pursuant to Section 3.13 of the Intercompany Subordination Agreement
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Intercompany Subordination Agreement”), dated
as of December 10, 2018, made by and among Lumentum Holdings Inc., a Delaware
corporation (the “Borrower”), each of the other Intercompany Debtors and
Subordinated Creditors party thereto from time to time and Deutsche Bank AG New
York Branch (“DBNY”), as Agent. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used in this Agreement shall have the
meanings set forth in the Intercompany Subordination Agreement (including by
reference to the Credit Agreement).

1. Joinder. The Additional Party hereby joins the Intercompany Subordination
Agreement, as both an “Intercompany Debtor” and a “Subordinated Creditor”
thereunder, as if it were an original signatory thereto, and further covenants
and agrees that by its execution hereof it shall be bound by and shall comply
with all the terms and conditions of the Intercompany Subordination Agreement
applicable to it as both an Intercompany Debtor and a Subordinated Creditor and
it being acknowledged and agreed that the Agent and the Secured Parties shall be
entitled to all of the benefits of such Additional Party’s obligations
Agreement.

2. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

3. Governing Law. This Agreement and the rights and obligations of the parties
hereunder, including, but not limited to, the validity, interpretation,
construction, breach, enforcement or termination hereof, and whether arising in
contract or tort or otherwise, shall be governed by, and shall be construed and
enforced in accordance with, the law of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

Exhibit J-A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered as of the date first above written.

 

[ADDITIONAL PARTY] By:  

 

 

Name:

Title:

 

Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Exhibit J-A-2



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

FORM OF

PERFECTION CERTIFICATE

 

 

This Perfection Certificate is delivered in accordance with Section 3.1(a)(E) of
that certain Credit and Guaranty Agreement, dated as of the date hereof (the
“Credit Agreement”), by and among LUMENTUM HOLDINGS INC. (the “Borrower”), the
other Credit Parties from time to time party thereto, the Lenders and other
parties from time to time party thereto, and DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent. Terms used but not defined herein
shall have the meanings assigned thereto in the Credit Agreement or the Pledge
and Security Agreement (as defined in the Credit Agreement), as applicable.

The undersigned hereby certifies, as an Authorized Officer of the Borrower and
not in an individual capacity and without personal liability, to the
Administrative Agent, the Collateral Agent and the other Secured Parties, on
behalf of the Borrower and each other Credit Party specified below (such Credit
Parties together with the Borrower, the “Grantors”), as of the date hereof and
after giving effect to the Transactions, as follows:

 

I.

CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The exact legal name (as it appears in each respective
certificate or articles of incorporation or formation, bylaws, limited liability
or operating agreement or similar organizational document(s), in each case as
amended to date), the type of organization, the jurisdiction of organization (or
formation, as applicable), the organizational identification number and tax I.D.
number of each Grantor is as set forth on Schedule IA.

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address and mailing address of each Grantor is:

 

Grantor

   Chief Executive Office and Mailing Address

C. Special Debtors and Former Article 9 Debtors. Except as specifically
identified below none of the Grantors is: (i) a transmitting utility (as defined
in Section 9-102(a)(80)), (ii) primarily engaged in farming operations (as
defined in Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier
within the meaning of the federal aviation act of 1958, as amended, (v) a branch
or agency of a bank which bank is not organized under the law of the United
States or any state thereof or (vi) located (within the meaning of
Section 9-307) in the Commonwealth of Puerto Rico. All references in this
Section C to “Section” are to sections of the New York Uniform Commercial Code,
as in effect on the date hereof.

[    ]

 

Exhibit K-1



--------------------------------------------------------------------------------

D. Trade Names/Assumed Names.

1. Trade Names. Set forth below is each registered trade name or assumed name
(other than those listed on Schedule IA hereto) currently used by any Grantor or
by which any Grantor is known or is transacting any business:

 

Grantor

   Trade Name

2. Name(s) on IRS Filings. Set forth below is each name (other than those listed
on Schedule IA hereto) used by any Grantor on any filings with the Internal
Revenue Service at any time within the five (5) years preceding the date hereof:

 

Grantor

   Name    Period of Use

E. Changes in Names, Jurisdiction of Organization or Corporate Structure. Except
as set forth immediately below, in Section G below or in connection with initial
formation of such Person or the Transactions, no Grantor has changed its name,
jurisdiction of organization or its corporate structure in any way (e.g. by
merger, consolidation, change in corporate form, change in jurisdiction of
organization or otherwise) within the five (5) years preceding the date hereof:

 

Grantor

   Date of Change    Description of Change

F. Prior Addresses. Except as set forth immediately below or in connection with
initial formation of such Grantor or the Transactions, no Grantor has changed
its chief executive office within the five (5) years preceding the date hereof.

 

Grantor

   Prior Chief Executive Office Address

G. Acquisitions of Equity Interests or Assets. Except in connection with the
Transactions or as set forth on Schedule IG hereto, no Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the five (5) years preceding the date hereof.

H. Corporate Ownership and Organizational Structure. Attached as Schedule IH
hereto is a true and correct chart showing the ownership relationship of the
Borrower and its Subsidiaries as of the Closing Date after giving effect to the
Merger.

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property.

 

Exhibit K-2



--------------------------------------------------------------------------------

1. Equity Interests. Attached as Schedule IIA1 hereto is a true and correct list
of all Equity Interests owned by each Grantor together with the type of
organization which issued such equity interests (e.g. corporation, limited
liability company, partnership or trust).

2. Debt Securities & Instruments. Attached as Schedule IIA2 hereto is a true and
correct list of all debt securities and instruments owed to each Grantor (other
than checks to be deposited in the ordinary course of business and any
intercompany indebtedness) in a principal amount greater than $5,000,000, and to
the extent applicable, specifying the creditor and debtor thereunder and the
outstanding principal amount thereof.

B. Intellectual Property. Set forth on Schedule IIB is a true and correct list
of all U.S. patents and trademarks registered in or applied for with the United
States Patent and Trademark Office, and all U.S. copyrights registered in or
applied for with the United States Copyright Office, in each case owned by the
Grantors (except, in each case, as may be otherwise indicated on such schedule).

C. Real Property. Attached as (i) Schedule IIC1 hereto is a list of all material
real property located in the United States and owned by each Grantor as of the
Closing Date and (ii) Schedule IIC2 is a list of all material real property
located in the United States leased or subleased by any Grantor as lessee or
lessor as of the Closing Date.

D. Chattel Paper. Set forth below is a true and correct list of Chattel Paper
held by any Grantor in excess of $5,000,000:

[    ]

E. Commercial Tort Claims. Set forth below is a true and correct list of
commercial tort claims held by any Grantor in excess of $5,000,000:

[    ]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Certificate to be
executed as of the date first written above by its officer thereunto duly
authorized.

 

LUMENTUM HOLDINGS INC. By:  

 

  Name:   Title: LUMENTUM INC. By:  

 

  Name:   Title:     LUMENTUM OPERATIONS LLC By:  

 

  Name:   Title:     OCLARO, LLC By:  

 

  Name:   Title: OCLARO FIBER OPTICS, INC. By:  

 

  Name:   Title:    

[LUMENTUM - SIGNATURE PAGE TO PERFECTION CERTIFICATE]



--------------------------------------------------------------------------------

OCLARO, INC. By:  

 

  Name:   Title:

[LUMENTUM - SIGNATURE PAGE TO PERFECTION CERTIFICATE]



--------------------------------------------------------------------------------

SCHEDULE IA

LEGAL NAMES, ORGANIZATIONS, JURISDICTIONS OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBERS, ETC.

 

Name of Grantor

  

Type of Organization

  

Jurisdiction of Organization/
Formation

  

Organizational Identification
Number

  

FEIN

 

Schedule IA-1



--------------------------------------------------------------------------------

SCHEDULE IG

ACQUISITIONS

 

Grantor

   Date of Acquisition    Description of Acquisition

 

Schedule IG-1



--------------------------------------------------------------------------------

SCHEDULE IH

ORGANIZATIONAL STRUCTURE

(see attached)

 

Schedule IH-1



--------------------------------------------------------------------------------

SCHEDULE IIA1

EQUITY INTERESTS

 

Grantor

   Issuer    Type of
Organization    Jurisdiction of
Organization /
Formation    # of Shares Owned    Total Shares Outstanding    % of Interest
Pledged    Certificate
No(s).

 

Schedule IIA-1



--------------------------------------------------------------------------------

SCHEDULE IIA2

DEBT SECURITIES & INSTRUMENTS

 

Grantor (Payee)

   Payor    Description of Debt Security or
Instrument    Principal Amount / Value    Maturity

 

Schedule IIA-1



--------------------------------------------------------------------------------

SCHEDULE IIB

INTELLECTUAL PROPERTY

1. U.S. Trademarks and Trademark Applications

 

Registered

Holder/Grantor

   Mark    Jurisdiction    App./Reg. No.    Status

2. U.S. Copyrights and Copyright Applications

 

Owner/Grantor

   Title    Jurisdiction of
Registration/
Application    Registration/Application No.    Filing Date/Issued Date

3. U.S. Patents and Patent Applications

 

Owner/Grantor

   Application/ Serial No.    Patent No.    Title    Filing Date

 

Schedule IIB-1



--------------------------------------------------------------------------------

CERTAIN MATERIAL OWNED REAL PROPERTY

 

Grantor

   Address/City/State/ZIP Code    Fair Market Value

 

Schedule IIB-1



--------------------------------------------------------------------------------

CERTAIN MATERIAL LEASED REAL PROPERTY

 

Grantor

   Address/City/State/Zip Code

 

Schedule IIB-1